Exhibit 10.1

RESTATEMENT AGREEMENT dated as of May 4, 2020 (this “Agreement”), among EXPEDIA
GROUP, INC., a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES
party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and London Agent.

Reference is made to the Amended and Restated Credit Agreement dated as of
September 5, 2014 (as heretofore amended, supplemented or otherwise modified,
the “Existing Credit Agreement”), among Expedia Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries party thereto, the
lenders and issuing banks from time to time party thereto (the “Existing
Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and London Agent.

Pursuant to the Existing Credit Agreement, the Existing Lenders have provided
European Tranche Commitments and extended European Tranche Revolving Loans to
the Borrowers on the terms and subject to the conditions set forth therein.

The Company has requested that the Existing Lenders consent to the amendments to
the Existing Credit Agreement and the other Loan Documents on the terms and
subject to the conditions set forth herein.

Each Existing Lender that is a party hereto (such Existing Lenders being
collectively referred to as the “Consenting Lenders”), the Administrative Agent
and the London Agent desire to agree to the amendments to the Existing Credit
Agreement and the other Loan Documents on the terms and subject to the
conditions set forth herein, and the Consenting Lenders constitute all of the
Lenders and Issuing Banks under the Existing Credit Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Existing Credit Agreement or the Restated Credit
Agreement (as defined below), as applicable.

SECTION 2. Revolving Credit Facility. (a) Tranche 1 Commitments and Tranche 1
Revolving Loans. On the terms set forth herein and in the Restated Credit
Agreement and subject to the conditions set forth herein, on and as of the
Restatement Effective Date (as defined below), (i) the entire amount of the
European Tranche Commitment of each Consenting Lender under the Existing Credit
Agreement shall be redesignated as, and shall continue in effect under the
Restated Credit Agreement as, the Tranche 1 Commitment of such Consenting Lender
in the same amount as such



--------------------------------------------------------------------------------

Consenting Lender’s European Tranche Commitment under the Existing Credit
Agreement immediately prior to the Restatement Effective Date (and such
Commitment shall cease to be referred to as the European Tranche Commitment),
and (ii) the entire principal amount of the European Tranche Revolving Loans of
each Consenting Lender outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall be redesignated as,
and shall continue to be outstanding under the Restated Credit Agreement as,
Tranche 1 Revolving Loans of such Consenting Lender in the same principal amount
as the aggregate principal amount of such Consenting Lender’s European Tranche
Revolving Loans outstanding under the Existing Credit Agreement immediately
prior to the Restatement Effective Date (and such Loans shall cease to be
referred to as the European Revolving Loans). The terms of the Tranche 1
Commitments and Tranche 1 Revolving Loans shall be as set forth in the Restated
Credit Agreement, and on and as of the Restatement Effective Date each
Consenting Lender shall be referred to as a “Tranche 1 Lender”, and shall
continue to be a “Lender”, under the Restated Credit Agreement and the other
Loan Documents, and shall have all the privileges, rights and obligations of a
“Tranche 1 Lender” and a “Lender” under the Restated Credit Agreement and the
other Loan Documents.

(b) General. Notwithstanding anything to the contrary in the Restated Credit
Agreement, the Tranche 1 Revolving Loans shall initially be of the same Type
(and, in the case of Eurocurrency Loans, shall have the same Interest Period) as
the European Tranche Revolving Loans that, pursuant to paragraph (a) or (b)
above, have been redesignated as the Tranche 1 Revolving Loans and thereafter
may be converted or continued as set forth in Section 2.08 of the Restated
Credit Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 3. Restated Credit Agreement. Effective as of the Restatement Effective
Date, (a) the Existing Credit Agreement is hereby amended and restated, in its
entirety, to be in the form of Exhibit A hereto (the Existing Credit Agreement,
as so amended and restated, being referred to as the “Restated Credit
Agreement”; the Existing Credit Agreement and the Restated Credit Agreement are
collectively referred to as the “Credit Agreement”), and (b) all the Schedules
and Exhibits to the Existing Credit Agreement are hereby replaced, in their
entirety, with the Schedules and Exhibits attached to the Restated Credit
Agreement.

SECTION 4. Restated Guarantee Agreement. Each Consenting Lender hereby
authorizes and consents to the amendment and restatement, on and as of the
Restatement Effective Date, of the Guarantee Agreement to be in the form of
Exhibit B hereto (the Guarantee Agreement, as so amended and restated, being
referred to as the “Restated Guarantee Agreement”).

SECTION 5. Representations and Warranties. The Company and each Borrowing
Subsidiary represents and warrants to the Lenders that:

(a) This Agreement has been duly executed and delivered by the Company and each
Borrowing Subsidiary and constitutes (assuming due execution hereof by the
parties hereto other than the Company and the Borrowing Subsidiaries) a legal,
valid and binding obligation of the Company and each Borrowing Subsidiary,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the Restatement Effective Date, after giving effect to this Agreement,
the representations and warranties of the Loan Parties set forth in the Restated
Credit Agreement and the other Loan Documents are true and correct in all
material respects (or, in the case of representations and warranties qualified
by materiality in the text thereof, in all respects) on and as of the
Restatement Effective Date with the same effect as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they were so true and correct as of such
earlier date.

(c) As of the Restatement Effective Date, after giving effect to this Agreement,
no Default or Event of Default has occurred and is continuing.

SECTION 6. Conditions to Effectiveness of this Agreement. This Agreement shall
become effective as of the first date (the “Agreement Effective Date”) on which
the following conditions are satisfied:

(a) Agreement. The Administrative Agent and the London Agent shall have signed a
counterpart of this Agreement and shall have received from the Company, each
Borrowing

 

3



--------------------------------------------------------------------------------

Subsidiary and each Existing Lender (i) a counterpart of this Agreement executed
by such Person or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission or other electronic imaging, including
DocuSign) that such Person has signed a counterpart this Agreement.

(b) Expenses. The Administrative Agent and the Arrangers shall have received, to
the extent invoiced prior to the Agreement Effective Date, payment or
reimbursement of all reasonable out-of-pocket expenses required to be paid or
reimbursed by any Loan Party under the Existing Credit Agreement or any Loan
Document.

The Administrative Agent shall notify the Company, the Lenders and the Issuing
Banks of the Agreement Effective Date, and such notice shall be conclusive and
binding.

SECTION 7. Conditions to Effectiveness of Restatement. The transactions
contemplated by Sections 2, 3 and 4 hereof shall become effective as of the
first date (the “Restatement Effective Date”) on which the following conditions
are satisfied:

(a) Restated Guarantee Agreement. The Administrative Agent shall have signed a
counterpart of the Restated Guarantee Agreement and shall have received from the
Company and each Designated Subsidiary (i) a counterpart of the Restated
Guarantee Agreement executed by such Person or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission or other electronic imaging, including DocuSign) that such Person
has signed a counterpart of the Restated Guarantee Agreement.

(b) Collateral Agreement. The Administrative Agent shall have signed a
counterpart of the Collateral Agreement, substantially in the form of Exhibit C
hereto, and shall have received from the Company and each Designated Subsidiary
(other than OWW Fulfillment Services, Inc.) (i) a counterpart of such Collateral
Agreement executed by such Person or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission or other
electronic imaging, including DocuSign) that such Person has signed a
counterpart of such Collateral Agreement.

(c) IP Collateral Agreements. The Administrative Agent shall have signed a
counterpart of a Patent and Trademark Security Agreement and a Copyright
Security Agreement (each as defined in the Collateral Agreement) and shall have
received from each applicable Loan Party (i) a counterpart of each of such
Patent and Trademark Security Agreement and such Copyright Security Agreement
executed by such Person or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission or other
electronic imaging, including DocuSign) that such Person has signed a
counterpart of each of such Patent and Trademark Security Agreement and such
Copyright Security Agreement.

 

4



--------------------------------------------------------------------------------

(d) Perfection Certificate. The Administrative Agent shall have received, with
respect to the Company and each Designated Subsidiary (other than OWW
Fulfillment Services, Inc.), a completed Perfection Certificate, substantially
in the form of Exhibit D hereto, dated the Restatement Effective Date and signed
by an Authorized Officer of the Company, together with all attachments
contemplated thereby.

(e) Guarantee and Collateral Requirement. Without limiting the conditions set
forth above or the discretion of the Administrative Agent set forth in the
definition of such term, the Guarantee and Collateral Requirement shall have
been satisfied (provided that any extension of time granted by the
Administrative Agent pursuant to the Loan Documents with respect to any portion
of the Guarantee and Collateral Requirement shall be treated as a waiver of such
portion solely for purposes of this clause (e)).

(f) Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent, the Consenting Lenders
and the Issuing Banks and dated the Restatement Effective Date) of (i) Wachtell,
Lipton, Rosen & Katz, counsel for the Company, (ii) local counsel in each
jurisdiction in which a Loan Party is organized and the laws of which are not
covered by the opinion referred to in clause (i) above, and (iii) in-house
counsel of the Company, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(g) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by an Authorized
Officer of the Company, confirming (i) the accuracy of the representations and
warranties set forth in Section 5 hereof and (ii) the satisfaction of the
condition precedent set forth in paragraph (i) below.

(h) Secretary’s Certificates and Good Standing Certificates. The Administrative
Agent shall have received, in respect of the Company and each Subsidiary Loan
Party, a certificate of such Loan Party, dated the Restatement Effective Date
and executed by the secretary or an assistant secretary of such Loan Party,
attaching (i) a copy of the articles or certificate of incorporation or
formation, bylaws or other organizational documents of such Person, which shall
be certified as of the Restatement Effective Date or a recent date prior thereto
by the appropriate Governmental Authority, (ii) signature and incumbency
certificates of the officers of, or other authorized persons acting on behalf
of, such Loan Party executing each Loan Document, (iii) resolutions of the board
of directors or similar governing body of such Loan Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, certified as of the Restatement
Effective Date by such secretary or assistant secretary as being in full force
and effect without modification or amendment, and (iv) a good standing
certificate (or equivalent) from the applicable Governmental Authority of such
Loan Party’s jurisdiction of organization, dated the Restatement Effective Date
or a recent date prior thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

5



--------------------------------------------------------------------------------

(i) Notes Issuance. Substantially concurrently with the occurrence of the
Restatement Effective Date, the Company shall issue and sell, and receive the
net proceeds from the issuance and sale of, senior unsecured notes in an
aggregate principal amount of at least US$1,750,000,000.

(j) Fees and Expenses. The Administrative Agent, the Arrangers and each Lender
shall have received all fees and other amounts due and payable on or prior to
the Restatement Effective Date, including, to the extent invoiced, payment or
reimbursement of all fees and reasonable out-of-pocket expenses required to be
paid or reimbursed by any Loan Party under the Restated Credit Agreement or any
Loan Document.

The Administrative Agent shall notify the Company, the Lenders and the Issuing
Banks of the Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding anything herein to the contrary, in the event the
Restatement Effective Date shall not have occurred on or prior to May 5, 2020,
this Agreement, including the agreements of the Consenting Lenders set forth in
Section 8 hereof, shall terminate and cease to be in effect.

SECTION 8. Lender Covenants. Each Consenting Lender hereby agrees that, from and
after the Restatement Effective Date, it shall use reasonable best efforts to
provide (or to cause its Affiliate to provide) a commitment in respect of such
Consenting Lender’s Ratable Share (as defined below) of a Foreign Facility,
subject to the satisfaction of the following conditions:

(a) receipt by such Lender (or such Affiliate) of all credit committee and other
internal approvals for entry into the Foreign Facility and providing of such a
commitment thereunder;

(b) satisfaction of such Lender’s requirements under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, and to the extent that any borrower or guarantor
under the Foreign Facility qualifies as a “legal entity customer” under the
beneficial ownership regulation 31 C.F.R. § 1010.230 and such regulation is
otherwise applicable, receipt by such Lender of a customary certification
requested by such Lender regarding beneficial ownership as required by such
beneficial ownership regulation in relation to such borrower or guarantor;

(c) satisfactory definitive documentation in respect of the Foreign Facility on
terms and conditions substantially consistent with the Foreign Facility Term
Sheet attached as Exhibit I to the Restated Credit Agreement and otherwise
reasonably acceptable to such Lender;

(d) satisfaction of the conditions to effectiveness and funding set forth in the
definitive documentation for the Foreign Facility; and

 

6



--------------------------------------------------------------------------------

(e) at least a Majority in Interest of the Tranche 1 Lenders having provided
commitments under the Foreign Facility in respect of such Tranche 1 Lenders’
Ratable Shares thereof.

It is understood and agreed that nothing in this Section shall constitute an
express or implied commitment by any Consenting Lender or any of its Affiliates
to provide any portion of the Foreign Facility, to provide any other financing
or to share with any Person any of the fees payable to such Consenting Lender or
any of its Affiliates for its own account (or otherwise to expend any amounts)
in connection with the Foreign Facility (it being understood that such
commitment shall only exist if such Consenting Lender or its applicable
Affiliate become a party to the definitive documentation for the Foreign
Facility).

For purposes of this Agreement, a Lender’s “Ratable Share” of a Foreign Facility
will be determined as the percentage of US$855,000,000 equal to the percentage
that such Lender’s European Tranche Commitment under the Existing Credit
Agreement represents of the total European Tranche Commitments under the
Existing Credit Agreement, in each case, as in effect immediately prior to the
Agreement Effective Date.

For purposes of the Restated Credit Agreement, with respect to any applicable
Lender, the foregoing provisions of this Section 8 are referred to as the
“Deemed Agreement” of such Lender.

SECTION 9. Effect of this Agreement. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Issuing Banks or the Lenders under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Neither this Agreement
nor the effectiveness of the Restated Credit Agreement shall extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release any Guarantee thereof. Nothing herein
contained shall be construed as a substitution or novation of the Obligations
(as defined in the Existing Credit Agreement), which shall remain in full force
and effect, except as modified hereby. Nothing herein shall be deemed to entitle
any Loan Party to any other consent to, or any other waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

(b) On and after the Restatement Effective Date, each reference in the Credit
Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, refer to
the Restated Credit Agreement, and each reference to the “Credit Agreement” in
any other Loan Document shall be deemed to be a reference to the Restated Credit
Agreement. This Agreement shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

 

7



--------------------------------------------------------------------------------

SECTION 10. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission (including
DocuSign) shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 13. Incorporation by Reference. The provisions of Sections 9.06(b),
9.07, 9.09(b), 9.09(c), 9.09(d), 9.10 and 9.11 of the Restated Credit Agreement
are hereby incorporated by reference as if set forth in full herein, mutatis
mutandis.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

EXPEDIA GROUP, INC.,         by:    

/s/ Robert J. Dzielak

 

Name: Robert J. Dzielak

Title:   Chief Legal Officer & Secretary

EXPEDIA, INC.,         by:    

/s/ Robert J. Dzielak

 

Name: Robert J. Dzielak

Title:   Chief Legal Officer & Secretary

TRAVELSCAPE, LLC,         by:    

/s/ Robert J. Dzielak

 

Name: Robert J. Dzielak

Title:   Chief Legal Officer & Secretary

HOTWIRE, INC.,         by:    

/s/ Robert J. Dzielak

 

Name: Robert J. Dzielak

Title:   Chief Legal Officer & Secretary

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and London
Agent,         by:    

/s/ John G. Kowalczuk

 

Name: John G. Kowalczuk

Title:   Executive Director

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

BANK OF AMERICA, N.A., as a Lender and Issuing Bank:

 

by:                 

/s/ Eric Ridgway

 

Name: Eric Ridgway

Title:   Director

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

BNP Paribas, as a Lender and Issuing Bank:

 

by:                 

/s/ Nicole Rodriguez

  Name: Nicole Rodriguez   Title:   Director by:    

/s/ Karim Remtoula

 

Name: Karim Remtoula

Title:   Vice President

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

Name of Lender: HSBC Bank USA, National Association

 

by:                 

/s/ Mark C. Gibbs

 

Name: Mark C. Gibbs

Title:   Managing Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

Name of Lender (with any Lender that is an Issuing Bank consenting both in its
capacity as a Lender and as an Issuing Bank): MIZUHO BANK, LTD.

 

by:                 

/s/ Tracy Rahn

 

Name: Tracy Rahn

Title:   Executive Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

MUFG BANK, LTD.

 

by:                 

/s/ Marlon Mathews

 

Name: Marlon Mathews

Title:   Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

Royal Bank of Canada

 

by:                 

/s/ Jenny Wang

 

Name: Jenny Wang

Title:   Vice President

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

Name of Lender: Sumitomo Mitsui Banking Corporation

 

by:  





            

 

/s/ Michael Maguire

 

Name: Michael Maguire

Title:   Managing Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

by:  





            

 

/s/ Frans Braniotis

 

Name: Frans Braniotis

Title:   Managing Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

Name of Lender (with any Lender that is an Issuing Bank consenting both in its
capacity as a Lender and as an Issuing Bank):

 

by:   U.S. Bank National Association  

/s/ Lukas Coleman

 

Name: Lukas Coleman

Title:   Vice President

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

Goldman Sachs Bank USA by:                 

/s/ Jamie Minieri

 

Name: Jamie Minieri

Title:   Authorized Signatory

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

RESTATEMENT AGREEMENT RELATING TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2014 OF

EXPEDIA GROUP, INC.

 

Name of Lender (with any Lender that is an Issuing Bank consenting both in its
capacity as a Lender and as an Issuing Bank): STANDARD CHARTERED BANK

 

by:                 

/s/ James Beck

 

Name: James Beck

Title:   Associate Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of the Restatement Effective Date,

among

EXPEDIA GROUP, INC.,

the BORROWING SUBSIDIARIES from time to time party hereto,

the LENDERS from time to time party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and London Agent

 

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.,

BNP PARIBAS SECURITIES CORP.,

MIZUHO BANK, LTD.,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.

and

MIZUHO BANK, LTD.,

as Co-Syndication Agents

BNP PARIBAS

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

[CS&M Ref. No. 6701-507]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      Definitions   

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      51  

SECTION 1.03.

  Terms Generally      51  

SECTION 1.04.

  Accounting Terms; GAAP; Pro Forma Calculations      52  

SECTION 1.05.

  Currency Translation      53  

SECTION 1.06.

  Interest Rates; LIBOR Notification      54  

SECTION 1.07.

  Divisions      54  

SECTION 1.08.

  Foreign Facility Cashless Rollover      54  

SECTION 1.09.

  Restricted Secured Obligations      55     ARTICLE II      The Credits   

SECTION 2.01.

  Commitments      55  

SECTION 2.02.

  Loans and Borrowings      55  

SECTION 2.03.

  Requests for Borrowings      56  

SECTION 2.04.

  Borrowing Subsidiaries      57  

SECTION 2.05.

  [Reserved]      57  

SECTION 2.06.

  Letters of Credit      58  

SECTION 2.07.

  Funding of Borrowings      65  

SECTION 2.08.

  Interest Elections      66  

SECTION 2.09.

  Termination and Reduction of Commitments; Conversion of Commitments      67  

SECTION 2.10.

  Repayment of Loans; Evidence of Debt      70  

SECTION 2.11.

  Prepayment of Loans      71  

SECTION 2.12.

  Fees      72  

SECTION 2.13.

  Interest      73  

SECTION 2.14.

  Alternate Rate of Interest      74  

SECTION 2.15.

  Increased Costs      76  

SECTION 2.16.

  Break Funding Payments      78  

SECTION 2.17.

  Taxes      78  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      82  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      84  

SECTION 2.20.

  Defaulting Lenders      85  

 

i



--------------------------------------------------------------------------------

  ARTICLE III      Representations and Warranties   

SECTION 3.01.

  Organization; Powers      87  

SECTION 3.02.

  Authorization; Enforceability      88  

SECTION 3.03.

  Governmental Approvals; No Conflicts      88  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      88  

SECTION 3.05.

  Properties      89  

SECTION 3.06.

  Litigation and Environmental Matters      89  

SECTION 3.07.

  Compliance with Laws and Agreements      89  

SECTION 3.08.

  Investment Company Status      90  

SECTION 3.09.

  Taxes      90  

SECTION 3.10.

  ERISA      90  

SECTION 3.11.

  Disclosure      90  

SECTION 3.12.

  Subsidiaries      90  

SECTION 3.13.

  Use of Proceeds; Margin Regulations      90  

SECTION 3.14.

  Anti-Corruption Laws and Sanctions      90  

SECTION 3.15.

  Collateral Matters      91     ARTICLE IV      Conditions   

SECTION 4.01.

  Restatement Effective Date      92  

SECTION 4.02.

  Each Credit Event      92  

SECTION 4.03.

  Initial Credit Event in Respect of Each Borrowing Subsidiary      93    
ARTICLE V      Affirmative Covenants   

SECTION 5.01.

  Financial Statements and Other Information      94  

SECTION 5.02.

  Notices of Material Events      97  

SECTION 5.03.

  Existence; Conduct of Business      97  

SECTION 5.04.

  Payment of Tax Liabilities      97  

SECTION 5.05.

  Maintenance of Properties; Insurance      97  

SECTION 5.06.

  Books and Records; Inspection Rights      98  

SECTION 5.07.

  Compliance with Laws      98  

SECTION 5.08.

  Guarantee and Collateral Requirement      99  

SECTION 5.09.

  Further Assurances      99  

SECTION 5.10.

  Foreign Facility      100  

 

ii



--------------------------------------------------------------------------------

  ARTICLE VI      Negative Covenants   

SECTION 6.01.

  Indebtedness      100  

SECTION 6.02.

  Liens      105  

SECTION 6.03.

  Sale/Leaseback Transactions      107  

SECTION 6.04.

  Fundamental Changes; Business Activities      108  

SECTION 6.05.

  Restricted Payments      108  

SECTION 6.06.

  Transactions with Affiliates      109  

SECTION 6.07.

  Restrictive Agreements      111  

SECTION 6.08.

  Asset Dispositions      112  

SECTION 6.09.

  Use of Proceeds and Letters of Credit; Margin Regulations      115  

SECTION 6.10.

  Leverage Ratio      116  

SECTION 6.11.

  Minimum Liquidity      116  

SECTION 6.12.

  Investments and Acquisitions      116  

SECTION 6.13.

  Maintenance of Borrowing Subsidiaries as Wholly Owned Subsidiaries      119  
  ARTICLE VII      Events of Default   

SECTION 7.01.

  Events of Default      119     ARTICLE VIII      The Agents      ARTICLE IX   
  Miscellaneous   

SECTION 9.01.

  Notices      129  

SECTION 9.02.

  Waivers; Amendments      131  

SECTION 9.02A.

  Certain Agreements      134  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      135  

SECTION 9.04.

  Successors and Assigns      137  

SECTION 9.05.

  Survival      141  

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Issuing Banks      142  

SECTION 9.07.

  Severability      142  

SECTION 9.08.

  Right of Setoff      143  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      143  

SECTION 9.10.

  WAIVER OF JURY TRIAL      144  

SECTION 9.11.

  Headings      144  

SECTION 9.12.

  Confidentiality      145  

 

iii



--------------------------------------------------------------------------------

SECTION 9.13.

  Interest Rate Limitation      145  

SECTION 9.14.

  Release of Guarantees and Collateral      146  

SECTION 9.15.

  Conversion of Currencies      147  

SECTION 9.16.

  Certain Notices      147  

SECTION 9.17.

  No Fiduciary Relationship      147  

SECTION 9.18.

  Non-Public Information      148  

SECTION 9.19.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
148  

SECTION 9.20.

  Acknowledgement Regarding Any Supported QFCs      149  

SECTION 9.21.

  MIRE Event      149  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01 — Certain Disclosure

Schedule 2.06 — Initial Issuing Bank LC Commitment

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.07 — Existing Restrictions

Schedule 6.11 — Sample Liquidity Calculation

Schedule 9.12 — Participant Confidentiality Restricted List

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request Exhibit C — Form of Issuing Bank Agreement

Exhibit D — Form of Interest Election Request

Exhibit E — Form of Borrowing Subsidiary Agreement

Exhibit F — Form of Borrowing Subsidiary Termination

Exhibit G-1 — Form of US Tax Compliance Certificate (For Non-U.S. Lenders That
Are

         Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-2 — Form of US Tax Compliance Certificate (For Non-U.S. Participants
That

         Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-3 — Form of US Tax Compliance Certificate (For Non-U.S. Participants
That

         Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4 — Form of US Tax Compliance Certificate (For Non-U.S. Lenders That
Are

         Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H — Form of Supplemental Perfection Certificate

Exhibit I — Foreign Facility Term Sheet

Exhibit J — Form of Intercompany Indebtedness Subordination Agreement

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of the Restatement Effective
Date, among EXPEDIA GROUP, INC., a Delaware corporation; the BORROWING
SUBSIDIARIES from time to time party hereto; the LENDERS from time to time party
hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent and London Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any acquisition, or series of related acquisitions
(including pursuant to any merger or consolidation), of property that
constitutes (a) assets comprising all or substantially all of a division,
business or operating unit or product line of any Person or (b) at least a
majority of the Equity Interests in a Person.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1% (with 0.005% being
rounded up)) equal to the product of (a) the LIBO Rate for US Dollars for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII, or such Affiliates or
branches thereof as it shall from time to time designate by notice to the
Company and the Lenders for the purpose of performing any of its obligations
hereunder or under any other Loan Document.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Holders” means, with respect to any specified natural person,
(a) such specified natural person’s parents, spouse, siblings, descendants, step
children, step

 



--------------------------------------------------------------------------------

grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified natural person and each of the persons
referred to in clause (a) of this definition, and (c) any company, partnership,
trust or other entity or investment vehicle created for the benefit of, or
Controlled by, such specified natural person or any of the persons referred to
in clause (a) or (b) of this definition or the holdings of which are for the
primary benefit of such specified natural person or any of the persons referred
to in clause (a) or (b) of this definition or created by any such person for the
benefit of any charitable organization or for a charitable purpose.

“Agents” means the Administrative Agent and the London Agent.

“Agreement” means this Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the applicable Screen Rate (or, if such Screen Rate is not available for a
maturity of one month with respect to US Dollars but is available for periods
both longer and shorter than such period, the Interpolated Screen Rate) at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.14, then for
purposes of clause (c) above the Adjusted LIBO Rate shall be deemed to be zero.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, as the case may be.

“Alternative LC Currency” means Euro, Sterling, Australian Dollars, Singapore
Dollars, Canadian Dollars and any other currency (other than US Dollars) for
which an Exchange Rate and an LC Exchange Rate may be obtained; provided that at
the time of the issuance, amendment or extension of any Letter of Credit
denominated in a currency other than US Dollars, Euro, Sterling, Australian
Dollars, Singapore Dollars or Canadian Dollars, such other currency is
reasonably acceptable to the Applicable Agent and the Issuing Bank in respect of
such Letter of Credit.

“Annualized Basis” means, when used in reference to any calculation of Leverage
Ratio, (a) in the case of any calculation of Leverage Ratio as of any date prior
to June 30, 2022, that Consolidated EBITDA used in the denominator thereof be
calculated on an annualized basis using Consolidated EBITDA for the two
consecutive fiscal quarter period of the Company most recently ended on or prior
to such date multiplied by two and (b) in the case of any calculation of
Leverage Ratio as of June 30, 2022, that Consolidated EBITDA used in the
denominator thereof be calculated on an annualized basis using Consolidated
EBITDA for the three consecutive fiscal quarter period of the Company ending on
March 31, 2022 multiplied by 4/3.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or Canadian Dollars or any Letter of Credit, and with respect to any
payment hereunder that does not relate to a particular Loan or Borrowing, the
Administrative Agent and (b) with respect to a Loan or Borrowing denominated in
any currency other than US Dollars or Canadian Dollars, the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, (a) in the case of the Tranche 1 Revolving Loans and commitment
fees payable with respect to the Tranche 1 Commitments, (i) for any day that the
Facility Exposure exceeds US$1,145,000,000, the applicable rate per annum set
forth below in the Pricing Grid A—Tranche 1 under the caption “ABR Spread
Tranche 1”, “Eurocurrency Spread Tranche 1” or “Commitment Fee Rate Tranche 1”,
as the case may be, and (ii) for any day that the Facility Exposure does not
exceed US$1,145,000,000, the applicable rate per annum set forth below in the
Pricing Grid B—Tranche 1 under the caption “ABR Spread Tranche 1”, “Eurocurrency
Spread Tranche 1” or “Commitment Fee Rate Tranche 1”, as the case may be, and
(b) in the case of the Tranche 2 Revolving Loans and commitment fees payable
with respect to the Tranche 2 Commitments, the applicable rate per annum set
forth below in the Pricing Grid—Tranche 2 under the caption “ABR Spread Tranche
2”, “Eurocurrency Spread Tranche 2” or “Commitment Fee Rate Tranche 2”, as the
case may be, in each case, based upon the Company’s senior unsecured
non-credit-enhanced long-term debt ratings from S&P and Moody’s as of such date;
provided that in the case of Tranche 1, (x) notwithstanding the foregoing but
subject to clause (y) below, prior to December 31, 2021, the “Applicable Rate”
for any day shall mean (A) in the case of Tranche 1 Revolving Loans, (1) for any
day that the Facility Exposure exceeds US$1,145,000,000, 1.35% per annum with
respect to ABR Loans and 2.35% per annum with respect to Eurocurrency Loans and
(2) for any day that the Facility Exposure does not exceed US$1,145,000,000,
1.25% per annum with respect to ABR Loans and 2.25% per annum with respect to
Eurocurrency Loans, and (B) in the case of the commitment fees payable with
respect to Tranche 1 Commitments hereunder, 0.30% per annum and (y) in the event
the Leverage Condition shall have been satisfied as of the end of the fiscal
year or fiscal quarter of the Company ended after the Restatement Effective Date
for which the consolidated financial statements of the Company have been most
recently delivered pursuant to Section 5.01(a) or 5.01(b), then, on the third
Business Day following the delivery of the related compliance certificate
pursuant to Section 5.01(c) demonstrating such satisfaction, the provisions of
clause (x) above shall cease to apply until the third Business Day following the
next delivery of the consolidated financial statements of the Company pursuant
to Section 5.01(a) or 5.01(b); provided further that in the event the Company
has not delivered any consolidated financial

 

3



--------------------------------------------------------------------------------

statements required to be delivered by it pursuant to Section 5.01(a) or
5.01(b), then the provisions of clause (y) above shall cease to apply from and
after the date such consolidated financial statements were required to have been
so delivered and until the third Business Day following the date such
consolidated financial statements are so delivered.

Pricing Grid A—Tranche 1

(basis points per annum)

 

 

Level

 

 

 

Level 1

 

 

 

Level 2

 

 

 

Level 3

 

 

 

Level 4

 

 

 

Level 5

 

           

 

Rating

 

 

 

  At Least BBB+

by S&P/Baa1

Moody’s  

 

 

 

  BBB by

S&P/Baa2 by

Moody’s  

 

 

 

 

  BBB- by

S&P/Baa3 by

Moody’s  

 

 

 

 

  BB+ by S&P/Ba1

by Moody’s  

 

 

 

 

  Lower than BB+

by S&P/Ba1 by

Moody’s or

unrated  

 

 

Commitment Fee

Rate Tranche 1

 

 

12.5

 

 

 

15.0

 

 

 

17.5

 

 

 

25.0

 

 

 

35.0

 

 

Eurocurrency Spread Tranche 1

 

 

 

110.0

 

 

 

122.5

 

 

 

135.0

 

 

 

160.0

 

 

 

185.0

 

 

ABR Spread

Tranche 1

 

 

 

10.0

 

 

 

22.5

 

 

 

35.0

 

 

 

60.0

 

 

 

85.0

 

Pricing Grid B—Tranche 1

(basis points per annum)

 

 

Level

 

 

 

Level 1

 

 

 

Level 2

 

 

 

Level 3

 

 

 

Level 4

 

 

 

Level 5

 

 

Rating

 

 

 

 

  At Least BBB+

by S&P/Baa1

Moody’s  

 

 

 

  BBB by

S&P/Baa2 by

Moody’s  

 

 

 

 

  BBB- by

S&P/Baa3 by

Moody’s  

 

 

 

 

  BB+ by S&P/Ba1 by

Moody’s  

 

 

 

 

  Lower than BB+

by S&P/Ba1 by

Moody’s or

unrated  

 

 

 

Commitment Fee

Rate Tranche 1

 

 

 

12.5

 

 

 

15.0

 

 

 

17.5

 

 

 

25.0

 

 

 

35.0

 

 

 

Eurocurrency

Spread Tranche 1

 

 

 

100.0

 

 

 

112.5

 

 

 

125.0

 

 

 

150.0

 

 

 

175.0

 

 

ABR Spread

Tranche 1

 

 

 

0.0

 

 

 

12.5

 

 

 

25.0

 

 

 

50.0

 

 

 

75.0

 

Pricing Grid — Tranche 2

(basis points per annum)

 

 

Level

 

 

 

Level 1

 

 

 

Level 2

 

 

 

Level 3

 

 

 

Level 4

 

 

 

Level 5

 

 

 

Rating

 

 

 

  At Least BBB+

by S&P/Baa1

Moody’s  

 

 

 

  BBB by

S&P/Baa2 by

Moody’s  

 

 

 

 

  BBB- by

S&P/Baa3 by

Moody’s  

 

 

 

 

  BB+ by S&P/Ba1

by Moody’s  

 

 

 

 

  Lower than BB+

by S&P/Ba1 by

Moody’s or

unrated  

 

 

Commitment Fee

Rate Tranche 2

 

 

 

12.5

 

 

 

15.0

 

 

 

17.5

 

 

 

25.0

 

 

 

35.0

 

 

Eurocurrency

Spread Tranche 2

 

 

 

100.0

 

 

 

112.5

 

 

 

125.0

 

 

 

150.0

 

 

 

175.0

 

 

ABR Spread

Tranche 2

 

 

 

0.0

 

 

 

12.5

 

 

 

25.0

 

 

 

50.0

 

 

 

75.0

 

 

4



--------------------------------------------------------------------------------

For purposes of the foregoing Pricing Grids, (i) if either Moody’s or S&P shall
not have in effect a rating for the Company’s senior unsecured
non-credit-enhanced long-term debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Commitment Fee
Rate, the Eurocurrency Spread and the ABR Spread shall be based upon the rating
of the other rating agency; (ii) if neither Moody’s nor S&P shall have in effect
a rating for the Company’s senior unsecured non-credit-enhanced long-term debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then the Commitment Fee Rate, the Eurocurrency Spread and the
ABR Spread shall be based upon Level 5 set forth in the applicable Pricing Grid;
(iii) if the ratings or deemed ratings by S&P and Moody’s shall fall within
different Levels, the Commitment Fee Rate, the Eurocurrency Spread and ABR
Spread shall be based upon the higher rating, unless the ratings differ by two
or more Levels, in which case the Commitment Fee Rate, the Eurocurrency Spread
and ABR Spread will be based upon the Level set forth in the applicable Pricing
Grid next below that corresponding to the higher rating; and (iv) if the rating
established or deemed to have been established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate as
a result of a change in ratings or deemed ratings shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if any such rating agency shall cease
to be in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate, when
determined by reference to the applicable Pricing Grid, shall be determined by
reference to the ratings most recently in effect prior to such change or
cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

 

5



--------------------------------------------------------------------------------

“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., BNP Paribas
Securities Corp., Mizuho Bank, Ltd. and HSBC Bank USA, National Association in
their capacities as joint lead arrangers and joint bookrunners for the credit
facility provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an Electronic System) approved by the Administrative Agent.

“Attributable Debt” has the meaning assigned to such term in the Existing
Indentures; provided that, to the extent that the definitions in different
Existing Indentures yield different amounts of Attributable Debt with respect to
any sale and lease-back transaction, it shall have the meaning assigned to such
term in the Existing Indenture that yields the greatest amount of Attributable
Debt.

“AUD Bank Bill Rate” means, with respect to any Borrowing denominated in
Australian Dollars for any Interest Period, the applicable Screen Rate as of the
Specified Time on the Quotation Date.

“Australian Dollars” or “AUD$” refers to lawful money of Australia.

“Authorized Officer” means, with respect to any Person, any of the chairman of
the board, the chief executive officer, the president, the chief financial
officer, the treasurer, any assistant treasurer, the secretary, any assistant
secretary, any vice president or any other officer or manager (or authorized
signatory holding equivalent function) of such Person (or of such Person’s
general partner, member or other similar Person); provided that, when such term
is used in reference to any document executed by, or a certification of, an
Authorized Officer, upon request of the Administrative Agent, the secretary, an
assistant secretary or any other officer or manager (or authorized signatory
holding equivalent function) of such Person (or of such Person’s general
partner, member or other similar Person) shall have delivered (which delivery
may be made on the Restatement Effective Date) an incumbency certificate to the
Administrative Agent as to the authority of such individual.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments of the applicable Class.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by an applicable Resolution Authority in
respect of any liability of any Affected Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as

 

6



--------------------------------------------------------------------------------

amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United States Code.

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” means, with respect to any party, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such party.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and to the same Borrower and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000, (c) in the case of a Borrowing denominated in Sterling, £5,000,000,
(d) in the case of a Borrowing denominated in Canadian Dollars, CAD$5,000,000
and (e) in the case of a Borrowing denominated in Australian Dollars,
AUD$5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000, (c) in the case of a Borrowing denominated in Sterling, £1,000,000,
(d) in the case of a Borrowing denominated in Canadian Dollars, CAD$1,000,000
and (e) in the case of a Borrowing denominated in Australian Dollars,
AUD$1,000,000.

“Borrowing Request” means a request by a Borrower (or the Company on its behalf)
for a Borrowing in accordance with Section 2.03, which shall be in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Borrowing Subsidiary” means, at any time, (a) each of Expedia, Inc., a
Washington corporation, Travelscape, LLC, a Nevada limited liability company,
and Hotwire, Inc., a Delaware corporation, and (b) each other Domestic
Subsidiary that has been designated by the Company as a Borrowing Subsidiary
pursuant to Section 2.04, other than any Subsidiary that has ceased to be a
Borrowing Subsidiary as provided in Section 2.04.

 

7



--------------------------------------------------------------------------------

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in US Dollars or Sterling or a Letter of Credit denominated in
an Alternative LC Currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market, (b) when used in connection with a
Eurocurrency Loan denominated in Euro, the term “Business Day” shall also
exclude any day that is not a TARGET Day, (c) when used in connection with a
Eurocurrency Loan or a Letter of Credit denominated in Canadian Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in Toronto and (d) when used in connection with a
Eurocurrency Loan or a Letter of Credit denominated in Australian Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in Sydney.

“Canadian Dollars” or “CAD$” means the lawful money of Canada.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, the obligations under
which are required to be classified and accounted for as a capital lease on a
balance sheet of such Person under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. For purposes of Section 6.02 only, a Capital Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Capped Adjustments” means (a) any additions to Consolidated EBITDA pursuant to
clause (a)(vi) of the definition of such term and (b) any additions to
Consolidated EBITDA pursuant to clause (ii) of Section 1.04(b).

“Cash Management Services” means (a) cash management and related services
provided to the Company or any Subsidiary, including treasury, depository,
foreign exchange, return items, overdraft, controlled disbursement, cash sweeps,
zero balance arrangements, merchant stored value cards, e-payables, electronic
funds transfer, interstate depository network and automatic clearing house
transfer (including the Automated Clearing House processing of electronic funds
transfers through the direct Federal Reserve Fedline system) services and credit
cards, credit card processing services, credit and debit card payment processing
services, debit cards, stored value cards, virtual cards (including single use
virtual card accounts) and commercial cards (including so-called “‘purchase
cards”, “procurement cards” or “p-cards”) arrangements and (b) letters of
credit.

 

8



--------------------------------------------------------------------------------

“CDO Rate” means, with respect to any Borrowing denominated in Canadian Dollars
for any Interest Period, the applicable Screen Rate (rounded if necessary to the
nearest 1/100 of 1% (with 0.005% being rounded up)) as of the Specified Time on
the Quotation Date.

“Certificate of Designation” means that certain Certificate of Designations of
Preferences, Rights and Limitations of Series A Preferred Stock filed by the
Company with the Secretary of State of the State of Delaware, and accepted for
record by the Secretary of State of the State of Delaware pursuant to the
Delaware General Corporation Law, on the Restatement Effective Date.

“CFC Holdco” means (a) any Subsidiary that has no material assets other than
Equity Interests and/or Indebtedness in one or more Persons that are Foreign
Subsidiaries or (b) any Subsidiary that has no material assets other than Equity
Interests and/or Indebtedness in one or more Persons that are described in
clause (a) above and/or this clause (b).

“Change in Control” means (a) the acquisition of “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the Restatement Signing Date),
other than the Permitted Holders, of shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Company (the “Total Voting Power”), unless either (i) the
Permitted Holders beneficially own a majority of the Total Voting Power or
(ii) if the Permitted Holders beneficially own less than a majority of the Total
Voting Power, the excess of the percentage of Total Voting Power represented by
the shares beneficially owned by the Permitted Holders over the percentage of
Total Voting Power represented by shares beneficially owned by such acquiring
Person or group is at least 5%, (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated or (c) the occurrence of any “change in
control”, “change in control triggering event” or similar event, however
denominated, with respect to the Company under and as defined in any indenture
or other agreement or instrument evidencing, governing the rights of the holders
of or otherwise relating to any Material Indebtedness of the Company or any
Subsidiary, to the extent such occurrence gives rise to a put right, default,
acceleration or similar consequence with respect to such Material Indebtedness.

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the Restatement Signing Date, (b) any change in any law, rule
or regulation or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Restatement Signing
Date or (c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Restatement Signing Date; provided that, for purposes
of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking

 

9



--------------------------------------------------------------------------------

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have been adopted and become effective after the
Restatement Signing Date.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche 1 Revolving Loans
or Tranche 2 Revolving Loans, (b) any Commitment, refers to whether such
Commitment is a Tranche 1 Commitment or a Tranche 2 Commitment, (c) any LC
Exposure, refers to whether such LC Exposure arises on account of a Tranche 1
Commitment or a Tranche 2 Commitment and (d) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Loan
Documents as security, subject to Section 1.09, for the Secured Obligations.

“Collateral Agreement” means the Collateral Agreement dated as of the
Restatement Effective Date, among the Company, the Subsidiaries party thereto
and the Administrative Agent, together with all supplements thereto.

“Combined Tranche Percentage” means, at any time, with respect to any Lender,
the percentage of the total Commitments represented by such Lender’s Commitments
at such time; provided that, for purposes of Section 2.20 when any Lender shall
be a Defaulting Lender, the “Combined Tranche Percentage” shall mean, with
respect to any Lender, the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If all
the Commitments have terminated or expired, the Combined Tranche Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.

“Commitment” means a Tranche 1 Commitment or a Tranche 2 Commitment or any
combination thereof (as the context requires). The aggregate amount of the
Lenders’ Commitments as of the Restatement Effective Date is US$2,000,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any regulations promulgated thereunder.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to any Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to Section 9.01, including through Electronic
Systems.

“Company” means Expedia Group, Inc., a Delaware corporation.

 

10



--------------------------------------------------------------------------------

“Consolidated Adjusted Total Assets” means, at any time, (a) Consolidated Total
Assets at such time minus (b) the amount of such Consolidated Total Assets
attributable to goodwill in accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period
(excluding, for the avoidance of doubt, amortization expense attributable to a
prepaid cash item that was paid in a prior period), (iv) all losses for such
period on sales or dispositions of assets outside the ordinary course of
business, (v) any non-recurring non-cash charges for such period, (vi) any
restructuring or other unusual, non-recurring charges for such period; provided
that the amount of charges added back pursuant to this clause (vi) for such
period, together with the aggregate amount of all other Capped Adjustments for
such period, shall not exceed 15% of Consolidated EBITDA for such period
(determined prior to giving effect to any addback for any Capped Adjustments),
(vii) non-cash goodwill and intangible asset impairment charges for such period,
(viii) charges for such period recognized on changes in the fair value of
contingent consideration payable by, and non-cash charges for such period
recognized on changes in the fair value of the noncontrolling interest in any
acquiree acquired by, the Company or any Subsidiary in any business combination
and non-cash charges for such period for changes in the fair value of minority
equity investments (other than those accounted for under the equity method and
those that are consolidated) of the Company or any Subsidiary, and (ix) any
non-cash expenses for such period resulting from the grant of stock options or
other equity-based incentives to any director, officer or employee of the
Company and the Subsidiaries; provided that any cash payment made with respect
to any non-cash items added back in computing Consolidated EBITDA for any prior
period pursuant to clause (v), (viii) or (ix) shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made; and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) all gains for such period on sales or dispositions
of assets outside the ordinary course of business, (ii) all gains for such
period arising from business combinations, including gains on a “bargain
purchase” and gains recognized on changes in the fair value of contingent
consideration payable by, and gains recognized on changes in the fair value of
the noncontrolling interest in any acquiree acquired by, the Company or any
Subsidiary in connection therewith and gains for such period for changes in the
fair value of minority equity investments (other than those accounted for under
the equity method and those that are consolidated) of the Company or any
Subsidiary, (iii) any extraordinary gains for such period and (iv) any non-cash
items of income for such period that represent the reversal of any accrual of
charges referred to in clauses (a)(v), (a)(vi) or (a)(ix) above, all determined
on a consolidated basis in accordance with GAAP. In the event any Subsidiary
shall be a Subsidiary that is not a Wholly Owned Subsidiary, all amounts added
back in computing Consolidated EBITDA for any period pursuant to clause
(a) above, and all amounts subtracted in computing Consolidated EBITDA pursuant
to clause (b) above, to the extent such amounts are, in the reasonable judgment
of a Financial Officer, attributable to such Subsidiary, shall be reduced by the
portion thereof that is attributable to the noncontrolling interest in such
Subsidiary. For the purposes of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters of the Company (each, a “Reference Period”)
for the purposes of any determination of the Leverage

 

11



--------------------------------------------------------------------------------

Ratio, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Company or any
Subsidiary shall have made a Material Disposition or Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or Material Acquisition
had occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any Acquisition that involves
consideration in excess of US$125,000,000; and “Material Disposition” means any
sale, transfer or other disposition of property or series of related sales,
transfers or other dispositions of property that yields gross proceeds to the
Company and the Subsidiaries in excess of US$125,000,000. Notwithstanding the
foregoing, but subject to the immediately preceding sentence, solely in
determining the Leverage Ratio for purposes of actual, but not pro forma,
compliance with the covenant set forth in Section 6.10, Consolidated EBITDA for
(A) the fiscal quarter of the Company ending March 31, 2021, shall be deemed to
be equal to US$176,345,882, (B) the fiscal quarter of the Company ending
June 30, 2021, shall be deemed to be equal to US$568,380,482 and (C) the fiscal
quarter of the Company ending September 30, 2021, shall be deemed to be equal to
US$911,928,019.

“Consolidated Funded Debt” means, on any date, the sum (without duplication) for
the Company and the Subsidiaries of all (a) Indebtedness (but not including any
Indebtedness in the form of contingent consideration obligations of the Company
or any Subsidiary incurred in connection with any business combination) that
would appear on a consolidated balance sheet of the Company prepared as of such
date in accordance with GAAP, (b) Capital Lease Obligations, (c) Synthetic Lease
Obligations, (d) Guarantees by the Company and the Subsidiaries of Indebtedness
of Persons other than the Company and the Subsidiaries, (e) obligations,
contingent or otherwise, of the Company and the Subsidiaries as an account party
in respect of letters of credit and (f) Securitization Transactions.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after giving effect, for the avoidance of doubt, to the
elimination of intercompany accounts in accordance with GAAP); provided that
there shall be excluded the income or loss of any Subsidiary that is not a
Wholly Owned Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such Subsidiary.

“Consolidated Revenues” means, for any period, the aggregate revenues of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Assets” means, at any time, the consolidated total assets of
the Company and the Subsidiaries at such time, as such amount would appear on a
consolidated balance sheet of the Company prepared in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

12



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b), or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.20.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) shall have failed to fund its
applicable Tranche Percentage of any Borrowing for three or more Business Days
after the date such Borrowing is required to be funded by Lenders hereunder,
unless such Lender, in good faith, notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) shall have failed to fund any portion of its
participation in any LC Disbursement within three Business Days after the date
on which such funding is to occur hereunder, (c) shall have failed to pay to the
Administrative Agent or any Issuing Bank any other amount required to be paid by
it within three Business Days after the day on which such payment is required to
be made hereunder, (d) shall have notified the Administrative Agent (or shall
have notified the Company or any Issuing Bank, which shall in turn have notified
the Administrative Agent) in writing that it does not intend or is unable to
comply with its funding obligations under this Agreement, or shall have made a
public statement to the effect that it does not intend or is unable to comply
with such funding obligations in accordance with the terms and subject to the
conditions set forth herein (unless such writing or public statement states in
good faith that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing or public
statement, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or its funding obligations generally under
other credit or similar agreements to which it is a party, (e) shall have failed
(but not for fewer than three Business Days) after a written request by the
Administrative Agent or an Issuing Bank to confirm in writing that it will
comply with its obligations (and is financially able to meet such obligation) to
make Loans and fund participations in LC Disbursements hereunder, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(e) upon the Administrative Agent’s or such Issuing Bank’s receipt of such
certification in form and substance satisfactory to the Administrative Agent, or
(f) shall have become the subject of a bankruptcy, liquidation or insolvency
proceeding, or shall have had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or shall
have taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment, or shall have, or has
a direct or indirect Lender Parent that shall have, become the subject of a
Bail-In Action or shall have a parent company that has become the

 

13



--------------------------------------------------------------------------------

subject of a bankruptcy, liquidation or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or has become the subject of a Bail-In Action;
provided that a Lender shall not be deemed to be a Defaulting Lender solely as a
result of the acquisition or maintenance of an ownership interest in such Lender
or Person controlling such Lender (whether controlling or otherwise), or the
exercise of Control over a Lender or Person controlling such Lender, by a
Governmental Authority, so long as such ownership interest or exercise of
Control does not result in or provide such Lender or Person with immunity from
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender or Person
(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender or Person.

“Designated Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Company and any Subsidiary in respect of
any Cash Management Services provided to the Company or any Subsidiary that are
(a) owed to the Administrative Agent, any Arranger or an Affiliate of any of the
foregoing, or to any Person that, at the time such obligations were incurred,
was the Administrative Agent, an Arranger or an Affiliate of any of the
foregoing, (b) owed on the Restatement Effective Date to a Person that is a
Lender or an Affiliate of a Lender as of the Restatement Effective Date,
(c) owed to a Person that is a Lender or an Affiliate of a Lender at the time
such obligations are incurred or (d) owed pursuant to the terms of an agreement
pertaining to Cash Management Services identified in writing by the Borrower to
the Administrative Agent on or prior to the Restatement Signing Date (in the
case of this clause (d), without giving effect to any amendment or other
modification of such agreement compared to the terms thereof so identified
except to the extent such amendment or other modification does not modify, in a
manner adverse to the Lenders, the nature of the obligations thereunder that
would constitute “Designated Cash Management Obligations” and, for the avoidance
of doubt, only to the extent the obligations under such agreement do not
constitute Restricted Secured Obligations), including, in each case, obligations
with respect to fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including obligations
accruing, at the rate specified therein, or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding); provided that, other than any
such obligations owing to the Administrative Agent or an Affiliate thereof or
referred to in clause (d) above, obligations in respect of such Cash Management
Services have been designated as “Designated Cash Management Obligations” by
written notice from the Company to the Administrative Agent in form and detail
reasonably satisfactory to the Administrative Agent. In the case of clause
(d) above, the Company may give written notice to the Administrative Agent to
the effect that the obligations that would otherwise constitute Designated Cash
Management Obligations pursuant to such clause (d) cease to be Designated Cash
Management Obligations, whereupon such obligations shall cease to be Designated
Cash Management Obligations for all purposes of the Loan Documents and the
provisions of such clause (d) shall cease to be in effect.

“Designated Subsidiary” means each Subsidiary that is (a) a Borrowing
Subsidiary, (b) a Material Subsidiary or (c) an obligor (including pursuant to a
Guarantee) under any Material Indebtedness (other than the Foreign Facility) of
the Company or any other

 

14



--------------------------------------------------------------------------------

Domestic Subsidiary (other than any Specified Foreign Subsidiary or any CFC
Holdco), in each case other than (i) except with respect to clause (c) above,
any Specified Foreign Subsidiary or any CFC Holdco, (ii) except with respect to
clause (a) or (c) above, (A) any other Foreign Subsidiary or (B) any subsidiary
of a Foreign Subsidiary, other than any such subsidiary that is a Domestic
Subsidiary if, prior to becoming a subsidiary of such Foreign Subsidiary, such
Domestic Subsidiary was a direct subsidiary of the Company or any other Domestic
Subsidiary (which other Domestic Subsidiary was not itself a subsidiary of a
Foreign Subsidiary), (iii) the New Headquarters SPV and the New Headquarters
Parent SPV, (iv) except with respect to clause (c) above, any Subsidiary if, and
for so long as, such Subsidiary is not a Wholly Owned Subsidiary, (v) except
with respect to clause (a) or (c) above, Classic Vacations, LLC, a Nevada
limited liability company, and (vi) any Securitization Subsidiary.

“Designated Swap Obligations” means the due and punctual payment and performance
of all obligations of the Company and the Subsidiaries under each Swap Agreement
that (a) is with a counterparty that is, or was on the Restatement Effective
Date, the Administrative Agent, an Arranger or an Affiliate of any of the
foregoing, whether or not such counterparty shall have been the Administrative
Agent, an Arranger or an Affiliate of any of the foregoing at the time such Swap
Agreement was entered into, (b) is in effect on the Restatement Effective Date
with a counterparty that is a Lender or an Affiliate of a Lender as of the
Restatement Effective Date or (c) is entered into after the Restatement
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
at the time such Swap Agreement is entered into, including, in each case,
obligations with respect to payments for early termination, fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including obligations accruing, at the rate specified therein, or
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding); provided that, if such obligations are owing to any Person other
than the Administrative Agent or an Affiliate thereof, such obligations shall be
“Designated Swap Obligations” only if so designated by written notice from the
Company to the Administrative Agent in form and detail reasonably satisfactory
to the Administrative Agent.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

15



--------------------------------------------------------------------------------

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates (excluding, in the case of Equity Interests in the
Company, IAC), in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Secured
Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments and (ii) an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. Notwithstanding anything to the contrary set
forth herein, it is acknowledged that the Preferred Stock, and any warrants
associated therewith, in each case issued in accordance with the terms of the
Investment Agreements as in effect on the Restatement Signing Date, do not
constitute Disqualified Equity Interests.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other substantially
similar Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Agents or any Issuing Bank and any of their
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

 

16



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender or (iii) the Company, any Subsidiary or any
other Affiliate of the Company.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any toxic or hazardous substance or
waste, or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into Equity
Interests in the Company shall not, prior to the date of conversion thereof,
constitute Equity Interests in the Company.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any reportable event (within the meaning of Section 4043
of ERISA or the regulations issued thereunder) with respect to a Plan, other
than an event for which the 30-day notice period is waived; (b) a failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in at-risk status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to

 

17



--------------------------------------------------------------------------------

terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (h) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Title IV of ERISA) or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence
of a non-exempt “prohibited transaction” (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) concerning any Plan and with respect to which
the Company or any ERISA Affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a party in interest (within the meaning
of Section 406 of ERISA) or could otherwise be liable; or (j) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any Borrowing denominated in Euro for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Date.

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the
EURIBO Rate, the CDO Rate or the AUD Bank Bill Rate, as applicable.

“Events of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any date of determination, for purposes of determining
the US Dollar Equivalent of any currency other than US Dollars, the rate at
which such other currency may be exchanged into US Dollars last provided (either
by publication or as may otherwise be provided to the Applicable Agent) by the
applicable Reuters source on the Business Day (determined based on New York City
time) immediately preceding such day of determination (or, if a Reuters source
ceases to be available or Reuters ceases to provide such rate of exchange, as
last provided by such other publicly available information service that provides
such rate of exchange at such time as shall be selected by the Applicable Agent
from time to time in its reasonable discretion). Notwithstanding the foregoing
provisions of this definition or the definition of “US Dollar Equivalent”, each
Issuing Bank may, solely for purposes of computing the fronting fees owed to it
under Section 2.12(b), compute the US Dollar amounts of the LC Exposures
attributable to Letters of Credit issued by it by reference to exchange rates
determined using any reasonable method customarily employed by it for such
purpose. For the avoidance of doubt, any exchange rate used will be with no
mark-up or spread added.

 

18



--------------------------------------------------------------------------------

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

“Excluded Subsidiaries” means trivago and any subsidiary thereof, but only for
so long as trivago shall be a Subsidiary that is not a Wholly Owned Subsidiary.

“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Designated Swap Obligation if, and to the extent that, all or a portion of the
Guarantee by such Subsidiary Loan Party of, or the grant by such Subsidiary Loan
Party of a security interest to secure, such Designated Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule or regulation promulgated thereunder or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement”, as defined in the Commodity Exchange Act, that supports the
obligations of such Subsidiary Loan Party and any and all Guarantees of such
Subsidiary Loan Party’s Swap Obligations by the other Loan Parties) at the time
the Guarantee of such Subsidiary Loan Party becomes effective with respect to
such Swap Obligations or such Swap Obligations become secured by such security
interest.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
either Agent, any Lender, any Issuing Bank or any other recipient of any payment
to be made by or on account of any obligation of the Company or any Borrowing
Subsidiary hereunder or required to be withheld or deducted from such payment:
(a) Taxes imposed on (or measured by) net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office, or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender, any
U.S. withholding Tax that is imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law, rule or regulation in effect on the date on which such Lender
becomes a party to this Agreement (other than pursuant to an assignment at the
request of the Company under Section 2.19(b)) or designates a new lending
office, except in each case to the extent that (i) such Lender (or its assignor,
if any) was entitled, immediately before designation of a new lending office (or
assignment), to receive additional amounts from the Company or any Borrowing
Subsidiary with respect to such withholding tax pursuant to Section 2.17(a) or
2.17(c) or (ii) such withholding tax shall have resulted from the making of any
payment to a location other than the office designated by the Applicable Agent
or such Lender for the receipt of payments of the applicable type from the
applicable Borrower, (c) any Taxes attributable to such recipient’s failure to
comply with Section 2.17(f), and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

19



--------------------------------------------------------------------------------

“Existing Credit Agreement” means this Agreement as in effect immediately prior
to the Restatement Effective Date.

“Existing Indenture Specified Lien Basket” means (a) with respect to the
Existing Indenture referred to in clause (a) of the definition of such term,
each of Sections 4.2(b) and 4.3(b) thereof, (b) with respect to the Existing
Indenture referred to in clause (b) of the definition of such term, each of
Sections 4.1(b) and 4.2(b) thereof, (c) with respect to the Existing Indenture
referred to in clause (c) of the definition of such term, each of Sections
4.1(b) and 4.2(b) thereof, (d) with respect to the Existing Indenture referred
to in clause (d) of the definition of such term, each of Sections 4.2(b) and
4.3(b) thereof, (e) with respect to the Existing Indenture referred to in clause
(e) of the definition of such term, each of Sections 4.2(b) and 4.3(b) thereof,
(f) with respect to the Existing Indenture referred to in clause (f) of the
definition of such term, each of Sections 4.2(b) and 4.3(b) thereof, (g) with
respect to the Existing Indenture referred to in clause (g) of the definition of
such term, each of Sections 4.2(b) and 4.3(b) thereof and (h) with respect to
the Existing Indenture referred to in clause (h) of the definition of such term,
each of Sections 4.2(b) and 4.3(b) thereof.

“Existing Indenture Specified Lien Basket Amount” means, with respect to any
Existing Indenture, the maximum amount of Restricted Secured Obligations secured
by Liens created under the Loan Documents that the Company and its Subsidiaries
may incur on the Restatement Effective Date in reliance on the Existing
Indenture Specified Lien Basket under such Existing Indenture without such
Existing Indenture requiring that any Notes or Guarantees be secured equally and
ratably therewith (or prior thereto). The term “incur”, “Lien”, “Subsidiary”,
“Notes” or “Guarantees”, when used in this definition, have the meanings
assigned to such terms in such Existing Indenture.

“Existing Indentures” means (a) the Indenture dated as of August 5, 2010, among
the Company, the Subsidiary Guarantors (as defined therein) from time to time
parties thereto and The Bank of New York Mellon Trust Company, N.A., as Trustee,
relating to the Company’s 5.95% Senior Notes due 2020, (b) the First
Supplemental Indenture dated as of August 18, 2014, to the Indenture dated as of
August 18, 2014, among the Company, the Subsidiary Guarantors (as defined
therein) from time to time parties thereto and The Bank of New York Mellon Trust
Company, N.A., as Trustee, relating to the Company’s 4.500% Senior Notes due
2024, (c) the Fourth Supplemental Indenture dated as of June 3, 2015, to the
Indenture dated as of August 18, 2014, among the Company, the Subsidiary
Guarantors (as defined therein) from time to time parties thereto and The Bank
of New York Mellon Trust Company, N.A., as Trustee, relating to the Company’s
2.500% Senior Notes due 2022, (d) the Indenture dated as of December 8, 2015,
among the Company, the Subsidiary Guarantors (as defined therein) from time to
time parties thereto and The Bank of New York Mellon Trust Company, N.A., as
Trustee, relating to the Company’s 5.000% Senior Notes due 2026, (e) the
Indenture dated as of September 21, 2017, among the Company, the Subsidiary
Guarantors (as defined therein) from time to time parties thereto and U.S. Bank
National Association, as Trustee, relating to the Company’s 3.800% Senior Notes
due 2028, (f) the Indenture dated as of September 19, 2019, among the Company,
the Subsidiary Guarantors (as defined therein) from time to time parties thereto
and U.S. Bank National Association, as Trustee, relating to the Company’s 3.25%
Senior Notes due 2030, (g) the Indenture dated as of May 5, 2020, among the
Company, the Subsidiary Guarantors (as

 

20



--------------------------------------------------------------------------------

defined therein) from time to time parties thereto and U.S. Bank National
Association, as Trustee, relating to the Company’s 6.250% Senior Notes due 2025
and (h) the Indenture dated as of May 5, 2020, among the Company, the Subsidiary
Guarantors (as defined therein) from time to time parties thereto and U.S. Bank
National Association, as Trustee, relating to the Company’s 7.000% Senior Notes
due 2025, in each case, as amended, supplemented, restated or otherwise modified
from time to time.

“Existing Letters of Credit” means letters of credit issued under the Existing
Credit Agreement, or pursuant to the terms of the Existing Credit Agreement
deemed issued thereunder, that are outstanding on the Restatement Effective
Date.

“Facility Exposure” means, at any time, the sum of the total unused Commitments
at such time and the total Revolving Credit Exposures at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as shall be set forth on the NYFRB Website from
time to time) and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate would be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company; provided that, when such term
is used in reference to any document executed by, or a certification of, a
Financial Officer, upon request of the Administrative Agent, the secretary, an
assistant secretary or any other officer or manager (or authorized signatory
holding equivalent function) of the Company shall have delivered (which delivery
may be made on the Restatement Effective Date) an incumbency certificate to the
Administrative Agent as to the authority of such individual.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973), as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004, as now or hereafter in effect or any successor statute thereto, and
(c) the Biggert-Waters Flood Insurance Reform Act of 2012, as now or hereafter
in effect or any successor statute thereto and any and all official rulings and
interpretations thereunder or thereof.

“Foreign Currency Overnight Rate” means, for any day, with respect to any
currency (a) a rate per annum equal to the London interbank offered rate as
administrated by ICE

 

21



--------------------------------------------------------------------------------

Benchmark Administration (or any other Person that takes over the administration
of such rate) for overnight deposits in such currency as displayed on the
Reuters screen page that displays such rate (currently LIBOR01 or LIBOR02) (or,
in the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other commercially available information service that
publishes such rate as shall be selected by the Applicable Agent or the
applicable Issuing Bank, as applicable, from time to time) at approximately
11:00 a.m., London time, on such day or (b) if the rate referred to above is not
available for such currency, a rate per annum at which overnight deposits in
such currency would be offered on such day in the applicable offshore interbank
market, as such rate is determined by the Applicable Agent or the applicable
Issuing Bank, as applicable, by such means as the Applicable Agent or such
Issuing Bank, as the case may be, shall determine to be reasonable.

“Foreign Facility” means any Indebtedness incurred pursuant to Section 6.01(y)
and any credit facility providing for such Indebtedness.

“Foreign Facility Deemed Agreement” means, with respect to any Lender, (a) in
the case of any Lender that is a Tranche 1 Lender as of the Restatement
Effective Date, the Deemed Agreement of such Lender set forth in, and as defined
in, the Restatement Agreement and (b) in the case of any other Lender, a written
agreement of such Lender that is substantially identical, in form and substance,
to the Deemed Agreement of the Tranche 1 Lenders set forth in, and as defined
in, the Restatement Agreement.

“Foreign Lender” means a Lender that is not a US Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Form S-4” means the Form S-4 Registration Statement filed by IAC and the
Company with the SEC on April 25, 2005, as amended on or before June 17, 2005.

“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the United States of America.

“Government Program Indebtedness” mean any Indebtedness provided directly or
indirectly by any Governmental Authority pursuant to any COVID-19 virus outbreak
relief program, including any such Indebtedness provided through a designee
thereof or an intermediary financial institution (but excluding any sovereign
wealth fund that regularly makes financial investments).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of

 

22



--------------------------------------------------------------------------------

guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof (including pursuant to
any “synthetic lease” financing), (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or other obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. For the avoidance of doubt, any
expression by the Company or any Subsidiary of an intent to continue to provide
financial support to any of its subsidiaries made in a management representation
letter delivered in connection with an audit of the financial statements of such
subsidiary, so long as such expression of intent does not create any binding
obligation, contingent or otherwise, on the Company or such Subsidiary to
provide such support, shall not be deemed to be a Guarantee. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation (which, in the case of any Guarantee of
any Indebtedness, shall be the principal amount of such Indebtedness), or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Guarantee Agreement” means the Amended and Restated Guarantee Agreement dated
as of the Restatement Effective Date, among the Company, the Subsidiaries of the
Company party thereto and the Administrative Agent, as supplemented.

“Guarantee and Collateral Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Company and each
Designated Subsidiary (i) in the case of the Company and each Person that is a
Designated Subsidiary on the Restatement Effective Date, a counterpart of the
Guarantee Agreement, duly executed and delivered on behalf of such Person, or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Restatement Effective Date, a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person;

(b) the Administrative Agent shall have received from the Company and each
Designated Subsidiary (other than OWW Fulfillment) (i) in the case of the
Company and each Person that is a Designated Subsidiary on the Restatement
Effective Date (other than OWW Fulfillment), a counterpart of the Collateral
Agreement, duly executed and delivered on behalf of such Person, or (ii) in the
case of any Person that becomes a Designated Subsidiary after the Restatement
Effective Date (other than OWW Fulfillment), a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person; provided that in the case of any

 

23



--------------------------------------------------------------------------------

Designated Subsidiary that is a Foreign Subsidiary, such Designated Subsidiary
shall instead execute and deliver counterparts of one or more other Security
Documents customary for the jurisdiction of organization of such Designated
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent and the Company;

(c) in the case of any Person that becomes a Designated Subsidiary after the
Restatement Effective Date, the Administrative Agent shall have received, to the
extent reasonably requested by the Administrative Agent, documents, opinion of
counsel and certificates with respect to such Designated Subsidiary of the type
referred to in Sections 7(d), 7(f) and 7(h) of the Restatement Agreement;

(d) the Administrative Agent shall, solely to the extent required by the
Collateral Agreement, have received (i) certificates or other instruments
representing all certificated Equity Interests owned by each Loan Party,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank, and (ii) all promissory notes owned by each Loan
Party, together with undated instruments of transfer with respect thereto
endorsed in blank;

(e) within 30 days after the Restatement Effective Date (or such later date as
the Administrative Agent may agree to in writing), all Indebtedness owed by any
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated to
the Secured Obligations pursuant to the Intercompany Indebtedness Subordination
Agreement;

(f) all documents and instruments, including Uniform Commercial Code financing
statements, reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

(g) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted under Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) a
completed “life of loan” flood hazard determination form with respect to each
Mortgaged Property, (iv) if any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under the Flood
Insurance Laws and Regulation H of the Board and (v) such surveys (which may be
previously obtained surveys that, together with a “no-change” affidavit, are
sufficient to issue the policies of title insurance described in clause
(ii) above), abstracts, customary legal opinions to the extent reasonably
requested by the Administrative Agent (but excluding opinions as to due
execution, delivery, requisite authority, title, priority and usury) and
existing appraisals

 

24



--------------------------------------------------------------------------------

and other existing documents in the possession of the applicable Loan Party as
the Administrative Agent may reasonably request with respect to any such
Mortgage or Mortgaged Property.

Notwithstanding the foregoing:

(i) this definition shall not require the creation or perfection of pledges of
or security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties, if
and for so long as the Administrative Agent, in consultation with the Company,
reasonably determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, shall be excessive in
relation to the benefit to be afforded to the Lenders therefrom;

(ii) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets in its sole
discretion; provided that, in the case of delivery of Pledged Collateral (as
defined in the Collateral Agreement) or other actions to be taken after the
Restatement Effective Date, the Administrative Agent shall agree to a reasonable
extension if the Company shall have delivered to the Administrative Agent a
certificate of an Authorized Officer of the Company certifying that such actions
cannot be reasonably completed with commercially reasonable efforts due to
factors caused by the COVID-19 virus (it being acknowledged and agreed that the
Administrative Agent shall be entitled to rely conclusively upon such
certificate without any independent verification thereof);

(iii) nothing in this definition shall require the creation or perfection of
pledges of, or security interests in, any Excluded Asset;

(iv) no Loan Party shall be required to obtain any control agreement with
respect to any deposit account or securities account or enter into any lockbox
agreement or similar arrangement with respect to any accounts or payment
intangibles;

(v) no Loan Party shall be required to obtain any landlord, mortgagee or bailee
waivers, estoppels, collateral access agreements or similar third party
agreements;

(vi) no notices shall be required to be sent to account debtors or other
contractual third parties to any item of Collateral unless an Event of Default
shall have occurred and be continuing; and

(vii) no Loan Party (other than any Foreign Subsidiary) shall be required to
take any action to create or perfect pledges of, or security interests in, any
asset under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (including any Equity
Interests issued by any Subsidiary or other Person organized under the laws of
any such jurisdiction).

 

25



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IAC” means IAC/InterActiveCorp, a Delaware corporation.

“IAC Agreements” means each of the Separation Agreement dated as of August 9,
2005, by and between IAC and the Company, the Tax Sharing Agreement dated as of
August 9, 2005, by and between IAC and the Company, the Employee Matters
Agreement dated as of August 9, 2005, by and between IAC and the Company, and
the Transition Services Agreement dated as of August 9, 2005, by and between IAC
and the Company.

“IBA” has the meaning assigned to such term in Section 1.06.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or repurchase thereof (or of Disqualified Equity
Interests or Indebtedness into which such Disqualified Equity Interests are
convertible or exchangeable), (j) all Securitization Transactions of such Person
and (k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness of
any Person shall not include (i) trade payables, (ii) endorsements of checks,
bills of exchange and other instruments for deposit or collection in the
ordinary course of business, (iii) customer deposits and advances, and interest
payable thereon, in the ordinary course of business in accordance with customary
trade terms and other obligations incurred in the ordinary course of business
through credit on an open account basis customarily extended to such Person in
connection with the purchase of goods or services, or (iv) obligations under
overdraft arrangements with banks incurred in the ordinary course of business to
cover working capital needs.

 

26



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercompany Indebtedness Subordination Agreement” means the Intercompany
Subordination Agreement among the Company, the Subsidiaries party thereto and
the Administrative Agent, substantially in the form of Exhibit J, together with
all supplements thereto.

“Interest Election Request” means a request by a Borrower (or the Company on its
behalf) to convert or continue a Borrowing in accordance with Section 2.08,
which shall be in the form of Exhibit D or any other form approved by the
Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of Borrowings denominated in Euro), three or six months (or, with the consent of
each Lender participating therein, twelve months) thereafter, as the applicable
Borrower (or the Company on its behalf) may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any currency for any period, a
rate per annum which results from interpolating on a linear basis between
(a) the applicable Screen Rate for the longest maturity for which a Screen Rate
is available that is shorter than such period and (b) the applicable Screen Rate
for the shortest maturity for which a Screen Rate is available that is longer
than such period, in each case as of the time the Interpolated Screen Rate is
required to be determined in accordance with the other provisions hereof;
provided that the Interpolated Screen Rate shall in no event be less than zero.

 

27



--------------------------------------------------------------------------------

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or transfers of property for consideration
that is less than the fair value thereof (as reasonably determined by the
Company) to, any other Person that are held or made by the specified Person. The
amount, as of any date of determination, of (a) any Investment in the form of a
loan or an advance shall be the principal amount thereof outstanding on such
date, without any adjustment for write-downs or write-offs (including as a
result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (b) any Investment in the form of a Guarantee
shall be determined in accordance with the definition of the term “Guarantee”,
(c) any Investment in the form of a purchase or other acquisition for value of
any Equity Interests, evidences of Indebtedness or other securities of any
Person shall be the fair value (as reasonably determined by the Company) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions to such
consideration, as of such date of determination, and minus the amount, as of
such date of determination, of any portion of such Investment repaid to the
investor in cash as a repayment of principal or a return of capital, as the case
may be, but without any other adjustment for increases or decreases in value of,
or write-ups, write-downs or write-offs with respect to, such Investment after
the time of such Investment, (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
reasonably determined by the Company) of such Equity Interests or other property
as of the time of such transfer (less, in the case of any investment in the form
of transfer of property for consideration that is less than the fair value
thereof, the fair value (as so determined) of such consideration as of the time
of the transfer), minus the amount, as of such date of determination, of any
portion of such Investment repaid to the investor in cash as a return of
capital, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the time of such transfer, and (e) any Investment (other than any
Investment referred to in clause (a), (b), (c) or (d) above) in any Person
resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as reasonably determined by the Company) of
such Equity Interests at the time of the issuance thereof.

“Investment Agreements” means (a) that certain Investment Agreement, by and
between the Company and AP Fort Holdings, L.P., dated as of April 23, 2020 and
(b) that certain Investment Agreement, by and among the Company, SLP Fort
Aggregator II, L.P. and SLP V Fort Holdings II, L.P., dated as of April 23,
2020, in each case, as amended, restated or otherwise modified from time to
time.

“IP Collateral Agreements” has the meaning assigned to such term in the
Collateral Agreement.

“IRS” means the US Internal Revenue Service.

 

28



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., BNP Paribas and Bank
of America, N.A. and (b) any other Lender that has entered into an Issuing Bank
Agreement with the Company, each in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.06 with respect to such Letters of Credit).

“Issuing Bank Agreement” means an agreement among the Company, the
Administrative Agent and a financial institution pursuant to which such
financial institution agrees to act as an Issuing Bank hereunder, in the form of
Exhibit C or any other form approved by the Administrative Agent.

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.06 or in such Issuing Bank’s Issuing Bank Agreement. The LC
Commitment of any Issuing Bank may be increased or reduced by written agreement
between such Issuing Bank and the Company, provided that a copy of such written
agreement shall have been delivered to the Administrative Agent.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in an
Alternative LC Currency and not reimbursed by the applicable Borrower shall be
determined as set forth in Section 2.06(e) or 2.06(l), as applicable.

“LC Exchange Rate” means, on any date of determination, with respect to US
Dollars in relation to any Alternative LC Currency, the rate at which US Dollars
may be exchanged into such Alternative LC Currency on such day as last provided
(either by publication or as may otherwise be provided to the Administrative
Agent) by the applicable Reuters source on the Business Day (determined based on
New York City time) immediately preceding such day of determination (or, if a
Reuters source ceases to be available or Reuters ceases to provide such rate of
exchange, as last provided by such other publicly available information service
that provides such rate of exchange at such time as shall be selected by the
Administrative Agent from time to time in its reasonable discretion). For the
avoidance of doubt, any exchange rate used will be with no mark-up or spread
added.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents (based on the applicable Exchange Rates) of the undrawn amounts of
all outstanding

 

29



--------------------------------------------------------------------------------

Letters of Credit at such time plus (b) the aggregate of the US Dollar
Equivalents (based on the applicable Exchange Rates) of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrower at
such time. The LC Exposure of any Lender at any time shall be its Combined
Tranche Percentage of the total LC Exposure at such time, adjusted (without
duplication) to give effect to any reallocation under Section 2.20 of the LC
Exposure of Defaulting Lenders in effect at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a currency other than US Dollars,
(a) the date on which such Issuing Bank shall advise the Applicable Agent that
it purchased with US Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Applicable Agent that it
made such a purchase, the date on which such LC Disbursement or refund is made.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 to the Existing Credit
Agreement and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and, as of the Restatement Effective Date, the Existing Letters of Credit, other
than any such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 9.05.

“Leverage Condition” shall be satisfied if the Leverage Ratio as of the end of
the most recently ended fiscal quarter of the Company for which consolidated
financial statements of the Company have been delivered pursuant to
Section 5.01(a) or 5.01(b), calculated on an annualized basis using Consolidated
EBITDA for the two most recently ended fiscal quarters of the Company included
in such consolidated financial statements multiplied by two, is not greater than
5.00:1.00.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded Debt
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company ended on such date (or, if such date is not the
last day of a fiscal quarter of the Company, ended most recently prior to such
date).

“LIBO Rate” means, with respect to any Borrowing denominated in US Dollars or
Sterling for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Date.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

30



--------------------------------------------------------------------------------

“Liquidity” means, as of any date, (a) Unrestricted Cash of the Company and its
Subsidiaries (in the case of Excluded Subsidiaries and other non-Wholly Owned
Subsidiaries, (i) only to the extent of the Company’s direct or indirect equity
ownership thereof and (ii) excluding Unrestricted Cash of any such Subsidiary to
the extent that, as of such date, the declaration or payment of cash dividends
or similar cash distributions by such Subsidiary is not permitted under
applicable law or is subject to any prior approval of any Governmental Authority
that has not been obtained or is not permitted by the operation of the terms of
the organizational documents of such Subsidiary), plus (b) the sum of (i) the
excess, if any, of (x) the total Commitments in effect on such date over (y) the
total Revolving Credit Exposures as of such date, and (ii) in the event the
Foreign Facility is a committed revolving facility, the amount of the unused
commitments thereunder, in each case under this clause (b), only if the
conditions precedent set forth in Section 4.02 or the conditions precedent to
borrowing under the Foreign Facility, as applicable, are capable of being
satisfied as of such date, minus (c) Total 30-Day Net Deferred Merchant Bookings
as of such date.

“Loan” means any loan made by the Lenders to any Borrower pursuant to this
Agreement.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and premium, if any, and interest (including
interest accruing, at the rate specified herein, during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on all Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) each payment required to be made by any Borrower under
any Loan Document in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing, at the rate specified herein, during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (b) the due and punctual payment or performance
by the Borrowers of all other monetary obligations under this Agreement and by
the Company, any Borrowing Subsidiary and any Subsidiary Guarantor of all other
monetary obligations under any other Loan Document to which it is a party,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations accruing,
at the rate specified herein or therein, or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“Loan Documents” means, collectively, (a) this Agreement, the Guarantee
Agreement, the Collateral Agreement, the IP Collateral Agreements, any other
Security Documents, the Restatement Agreement, the Borrowing Subsidiary
Agreements and the Borrowing Subsidiary Terminations and (b) except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.10(e) and
any letter of credit applications referred to in Section 2.06(a) and any Issuing
Bank Agreement.

 

31



--------------------------------------------------------------------------------

“Loan Parties” means the Company and the Subsidiary Loan Parties.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Euro, Brussels time, (c) with respect to a Loan or
Borrowing denominated in Canadian Dollars, Toronto time, and (d) with respect to
a Loan or Borrowing denominated in Sterling or Australian Dollars, London time.

“London Agent” means J.P. Morgan Europe Limited, JPMorgan Chase Bank, N.A. or
any Affiliate or branch of JPMorgan Chase Bank, N.A., that JPMorgan Chase Bank,
N.A. shall have designated for the purpose of acting in such capacity hereunder.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Tranche 1 Lenders, Lenders having Tranche 1
Revolving Exposures and unused Tranche 1 Commitments representing more than 50%
of the sum of the total Tranche 1 Revolving Exposures and unused Tranche 1
Commitments at such time and (b) in the case of the Tranche 2 Lenders, Lenders
having Tranche 2 Revolving Exposures and unused Tranche 2 Commitments
representing more than 50% of the sum of the total Tranche 2 Revolving Exposures
and unused Tranche 2 Commitments at such time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Agents or the Lenders under the Loan Documents,
taken as a whole; provided that the COVID-19 pandemic, all events, conditions or
circumstances to the extent arising out of, resulting from or relating to the
COVID-19 pandemic and all events, conditions or circumstances to the extent
identified on Schedule 1.01 shall be disregarded for purposes of clause (a) of
this definition.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Swap Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$50,000,000. For
purposes of determining Material Indebtedness, the “amount” of the obligations
of the Company or any Subsidiary in respect of (a) any Swap Agreement at any
time shall be (i) the mark-to-market value for such Swap Agreement based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in Swap Agreements (which may include a Lender or any
Affiliate of a Lender) or (ii) in the absence of any such quotations, the
maximum aggregate principal amount that the Company or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time, in each
case giving effect to any applicable netting agreements and (b) any
Securitization Transaction shall be determined as set forth in the definition of
such term.

“Material Subsidiary” means, at any time, each Subsidiary other than
Subsidiaries that (a) together with their own subsidiaries, do not represent
more than 2% for any such Subsidiary, or more than 10% in the aggregate for all
such Subsidiaries, of either (i) Consolidated Total Assets or (ii) Consolidated
Revenues of the Company and the Subsidiaries

 

32



--------------------------------------------------------------------------------

at the end of or for the period of four consecutive fiscal quarters of the
Company most recently ended prior to such time and (b) do not own Equity
Interests or Indebtedness (other than de minimis Indebtedness) of any Material
Subsidiary; provided that each Borrowing Subsidiary shall in any event be a
Material Subsidiary.

“Maturity Date” means May 31, 2023.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing, or any of their securities, that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Exchange Act. For purposes of this
definition, “material information” means information concerning the Company, any
Subsidiary or other Affiliate of the Company, any Subsidiary or any Affiliate of
any of the foregoing, or any of their securities, that could reasonably be
expected to be material for purposes of the United States Federal and state
securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure,
subject to Section 1.09, the Secured Obligations. Each Mortgage shall be in form
and substance reasonably satisfactory to each of the Company and the
Administrative Agent.

“Mortgaged Property” means each parcel of real property owned in fee by any Loan
Party that, together with all improvements located thereon, has appraised value
or, in the absence of any appraisal, book value in excess of US$5,000,000;
provided that neither the New Headquarters nor any New Headquarters Assets shall
constitute Mortgaged Property.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is maintained, sponsored or contributed to by
the Company or any ERISA Affiliate.

“Net Proceeds” means (a) with respect to any incurrence of any Indebtedness or
any issuance or sale of any Equity Interests in the Company, the aggregate
amount of cash, Permitted Investments and other cash equivalents received by the
Company or any Subsidiary in respect of such event, net of the sum, without
duplication, of all third party fees and out-of-pocket costs and expenses
actually incurred by the Company or any Subsidiary in connection with such
event, including attorneys’ fees, accountants’ fees, investment banking fees and
underwriting discounts and commissions and (b) with respect to any sale,
transfer, lease or other disposition of assets, (i) the proceeds in the form of
cash, Permitted Investments and other cash equivalents received in respect of
such event, including any cash, Permitted Investments and other cash equivalents
received in respect of any non-cash proceeds, but only as and when received, net
of (ii) the sum, without duplication, of (A) all third party fees and
out-of-pocket costs and expenses actually incurred by the Company or any
Subsidiary in connection with such event, including attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title

 

33



--------------------------------------------------------------------------------

insurance premiums, and related search and recording charges, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (B) the amount of all payments reasonably estimated to be
required to be made by the Company and the Subsidiaries of Indebtedness (other
than Indebtedness incurred under the Loan Documents) or other obligations
relating to the applicable asset to the extent such Indebtedness or obligations
are secured by a Lien permitted hereunder (other than Liens on the Collateral
that are junior in priority to the Liens pursuant to the Loan Documents), (C)
the amount of all payments reasonably estimated to be required to be made by the
Company and the Subsidiaries in respect of purchase price adjustment,
indemnification and similar contingent liabilities that are directly
attributable to such event or in respect of any retained liabilities associated
with such event (including pension and other post-employment benefit liabilities
and environmental liabilities), (D) the amount of all Taxes (including transfer
taxes, deed or recording taxes and repatriation taxes or any withholding or
deduction) paid (or reasonably estimated to be payable) by the Company and the
Subsidiaries in connection with such event and (E) in the case of any proceeds
from any sale, transfer, lease or other disposition by any Subsidiary that is
not a Wholly Owned Subsidiary, the portion of such proceeds received by such
Subsidiary attributable to the noncontrolling interests in such Subsidiary, in
each case, as reasonably determined by the Company. For purposes of this
definition, in the event any estimate with respect to contingent liabilities or
Taxes as described in clause (b)(ii)(C) or (b)(ii)(D) above shall be reduced,
the amount of such reduction shall, except to the extent such reduction is made
as a result of a payment having been made in respect of the applicable
contingent liabilities or Taxes, be deemed to be receipt, on the date of such
reduction, of proceeds in the form of cash, Permitted Investments or other cash
equivalents in respect of such event.

“New Headquarters” means (a) the approximately 41-acre site with a current
street address of 1201 Amgen Ct W, Seattle, WA 98119, (b) any subsequently
acquired real properties (either fee or leasehold) either (i) adjacent to the
property described in clause (a) of this definition or (ii) used in whole or in
part in connection with the headquarters of the Company and in the general
vicinity of the property described in clause (a) of this definition and (c) all
current or future buildings, facilities and improvements (including all repairs,
replacements, alterations and additions thereof and thereto) on or under any of
the real properties described in clause (a) or (b) of this definition, together
with all easements, appurtenances and hereditaments thereto, and including all
air rights, mineral rights, water rights and development rights.

“New Headquarters Assets” means the New Headquarters, together with all
fixtures, building service equipment, furnishings and betterments currently or
subsequently located thereon and all other personal property currently or
subsequently located thereon or directly relating thereto or used in connection
therewith (including all machinery, equipment and installations) and all other
rights, interests and privileges that, in the case of any such personal property
and all other rights, interests and privileges, is used in connection with the
operation of the New Headquarters and customarily financed together with real
properties similar to the New Headquarters, including insurance policies and
insurance proceeds and condemnation awards, leases, subleases, licenses,
concessions, rents, issues and profits (and all repairs, replacements,
alterations and additions thereof and thereto), but specifically excluding any
Intellectual Property (other than Intellectual Property that has de minimis fair
value, as reasonably determined by the Company) and Equity Interests.

 

34



--------------------------------------------------------------------------------

“New Headquarters Parent SPV” means a Subsidiary that is a special purpose
entity formed for the purpose of being the direct parent company of the New
Headquarters SPV, provided that (a) such Subsidiary does not own any significant
assets other than Equity Interests in, and Indebtedness or other obligations of,
the New Headquarters SPV and assets relating to its existence and (b) such
Subsidiary conducts no significant business other than business relating to
ownership of assets referred to in clause (a) above; provided further that the
New Headquarters Parent SPV may not be designated as a Borrowing Subsidiary.

“New Headquarters SPV” means a Subsidiary that is a special purpose entity
formed for the purpose of incurring Indebtedness secured by Liens on, or
otherwise supported by, any New Headquarters Assets, provided that (a) such
Subsidiary does not own any significant assets other than any New Headquarters
Assets and assets relating to its existence or to the incurrence of such
Indebtedness and (b) such Subsidiary conducts no significant business other than
the ownership of any New Headquarters Assets and activities incidental thereto
(including leasing of all or any portion of the New Headquarters Assets to the
Company or any of its Subsidiaries and related contractual relationships);
provided further that the New Headquarters SPV may not be designated as a
Borrowing Subsidiary.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the foregoing rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

“Other Connection Taxes” means, with respect to either Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Company or any Borrowing Subsidiary hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

35



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made at the request of the Company pursuant to
Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website) and published on the
next succeeding Business Day by the NYFRB as an overnight bank funding rate;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“OWW Fulfillment” means OWW Fulfillment Services, Inc., a Tennessee corporation.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Charitable Contributions” means charitable contributions (as defined
in Section 170(c) of the Code, whether in the form of cash, securities or other
property and without regard to whether such charitable contributions are
deductible for income tax purposes) made by the Company or any Subsidiary,
whether directly (including to a donor advised fund) or through one or more
Affiliates, and any binding commitment with respect thereto; provided that the
aggregate amount of such contributions made by the Company and the Subsidiaries
during any fiscal year of the Company, together with the aggregate amount of all
binding commitments of the Company and the Subsidiaries to make any such
contributions during such fiscal year, may not exceed US$10,000,000 in the
aggregate.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendors’
and lessors’ Liens (and deposits to obtain the release of such Liens), setoff
rights and other like Liens imposed by law (or contract, to the extent that such
contractual Liens are similar in nature and scope to such Liens imposed by law),
arising in the ordinary course of business and securing obligations that (i) are
not overdue by more than 30 days or (ii) are being contested in good faith by
appropriate proceedings; provided that (A) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (B) such contest

 

36



--------------------------------------------------------------------------------

effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (C) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, disability, unemployment insurance and other similar
plans or programs and other social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (including deposits in respect of tax assessments
(or in respect of any performance bonds posted in connection therewith) that are
required to be made by the assessing municipalities prior to the commencement of
litigation challenging such assessments), in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means Barry Diller, his Affiliates (including any Affiliated
Holders) and any group of which any of the foregoing is, in terms of both
economic and voting interest, one of the principal members.

“Permitted Investments” means:

(a) direct obligations of the United States of America (including U.S. Treasury
bills, notes and bonds) that are backed by the full faith and credit of the
United States of America;

(b) direct obligations of any agency of the United States of America that are
backed by the full faith and credit of the United States of America and direct
obligations of United States of America government-sponsored enterprises
(including the Federal National Mortgage Association and the Federal Home Loan
Mortgage Corporation) that are rated the same as direct obligations of the
United States of America;

(c) direct obligations of, and obligations fully guaranteed by, any State of the
United States of America that, on the date of acquisition, are rated investment
grade by Moody’s or by S&P, including general obligation and revenue notes and
bonds, insured bonds (including all insured bonds having, on the date of
acquisition, a credit rating of Aaa by Moody’s and AAA by S&P) and refunded
bonds (reissued bonds collateralized by U.S. Treasury securities);

 

37



--------------------------------------------------------------------------------

(d) Indebtedness of any county or other local governmental body within the
United States of America having, on the date of acquisition, a credit rating of
Aaa by Moody’s or AAA by S&P, or Auction Rate Securities, Tax-Exempt Commercial
Paper or Variable Rate Demand Notes issued by such bodies that is, on the date
of acquisition, rated at least A3/P-1/VMIG-1 by Moody’s or A-/A-1/SP-1 by S&P;

(e) non-US Dollar denominated indebtedness of other sovereign countries having,
on the date of acquisition, a credit rating of Aaa by Moody’s or AAA by S&P;

(f) non-US Dollar denominated indebtedness of government agencies having, on the
date of acquisition, a credit rating of Aaa by Moody’s or AAA by S&P;

(g) mortgage-backed securities of the United States of America and/or any agency
thereof that are backed by the full faith and credit of the United States of
America; provided that such mortgage-backed securities that are purchased on a
TBA (“To-Be-Announced”) basis must have a settlement date of less than three
months from date of purchase;

(h) collateralized mortgage obligations of the United States of America and/or
any agency thereof that are backed by the full faith and credit of the United
States of America;

(i) commercial paper issued by any corporation or bank having a maturity of nine
months or less and having, on the date of acquisition, a credit rating of at
least P1 or the equivalent thereof from Moody’s or A1 or the equivalent thereof
from S&P;

(j) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case issued by any bank that
has a combined capital and surplus and undivided profits of not less than
US$500,000,000;

(k) direct obligations of corporations, banks or financial entities and
agencies, including medium term notes (MTN) and bonds, structured notes and
Eurodollar/Yankee notes and bonds, in each case having, at the date of
acquisition, a credit rating of at least Baa1 from Moody’s or BBB+ from S&P;

(l) repurchase and reverse repurchase agreements for securities described in
clauses (a) through (c) above with a financial institution described in clause
(j) above;

(m) asset-backed securities that are, on the date of acquisition, rated BBB+ by
S&P or Baa1 by Moody’s;

(n) money market funds and mutual funds consisting primarily of investments
described in clauses (a) through (m) above, in each case having a credit rating
of at least Aaa from Moody’s or AAA from S&P, and in each case having at least
US$500,000,000 of assets under management;

 

38



--------------------------------------------------------------------------------

(o) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case not described in clause
(j) of this definition to the extent that (i) the issuing bank is organized
under the laws of a country in which the Company or any of its Subsidiaries
conducts operations and (ii) the aggregate amount of such instruments issued by
any individual bank or its Affiliates held by the Company and its Subsidiaries
does not exceed US$20,000,000; and

(p) other investments determined by the Company or any Subsidiary to entail
credit risks not materially greater than those associated with the foregoing
investments and approved in writing by the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is maintained, sponsored or contributed to by the
Company or any ERISA Affiliate.

“Preferred Stock” means the Series A Preferred Stock issued in accordance with
the terms of the Investment Agreements, the terms of which are set forth in the
Certificate of Designation.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board of
Governors in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Board of Governors (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.20.

“Qualifying Foreign Facility” means a Foreign Facility that satisfies the
following requirements on the date of the effectiveness of the definitive
documentation therefor: (a) the creditors thereunder constitute at least a
Majority in Interest of the Tranche 1 Lenders and (b) Tranche 1 Lenders
constituting at least a Majority in Interest of the Tranche 1 Lenders shall have
provided at least their respective Ratable Shares (as defined in their
respective Foreign Facility Deemed Agreements) of such Foreign Facility.

 

39



--------------------------------------------------------------------------------

“Quotation Date” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, two Business Days prior to
the first day of such Interest Period, (b) with respect to any Eurocurrency
Borrowing denominated in Sterling, Canadian Dollars or Australian Dollars for
any Interest Period, the first Business Day of such Interest Period and (c) with
respect to any Eurocurrency Borrowing denominated in Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs for loans such as the applicable Loans
priced by reference to rates quoted in the Relevant Interbank Market, in which
case the Quotation Date for such currency shall be determined by the Applicable
Agent in accordance with market practice for such loans priced by reference to
rates quoted in the Relevant Interbank Market (and if quotations would normally
be given by leading banks for such loans priced by reference to rates quoted in
the Relevant Interbank Market on more than one day, the Quotation Date shall be
the last of those days).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, partners, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to US Dollars and Sterling,
the London interbank market, (b) with respect to Euros, the European interbank
market, (c) with respect to Canadian Dollars, the Toronto interbank market and
(d) with respect to Australian Dollars, the Australian interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restatement Agreement” means the Restatement Agreement dated as of May 4, 2020,
among the Company, the Borrowing Subsidiaries party thereto, the Lenders party
thereto and the Agents.

“Restatement Effective Date” has the meaning assigned to such term in the
Restatement Agreement.

“Restatement Signing Date” means May 4, 2020.

“Restricted Cash” means, as of any date with respect to any Person, any cash,
Permitted Investments and other cash equivalents directly owned on such date by
such Person and that do not constitute Unrestricted Cash of such Person.

 

40



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary.

“Restricted Secured Obligations” means, with respect to any Existing Indenture,
any Secured Obligations that constitute Indebtedness under, and as defined in,
such Existing Indenture.

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time of such Lender’s Tranche 1 Revolving Exposure and Tranche 2
Revolving Exposure at such time.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sale/Leaseback Transaction” means any arrangement, directly or indirectly, with
any Person whereby the Company or any Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter the Company or any such Subsidiary shall rent
or lease property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred. The “amount” of any
Sale/Leaseback Transaction at any time will be the capitalized amount of the
lease included in such transaction as reflected on the most recent consolidated
balance sheet of the Company delivered pursuant to Section 5.01 (or, in the case
of a Sale/Leaseback Transaction resulting in a lease that is not a Capital
Lease, the amount that would be so reflected in respect of such lease if it were
a Capital Lease).

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Restatement Signing
Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) any other Person dealings with which are the subject of Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

41



--------------------------------------------------------------------------------

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period or
with respect to any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period as displayed on the Reuters screen
page that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other commercially available information service that publishes
such rate as shall be selected by the Applicable Agent from time to time), (b)
in respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the European Money Market Institute (or any other Person that
takes over the administration of such rate) for such Interest Period as set
forth on the Reuters screen page that displays such rate (currently EURIBOR01)
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other commercially available information service
that publishes such rate as shall be selected by the Applicable Agent from time
to time), (c) in respect of the CDO Rate for any Interest Period, the average
rate for bankers acceptances denominated in Canadian Dollars with a term equal
to such Interest Period as displayed on the “Reuters Screen CDOR Page” as used
in the 2006 ISDA Definition as published by the International Swaps and
Derivatives Association, Inc. definitions, as modified and amended from time to
time (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Applicable Agent from time to time) and
(d) in respect of the AUD Bank Bill Rate for any Interest Period, the Australian
Bank Bill Swap Reference Rate (Bid) administered by the ASX Benchmark Pty
Limited (ACN 616 075 417) (or any other Person that takes over the
administration of such rate) for bills of exchange in Australian Dollars with a
term equivalent to such Interest Period as displayed on the applicable Reuters
screen page (currently page BBSY) (or, in the event such rate does not appear on
a page of the Reuters screen, on the appropriate page of such other commercially
available information service that publishes such rate as shall be selected by
the Applicable Agent from time to time); provided that if the Screen Rate,
determined as provided above, would be less than zero, the Screen Rate shall for
all purposes of this Agreement be zero. If, as to any currency, no Screen Rate
shall be available for a particular Interest Period but Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the Screen Rate for such Interest Period shall be the Interpolated Screen Rate.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the
Designated Cash Management Obligations and (c) the Designated Swap Obligations,
excluding, with respect to any Subsidiary Loan Party, Excluded Swap Obligations.

“Secured Parties” means, collectively, (a) the Administrative Agent and the
London Agent, (b) the Arrangers, (c) the Lenders, (d) the Issuing Banks,
(e) each provider of Cash Management Services the obligations under which
constitute Designated Cash Management Obligations, (f) each counterparty to any
Swap Agreement the obligations under which constitute Designated Swap
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, (h) the holder of any other Secured
Obligation and (i) the successors and assigns of any of the foregoing.

 

42



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933.

“Securitization Receivables” has the meaning assigned to such term in the
definition of “Securitization Transaction”.

“Securitization Subsidiary” means any Subsidiary that is a special purpose
entity formed for the purpose of engaging in activities in connection with
Securitization Transactions, provided that such Subsidiary (a) does not own any
significant assets other than Securitization Receivables, Equity Interests in
any other Securitization Subsidiary, assets relating to its existence and other
assets ancillary to any of the foregoing and (b) conducts no business activities
other than in connection with Securitization Transactions and activities
incidental thereto; provided further that a Securitization Subsidiary may not be
designated as a Borrowing Subsidiary.

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (collectively, the “Securitization
Receivables”) (a) to a trust, partnership, corporation or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness, fractional undivided interests or securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests, or (b) directly, or indirectly through a
special purpose vehicle, to one or more investors or other purchasers. The
amount of any Securitization Transaction shall be deemed at any time to be the
aggregate principal or stated amount of the Indebtedness, fractional undivided
interests or other securities referred to in the preceding sentence or, if there
shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization Transaction net of any such accounts receivable or interests
therein that have been written off as uncollectible and/or any discount (but not
in excess of the discount that would be usual and customary for securitization
transactions of this type in light of the then prevailing market conditions) in
the purchase price therefor. For purposes of Section 6.02 only, a Securitization
Transaction shall be deemed to be secured by a Lien on the accounts receivable
or interests therein that are subject thereto, and such accounts receivable and
interests shall be deemed to be assets of the Company and the Subsidiaries.

“Security Documents” means (a) the Collateral Agreement, (b) the IP Collateral
Agreements, (c) any Mortgages and (d) each other security agreement or other
instrument or document executed and delivered by or on behalf of any Loan Party
pursuant to this Agreement or any of the other Loan Documents in order to grant
to, or perfect in favor of, the Administrative Agent, for the benefit of the
Secured Parties, a Lien on any property of such Loan Party as security, subject
to Section 1.09, for the Secured Obligations.

“Singapore Dollars” or “SGD$” refers to lawful money of Singapore.

 

43



--------------------------------------------------------------------------------

“Specified Foreign Subsidiary” means (a) any Subsidiary that is a “controlled
foreign corporation” (within the meaning of Section 957(a) of the Code) and
(b) any subsidiary of any entity described in clause (a) of this definition.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time, (c) with
respect to the CDO Rate, 11:00 a.m., Toronto time, and (d) with respect to the
AUD Bank Bill Rate, 11:00 a.m., Sydney time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve (including any marginal, special,
emergency or supplemental reserves) established by the Board of Governors to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
Regulation D of the Board of Governors. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary of the Company that is a party to
the Guarantee Agreement.

“Subsidiary Loan Party” means each Subsidiary that is a party to both the
Guarantee Agreement and the Collateral Agreement; provided that, other than for
purposes of Article VI, any Subsidiary that is a party to the Guarantee
Agreement but not the Collateral Agreement shall be deemed to be a Subsidiary
Loan Party.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
H or any other form approved by the Administrative Agent.

 

44



--------------------------------------------------------------------------------

“Supported QFC” has the meaning assigned to it in Section 9.20.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, under a
synthetic, off-balance sheet or tax retention lease, including any financing
lease or other agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which are
characterized as the indebtedness of such Person for US tax purposes (without
regard to accounting treatment), and the amount of such obligations shall be the
capitalized amount thereof that would appear on a balance sheet of such Person
under GAAP if such lease were accounted for as a capital lease.

“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the Applicable Agent to be a replacement therefor for purposes
hereof) is open for the settlement of payments in Euro and (b) banks in London
are open for general business.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total 30-Day Net Deferred Merchant Bookings” means, as of any date, an amount
equal to (a) (i) Total Net Deferred Merchant Bookings as of such date multiplied
by (ii) the percentage of Total Deferred Merchant Bookings as of such date
represented by Total Deferred Merchant Bookings for stays within 30 days, less
(b) the amount (to the extent such amount is not in excess of the product
referred to in clause (a)) of current deposits made by the Company and its
Subsidiaries (other than Excluded Subsidiaries) held by credit card processors
in relation to customer refunds. Total 30-Day Net Deferred Merchant Bookings
shall be calculated in substantially the same manner as the sample calculation
thereof set forth in Schedule 6.11 hereto.

“Total Deferred Merchant Bookings” means, as of any date, the amount that would
appear as the “deferred merchant bookings” on a consolidated balance sheet of
the Company prepared in accordance with GAAP as of such date.

 

45



--------------------------------------------------------------------------------

“Total Net Deferred Merchant Bookings” means, as of any date, an amount (which
shall not be less than zero) equal to (a) the Total Deferred Merchant Bookings
as of such date, less (b) the sum, without duplication, as of such date of
(i) the amount of Restricted Cash held by the Company or any of its Subsidiaries
for purposes of paying hosts upon stay in connection with any deferred merchant
bookings relating to the Vrbo business of the Company and its Subsidiaries,
(ii) the product of (A) the amount of prepaid merchant bookings of the Company
and its Subsidiaries and (B) the successful collection rate from hosts against
such prepaid merchant bookings achieved by the Company and its Subsidiaries
during the calendar month immediately preceding such date, (iii) to the extent
of a corresponding liability reflected in deferred merchant bookings, the amount
of any refundable credit card fees associated with any deferred merchant
bookings, (iv) to the extent of a corresponding liability reflected in deferred
merchant bookings, the amount of any accounts receivable, net of reserves,
relating to the “Expedia Affiliate Collect” program of the Company and its
Subsidiaries so long as such accounts receivable are backstopped by a letter of
credit, cash deposit or insurance, (v) to the extent of a corresponding
liability reflected in deferred merchant bookings, the amount of accounts
receivable, net of reserves, relating to cancellation of prepaid Vrbo bookings,
(vi) the amount of credit card receivables of the Company and its Subsidiaries
related to payments for customer deferred merchant bookings that have not yet
settled and (vii) to the extent included in deferred merchant bookings, the
amount of any deferred loyalty rewards. Total Net Deferred Merchant Bookings
shall be calculated in substantially the same manner as the sample calculation
thereof set forth in Schedule 6.11 hereto.

“Tranche” means a Class of Commitments and extensions of credit thereunder. For
purposes hereof, each of the following comprises a separate Tranche: (a) the
Tranche 1 Commitments, the Tranche 1 Revolving Loans and participations in
Letters of Credit attributable to the Tranche 1 Commitments and (b) the Tranche
2 Commitments, the Tranche 2 Revolving Loans and participations in Letters of
Credit attributable to the Tranche 2 Commitments. The Classes of Commitments and
extensions of credit described under clauses (a) and (b) above are referred to,
respectively, as “Tranche 1” and “Tranche 2”.

“Tranche 1” has the meaning assigned to such term in the definition of the term
“Tranche”.

“Tranche 1 Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche 1 Revolving Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum permitted amount of such Lender’s Tranche 1 Revolving Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
Lender’s Tranche 1 Commitment as of the Restatement Effective Date is as set
forth in the Restatement Agreement.

“Tranche 1 Lender” means a Lender with a Tranche 1 Commitment or Tranche 1
Revolving Exposure.

 

46



--------------------------------------------------------------------------------

“Tranche 1 Percentage” means, at any time with respect to any Tranche 1 Lender,
the percentage of the total Tranche 1 Commitments represented by such Lender’s
Tranche 1 Commitment at such time. If the Tranche 1 Commitments have terminated
or expired, the Tranche 1 Percentages shall be determined based upon the Tranche
1 Commitments most recently in effect, giving effect to any assignments.

“Tranche 1 Reduction/Prepayment Amount” means (a) with respect to any Tranche 1
Reduction/Prepayment Event referred to in clause (a) of the definition of such
term, the total amounts of the commitments under, or the total amount of the
increase in the commitments under, as the case may be, the applicable Foreign
Facility, (b) with respect to any Tranche 1 Reduction/Prepayment Event referred
to in clause (b) of the definition of such term, the aggregate principal amount
of the Indebtedness incurred under the applicable Foreign Facility; provided
that the amount under this clause (b) shall be reduced by the amount of any
Tranche 1 Reduction/Prepayment Amount theretofore or concurrently therewith
arising in relation to any commitment relating to such Indebtedness, (c) with
respect to any Tranche 1 Reduction/Prepayment Event referred to in clause (c) of
the definition of such term, 30% of the Net Proceeds received by the Company or
any Subsidiary therefrom, (d) with respect to any Tranche 1 Reduction/Prepayment
Event referred to in clause (d) of the definition of such term, an amount
sufficient to repay all the Tranche 1 Revolving Loans in full and permit the
reduction of the Tranche 1 Commitments to $0 and (e) with respect to any Tranche
1 Reduction/Prepayment Event referred to in clause (e) of the definition of such
term, the aggregate amount of the Indebtedness (as defined in any Existing
Indenture) secured by the applicable Lien or the aggregate amount of the
Attributable Debt with respect to the applicable sale and lease-back
transaction, as applicable.

“Tranche 1 Reduction/Prepayment Event” means (a) the effectiveness of any
commitments under, or the effectiveness of any increase in any commitments
under, any Foreign Facility, (b) incurrence by the Company or any Subsidiary of
any Indebtedness under any Foreign Facility, (c) incurrence, after the
Restatement Effective Date, by the Company or any Subsidiary of any Indebtedness
to the extent such Indebtedness is incurred in reliance on (or any Guarantees
thereof are incurred in reliance on) Section 6.01(s), 6.01(t), 6.01(w) and/or
6.01(x), or any combination thereof, but, in the case of this clause (c), only
to the extent the aggregate principal amount of such Indebtedness so incurred
since the Restatement Effective Date (excluding any such Indebtedness to the
extent the Net Proceeds thereof are applied substantially concurrently with the
incurrence thereof (or within three Business Days thereafter) to repay, prepay,
redeem or otherwise discharge any Indebtedness theretofore incurred in reliance
on Section 6.01(w) and that had an earlier scheduled maturity than the
Indebtedness so incurred) exceeds (it being understood that only incurrence of
such excess amount shall be subject to this clause (c)) the sum of
(i) US$2,500,000,000 plus (ii) the aggregate amount of Net Proceeds in excess of
US$1,000,000,000 received by the Company or any Subsidiary from the issuance and
sale of Equity Interests in the Company on or after the Restatement Signing Date
or pursuant to any issuance and sale of the Preferred Stock consummated
substantially concurrently with the occurrence of the Restatement Effective
Date, (d) any release of all or substantially all of the value of the Collateral
from the Liens of the Security Documents pursuant to Section 9.02A(a)(i) and
(e) any creation, incurrence or assumption by any Excluded Subsidiary of any
Lien on any property or asset now owned or hereafter acquired by it, in each
case, in reliance on the proviso to the last sentence of Section 6.02 or any
entrance by any Excluded Subsidiary into any sale and lease-back transaction in
reliance on the proviso to the last sentence of Section 6.03.

 

47



--------------------------------------------------------------------------------

“Tranche 1 Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Tranche 1 Revolving Loans denominated in US Dollars
outstanding at such time, (b) the sum of the US Dollar Equivalents of the
aggregate principal amounts of the Tranche 1 Revolving Loans denominated in
Euro, Sterling, Canadian Dollars or Australian Dollars outstanding at such time
and (c) the Tranche 1 Share of the LC Exposure at such time. The Tranche 1
Revolving Exposure of any Lender at any time shall be such Lender’s Tranche 1
Percentage of the total Tranche 1 Revolving Exposure at such time, adjusted
(without duplication) to give effect to any reallocation under Section 2.20 of
the LC Exposure of Defaulting Lenders in effect at such time.

“Tranche 1 Revolving Loan” means a Loan made pursuant to Section 2.01(a). Each
Tranche 1 Revolving Loan denominated in US Dollars shall be a Eurocurrency Loan
or an ABR Loan, and each Tranche 1 Revolving Loan denominated in Euro, Sterling,
Canadian Dollars or Australian Dollars shall be a Eurocurrency Loan.

“Tranche 1 Share” means, at any time, a percentage determined by dividing the
aggregate amount of the Tranche 1 Commitments at such time by the aggregate
amount of the Commitments at such time.

“Tranche 2” has the meaning assigned to such term in the definition of the term
“Tranche”.

“Tranche 2 Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche 2 Revolving Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum permitted amount of such Lender’s Tranche 2 Revolving Exposure
hereunder, as such commitment may be established pursuant to Section 2.09(g) and
(a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

“Tranche 2 Lender” means a Lender with a Tranche 2 Commitment or Tranche 2
Revolving Exposure.

“Tranche 2 Percentage” means, at any time with respect to any Tranche 2 Lender,
the percentage of the total Tranche 2 Commitments represented by such Lender’s
Tranche 2 Commitment at such time. If the Tranche 2 Commitments have terminated
or expired, the Tranche 2 Percentages shall be determined based upon the Tranche
2 Commitments most recently in effect, giving effect to any assignments.

“Tranche 2 Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Tranche 2 Revolving Loans denominated in US Dollars
outstanding at such time, (b) the sum of the US Dollar Equivalents of the
aggregate principal amounts of the Tranche 2 Revolving Loans denominated in
Euro, Sterling, Canadian Dollars or Australian

 

48



--------------------------------------------------------------------------------

Dollars outstanding at such time and (c) the Tranche 2 Share of the LC Exposure
at such time. The Tranche 2 Revolving Exposure of any Lender at any time shall
be such Lender’s Tranche 2 Percentage of the total Tranche 2 Revolving Exposure
at such time, adjusted (without duplication) to give effect to any reallocation
under Section 2.20 of the LC Exposure of Defaulting Lenders in effect at such
time.

“Tranche 2 Revolving Loan” means a Loan made pursuant to Section 2.01(b). Each
Tranche 2 Revolving Loan denominated in US Dollars shall be a Eurocurrency Loan
or an ABR Loan, and each Tranche 2 Revolving Loan denominated in Euro, Sterling,
Canadian Dollars or Australian Dollars shall be a Eurocurrency Loan.

“Tranche 2 Share” means, at any time, a percentage determined by dividing the
aggregate amount of the Tranche 2 Commitments at such time by the aggregate
amount of the Commitments at such time.

“Tranche Percentage” means, at any time, with respect to any Lender holding any
Commitment or Loan under Tranche 1 or Tranche 2, such Lender’s Tranche 1
Percentage or Tranche 2 Percentage, as applicable, at such time.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the creation of the Liens
provided for in the Security Documents, the borrowing of Loans and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“trivago” means trivago N.V., a Dutch public limited company (naamloze
vennootschap), formerly known as travel B.V., a Dutch private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid).

“trivago Form F-1” means the Form F-1 Registration Statement filed by trivago
with the SEC on November 14, 2016, as amended or supplemented from time to time.

“trivago Form F-6” means the Form F-6 Registration Statement filed by trivago
with the SEC on December 5, 2016, as amended or supplemented from time to time.

“trivago IPO” means an initial public offering of American Depositary Shares of
trivago, substantially as described in the trivago Form F-1 and the trivago Form
F-6.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the CDO Rate, the AUD Bank Bill Rate or the Alternate Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

49



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Cash” means, as of any date with respect to any Person, cash,
Permitted Investments and other cash equivalents directly owned on such date by
such Person, as such amount would appear on a consolidated balance sheet of such
Person prepared as of such date in accordance with GAAP; provided that such
cash, Permitted Investments and other cash equivalents do not appear (and would
not be required to appear) as “restricted” on a consolidated balance sheet of
such Person prepared in accordance with GAAP.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to such currency in effect for such
amount on such date. The US Dollar Equivalent at any time of the amount of any
Letter of Credit, LC Disbursement or Loan denominated in any currency other than
US Dollars shall be the amount most recently determined as provided in
Section 1.05(b).

“US Dollars” or “US$” refers to lawful money of the United States of America.

“US Person” means any person that is (a) a “United States person” within the
meaning of Section 7701(a)(30) of the Code and (b) any entity that for U.S.
Federal income tax purposes is disregarded as an entity separate from any person
described in clause (a) of this definition.

“US Special Resolution Regimes” has the meaning assigned to such term in
Section 9.20.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in which
(other than directors’ qualifying shares and/or other nominal amounts of Equity
Interests that are required under applicable law to be held by Persons other
than the Company or the Wholly Owned Subsidiaries) are owned, directly or
indirectly, by the Company.

 

50



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
such Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche 1
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Tranche 1 Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Tranche 1 Revolving Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Tranche 1 Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein (including to this Agreement or
any other Loan Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

51



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a)Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Restatement Signing Date in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) for purposes of determining compliance with any
covenant set forth in Article VI, no effect shall be given to (A) any election
under Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness of the Company or any Subsidiary at “fair value”, as
defined therein, (B) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, (C) any valuation of
Indebtedness below its full stated principal amount as a result of the
application of Accounting Standards Update 2015-03, Interest, issued by the
Financial Accounting Standards Board, it being agreed that Indebtedness shall at
all times be valued at the full stated principal amount thereof, and (D) any
change as a result of the adoption of any of the provisions set forth in the
Accounting Standards Update 2016-02, Leases (Topic 842), issued by the Financial
Accounting Standards Board in February 2016, or any other amendments to the
Accounting Standards Codifications issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require the
recognition of right-of-use assets and lease liabilities for leases or similar
agreements that would not be classified as capital leases under GAAP as in
effect prior to January 1, 2019.

(b) All pro forma computations required to be made hereunder giving effect to
any Acquisition, Investment, sale, disposition, merger or similar event shall
reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, and may
also reflect (i) any projected synergies or similar benefits expected to be
realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act and
(ii) any other demonstrable cost-savings and other adjustments not included in
the foregoing clause (i) that are reasonably anticipated by the Company to be
achieved in connection with any such event within the 12-month period following
the consummation of such event, which the Company determines are reasonable and
as set forth in a certificate of a Financial Officer; provided that the
aggregate additions to Consolidated EBITDA, for any period being tested,
pursuant to this clause (ii), together with the aggregate amount of all other
Capped Adjustments for such period, shall not exceed 15% of Consolidated EBITDA
for such period (determined prior to giving effect to any addback for any Capped
Adjustments).

 

52



--------------------------------------------------------------------------------

SECTION 1.05. Currency Translation. (a) For purposes of any determination under
Section 6.01, 6.02, 6.03, 6.12, 7.01(f), 7.01(g) or 7.01(k), all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than US Dollars shall be translated into US Dollars at currency exchange
rates in effect on the date of such determination; provided that no Default or
Event of Default shall arise as a result of any limitation set forth in US
Dollars in Section 6.01, 6.02, 6.03 or 6.12 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable at the time or
times Indebtedness, Liens, Sale/Leaseback Transactions or Investments were
initially consummated in reliance on the exceptions under such Sections. For
purposes of any determination under Sections 6.05 and 6.08, the amount of each
payment, disposition or other applicable transaction denominated in a currency
other than US Dollars shall be translated into US Dollars at the applicable
currency exchange rate in effect on the date of the consummation thereof. Such
currency exchange rates shall be determined in good faith by the Company. For
purposes of Sections 6.10 and 6.11, and the related definitions, amounts in
currencies other than US Dollars shall be translated into US Dollars at the
currency exchange rates then most recently used in preparing the Company’s
consolidated financial statements.

(b) (i) The Administrative Agent shall determine the US Dollar Equivalent of any
Letter of Credit denominated in an Alternative LC Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate (as
calculated in accordance with the definition thereof on the date of
determination), and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit denominated in an Alternative LC Currency as
provided in Sections 2.06(e) and 2.06(l).

(ii) The Applicable Agent shall determine the US Dollar Equivalent of any
Borrowing denominated in any currency other than US Dollars on or about the date
of the commencement of the initial Interest Period therefor and as of the date
of the commencement of each subsequent Interest Period therefor, in each case
using the Exchange Rate (as calculated in accordance with the definition thereof
on the date of determination), and each such amount shall be the US Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this Section.

(iii) The Applicable Agent may also determine the US Dollar Equivalent of any
Borrowing or Letters of Credit denominated in any currency other than US Dollars
as of such other dates as such Applicable Agent shall determine, in each case
using the Exchange Rate (as calculated in accordance with the definition thereof
on the date of determination), and each such amount shall be the US Dollar
Equivalent of such Borrowing or Letter of Credit until the next calculation
thereof pursuant to this Section.

 

53



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall notify the Company, the applicable Lenders
and the applicable Issuing Bank of each determination of the US Dollar
Equivalent of each Letter of Credit, Borrowing and LC Disbursement.

SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in US Dollars or any other applicable currency may be derived from
an interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administration, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
circumstances set forth in Section 2.14(b), Section 2.14(b) provides a mechanism
for determining an alternative rate of interest. The Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of “Screen
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof including, without limitation whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the Screen
Rate or have the same volume or liquidity as did the applicable Screen Rate
prior to its discontinuance or unavailability.

SECTION 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

SECTION 1.08. Foreign Facility Cashless Rollover. Notwithstanding any other
provision of this Agreement to the contrary, in connection with the
establishment of any Foreign Facility and any related prepayment of the Tranche
1 Revolving Loans required pursuant to Section 2.11(b), any Tranche 1 Lender
may, in its sole discretion, elect to accept such prepayment to be in the form
of Indebtedness incurred under such Foreign Facility rather than in the form of
immediately available funds in the currency of such Tranche 1 Revolving

 

54



--------------------------------------------------------------------------------

Loan, it being agreed that notice of such acceptance shall be provided to the
Administrative Agent and the mechanics of the cashless settlement thereof shall
be reasonably acceptable to the Company and the Administrative Agent. In
connection with the foregoing, the Lenders party to the Restatement Agreement
agree that the Company and the Administrative Agent may, without any further
consent of any Lender, effect such amendments to this Agreement as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Company, to give effect to the provisions of this Section 1.08, including any
mechanics intended to effect such cashless settlement.

SECTION 1.09. Restricted Secured Obligations. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, for so long as any
Existing Notes (as defined in the Collateral Agreement) shall be outstanding,
the amount of the Restricted Secured Obligations secured by a Lien on any asset
or property of the Loan Parties granted under this Agreement (including
Section 2.06(j)) or any other Loan Document shall be limited to the Maximum
Existing Indenture Basket Amount (as defined in the Collateral Agreement) with
respect thereto.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Tranche 1 Lender agrees to make Tranche 1 Revolving Loans
denominated in US Dollars, Euro, Sterling, Canadian Dollars or Australian
Dollars to any Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Tranche 1
Revolving Exposure exceeding such Lender’s Tranche 1 Commitment or (ii) the
total Tranche 1 Revolving Exposure exceeding the total Tranche 1 Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, any Borrower may borrow, prepay and reborrow Tranche 1 Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each Tranche 2 Lender
agrees to make Tranche 2 Revolving Loans denominated in US Dollars, Euro,
Sterling, Canadian Dollars or Australian Dollars to any Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Tranche 2 Revolving Exposure exceeding such
Lender’s Tranche 2 Commitment or (ii) the total Tranche 2 Revolving Exposure
exceeding the total Tranche 2 Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, any Borrower may borrow,
prepay and reborrow Tranche 2 Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Type and currency made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class to the same Borrower. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and not joint and no Lender shall be responsible for any other Lender’s failure
to make Loans as required.

 

55



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised (i) in the case
of Borrowings denominated in US Dollars, entirely of ABR Loans or Eurocurrency
Loans of the applicable Type as the applicable Borrower (or the Company on its
behalf) may request in accordance herewith, and (ii) in the case of Borrowings
denominated in any other currency, entirely of Eurocurrency Loans of the
applicable Type. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$1,000,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments of the applicable Class or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six
Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower (or the Company on its behalf) shall submit a written Borrowing
Request, signed by an Authorized Officer of such Borrower or the Company, as
applicable, to the Applicable Agent (a) in the case of a Eurocurrency Borrowing
denominated in US Dollars, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Borrowing denominated in Euro, Sterling, Canadian Dollars or Australian Dollars,
not later than 11:00 a.m., Local Time, four Business Days before the date of the
proposed Borrowing, and (c) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

(ii) the aggregate amount and currency of the requested Borrowing;

(iii) the Class of such Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

 

56



--------------------------------------------------------------------------------

(v) if denominated in US Dollars, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the account of the applicable Borrower to which
funds are to be disbursed, which shall comply with Section 2.07, or, in the case
of any ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), the identity and the account of the
Issuing Bank that had made such LC Disbursement.

If no currency is specified with respect to any requested Borrowing, then the
applicable Borrower shall be deemed to have selected US Dollars. If no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
(A) if denominated in US Dollars, an ABR Borrowing and (B) if denominated in any
other currency, a Eurocurrency Borrowing of the applicable Type. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the applicable Class of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

SECTION 2.04. Borrowing Subsidiaries. Any Wholly Owned Subsidiary of the Company
that is a Domestic Subsidiary (and not a CFC Holdco or a Subsidiary of any
Foreign Subsidiary) shall become a Borrowing Subsidiary and a party to this
Agreement upon the effectiveness of a Borrowing Subsidiary Agreement executed by
such Subsidiary and the Company and delivered to the Administrative Agent. As
soon as practicable upon receipt of any such Borrowing Subsidiary Agreement, the
Administrative Agent will make a copy thereof available to the Lenders. Each
Borrowing Subsidiary Agreement shall become effective on the date five Business
Days after it has been so made available by the Administrative Agent, subject to
the receipt by any Lender of any information reasonably requested by it under
the USA Patriot Act or other “know-your-customer” laws, in each case, not later
than the second Business Day after the delivery of such Borrowing Subsidiary
Agreement. Upon the execution by the Company and delivery to the Administrative
Agent of a Borrowing Subsidiary Termination with respect to any Borrowing
Subsidiary, such Subsidiary shall cease to be a Borrowing Subsidiary hereunder
and a party to this Agreement; provided that no Borrowing Subsidiary Termination
will become effective as to any Borrowing Subsidiary (other than to terminate
such Borrowing Subsidiary’s right to make further Borrowings or obtain Letters
of Credit under this Agreement) at a time when any principal of or interest on
any Loan to such Borrowing Subsidiary or any Letter of Credit issued for the
account of such Borrowing Subsidiary shall be outstanding hereunder. Promptly
following receipt of any Borrowing Subsidiary Termination, the Administrative
Agent shall send a copy thereof to each Lender.

SECTION 2.05. [Reserved]

 

57



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request any Issuing Bank to issue
Letters of Credit for its own account, in a form reasonably acceptable to such
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Existing Letters of Credit
will, for all purposes of this Agreement (including paragraphs (d) and (e) of
this Section), continue to constitute Letters of Credit.

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit, other than an automatic extension permitted under paragraph
(c) of this Section), the applicable Borrower shall deliver by hand or facsimile
transmission (or transmit by electronic communication, if arrangements for doing
so have been approved by the recipient of such notice) to an Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment or extension) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the currency in which such Letter of Credit is to be denominated (which shall be
US Dollars or an Alternative LC Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to enable
the applicable Issuing Bank to prepare, amend or extend such Letter of Credit.
If requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that any provisions
in any such letter of credit application that are inconsistent with the
provisions of this Agreement or the other Loan Documents shall be of no force or
effect. A Letter of Credit shall be issued, amended or extended only if (and
upon each issuance, amendment or extension of any Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment or extension (i) the total LC Exposure shall
not exceed US$120,000,000, (ii) the total Tranche 1 Revolving Exposure shall not
exceed the total Tranche 1 Commitments, (iii) the Tranche 1 Revolving Exposure
of any Lender shall not exceed the Tranche 1 Commitment of such Lender, (iv) the
total Tranche 2 Revolving Exposure shall not exceed the total Tranche 2
Commitments, (v) the Tranche 2 Revolving Exposure of any Lender shall not exceed
the Tranche 2 Commitment of such Lender and (vi) the portion of the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank shall not exceed
the LC Commitment of such Issuing Bank.

(c) Expiration Date. Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date 18 months after the date
of the issuance of such Letter of Credit (or, in the case of any extension
thereof, 13 months after such extension) and (ii) the date that is five Business
Days prior to the Maturity Date; provided that any Letter of Credit may contain
customary automatic extension provisions agreed upon by the applicable Borrower
and the applicable Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall automatically be extended for a period of up to 13 months
(but not to a date later than the date set forth in clause (ii) above), subject
to a right on the part of such Issuing Bank to prevent any such extension from
occurring pursuant to the terms of such Letter of Credit.

 

58



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Combined Tranche Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Combined Tranche Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment in
respect of an LC Disbursement required to be refunded to any Borrower for any
reason. Such payment by the Lenders shall be made (i) if the currency of the
applicable LC Disbursement or reimbursement payment shall be US Dollars, then in
US Dollars and (ii) subject to paragraph (e) of this Section, if the currency of
the applicable LC Disbursement or reimbursement payment shall be an Alternative
LC Currency, in US Dollars in an amount equal to the US Dollar Equivalent of
such LC Disbursement or reimbursement payment, calculated by the Administrative
Agent using the LC Exchange Rate on the applicable LC Participation Calculation
Date. Each Lender acknowledges and agrees that (A) its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit, the
occurrence and continuance of a Default, any reduction or termination of the
Commitments, any fluctuation in currency values or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of the ISP or any successor
publication of the International Chamber of Commerce) or similar terms of the
Letter of Credit itself permits a drawing to be made under such Letter of Credit
after the expiration thereof or of the Commitments, and (B) each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that, in issuing,
amending or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of each Borrower deemed made pursuant to
Section 4.02, unless, at least two Business Days prior to the time such Letter
of Credit is issued, amended or extended (or, in the case of an automatic
extension permitted pursuant to paragraph (c) of this Section, at least two
Business Days prior to the time by which the election not to extend must be made
by the applicable Issuing Bank), the Required Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02 would
not be satisfied if such Letter of Credit were then issued, amended or extended.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in the currency of
such LC Disbursement equal

 

59



--------------------------------------------------------------------------------

to such LC Disbursement not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 11:00 a.m., Local Time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 12:00 noon, Local Time, on (i) the Business Day that such
Borrower receives such notice, if such notice is received prior to 11:00 a.m.,
Local Time, on the day of receipt, or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is denominated in US Dollars and is not less than the Borrowing
Minimum for US Dollar denominated Loans, the applicable Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the applicable Borrower fails to make any such reimbursement
payment when due, the applicable Issuing Bank shall give prompt notice and
details thereof to the Administrative Agent, whereupon (A) if such payment
relates to a Letter of Credit denominated in an Alternative LC Currency,
automatically and with no further action required, the obligation of such
Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement and (B) in the case of each LC Disbursement, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the amount of the payment then due from such Borrower in respect thereof and
such Lender’s Combined Tranche Percentage thereof, and each Lender shall pay in
US Dollars to the Administrative Agent on the date such notice is received its
Combined Tranche Percentage of the payment then due from such Borrower, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. If the applicable Borrower’s reimbursement of, or obligation to
reimburse, any amounts in any Alternative LC Currency would subject the
Administrative Agent, the applicable Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in US Dollars, such Borrower
shall pay the amount of any such tax requested by the Administrative Agent, such
Issuing Bank or such Lender.

(f) Obligations Absolute. The obligation of each Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or

 

60



--------------------------------------------------------------------------------

enforceability of any Letter of Credit, this Agreement or any other Loan
Document, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) any force majeure or other event that under any rule
of law or uniform practices to which any Letter of Credit is subject (including
Section 3.14 of the ISP or any successor publication of the International
Chamber of Commerce) or similar terms of the Letter of Credit itself permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Commitments of any Class or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. None of the Agents, the Lenders, the Issuing Banks or any of their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any other act, failure to act or
other event or circumstance; provided that the foregoing shall not be construed
to excuse any Issuing Bank from liability to a Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that the applicable Issuing Bank
shall be deemed to have exercised care in each such determination unless a court
of competent jurisdiction shall have determined by a final, non-appealable
judgment that such Issuing Bank was grossly negligent or acted with willful
misconduct in connection with such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, within the time
allowed by applicable law or the specific terms of such Letter of Credit,
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly after such examination notify the Administrative Agent and the
applicable Borrower by telephone, facsimile or email (and, in the case of
telephonic notice, promptly confirmed by facsimile or email) of such demand for
payment and of such Issuing Bank having made an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the applicable Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

61



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement in full, (i) in the case of any LC Disbursement denominated in US
Dollars, and at all times following the conversion to US Dollars of any LC
Disbursement made in an Alternative LC Currency pursuant to paragraph (e) or (l)
of this Section, at the rate per annum then applicable to ABR Tranche 1
Revolving Loans and (ii) if such LC Disbursement is made in an Alternative LC
Currency, at all times prior to its conversion to US Dollars pursuant to
paragraph (e) or (l) of this Section, at a rate equal to the rate reasonably
determined by the applicable Issuing Bank to be the cost to such Issuing Bank of
funding such LC Disbursement (which may be deemed by the applicable Issuing
Bank, at its election, to equal to the applicable Foreign Currency Overnight
Rate) plus the Applicable Rate applicable to Eurocurrency Tranche 1 Revolving
Loans at such time; provided that, if the applicable Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be paid by the applicable Borrower to the Administrative Agent, for the account
of the applicable Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be paid by the applicable Borrower to the
Administrative Agent for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank and execution and delivery by the
Company, the Administrative Agent and the successor Issuing Bank of an Issuing
Bank Agreement. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, each Borrower shall pay all unpaid fees payable by it that are
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement (including the right to receive fees under
Section 2.12(b)), but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC

 

62



--------------------------------------------------------------------------------

Exposure representing more than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders and the Issuing Banks,
an amount in cash in US Dollars equal to the total LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that (i) amounts payable
in respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement, except that LC
Disbursements in an Alternative LC Currency in respect of which the applicable
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) or (l) of this Section and interest accrued
thereon shall be payable in US Dollars, and (ii) the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower or any
Material Subsidiary described in Section 7.01(h) or 7.01(i). The Borrowers shall
also deposit cash collateral in US Dollars in accordance with this paragraph as
and to the extent required by Sections 2.11(b) and 2.20. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations, subject to Section 1.09. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be in Permitted
Investments and shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements on
behalf of the Borrowers for which they have not been reimbursed, together with
related fees, costs and customary processing charges, and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of (A) Lenders with LC Exposure
representing more than 50% of the total LC Exposure and (B) in the case of any
such application at a time when any Lender is a Defaulting Lender (but only if,
after giving effect thereto, the remaining cash collateral shall be less than
the total LC Exposure of all the Defaulting Lenders), the consent of each
Issuing Bank), be applied in accordance with Section 4.02 of the Collateral
Agreement to satisfy other Secured Obligations, subject to Section 1.09. If any
Borrower provides an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived. If any Borrower provides an
amount of cash collateral pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to such Borrower, upon
request, to the extent that, after giving effect to such return, the total
Tranche 1 Revolving Exposure would not exceed the total Tranche 1 Commitments,
the total Tranche 2 Revolving Exposure would not exceed the total Tranche 2
Commitments and no Event of Default shall have occurred and be continuing. If
any Borrower provides an amount of cash collateral hereunder pursuant to
Section 2.20, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower, upon request, to the extent that, after giving effect
to such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral and no Event of
Default shall have occurred and be continuing.

 

63



--------------------------------------------------------------------------------

(k) Issuing Bank Reports. Each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent, promptly upon request, such other information as
the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that any Borrower is at
the time or becomes thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative LC Currency (other than amounts in respect
of which the Borrowers have deposited cash collateral, if such cash collateral
was deposited in the applicable currency), (ii) that the Lenders are at the time
or become thereafter required to pay to the Administrative Agent (and the
Administrative Agent is at the time or becomes thereafter required to distribute
to the applicable Issuing Bank) pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Letter of Credit
denominated in an Alternative LC Currency and (iii) of each Lender’s
participation in any Letter of Credit denominated in an Alternative LC Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the US Dollar Equivalent, calculated
using the LC Exchange Rate on such date (or in the case of any LC Disbursement
made after such date, on the date such LC Disbursement is made), of such
amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, any Issuing Bank or any Lender in respect of the
obligations described in this paragraph shall accrue and be payable in US
Dollars at the rates otherwise applicable hereunder.

(m) Communications with Beneficiaries. Each Issuing Bank shall use its
commercially reasonable efforts to provide advance notice to the Company of any
formal communication by such Issuing Bank with any beneficiary under any Letter
of Credit issued by such Issuing Bank with respect thereto, other than any such
communication in the ordinary course of business or otherwise in accordance with
the standard operating procedures of such Issuing Bank.

(n) LC Exposure Determination. For all purposes of this Agreement, (i) the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination and (ii) if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or Rule
3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or
if compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrowers and Lenders
hereunder shall remain in full force and effect until the Issuing Banks and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

 

64



--------------------------------------------------------------------------------

(o) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.

(p) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary that is not a Borrower, or states that a
Subsidiary that is not a Borrower is the “account party”, “applicant”,
“customer”, “instructing party”, or the like of or for such Letter of Credit,
and without derogating from any rights of the applicable Issuing Bank (whether
arising by contract, at law, in equity or otherwise) against such Subsidiary in
respect of such Letter of Credit, the Company (i) shall reimburse, indemnify and
compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Company and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit. The Company hereby acknowledges
that the issuance of such Letters of Credit for its Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Applicable Agent and designated by such Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank specified in the applicable
Borrowing Request.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Applicable Agent, at (i) in the case of
such Lender, (A) if denominated in US Dollars, the

 

65



--------------------------------------------------------------------------------

greater of the NYFRB and a rate determined by the Applicable Agent in accordance
with banking industry rules on interbank compensation and (B) if denominated in
an any currency other than US Dollars, the greater of the Foreign Currency
Overnight Rate and a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation, or (ii) in the case of such
Borrower, (A) if denominated in US Dollars, the interest rate applicable to ABR
Loans of the applicable Class and (B) if denominated in any currency other than
US Dollars, the interest rate applicable to the subject Loan. If such Lender
pays such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Borrower and such Lender shall
pay such interest to the Applicable Agent for the same or an overlapping period,
the Applicable Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. Any such payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Applicable Agent.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower may elect to convert any Borrowing denominated in US Dollars
to a different Type or to continue any Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower (or
the Company on its behalf) shall submit a written Interest Election Request,
signed by an Authorized Officer of such Borrower or the Company, as applicable,
to the Applicable Agent by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type, and
in the currency, resulting from such election to be made on the effective date
of such election. Each such Interest Election Request shall be irrevocable.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to change the currency of any Borrowing or to convert any Borrowing to
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

66



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then such Borrowing (i) if such Borrowing is denominated in
US Dollars, shall be converted to an ABR Borrowing at the end of such Interest
Period and (ii) if such Borrowing is denominated in any currency other than US
Dollars, shall be continued as a Eurocurrency Borrowing of the same Type with an
Interest Period of one month’s duration unless repaid. Notwithstanding any
contrary provision hereof, if any Event of Default under Section 7.01(h) or
7.01(i) has occurred and is continuing, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, in each such case, so long as
an Event of Default is continuing (i) in the case of Borrowings denominated in
US Dollars, (A) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (B) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, and (ii) in the case of Borrowings denominated in any currency other
than US Dollars, unless repaid, each Eurocurrency Borrowing shall be continued
as a Eurocurrency Borrowing of the same Type with an Interest Period of one
month’s duration.

SECTION 2.09. Termination and Reduction of Commitments; Conversion of
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of the Borrowing
Multiple for US Dollar denominated Loans and not less than the Borrowing Minimum
for US Dollar denominated Loans, (ii) the Company shall not terminate or reduce
the Commitments of any Class if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the total Tranche 1
Revolving Exposure would exceed the total Tranche 1 Commitments or the total
Tranche 2 Revolving Exposure would exceed the total Tranche 2 Commitments and
(iii) if any

 

67



--------------------------------------------------------------------------------

Tranche 1 Commitments shall be outstanding, the Company shall not (A) terminate
the Tranche 2 Commitments unless, concurrently therewith, the Tranche 1
Commitments shall have been terminated in full or (B) reduce the Tranche 2
Commitments unless, concurrently therewith, the Tranche 1 Commitments shall have
been reduced by at least a ratable amount (such ratable amount to be determined
on the basis of the relative amounts of the total Commitments of each Class, in
each case, immediately prior to giving effect to such reduction). The Company
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments pursuant to this paragraph at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this paragraph shall be irrevocable;
provided that a notice of termination or reduction of the Commitments of any
Class delivered by the Company may state that such notice is conditioned upon
the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.

(c) In the event and on each occasion that, after the Restatement Effective Date
and prior to the termination of the Tranche 1 Commitments in full, any Tranche 1
Reduction/Prepayment Event shall occur, then (i) in the case of a Tranche 1
Reduction/Prepayment Event referred to in clause (a), (b) or (d) of the
definition of such term, on the date of the occurrence of such Tranche 1
Reduction/Prepayment Event and (ii) in the case of a Tranche 1
Reduction/Prepayment Event referred to in clause (c) or (e) of the definition of
such term, on the third Business Day after the occurrence of such Tranche 1
Reduction/Prepayment Event, the Tranche 1 Commitments shall automatically
reduce, including to (but not below) zero, by the Tranche 1 Reduction/Prepayment
Amount with respect to such Tranche 1 Reduction/Prepayment Event; provided that,
in the case of a Tranche 1 Reduction/Prepayment Event referred to in clause
(c) of the definition of such term, in the event that on or prior to the date of
such reduction the Company or any Subsidiary is required, in accordance with the
definitive documentation for any Foreign Facility then in effect, to apply any
Net Proceeds received by the Company or any Subsidiary from such Tranche 1
Reduction/Prepayment Event to prepay or repurchase Indebtedness outstanding
under such Foreign Facility, then the amount of the reduction of the Tranche 1
Commitments under clause (ii) above shall be reduced by the amount of the Net
Proceeds so required to be applied by the Company or such Subsidiary to prepay
or repurchase Indebtedness outstanding under such Foreign Facility. The Company
shall give the Administrative Agent prompt written notice of any reduction of
the Tranche 1 Commitments pursuant to this paragraph, specifying the applicable
Tranche 1 Reduction/Prepayment Event and setting forth the calculation of the
applicable Tranche 1 Reduction/Prepayment Amount. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof.

(d) [Reserved.]

(e) Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders of such Class in accordance with their respective Commitments of such
Class, after giving effect to any concurrent or prior conversion of the
Commitments of any Class as provided in paragraphs (f) or (g) of this Section.

 

68



--------------------------------------------------------------------------------

(f) At any time on or prior to the 25th day after the Restatement Effective
Date, any Lender may elect to convert all (but not a portion) of its Tranche 2
Commitment into a Tranche 1 Commitment and all (but not a portion) of its
Tranche 2 Revolving Loans into Tranche 1 Revolving Loans. Any such election
shall be subject to the delivery by such Lender to the Company and the
Administrative Agent of a written notice of its exercise of such election,
together with its Foreign Facility Deemed Agreement, in each case, on or prior
to the date set forth above. Subject to the receipt of such notice and such
Foreign Facility Deemed Agreement in accordance with the immediately prior
sentence, from and after the date of such receipt, for all purposes of this
Agreement and the other Loan Documents, (i) the entire amount of the Tranche 2
Commitment of such Lender shall convert to, and shall continue in effect under
this Agreement as, the Tranche 1 Commitment, in a like amount, of such Lender
(and shall cease to constitute a Tranche 2 Commitment), and the entire amount of
the LC Exposure of such Lender attributable to its Tranche 2 Commitment shall
convert to LC Exposure of such Lender attributable to its Tranche 1 Commitment,
(ii) the entire principal amount of the Tranche 2 Revolving Loans of such Lender
shall convert to, and shall continue to be outstanding under this Agreement as,
Tranche 1 Revolving Loans, in a like principal amount, of such Lender (and shall
cease to constitute Tranche 2 Revolving Loans) and (iii) such Lender shall
constitute a Tranche 1 Lender (and shall cease to constitute a Tranche 2 Lender)
and shall have all the privileges, rights and obligations of a Tranche 1 Lender
(rather than a Tranche 2 Lender) hereunder and under the other Loan Documents.
The Company agrees to pay to each such converting Lender, within two Business
Days of the effective date of such conversion, a fee equal to 0.20% of the
amount of the Tranche 2 Commitment of such Lender in effect immediately prior to
the effectiveness of such conversion. The Lenders party to the Restatement
Agreement authorize the Company, the Administrative Agent and the applicable
Tranche 2 Lender to enter into a written agreement to evidence such conversion.
Notwithstanding anything to the contrary set forth in this Agreement, the
Tranche 1 Revolving Loans resulting from any conversion pursuant to this
paragraph shall be ratably allocated to, and shall constitute a part of (and, in
the case of Eurocurrency Loans, shall have the same Interest Period as), each
Borrowing of the Tranche 1 Revolving Loans outstanding immediately prior to such
conversion. Any conversion pursuant to this paragraph shall not be subject to
Section 2.16.

(g) In the event that on the date of effectiveness of the definitive
documentation for any Qualifying Foreign Facility any Tranche 1 Lender shall
fail to provide its Ratable Share (as defined in its Foreign Facility Deemed
Agreement) of such Qualifying Foreign Facility after having been provided a bona
fide opportunity to do so, then, from and after such date, for all purposes of
this Agreement and the other Loan Documents, (i) the entire amount of the
Tranche 1 Commitment of such Lender shall convert to, and shall continue in
effect under this Agreement as, the Tranche 2 Commitment, in a like amount, of
such Lender (and shall cease to constitute a Tranche 1 Commitment), and the
entire amount of the LC Exposure of such Lender attributable to its Tranche 1
Commitment shall convert to LC Exposure of such Lender attributable to its
Tranche 2 Commitment, (ii) the entire principal amount of the Tranche 1
Revolving Loans of such Lender shall convert to, and shall continue to be
outstanding under

 

69



--------------------------------------------------------------------------------

this Agreement as, Tranche 2 Revolving Loans, in a like principal amount, of
such Lender (and shall cease to constitute Tranche 1 Revolving Loans) and
(iii) such Lender shall constitute a Tranche 2 Lender (and shall cease to
constitute a Tranche 1 Lender) and shall have all the privileges, rights and
obligations of a Tranche 2 Lender (rather than a Tranche 1 Lender) hereunder and
under the other Loan Documents. The Lenders party to the Restatement Agreement
authorize the Company and the Administrative Agent to enter into one or more
agreements to evidence any such conversion. Notwithstanding anything to the
contrary set forth in this Agreement, the Tranche 2 Revolving Loans resulting
from any conversion pursuant to this paragraph shall be ratably allocated to,
and shall constitute a part of (and, in the case of Eurocurrency Loans, shall
have the same Interest Period as), each Borrowing of the Tranche 2 Revolving
Loans outstanding immediately prior to such conversion. Any conversion pursuant
to this paragraph shall not be subject to Section 2.16.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay on the Maturity Date to the Applicable Agent for
the account of each Lender the then unpaid principal amount of each Loan of such
Lender made to such Borrower. Each Borrower will repay the principal amount of
each Loan made to such Borrower and the accrued interest thereon in the currency
in which such Loan is denominated.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) Each Agent shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by such Agent hereunder for the account of
the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or any
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the applicable Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

70



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any of its Borrowings in whole or in part,
without any premium or penalty (but subject to Section 2.16) subject to prior
notice in accordance with paragraph (c) of this Section; provided that if
Tranche 1 Revolving Loans shall be outstanding, no Borrower may prepay under
this paragraph Tranche 2 Revolving Loans unless, concurrently therewith, the
Borrowers prepay Tranche 1 Revolving Loans by at least a ratable amount (such
ratable amount to be determined on the basis of the relative aggregate principal
amount of the Loans of each Class outstanding immediately prior to giving effect
to such prepayment).

(b) In the event and on each occasion that, after the Restatement Effective Date
and prior to the repayment of the Tranche 1 Revolving Loans in full, any Tranche
1 Reduction/Prepayment Event shall occur, then (i) in the case of a Tranche 1
Reduction/Prepayment Event referred to in clause (a), (b) or (d) of the
definition of such term, on the date of the occurrence of such Tranche 1
Reduction/Prepayment Event and (ii) in the case of a Tranche 1
Reduction/Prepayment Event referred to in clause (c) or (e) of the definition of
such term, on the third Business Day after the occurrence of such Tranche 1
Reduction/Prepayment Event, the Borrowers shall prepay Tranche 1 Revolving
Loans, including to (but not below) zero, by the Tranche 1 Reduction/Prepayment
Amount with respect to such Tranche 1 Reduction/Prepayment Event; provided that,
in the case of a Tranche 1 Reduction/Prepayment Event referred to in clause
(c) of the definition of such term, in the event that on or prior to the date of
such reduction the Company or any Subsidiary is required, in accordance with the
definitive documentation for any Foreign Facility then in effect, to apply any
Net Proceeds received by the Company or any Subsidiary from such Tranche 1
Reduction/Prepayment Event to prepay or repurchase Indebtedness outstanding
under such Foreign Facility, then the amount of the prepayment of the Tranche 1
Revolving Loans under clause (ii) above shall be reduced by the amount of the
Net Proceeds so required to be applied by the Company or such Subsidiary to
prepay or repurchase Indebtedness outstanding under such Foreign Facility.
Prepayments made under this paragraph shall be without any premium or penalty
(but shall be subject to Section 2.16).

(c) In the event and on each occasion that the sum of Revolving Credit Exposures
under any Tranche exceeds the sum of the Commitments under such Tranche, the
Borrowers shall, not later than the next Business Day prepay Borrowings under
the applicable Tranche in an aggregate amount equal to the amount of such
excess, and in the event that after such prepayment of Borrowings any such
excess shall remain, the Borrowers shall deposit with the Administrative Agent
cash in US Dollars in an amount equal to the amount of such excess as collateral
to be held by the Administrative Agent in accordance with Section 2.06(j);
provided that if such excess results from a change in Exchange Rates, such
prepayment and deposit shall be required to be made not later than the fifth
Business Day after the day on which the Administrative Agent shall have given
the Company notice of such excess. Prepayments made under this paragraph shall
be without any premium or penalty (but shall be subject to Section 2.16). It is
understood that nothing in this paragraph shall modify the obligations of the
Borrowers set forth in paragraph (b) above.

 

71



--------------------------------------------------------------------------------

(d) The applicable Borrower (or the Company on its behalf) shall notify the
Applicable Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, four Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment; provided
that in the case of any prepayment required to be made under paragraph (b) or
(c) of this Section the applicable Borrower (or the Company on its behalf) will
give such notice as soon as practicable. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid and, in the case of any prepayment under
paragraph (b) of this Section, shall specify the applicable Tranche 1
Reduction/Prepayment Event and set forth the calculation of the applicable
Tranche 1 Reduction/Prepayment Amount; provided that (x) a notice of optional
prepayment of any Borrowing pursuant to paragraph (a) of this Section may state
that such notice is conditioned upon the occurrence of one or more events
specified therein and (y) a notice of prepayment of any Tranche 1 Revolving
Borrowing pursuant to paragraph (b) of this Section may state that such notice
is conditioned upon the occurrence of the Tranche 1 Reduction/Prepayment Event
specified therein, and in either such case such notice may be revoked by the
applicable Borrower (or the Company on its behalf) (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the applicable Class of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Class, Type and in the same currency as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing, it being agreed that the
determination of which Loans are included in such Borrowing shall be made after
giving effect to any concurrent or prior conversion of the Loans of any Class as
provided in Section 2.09(f) or 2.09(g). Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Company agrees to pay, or cause the applicable
Borrowing Subsidiary to pay, (i) to the Administrative Agent for the account of
each Tranche 1 Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily unused amount of the Tranche 1 Commitment of such Lender
during the period from and including the Restatement Effective Date to but
excluding the date on which such Tranche 1 Commitment terminates and (ii) to the
Administrative Agent for the account of each Tranche 2 Lender a commitment fee,
which shall accrue at the Applicable Rate on the daily unused amount of the
Tranche 2 Commitment of such Lender during the period from and including the
Restatement Effective Date to but excluding the date on which such Tranche 2
Commitment terminates. Commitment fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
fifteenth day (or, if such day is not a Business Day, the next succeeding
Business Day) following such last day and on the date on which the Commitments
of the applicable Class terminate, commencing on the first such date to occur
after the Restatement Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Commitment of a Lender under any Tranche shall
be deemed to be used to the extent of the outstanding Loans and LC Exposure of
such Lender under such Tranche.

 

72



--------------------------------------------------------------------------------

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender of any Class a participation fee with respect to its
participations in Letters of Credit issued for the account of such Borrower,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Loans of such Class, on the average daily amount of
such Lender’s LC Exposure of such Class attributable to such Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date on which such Lender’s Commitment of such
Class terminates and the date on which such Lender ceases to have any LC
Exposure of such Class, and (ii) to each Issuing Bank a fronting fee, which
shall accrue at the rate or rates per annum separately agreed upon between the
Company and such Issuing Bank on the daily LC Exposure attributable to Letters
of Credit issued for the account of such Borrower by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements),
during the period from and including the Restatement Effective Date to but
excluding the later of the date the LC Commitment of such Issuing Bank is
reduced to zero and the date on which there ceases to be any such LC Exposure,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment or extension of any Letter of Credit issued for the account of such
Borrower or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifteenth day (or, if such day is
not a Business Day, the next succeeding Business Day) following such last day,
commencing on the first such date to occur after the Restatement Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments of the applicable Class terminate and any such fees accruing after
the date on which the Commitments of such Class terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in US Dollars, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to them) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of any such Borrowing denominated in US Dollars, at the Adjusted LIBO
Rate, (ii) in the case of any such Borrowing denominated in Sterling, at the
LIBO Rate, (iii) in the case of any such Borrowing denominated in Euro, at the
EURIBO Rate, (iv) in the case of any such Borrowing denominated in Canadian
Dollars, at the CDO Rate, and (v) in the case of any such Borrowing denominated
in Australian Dollars, at the AUD Bank Bill Rate, in each case for the Interest
Period in effect for such Borrowing plus, in each case, the Applicable Rate.

 

73



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, (ii) in the case of any overdue interest on any
Loan, 2% per annum plus the rate otherwise applicable to such Loan as provided
in the preceding paragraphs of this Section or (iii) in the case of any other
amount, 2% plus the rate applicable to ABR Tranche 1 Revolving Loans as provided
in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans of any Class, upon
termination of the Commitments of such Class; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii) interest
on Eurocurrency Loans denominated in Sterling, Canadian Dollars or Australian
Dollars shall be computed on the basis of a year of 365 days (or, in the case of
clause (i) above, 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate,
EURIBO Rate, CDO Rate or AUD Bank Bill Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate, the CDO
Rate or the AUD Bank Bill Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders under the affected Tranche that the Adjusted LIBO Rate, the LIBO Rate,
the EURIBO Rate, the CDO Rate or the AUD Bank Bill Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

74



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing of the applicable
Type shall be ineffective, and, unless repaid, such Borrowing shall, if
denominated in US Dollars, be continued as or converted to an ABR Borrowing or,
if denominated in any currency other than US Dollars, bear interest at such rate
as the Administrative Agent shall determine (which determination shall be
conclusive absent manifest error) adequately and fairly reflects the cost to the
affected Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period plus the Applicable Rate
(or, if the Administrative Agent determines that it is unable to make such a
determination, shall be repaid on the last day of the current Interest Period
applicable thereto), and (B) if any Borrowing Request requests a Eurocurrency
Borrowing of the applicable Type, such Borrowing shall, if denominated in US
Dollars, be made as an ABR Borrowing or, if denominated in any currency other
than US Dollars, bear interest at such rate as the Administrative Agent shall
determine (which determination shall be conclusive absent manifest error)
adequately and fairly reflects the cost to the affected Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period plus the Applicable Rate (or, if the Administrative Agent
determines that it is unable to make such a determination, shall be
ineffective).

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error and shall be evidenced by written
notice to the Company), or the Company notifies the Administrative Agent that it
has determined, that (i) the circumstances set forth in paragraph (a)(i) of this
Section have arisen with respect to Loans of any Type and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in paragraph (a)(i)
of this Section have not arisen but either (w) the supervisor for the
administrator of the applicable Screen Rate has made a public statement that the
administrator of such Screen Rate is insolvent (and there is no successor
administrator that will continue publication of such Screen Rate), (x) the
administrator of the applicable Screen Rate has made a public statement
identifying a specific date after which such Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of such Screen Rate), (y) the
supervisor for the administrator of the applicable Screen Rate has made a public
statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the applicable Screen Rate may no longer
be used for determining interest rates for loans, then, reasonably promptly
following receipt of such notice by the Company or the Administrative Agent, as
applicable, the Administrative Agent and the Company shall, at the option of the
Company (in its sole discretion), (A) endeavor to establish an alternate rate of
interest to the LIBO Rate, the EURIBO Rate, the CDO Rate or the AUD Bank Bill
Rate, as applicable, that gives due consideration to the then prevailing market
convention for

 

75



--------------------------------------------------------------------------------

determining a rate of interest for syndicated loans in the United States
denominated in the applicable currency at such time and (B) enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood that such amendment shall not reduce the Applicable Rate).
Notwithstanding anything else herein, any definition of such alternate rate of
interest shall provide that in no event shall such alternate rate of interest be
less than zero for the purposes of this Agreement. Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this paragraph (but, in the case of the circumstances described in clause
(ii) above, only to the extent the applicable Screen Rate for such Interest
Period is not available or published at such time on a current basis), clauses
(A) and (B) of paragraph (a) of this Section shall be applicable.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) subject any Agent, Lender or Issuing Bank to any Taxes on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto (but expressly
excluding Taxes referred to in paragraph (f) of this Section); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market,
European interbank market, Toronto interbank market or Australian interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan) or to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay, or cause the applicable Borrowing
Subsidiary to pay, to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or

 

76



--------------------------------------------------------------------------------

such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay, or
cause the applicable Borrowing Subsidiary to pay, to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, as the case may be, setting forth in reasonable detail the manner in
which such amount or amounts have been determined, shall be delivered to the
Company and shall be conclusive absent manifest error. The Company or the
applicable Borrowing Subsidiary shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within
10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company or any Borrowing Subsidiary shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) If an Agent, a Lender or an Issuing Bank determines, in its sole discretion,
that it has received a refund of any amount as to which it has been indemnified
by any Borrower pursuant to this Section 2.15, it shall pay over such refund to
such Borrower (but only to the extent of indemnity payments made by such
Borrower under this Section 2.15 with respect to the events giving rise to such
refund), net of all out-of-pocket expenses of such Agent, such Lender or such
Issuing Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that each
Borrower, upon the request of such Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require any Agent, any Lender or any Issuing Bank to make available its
accounting records (or any other information which it deems confidential) to any
Borrower or any other Person.

 

77



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, this Section 2.15 (i) shall not entitle any
Agent, Lender or Issuing Bank to compensation in respect of any Excluded Taxes,
(ii) shall not apply to (A) Indemnified Taxes imposed on payments by or on
account of any obligations of any Borrower hereunder or under any Loan Document
or (B) Other Taxes, it being understood that Indemnified Taxes and Other Taxes
shall be governed by Section 2.17(a), and (iii) shall not relieve any Lender of
any obligation pursuant to Section 2.17(d), 2.17(f) or 2.17(g).

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(d) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate, the LIBO Rate,
EURIBO Rate, the CDO Rate or the AUD Bank Bill Rate, as the case may be, that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan) over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Relevant Interbank Market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 20 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes
except as required by applicable law; provided that if any Borrower shall be
required by applicable law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable by such Borrower shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Applicable Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the applicable
Borrower shall make such deductions and (iii) the applicable Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

78



--------------------------------------------------------------------------------

(b) In addition, the Company shall pay, or cause the applicable Borrowing
Subsidiary to pay, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) The Company shall indemnify, or cause the applicable Borrowing Subsidiary to
indemnify, each Agent, Lender and Issuing Bank, within 20 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Agent, such Lender or such Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or an Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) Each Lender and Issuing Bank severally agrees to indemnify each Agent,
within 20 days after written demand therefor, for the full amount of (i) any
Indemnified Taxes and Other Taxes attributable to such Lender or Issuing Bank
(but only to the extent that the Borrowers have not already indemnified such
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of any Borrower to do so), (ii) any Taxes attributable to such
Lender’s or Issuing Bank’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or Issuing Bank, in each
case, that are paid or payable by such Agent in connection with any Loan
Documents and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the applicable Lender or
Issuing Bank by an Agent shall be conclusive absent manifest error. Each Lender
and Issuing Bank hereby authorizes each Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Bank under any Loan Document
or otherwise payable by such Agent to the Lender or Issuing Bank from any other
source against any amount due to such Agent under this paragraph (d). Nothing
herein shall prevent any Lender or Issuing Bank from contesting the
applicability of any Excluded Taxes that it believes to have been incorrectly or
illegally imposed or asserted by any Governmental Authority; provided that no
such contest shall suspend the obligation of any Lender or Issuing Bank to pay
amounts due to the Agents as provided in the first sentence of this paragraph.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

79



--------------------------------------------------------------------------------

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent or at the
time or times prescribed by applicable law, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent or
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(f)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a US Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

80



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for any Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Restatement Signing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so. For purposes of this
paragraph (f), the term “Lender” includes any Issuing Bank.

 

81



--------------------------------------------------------------------------------

(g) If an Agent, a Lender or an Issuing Bank determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified pursuant to this Section 2.17 (including by the
payment of additional amounts pursuant to this Section 2.17), it shall pay over
such refund to the indemnifying party (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Agent, such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such indemnifying party,
upon the request of such Agent, such Lender or such Issuing Bank, agrees to
repay the amount paid over to such indemnifying party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent, such Lender or such Issuing Bank in the event such Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will an Agent, a Lender or an Issuing Bank be
required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place such Agent, Lender or Issuing
Bank in a less favorable net after-Tax position than such Agent, Lender or
Issuing Bank would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require any Agent, any
Lender or any Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Company,
any Borrowing Subsidiary or any other Person.

(h) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under this Agreement and the other
Loan Documents.

(i) From and after the Restatement Effective Date, each Agent shall be entitled
to treat this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of United States Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified by it
from time to time to the Company for such purpose, except payments to be made
directly to an

 

82



--------------------------------------------------------------------------------

Issuing Bank as expressly provided herein shall be so made and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Applicable Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. Except as otherwise provided herein, (i) all
payments of principal, interest or reimbursement obligations in respect of any
Loan or Letter of Credit shall be made in the currency of such Loan or Letter of
Credit and (ii) all other payments under each Loan Document (including all fees)
shall be made in US Dollars.

(b) If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders under such Tranche to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or Participant,
other than to the Company or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). It is acknowledged and agreed
that the foregoing provisions of this Section 2.18(c) reflect an agreement
entered into solely among the Lenders (and not any Borrower or any other Loan
Party) and the consent of any Borrower or any other Loan Party shall not be
required to give effect to the acquisition of a participation by a Lender
pursuant to such provisions or with respect to any action taken by the Lenders
or the Administrative Agent pursuant to such provisions. Each Borrower agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise

 

83



--------------------------------------------------------------------------------

against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Borrower, as the case may be, in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from the Company
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or an Issuing Bank hereunder that any Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (A) if such amount is
denominated in US Dollars, the greater of the NYFRB and a rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation, and (B) if such amount is denominated in any currency other than
US Dollars, the greater of the Foreign Currency Overnight Rate and a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d), 2.06(e), 2.07(b), 2.17(d), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by either Agent for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid or (ii) hold any
such amounts in a segregated account as cash collateral for, and application to,
any future payment obligations of such Lender under such Sections, in each case
in such order as shall be determined by such Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed waiver, amendment or other modification that under
Section 9.02 or 9.02A requires the consent of all the Lenders (or

 

84



--------------------------------------------------------------------------------

all the affected Lenders or all the Lenders of the affected Class) and with
respect to which the Required Lenders (or, where applicable, a Majority in
Interest of the Lenders of the affected Class) shall have granted their consent,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent as a Lender of an
affected Class, all its interests, rights and obligations under this Agreement
and the other Loan Documents as a Lender of such affected Class) to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment); provided that (A) the Company shall have
received the prior written consent of the Administrative Agent and the Issuing
Banks, which consent shall not unreasonably be withheld, delayed or conditioned,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (if applicable, in each case only to the extent such amounts relate to
its interest as a Lender of a particular Class), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
applicable Borrowers (in the case of all other amounts), (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment is
reasonably be expected to result in a future reduction in such compensation or
payments, (D) in the case of any such assignment resulting from the failure to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and any contemporaneous assignments and consents, the
applicable waiver, amendment or other modification can be effected and (E) such
assignment does not conflict with applicable law. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Company, the Administrative
Agent and the assignee and that the Lender required to make such assignment need
not be a party thereto.

SECTION 2.20. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as any such Lender is a Defaulting
Lender:

(i) no commitment fee shall accrue on the unused amount of any Commitment of any
Defaulting Lender pursuant to Section 2.12(a);

(ii) the Commitments and Revolving Credit Exposures of each Defaulting Lender
shall be disregarded in determining whether the Required Lenders or any other
requisite Lenders have taken any action hereunder or under any other Loan
Document (including any consent to any waiver, amendment or other modification
pursuant to Section 9.02 or 9.02A); provided, however, that any waiver,
amendment or other modification that, disregarding the effect of this
clause (ii), requires the consent of all Lenders or of all Lenders affected
thereby shall, except as otherwise provided in Section 9.02 or 9.02A, continue
to require the consent of such Defaulting Lender in accordance with the terms
hereof;

 

85



--------------------------------------------------------------------------------

(iii) if any LC Exposure exists at the time any Lender becomes a Defaulting
Lender, then:

(A) the LC Exposure of such Defaulting Lender (other than any portion of such LC
Exposure attributable to unreimbursed LC Disbursements with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Sections 2.06(d) and 2.06(e)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Combined Tranche Percentages, but
only to the extent that, after giving effect to such reallocation, the sum of
all Non-Defaulting Lenders’ Tranche 1 Revolving Exposures would not exceed the
sum of Non-Defaulting Lenders’ Tranche 1 Commitments and the sum of all
Non-Defaulting Lenders’ Tranche 2 Revolving Exposures would not exceed the sum
of Non-Defaulting Lenders’ Tranche 2 Commitments;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks such Defaulting Lender’s LC Exposure (other than any portion
thereof referred to in the parenthetical in such clause (A)) that has not been
reallocated in accordance with the procedures set forth in Section 2.06(j) for
so long as such LC Exposure is outstanding;

(C) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (B) above, the applicable
Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized;

(D) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable by any Borrower under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

86



--------------------------------------------------------------------------------

(iv) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or extend any Letter of Credit, unless, in each case,
it is satisfied that the related LC Exposure will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with this Section 2.20, and participating interests in
any such issued, amended or extended Letter of Credit will be allocated among
the Non-Defaulting Lenders in a manner consistent with Section 2.20(a)(iii)(A)
(and such Defaulting Lender shall not participate therein).

(b) In the event the Administrative Agent, each Issuing Bank and the Company
shall have agreed that a Lender that is a Defaulting Lender has adequately
remedied all matters that caused such Lender to become a Defaulting Lender, then
(i) the participations of the Lenders in Letters of Credit under Section 2.06(d)
shall be readjusted to be determined on the basis of the Lenders’ Combined
Tranche Percentages and (ii) such Lender shall purchase at par such of the Loans
under the applicable Tranche of the other Lenders under such Tranche as the
Administrative Agent shall determine to be necessary in order for the Loans to
be held by the Lenders in accordance with their respective Tranche Percentages
under such Tranche, whereupon such Lender shall cease to be a Defaulting Lender
(but shall not be entitled to receive any fees that ceased to accrue during the
period when it was a Defaulting Lender and all amendments, waivers or other
modifications effected without its consent in accordance with the provisions of
Section 9.02 and 9.02A and this Section 2.20 during such period shall be binding
on it).

(c) No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by any
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this
Section are in addition to other rights and remedies that any Borrower, any
Agent, any Issuing Bank or any Non-Defaulting Lender may have against such
Defaulting Lender (and, for the avoidance of doubt, each Non-Defaulting Lender
shall have a claim against any Defaulting Lender for any losses it may suffer as
a result of the operation of this Section).

ARTICLE III

Representations and Warranties

The Company and each Borrowing Subsidiary represents and warrants to the Lenders
that:

SECTION 3.01. Organization; Powers. Each of the Company and the Subsidiaries is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization (except, in the case of Subsidiaries that are not Material
Subsidiaries, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect), has
all requisite power and authority to carry on its business as now conducted and,

 

87



--------------------------------------------------------------------------------

except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by each Borrower and
constitutes (assuming due execution by the parties hereto other than the Company
and the Subsidiaries), and each other Loan Document to which any Loan Party is
or is to be a party, when executed and delivered by such Loan Party, will
constitute (assuming due execution by the parties thereto other than the Company
and the Subsidiaries), a legal, valid and binding obligation of such Borrower or
such Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except those that have been obtained or
made and are in full force and effect or those the failure to obtain which could
not reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of the Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result (alone or with
notice or lapse of time, or both) in a default under any indenture, or other
material agreement or instrument binding upon the Company or any of the Material
Subsidiaries or its assets, or require any payment to be made by the Company or
any of the Material Subsidiaries thereunder and (d) will not result in the
creation or imposition of, or in an obligation to create, any Lien (other than
any Lien created pursuant to the Loan Documents) on any asset of the Company or
any of the Material Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a)The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations, cash flows and changes in stockholders
equity and comprehensive income as of and for the fiscal year ended December 31,
2019, reported on by Ernst & Young LLP, independent registered public accounting
firm. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
the consolidated Subsidiaries as of such date and for such period in accordance
with GAAP.

(b) There has not occurred since December 31, 2019, any event, condition or
circumstance that has had or could reasonably be expected to have a material
adverse effect on the business, results of operations, assets or financial
condition of the Company and the Subsidiaries, taken as a whole; provided that
the COVID-19 pandemic, all events, conditions or circumstances to the extent
arising out of, resulting from or relating to the COVID-19 pandemic and all
events, conditions or circumstances to the extent identified on Schedule 1.01
shall be disregarded for purposes of this paragraph.

 

88



--------------------------------------------------------------------------------

(c) Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, none of the Company or the Subsidiaries has, as of the Restatement
Effective Date, any material contingent liabilities.

SECTION 3.05. Properties. (a)Each of the Company and the Subsidiaries (other
than any Excluded Subsidiary) has good title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except for intellectual property the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and the use thereof by the
Company and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened in writing
against or affecting the Company or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis reasonably likely to result in any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

89



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Company nor any other Loan
Party is an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books reserves with respect thereto in accordance with GAAP or
(b) to the extent that the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The excess of the present value of all
accumulated benefit obligations under each Plan (based on assumptions used for
purposes of Statement of Financial Accounting Standards No. 87), if any, over
the fair market value of the assets of such Plan, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written factual information furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date
furnished; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth, as of the Restatement
Effective Date, the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by the Company or any Subsidiary in,
each Subsidiary and identifies, as of the Restatement Effective Date, each
Designated Subsidiary and each Material Subsidiary.

SECTION 3.13. Use of Proceeds; Margin Regulations. The proceeds of the Loans and
the Letters of Credit have been and will be used solely for the general
corporate purposes of the Company and the Subsidiaries, including working
capital, capital expenditures and acquisitions. No part of the proceeds of any
Loan or any Letter of Credit have been or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board of Governors, including Regulations T, U and X.

SECTION 3.14. Anti-Corruption Laws and Sanctions. The Company maintains and will
maintain in effect policies and procedures designed to result in compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with

 

90



--------------------------------------------------------------------------------

Anti-Corruption Laws and applicable Sanctions, and the Company and its
Subsidiaries and, to the knowledge of the Company, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or, to the knowledge of the Company, any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, issuance of a Letter of Credit or use of the
proceeds of any Borrowing or any Letter of Credit will result in a violation by
any party hereto of Anti-Corruption Laws or applicable Sanctions.

SECTION 3.15. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties (as defined
therein), a valid and enforceable security interest in the Collateral (as
defined therein) and (i) when the Collateral constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties party thereto in such Collateral, prior and superior in
right to any other Person, except for rights secured by Liens permitted under
Section 6.02, and (ii) when Uniform Commercial Code financing statements (or
equivalent) in appropriate form are filed in the applicable filing offices, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
party thereto in the remaining Collateral (as defined therein) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements (or equivalent), prior and superior to the rights of any other
Person, except for rights secured by Liens permitted under Section 6.02.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable (except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and general principles of equity) security
interest in all the applicable mortgagor’s right, title and interest in and to
the Mortgaged Properties subject thereto and the proceeds thereof, and when the
Mortgages have been filed in the jurisdictions specified therein, to the extent
the filing of a Mortgage in such jurisdictions can perfect a security interest
in all right, title and interest of the mortgagors in the Mortgaged Properties
and the proceeds thereof, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior to the rights
of any other Person, except for rights secured by Liens permitted under
Section 6.02.

(c) Upon the execution and delivery of the IP Collateral Agreements by the
parties thereto and the recordation of the IP Collateral Agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, and the filing of the financing statements referred to in
paragraph (a) of this Section, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties party thereto in the Intellectual
Property in which a security interest may be perfected by filing in the United
States of America, in each case prior and

 

91



--------------------------------------------------------------------------------

superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02 that have priority as a matter of law (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Loan Parties
after the Restatement Effective Date).

(d) As of the Restatement Effective Date, neither the Company nor any of its
Subsidiaries (as defined in any Existing Indenture) (i) has incurred, directly
or indirectly, any Indebtedness (as defined in any Existing Indenture), other
than any Indebtedness (as so defined) constituting Secured Obligations, secured
by a Lien (as defined in any Existing Indenture) on any of its assets or
(ii) entered, directly or indirectly, into any sale and lease-back transaction
for the sale and leasing back of any property, in each case, in reliance on any
Existing Indenture Specified Lien Basket. The Existing Indenture Specified Lien
Basket Amount under each of the Existing Indentures is at least
US$1,145,000,000.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The amendment and restatement of the
Existing Credit Agreement to be in the form hereof is subject to the
satisfaction (or waiver in accordance with Section 9.02 of the Existing Credit
Agreement) of the conditions precedent to the occurrence of the Restatement
Effective Date set forth in the Restatement Agreement.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend or extend any Letter of Credit,
is subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents (other than the representations and warranties set forth in
Sections 3.04(b) and 3.06 hereof) shall be true and correct in all material
respects (or, in the case of any such representation or warranty under the Loan
Documents already qualified as to materiality, in all respects) on and as of the
date of such Borrowing or the date of issuance, amendment or extension of such
Letter of Credit, as applicable (except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall have been so true and correct in all material
respects on and as of such prior date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

(c) In the case of any Borrowing, immediately after giving effect to such
Borrowing, the aggregate amount of Restricted Secured Obligations that would be
secured by Liens created under the Loan Documents in reliance on the Existing
Indenture Specified Lien Basket in any Existing Indenture without such Existing
Indenture

 

92



--------------------------------------------------------------------------------

requiring that any Notes or Guarantees (as defined in such Existing Indenture)
be secured equally and ratably therewith (or prior thereto) shall be at least
equal to the lesser of (i) US$1,145,000,000 and (ii) the aggregate amount of the
Restricted Secured Obligations then outstanding.

(d) Solely in the case of any Tranche 1 Revolving Borrowing (other than an ABR
Borrowing made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e)), at the time of such Borrowing the total Tranche 2 Commitments
(excluding therefrom the Tranche 2 Commitment of any Lender that, at such time,
is a Defaulting Lender) shall not exceed the total Tranche 2 Revolving Exposure
as of such time.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Company and the applicable
Borrower on the date thereof that the conditions set forth in paragraphs (a) and
(b) of this Section 4.02 (and, in the case of any Borrowing, paragraph (c) of
this Section 4.02 and, in the case of any such Borrowing referred to in
paragraph (d) of this Section 4.02, such paragraph (d)) have been satisfied.

SECTION 4.03. Initial Credit Event in Respect of Each Borrowing Subsidiary. The
obligations of the Lenders and Issuing Banks to make the initial Loans to or to
issue the initial Letter of Credit for the account of each Borrowing Subsidiary
(other than the Borrowing Subsidiaries that are party to this Agreement on the
Restatement Effective Date) are subject to the satisfaction of the following
additional conditions:

(a) The Administrative Agent or its counsel shall have received from each of
such Borrowing Subsidiary and the Company either (i) a counterpart of a
Borrowing Subsidiary Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page of such
Borrowing Subsidiary Agreement) that such party has signed a counterpart of a
Borrowing Subsidiary Agreement, and such Borrowing Subsidiary Agreement shall
have become effective as provided in Section 2.04.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, a favorable written opinion of counsel for such
Borrowing Subsidiary (which counsel shall be reasonably acceptable to the
Administrative Agent), in form and substance reasonably satisfactory to the
Administrative Agent, (i) dated the date of the applicable Borrowing Subsidiary
Agreement (or as of a later date prior to the date of such credit event),
(ii) addressed to the Administrative Agent, the Lenders and the Issuing Banks
and (iii) covering such matters as the Administrative Agent shall reasonably
request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary, the

 

93



--------------------------------------------------------------------------------

authorization by it of the Transactions to which it will be party and any other
legal matters relating to such Borrowing Subsidiary, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the date
of the applicable Borrowing Subsidiary Agreement and signed by a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 (in each case, deeming all references
therein to the date, time or effect of a Borrowing (or an issuance, amendment or
extension of a Letter of Credit) to refer to the date, time and effect of such
Borrowing Subsidiary Agreement).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed by the Borrowers, the Company and each
Borrowing Subsidiary covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:

(a) (i) so long as the Company is subject to periodic reporting obligations
under the Exchange Act, within five Business Days of each date the Company is
required to file with the SEC an Annual Report on Form 10-K for any fiscal year
of the Company (giving effect to any extension of such date available under
paragraph (b) of Rule 12b-25 under the Exchange Act), and (ii) otherwise, within
90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of operations,
changes in stockholders’ equity and comprehensive income and cash flows as of
the end of and for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all audited by and accompanied by
the opinion of Ernst & Young LLP or another registered independent public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations and cash flows of the Company and the consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal year
in accordance with GAAP;

(b) (i) so long as the Company is subject to periodic reporting obligations
under the Exchange Act, within five Business Days of each date the Company is
required to file with the SEC a Quarterly Report on Form 10-Q for any fiscal
quarter of the Company (giving effect to any extension of such date available
under paragraph (b) of Rule 12b-25

 

94



--------------------------------------------------------------------------------

under the Exchange Act or, in the case of the Quarterly Report on Form 10-Q for
the fiscal quarter ended March 31, 2020, otherwise available under the rules and
regulations of the SEC), and (ii) otherwise, within 45 days after the end of
each of the first three fiscal quarters of the Company, its consolidated balance
sheet and related consolidated statements of operations and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations and cash flows of the Company and the consolidated Subsidiaries on
a consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth (A) a reasonably detailed calculation of the Leverage Ratio
as of the last day of the most recent fiscal year or fiscal quarter, as
applicable, covered by such financial statements, including a reasonably
detailed calculation of Consolidated EBITDA (including, any time the covenant
set forth in Section 6.10 shall be in effect, a reasonably detailed calculation
of Consolidated EBITDA with and without giving effect to the last sentence of
the definition of such term), (B) a reasonably detailed calculation of the
Leverage Condition, together with a certification as to whether the Leverage
Condition is satisfied as of the last day of the most recent fiscal year or
fiscal quarter, as applicable, covered by such financial statements, and (C) at
any time the covenant set forth in Section 6.11 shall be in effect, a reasonably
detailed calculation of the Liquidity as of the last day of the most recent
fiscal year or fiscal quarter, as applicable, covered by such financial
statements, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 that has had a material effect thereon and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) certifying as to the identity
of each Designated Subsidiary existing at the date of such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a completed Supplemental Perfection Certificate, signed by an
Authorized Officer of the Company, setting forth the information required
pursuant to the Supplemental Perfection Certificate;

(e) at any time the covenant set forth in Section 6.11 shall be in effect,
within 20 days after the end of each calendar month, a reasonably detailed
calculation of the Liquidity as of the last day of such month; provided that the
requirements of this clause (e) shall cease to apply following delivery of a
certificate of a Financial Officer under clause (c) above demonstrating that
either (i) Consolidated EBITDA (for the avoidance of doubt, calculated without
giving effect to the last sentence of the definition of such term) for the most
recent fiscal quarter of the Company covered by such certificate is at least

 

95



--------------------------------------------------------------------------------

zero or (ii) the Liquidity as of the last day of such fiscal quarter is greater
than US$1,000,000,000; provided further that the requirements of this clause
(e) shall be reinstated and shall apply following any subsequent delivery of a
certificate of a Financial Officer under clause (c) above demonstrating that
both (A) Consolidated EBITDA (for the avoidance of doubt, calculated without
giving effect to the last sentence of the definition of such term) for the most
recent fiscal quarter of the Company covered by such certificate is less than
zero and (B) the Liquidity as of the last day of such fiscal quarter is not
greater than US$1,000,000,000;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(g) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that, if the Company or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(h) (i) promptly after any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent (on its own behalf or at the request of any Lender) may
reasonably request and (ii) promptly after any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender in
writing to the extent necessary for compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

Information required to be delivered pursuant to clause (a), (b), (f), (g) or
(h) of this Section 5.01 shall be deemed to have been delivered if such
information (including, in the case of certifications required pursuant to
clause (b) above, the certifications accompanying any such quarterly report
pursuant to Section 302 of the Sarbanes-Oxley Act of 2002), or one or more
annual or quarterly reports containing such information, shall have been posted
by the Administrative Agent on the Electronic System or a similar site to which
the Lenders have been granted access or shall be publicly available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section 5.01 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a), (b) or (e) above shall be
restated, the Company shall deliver, promptly after such restated financial
statements become available, revised completed certificates with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer.

 

96



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary that could reasonably be expected to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business except (other
than as to the legal existence of any Borrower) where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
the foregoing shall not prohibit any merger, consolidation, sale, transfer,
lease, disposition, liquidation or dissolution permitted under Section 6.04 or
6.08.

SECTION 5.04. Payment of Tax Liabilities. The Company will, and will cause each
of the Subsidiaries to, pay its Tax liabilities that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Company or such Subsidiary has set aside on its books reserves with respect
thereto in accordance with GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries (other than any Excluded Subsidiary) to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that the Company and the Subsidiaries
may (i) self-insure against such risks and in amounts as are usually
self-insured by similar companies engaged in the

 

97



--------------------------------------------------------------------------------

same or similar businesses operating in the same or similar locations and
(ii) elect not to carry terrorism insurance. Within 30 days of the Restatement
Effective Date (or such later date as the Administrative Agent may agree to in
writing) and at all times thereafter, the Company (A) in the case of each
casualty or business interruption insurance policy (other than any such policies
in which such endorsements are not customary or available) maintained by or on
behalf of the Loan Parties (other than OWW Fulfillment), shall cause such policy
to contain a lender loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as the loss payee
thereunder, (B) in the case of each policy of liability insurance (other than
workers’ compensation, director and officer liability or other policies in which
such endorsements are not customary or available) maintained by or on behalf of
the Loan Parties (other than OWW Fulfillment), shall cause such policy to name
the Administrative Agent, on behalf of the Secured Parties, as an additional
insured thereunder and (C) in the case of each of the policies referred to in
clause (A) or (B) above, shall use commercially reasonable efforts to cause such
policy to provide for at least 30 days’ (or such shorter number of days as may
be agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy; provided that this
sentence shall not apply to any casualty policy covering any New Headquarters
Assets. With respect to each Mortgaged Property that is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, the applicable Loan Party has obtained, and will maintain, with
financially sound and reputable insurance companies, such flood insurance on
such terms and in such amounts as is required and available under Flood
Insurance Laws and Regulation H of the Board or as otherwise reasonably
requested by the Administrative Agent or any Arranger (or any Affiliate thereof)
so long as the same is in such amount and with such coverage (including
reasonable deductibles) as is generally available at commercially reasonable
rates.    The Company will, and will cause any applicable Subsidiary Loan Party
to, furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of the Subsidiaries (other than any Excluded Subsidiary) to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, unless an
Event of Default has occurred and is continuing, no representative designated by
a Lender may conduct any such visit, inspection, examination, extraction or
discussion unless such representative is accompanied by a representative
designated by the Administrative Agent.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

SECTION 5.08. Guarantee and Collateral Requirement.

(a) If any Subsidiary that is a Designated Subsidiary is formed or acquired
after the Restatement Effective Date or any Subsidiary otherwise becomes, after
the Restatement Effective Date, a Designated Subsidiary (including as a result
of becoming a Material Subsidiary or a Wholly Owned Subsidiary), the Company
will, as promptly as practicable, and in any event within 30 days or, with
respect to the actions set forth in clause (g) of the definition thereof, 90
days (or, in each case, such longer period as the Administrative Agent may agree
to in writing), notify the Administrative Agent thereof and cause the Guarantee
and Collateral Requirement to be satisfied with respect to such Subsidiary.

(b) The Company will, as promptly as practicable, and in any event within 30
days (or such longer period as the Administrative Agent may agree to in
writing), notify the Administrative Agent of any change in (i) the legal name of
any Loan Party (other than OWW Fulfillment), as set forth in its organizational
documents, (ii) the jurisdiction of incorporation, organization or formation or
the form of organization of any Loan Party (other than OWW Fulfillment),
including as a result of any merger or consolidation, (iii) the location of the
chief executive office of any Loan Party (other than OWW Fulfillment) that is
not a Domestic Subsidiary and a registered organization (as defined in the
Uniform Commercial Code) or (iv) the organizational identification number, if
any, or the federal taxpayer identification number of any Loan Party (other than
OWW Fulfillment), to the extent such number is relevant in the applicable
jurisdiction of organization.

(c) The Company will, as promptly as practicable, and in any event within 30
days (or such longer period as the Administrative Agent may agree to in
writing), notify the Administrative Agent of the acquisition by any Loan Party
(other than OWW Fulfillment) of, or any real property owned by any Loan Party
otherwise becoming, a Mortgaged Property after the Restatement Effective Date.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Administrative Agent shall not accept any Mortgage from
any Loan Party until such time as it has received confirmation from each Lender
that each such Lender has completed its flood insurance review and flood
insurance compliance has been completed (such confirmation not to be
unreasonably withheld, delayed or conditioned); provided that the date by which
the actions set forth in clause (g) of the definition of “Guarantee and
Collateral Agreement” must be completed in accordance with Section 5.08(a) with
respect to any Mortgaged Property shall be extended by a period with duration
equal to the duration of the period from the date of delivery of the notice
specified in the first sentence of this clause (c) with respect to such
Mortgaged Property through, and including, the date on which the Administrative
Agent shall have received the confirmation specified in the second sentence of
this clause (c) with respect to such Mortgaged Property. The Administrative
Agent promptly notify the Company of the duration of such period.

SECTION 5.09. Further Assurances. The Company will, and will cause each of the
Subsidiaries to, promptly execute and deliver any and all further documents,
agreements and instruments, and take all further actions that may be required
under any applicable law or regulation, or that the Administrative Agent may
reasonably request, (a) to effectuate the transactions contemplated by the Loan
Documents or (b) to cause the Guarantee and Collateral Requirement to be and
remain satisfied at all times (it being understood that, with respect to matters
set forth in Section 5.08, the requirements of this Section 5.09 shall be
subject to the

 

99



--------------------------------------------------------------------------------

grace periods set forth therein). The Company shall provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

SECTION 5.10. Foreign Facility. The Company will, and will cause each of the
Subsidiaries to, use reasonable best efforts to establish, promptly after the
Restatement Effective Date, the Foreign Facility in an aggregate principal
amount at least equal to the amount by which the Facility Exposure exceeds
US$1,145,000,000 and otherwise on terms and conditions substantially consistent
with those set forth in Exhibit I hereto and otherwise reasonably acceptable to
the Company, including reasonable best efforts to negotiate, execute and deliver
the definitive documentation for the Foreign Facility (on such terms and
conditions) and to satisfy the conditions precedent set forth therein.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed by the Borrowers, the Company and each Borrowing
Subsidiary covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth on Schedule 6.01, and any Indebtedness that extends,
renews, refinances or replaces any such scheduled Indebtedness, provided that
(i) the principal amount (or accreted value, if applicable) of such Indebtedness
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness being extended, renewed, refinanced or replaced except by not more
than the amount of any fees, underwriting discounts, costs, commissions,
expenses and premiums associated with such extension, renewal, refinancing or
replacement and accrued interest, fees and premiums with respect to the
Indebtedness being extended, renewed, refinanced or replaced, (ii) such
Indebtedness shall not mature earlier than, or have a weighted average life to
maturity shorter than, that of the Indebtedness being extended, renewed,
refinanced or replaced, (iii) such Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Person (other than the
Company or any Domestic Subsidiary that is a Subsidiary Guarantor) that shall
not have been (or, in the case of after-acquired Subsidiaries, shall not have
been required to become) an obligor in respect of the Indebtedness being
extended, renewed, refinanced or replaced and (iv) such Indebtedness is
unsecured or, if the Indebtedness being extended, renewed, refinanced or
replaced is secured, is secured solely by assets that secured the Indebtedness
being extended, renewed, refinanced or replaced (and any improvements or
accessions thereto or proceeds

 

100



--------------------------------------------------------------------------------

therefrom); provided that (A) notwithstanding anything to the contrary set forth
in clause (iii) or (iv) above, any Domestic Subsidiary (and which is not a CFC
Holdco or a Specified Foreign Subsidiary) owning any New Headquarters Assets,
the New Headquarters SPV, the New Headquarters Parent SPV and any other Person
that is permitted to be an obligor in respect thereof pursuant to clause
(iii) above may incur or Guarantee such Indebtedness, so long as such
Indebtedness is not secured by Liens on any assets of the Company or any
Subsidiary other than (1) any New Headquarters Assets (and any other assets of
the New Headquarters SPV and the New Headquarters Parent SPV, if applicable) and
(2) any other assets permitted to secure such Indebtedness pursuant to clause
(iv) above, and (B) any Indebtedness the proceeds of which are applied (whether
or not concurrently with the incurrence of such Indebtedness) to repay any
Indebtedness set forth on Schedule 6.01 at maturity shall be deemed for purposes
of this Section 6.01(b) to constitute an extension, renewal, refinancing or
replacement thereof;

(c) Indebtedness owed to the Company or to any Subsidiary; provided that
(i) such Indebtedness shall not have been transferred or pledged to any Person
other than the Company or any Subsidiary or, in the case of a pledge, the
Administrative Agent, and (ii) commencing on the date that is 30 days after the
Restatement Effective Date (or such later date as the Administrative Agent may
agree to in writing), any such Indebtedness of the Company or any Subsidiary
Guarantor to any Subsidiary that is not a Subsidiary Guarantor must be expressly
subordinated to the Secured Obligations of the Company or such Subsidiary
Guarantor, as applicable, on terms set forth in the Intercompany Indebtedness
Subordination Agreement;

(d) Indebtedness incurred after the Restatement Effective Date to finance the
acquisition, construction or improvement of any fixed or capital assets
(including any such Indebtedness incurred after the consummation of such
acquisition, construction or improvement), including Capital Lease Obligations
and any Indebtedness incurred or assumed in connection with the acquisition,
construction or improvement of any such assets or secured by a Lien on any such
assets prior to the acquisition thereof, and extensions, renewals, refinancings
and replacements of any Indebtedness permitted by this clause (d) that do not
increase the outstanding principal amount thereof by more than the amount of any
fees, costs, expenses and premiums associated with such extension, renewal,
refinancing or replacement and accrued interest, fees and premiums with respect
to the Indebtedness being extended, renewed, refinanced or replaced, result in
an earlier maturity date or decreased remaining weighted average life to
maturity thereof or change the parties directly or indirectly responsible for
the payment thereof; provided that (i) such Indebtedness (other than otherwise
permitted extensions, renewals, refinancings and replacements thereof) is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed, in each case, the
cost of such acquisition, construction or improvement plus the amount of any
fees, costs and expenses associated with the incurrence of such Indebtedness
and, in the case of any extension, renewal, refinancing or replacement of any
such Indebtedness, accrued interest, fees and premiums with respect to the
Indebtedness being extended, renewed, refinanced or replaced;

 

101



--------------------------------------------------------------------------------

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into the Company
or a Subsidiary in a transaction permitted hereunder) after the Restatement
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) and (ii) at the time such Person becomes a
Subsidiary (or is so merged or consolidated), and after giving effect to such
Indebtedness, the aggregate principal amount of Indebtedness then outstanding
under this clause (e) shall not exceed the greater of (x) US$550,000,000 and (y)
4.5% of Consolidated Adjusted Total Assets as of the last day of the fiscal
quarter of the Company most recently ended on or prior to the date such Person
becomes a Subsidiary (or is so merged or consolidated);

(f) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit;

(g) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

(h) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(i) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any Investment
by the Company or any Subsidiary, but only to the extent that no payment has at
the time accrued pursuant to such purchase price adjustment, earnout or deferred
payment obligation, or of any indemnification obligation arising in connection
with any Investment by the Company or any Subsidiary;

(j) Indebtedness arising under any performance or surety bond (including any
consumer protection bond or any performance bond posted in respect of contested
tax assessments), completion bond or similar obligation, in each case incurred
in the ordinary course of business and not supporting Indebtedness;

(k) overdrafts paid within five Business Days;

(l) Capital Lease Obligations incurred in connection with any Sale/Leaseback
Transaction permitted by Section 6.03;

(m) [reserved];

(n) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the other clauses of this Section;

 

102



--------------------------------------------------------------------------------

(o) Guarantees of Indebtedness of the Company or any Subsidiary Guarantor,
provided that no Foreign Subsidiary that is not a Subsidiary Guarantor may
Guarantee any Indebtedness of the Company or any Subsidiary Guarantor in
reliance on this clause (o);

(p) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of the Company or any Subsidiary or their
respective estates, spouses or former spouses issued in exchange for the
purchase or redemption by the Company or such Subsidiary of its Equity Interests
(other than Disqualified Equity Interests); provided that the aggregate
principal amount of Indebtedness permitted by this clause (p) shall not exceed
US$22,500,000 at any time outstanding;

(q) obligations under Swap Agreements that are entered into to hedge or mitigate
risks to which the Company or any Subsidiary has actual or anticipated exposure
(other than in respect of Equity Interests or Indebtedness of the Company or any
Subsidiary) or to cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) or exchange
rates with respect to any interest bearing or non-US Dollar denominated
liability or Investment of the Company or any Subsidiary;

(r) Indebtedness of Foreign Subsidiaries, provided that (i) if at the time of
incurrence of any such Indebtedness the aggregate amount of the Facility
Exposure shall not exceed US$1,145,000,000 and no Indebtedness shall then be
outstanding under clause (y) below, after giving effect to the incurrence of
such Indebtedness the aggregate principal amount of Indebtedness then
outstanding under this clause (r) shall not exceed the greater of
(x) US$325,000,000 and (y) 2.7% of Consolidated Adjusted Total Assets as of the
last day of the fiscal quarter of the Company most recently ended on or prior to
the date of incurrence of such Indebtedness (it being agreed that no
Indebtedness may thereafter be incurred in reliance on clause (y) below if any
Indebtedness is then outstanding in reliance on this clause (i)) or
(ii) otherwise, the aggregate principal amount of Indebtedness permitted by this
clause (r) shall not exceed US$25,000,000;

(s) Indebtedness of any Domestic Subsidiary (and which is not a CFC Holdco or a
Specified Foreign Subsidiary) owning any New Headquarters Assets; provided that
(i) such Indebtedness shall not be secured by Liens on any assets of the Company
or any Subsidiary other than any New Headquarters Assets and (ii) such
Indebtedness shall not be Guaranteed by the Company or any other Subsidiary;

(t) Indebtedness of the New Headquarters SPV or the New Headquarters Parent SPV;
provided that (i) such Indebtedness shall not be secured by Liens on any assets
of the Company or any Subsidiary other than assets of the New Headquarters SPV
and the New Headquarters Parent SPV and (ii) such Indebtedness shall not be
Guaranteed by the Company or any other Subsidiary, other than the New
Headquarters SPV or the New Headquarters Parent SPV;

 

103



--------------------------------------------------------------------------------

(u) Indebtedness of Excluded Subsidiaries in an aggregate principal amount not
to exceed US$250,000,000 at any time outstanding;

(v) Securitization Transactions in an aggregate amount (as determined in
accordance with the definition thereof) at any time outstanding not to exceed
US$200,000,000;

(w) other Indebtedness; provided that (i) other than in the case of any
Government Program Indebtedness, such Indebtedness is incurred solely by the
Company or any Domestic Subsidiary that is a Subsidiary Guarantor (or by the New
Headquarters SPV, the New Headquarters Parent SPV or any Domestic Subsidiary
(and which is not a CFC Holdco or a Specified Foreign Subsidiary) owning any New
Headquarters Assets), and is not Guaranteed by any Subsidiary other than
Domestic Subsidiaries that are Subsidiary Guarantors (or by the New Headquarters
SPV, the New Headquarters Parent SPV or any Domestic Subsidiary (and which is
not a CFC Holdco or a Specified Foreign Subsidiary) owning any New Headquarters
Assets), (ii) other than in the case of any Government Program Indebtedness,
such Indebtedness shall not be secured by Liens on any assets of the Company or
any Subsidiary other than any New Headquarters Assets (and other assets of the
New Headquarters SPV and the New Headquarters Parent SPV, if applicable) and
(iii) the aggregate principal amount of Indebtedness outstanding under this
clause (w) shall not exceed US$2,500,000,000 at any time;

(x) other Indebtedness of the Company or any Domestic Subsidiary that is a
Subsidiary Guarantor; provided that (i) such Indebtedness is either
(A) contractually subordinated in right of payment to the Secured Obligations on
customary terms or (B) incurred solely by the Company and not Guaranteed by any
Subsidiary, (ii) such Indebtedness shall not mature earlier than, or have
weighted average life to maturity shorter than, 91 days after the Maturity Date,
(iii) subject to clause (i) above, such Indebtedness is not Guaranteed by any
Subsidiary other than Domestic Subsidiaries that are Subsidiary Guarantors,
(iv) such Indebtedness shall not be secured by Liens on any assets of the
Company or any Subsidiary and (v) the aggregate principal amount of Indebtedness
outstanding under this clause (x) shall not exceed US$1,000,000,000 at any time;

(y) Indebtedness of any Foreign Subsidiary or any CFC Holdco, and Guarantees
thereof by the Company, any Subsidiary Guarantor, any Foreign Subsidiary or any
CFC Holdco; provided that (i) such Indebtedness is not Guaranteed by any
Subsidiary other than a Subsidiary Guarantor, a Foreign Subsidiary or a CFC
Holdco, (ii) such Indebtedness (including such Guarantees thereof) shall not be
secured by Liens on any assets of the Company or any Subsidiary and (iii) the
aggregate principal amount of Indebtedness outstanding under this clause (y)
shall not exceed at any time (x) US$855,000,000 less (y) the aggregate amount of
such Indebtedness prepaid or repurchased as contemplated by Section 2.09(c) or
2.11(b) at or prior to such time; and

 

104



--------------------------------------------------------------------------------

(z) to the extent constituting Indebtedness, obligations of the Company and any
Subsidiary in respect of any Cash Management Services incurred in the ordinary
course of business.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
(other than any Excluded Subsidiary) to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any asset of the Company or any Subsidiary (or on any
improvements or accessions thereto or proceeds therefrom) existing on the
Restatement Effective Date and set forth on Schedule 6.02; provided that
(i) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Restatement Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary after the Restatement Effective Date or existing on
any asset of any Person that becomes a Subsidiary after the Restatement
Effective Date prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other assets of the Company or any Subsidiary and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure solely
Indebtedness permitted by Section 6.01(d) and (ii) such Liens shall not apply to
any other assets of the Company or any Subsidiary;

(e) Liens arising in the ordinary course of business that do not secure
Indebtedness and do not interfere with the material operations of the Company
and the Subsidiaries and do not individually or in the aggregate materially
impair the value of the assets of the Company and the Subsidiaries;

(f) Liens deemed to secure Capital Lease Obligations incurred in connection with
any Sale/Leaseback Transaction permitted by Section 6.03;

(g) other Liens securing Indebtedness (other than Securitization Transactions);
provided that at the time of incurrence of any such Liens the aggregate
principal amount of Indebtedness then secured under this clause (g), together
with the aggregate amount of Sale/Leaseback Transactions then outstanding under
the proviso to Section 6.03, shall not

 

105



--------------------------------------------------------------------------------

exceed the greater of (x) US$225,000,000 and (y) 1.8% of Consolidated Adjusted
Total Assets as of the last day of the fiscal quarter of the Company most
recently ended on or prior to the date of incurrence of such Liens;

(h) licenses, sublicenses, leases or subleases that do not interfere in any
material respect with the business of the Company or any Subsidiary;

(i) any interest or title of a lessor or sublessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases and subleases permitted hereunder;

(j) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers liens, rights of setoff or similar rights in favor of banks or other
depository institutions and not securing any Indebtedness;

(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(l) Liens solely on any cash earnest money deposits made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any Acquisition or other Investment by the Company or any Subsidiary;

(m) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c) or
(d); provided that (i) the obligations secured thereby shall be limited to the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (ii) such Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced;

(n) Liens granted by the New Headquarters Parent SPV or the New Headquarters
SPV; provided that (i) such Liens shall secure solely Indebtedness permitted by
Section 6.01(b), 6.01(t) or 6.01(w);

(o) Liens on any New Headquarters Assets; provided that (i) such Liens shall
secure solely Indebtedness permitted by Section 6.01(b), 6.01(s) or 6.01(w);

(p) Liens on assets of Foreign Subsidiaries securing Indebtedness incurred
pursuant to Section 6.01(r);

(q) Liens securing (or deemed to secure pursuant to the definition of the term)
Securitization Transactions permitted to be incurred pursuant to
Section 6.01(v); provided that such Liens shall only extend to Securitization
Receivables subject to such Securitization Transaction, the Equity Interests in
and assets of Securitization Subsidiaries and assets ancillary to any of the
foregoing; and

(r) Liens created under the Loan Documents.

 

106



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in this Section 6.02, the
Company will not, and will not permit any Subsidiary (as defined herein or as
defined in any Existing Indenture, and including any Excluded Subsidiary) to,
create, incur, assume or permit to exist any Lien (other than Liens created
under the Loan Documents) on any property or asset now owned or hereafter
acquired by it, in each case, in reliance on the Existing Indenture Specified
Lien Basket in any Existing Indenture unless at the time thereof, and after
giving effect thereto, the entire amount of the Restricted Secured Obligations
then outstanding is secured by Liens created under the Loan Documents in
reliance on such Existing Indenture Specified Lien Basket without such Existing
Indenture requiring that any Notes or Guarantees (as defined in such Existing
Indenture) be secured equally and ratably therewith (or prior thereto);
provided, however, that nothing in this sentence shall prohibit any Excluded
Subsidiary from creating, incurring, assuming or permitting to exist any Lien on
any property or asset now owned or hereafter acquired by it, in each case, in
reliance on the Existing Indenture Specified Lien Basket in any Existing
Indenture so long as the aggregate amount of the Indebtedness (as defined in any
Existing Indenture) secured by any such Lien (together with aggregate amount of
the Attributable Debt with respect to all the sale and lease-back transactions
permitted by the proviso to the last sentence of Section 6.03) does not exceed
US$25,000,000 outstanding at any time.

SECTION 6.03. Sale/Leaseback Transactions. Other than (a) contemporaneously with
the acquisition of any asset in order to finance the purchase thereof or (b) in
the case of a Sale/Leaseback Transaction with respect to any New Headquarters
Assets, at any time, the Company will not, and will not permit any Subsidiary
(other than any Excluded Subsidiary) to, enter into any Sale/Leaseback
Transaction; provided that, notwithstanding the foregoing, the Company or any
such Subsidiary may engage in any Sale/Leaseback Transaction if, at the time of
such Sale/Leaseback Transaction, the aggregate amount of Sale/Leaseback
Transactions then outstanding pursuant to this proviso, together with the
aggregate principal amount of Indebtedness then outstanding secured by Liens
permitted pursuant to Section 6.02(g), shall not exceed the greater of
(i) US$225,000,000 and (ii) 1.8% of Consolidated Adjusted Total Assets as of the
last day of the fiscal quarter of the Company most recently ended on or prior to
the date of such Sale/Leaseback Transaction. Notwithstanding anything to the
contrary set forth in this Section 6.03, the Company will not, and will not
permit any Subsidiary (as defined herein or as defined in any Existing
Indenture, and including any Excluded Subsidiary) to, enter into any sale and
lease-back transaction for the sale and leasing back of any property (including
any Sale/Leaseback Transaction), in each case, in reliance on the Existing
Indenture Specified Lien Basket in any Existing Indenture unless at the time
thereof, and after giving effect thereto, the entire amount of the Restricted
Secured Obligations then outstanding is secured by Liens created under the Loan
Documents in reliance on such Existing Indenture Specified Lien Basket without
such Existing Indenture requiring that any Notes or Guarantees (as defined in
such Existing Indenture) be secured equally and ratably therewith (or prior
thereto); provided, however, that nothing in this sentence shall prohibit any
Excluded Subsidiary from entering into any sale and lease-back transaction for
the sale and leasing back of any property (including any Sale/Leaseback
Transaction), in each case, in reliance on the Existing Indenture Specified Lien
Basket in any Existing Indenture so long as the aggregate amount of the
Attributable Debt with respect to all such sale and lease-back transactions
(together with the aggregate amount of Indebtedness (as defined in any Existing
Indenture) secured by Liens permitted by the proviso to the last sentence of
Section 6.02) does not exceed US$25,000,000 outstanding at any time.

 

107



--------------------------------------------------------------------------------

SECTION 6.04. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Material Subsidiary (other than any Excluded
Subsidiary) to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve;
provided that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (i) the Company or any
Material Subsidiary may merge or consolidate with any Person; provided that
(A) in the case of any merger or consolidation involving the Company or any
Borrowing Subsidiary, (1) either (x) the Company or such Borrowing Subsidiary
shall be the continuing or surviving Person or (y) the continuing or surviving
Person shall be a corporation or limited liability company organized under the
laws of the United States of America or any State thereof and shall assume all
of the Company’s or such Borrowing Subsidiary’s obligations under the Loan
Documents in a manner reasonably acceptable to the Administrative Agent and
(2) the Company or such Borrowing Subsidiary shall give the Lenders reasonable
prior notice thereof in order to allow the Lenders to comply with “know your
customer” rules and other applicable regulations; and (B) (1) in the case of any
merger or consolidation involving a Material Subsidiary, the continuing or
surviving Person shall be a Subsidiary and, if such Material Subsidiary is a
Wholly Owned Subsidiary, shall be a Wholly Owned Subsidiary, (2) in the case of
any merger or consolidation involving a Material Subsidiary that is a Subsidiary
Guarantor, the continuing or surviving Person shall be a Subsidiary Guarantor
and (3) in the case of any merger or consolidation involving a Material
Subsidiary that is a Subsidiary Loan Party, the continuing or surviving Person
shall be a Loan Party; provided that the requirements set forth in this clause
(B) shall not apply to any such merger or consolidation involving a Material
Subsidiary (other than any Borrowing Subsidiary) consummated to effect any sale,
transfer or other disposition of all of the Equity Interests in such Material
Subsidiary owned by the Company and the Subsidiaries in accordance with
Section 6.08; and (ii) any Material Subsidiary (other than a Borrowing
Subsidiary) may liquidate or dissolve into another Subsidiary; provided that in
the case of any such liquidation or dissolution of a Material Subsidiary that is
a Wholly Owned Subsidiary, the other Subsidiary shall be a Wholly Owned
Subsidiary and, if such liquidating or dissolving Material Subsidiary is (x) a
Subsidiary Guarantor, shall be a Subsidiary Guarantor and (y) a Subsidiary Loan
Party, shall be a Loan Party.

(b) The Company will not, and will not permit any Subsidiary (other than any
Excluded Subsidiary) to, engage to any material extent in any business other
than businesses conducted as of the Restatement Effective Date by the Company
and the Subsidiaries, taken as a whole, and businesses similar, ancillary,
complementary or otherwise reasonably related thereto or that are a reasonable
extension, development or expansion thereof.

SECTION 6.05. Restricted Payments. The Company will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that (a) (i)
the Company and its Subsidiaries may declare and make Restricted Payments with
respect to Equity Interests in the Company that are made solely with Equity
Interests (other than Disqualified Equity Interests) in the Company and (ii) the
Company may declare and make Restricted Payments that are made with the Net
Proceeds of the substantially concurrent issue of new Equity Interests (other
than (A) Disqualified Equity Interests and (B) the Preferred Stock) in the
Company, (b) Subsidiaries may declare and pay dividends ratably (or on more
favorable terms from the perspective of the

 

108



--------------------------------------------------------------------------------

Company) with respect to their Equity Interests, (c) Subsidiaries may declare
and make any Restricted Payments made to the Company or the other Subsidiaries,
(d) the Company may make repurchases of Equity Interests deemed to occur upon
the “cashless exercise” of stock options or warrants or upon the vesting of
restricted stock units, if such Equity Interests represent the exercise price of
such options or warrants or represent withholding taxes due upon such exercise
or vesting, (e) the Company and the Subsidiaries may purchase Equity Interests
in non-Wholly Owned Subsidiaries from the minority owners thereof (whether by
means of stock acquisition, self-tender, redemption or otherwise), (f) the
Company and the Subsidiaries may make (i) Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Company and the Subsidiaries and (ii) Restricted Payments to
purchase or redeem Equity Interests in the Company (including related stock
appreciation rights or similar securities) held by then present or former
directors, officers, employees or consultants of the Company or any of the
Subsidiaries or by any Plan then in effect, in each case, upon such person’s
death, disability, retirement or termination of employment or under the terms of
any such Plan under which such Equity Interests or related rights were issued,
provided that the aggregate amount of the Restricted Payments made in reliance
on this clause (f)(ii) may not exceed US$15,000,000 in any fiscal year of the
Company, (g) the Company may make Restricted Payments in respect of the
Preferred Stock; provided that, other than in the case of periodic dividends
made by the Company in accordance with the terms of the Preferred Stock (as set
forth in the Certificate of Designation as in effect on the Restatement
Effective Date), no Restricted Payment may be made in reliance on this clause
(g) prior to the later of (i) the date that is 100 days after the Restatement
Effective Date and (ii) the earlier of (A) the date on which the Facility
Exposure shall not exceed US$1,145,000,000 and (B) the date that is nine months
after the Restatement Effective Date, (h) the Company and any Subsidiary may
make any Restricted Payments if (i) no Default shall have occurred and be
continuing or would result therefrom and (ii) the Leverage Ratio as of the end
of the fiscal quarter of the Company most recently ended on or prior to the date
of such Restricted Payment (in the case of any such fiscal quarter ending on or
prior to June 30, 2022, calculated on an Annualized Basis), giving pro forma
effect to such Restricted Payment and any related incurrence of Indebtedness as
if they had occurred on the last day of such quarter, would not exceed 4.00:1.00
and (i) the Company and any Subsidiary may make Restricted Payments consisting
of payments in cash in lieu of the issuance of fractional shares, upon the
exercise of warrants or upon the conversion or exchange of Equity Interests of
any such Person.

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary (other than any Excluded Subsidiary) to, sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company, Wholly Owned Subsidiaries and Subsidiary Loan Parties not involving any
other Affiliate; provided that any transactions entered into pursuant to this
clause (b) between or among Loan Parties and Wholly Owned Subsidiaries that are
not Loan Parties involving Intellectual Property held by any Loan Party shall be
at prices and on terms and conditions not less favorable to such Loan Party than
could be obtained on an arm’s-length basis from unrelated third parties,
(c) transactions between or among Subsidiaries that are not Loan Parties,
(d) any Restricted

 

109



--------------------------------------------------------------------------------

Payment permitted by Section 6.05 or Investment permitted by Section 6.12,
(e) transactions under the IAC Agreements as in effect on the Restatement
Effective Date (or as hereafter amended in a manner not materially adverse to
the Company and to the rights or interests of the Lenders), (f) payments made
and other transactions entered into in the ordinary course of business with
officers and directors of the Company or any Subsidiary, and consulting fees and
expenses incurred in the ordinary course of business payable to former officers
or directors of the Company or any Subsidiary, (g) reclassifications or changes
in the terms of or other transactions relating to Equity Interests in the
Company held by Affiliates that do not involve the payment of any consideration
(other than Equity Interests (other than Disqualified Equity Interests) in the
Company) or any other transfer of value by the Company or any Subsidiary to any
such Affiliate, (h) payments by the Company or any Subsidiary to or on behalf of
any Affiliate of the Company or any Subsidiary in connection with out-of-pocket
expenses incurred in connection with any public or private offering, other
issuance or sale of stock by the Company or an Affiliate of the Company or other
transaction for the benefit of the Company or any Subsidiary, (i) transactions
disclosed in the Form S-4, (j) Permitted Charitable Contributions, (k) any
transaction (if part of a series of related transactions, together with such
related transactions) involving consideration or value of less than
US$15,000,000, (l) transactions permitted under Section 6.08(m),
(m) transactions pursuant to agreements with TripAdvisor, Inc. and its
Subsidiaries entered into in connection with the separation of TripAdvisor, Inc.
from the Company, in each case substantially as described in the TripAdvisor,
Inc. Form S-4 as filed with the SEC on July 27, 2011, as amended,
(n) transactions engaged by a Person that is not a Subsidiary on the Restatement
Effective Date, which transactions are engaged pursuant to agreements or
arrangements in existence at the time such Person becomes a Subsidiary or is
merged or consolidated with or into the Company or a Subsidiary (provided that
(i) such agreements or arrangements were not entered into in connection with or
in contemplation of such Person becoming a Subsidiary or such merger or
consolidation and (ii) immediately prior to such Person becoming a Subsidiary or
such merger or consolidation, such Person was not an Affiliate of the Company),
(o) the trivago IPO and the transactions relating thereto, in each case
substantially as described in the trivago Form F-1 as filed with the SEC on
November 14, 2016, as amended by the Amendment No. 1 to Form F-1 Registration
Statement filed by trivago with the SEC on December 5, 2016, and as supplemented
by the prospectus filed by trivago with the SEC on December 16, 2016 and the
trivago Form F-6, as filed with the SEC on December 5, 2016 (and any amendment,
supplement or modification to any such transaction or related agreement in a
manner not materially adverse to the Company and its Subsidiaries (other than
trivago and its Subsidiaries) and to the rights or interests of the Lenders) and
(p) customary transactions with Securitization Subsidiaries pursuant to a
Securitization Transaction; provided, however, that this Section shall not
prohibit, nor limit the operation or effect of, or any payments under, (i) any
license, lease, service contract, purchasing agreement, disposition agreement or
similar arrangement entered into in the ordinary course of business between any
Subsidiary and the Company or any other Subsidiary or (ii) any agreement with
respect to any joint venture to which the Company or any Subsidiary is a party
entered into in connection with, or reasonably related to, its lines of
business; provided that such agreement is approved by the Company’s board of
directors or the executive committee or audit committee thereof.

 

110



--------------------------------------------------------------------------------

SECTION 6.07. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Domestic Subsidiary to create, incur or permit to exist any Lien
upon any of its assets to secure any Secured Obligations or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock, membership interests or similar Equity Interests or
to make or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by any Loan Document, (B) restrictions and conditions identified on
Schedule 6.07 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition), (C)
restrictions and conditions with respect to a Person that is not a Subsidiary on
the Restatement Effective Date, which restrictions and conditions are in
existence at the time such Person becomes a Subsidiary or is merged or
consolidated with a Subsidiary and are not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, so long as such
restrictions and conditions apply only to such Person (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (D) restrictions and conditions imposed
by any Existing Indenture as in effect on the Restatement Effective Date or by
any agreement or document governing or evidencing any other Indebtedness of the
Company or any Subsidiary permitted hereunder; provided that the restrictions
and conditions contained in any such agreement or document are not less
favorable to the Lenders than the restrictions and conditions imposed by the
Existing Indentures as in effect on the Restatement Effective Date or, in the
case of any agreement or document governing Indebtedness of a Foreign
Subsidiary, are market terms for comparable Indebtedness at the time of
incurrence of such Indebtedness (as reasonably determined by the Company) and
would not materially reduce the ability of Foreign Subsidiaries, taken as a
whole, to pay dividends to the Company, (E) in the case of any Domestic
Subsidiary that is not a Designated Subsidiary or any Foreign Subsidiary, in
each case, that is not a Wholly Owned Subsidiary, restrictions in such Person’s
organizational documents or pursuant to any joint venture agreement or
equityholders agreement, (F) restrictions and conditions imposed on the New
Headquarters SPV or the New Headquarters Parent SPV, (G) in connection with any
Securitization Transaction, restrictions and conditions imposed on the
Securitization Receivables subject thereto, any Securitization Subsidiary, the
Equity Interests in or assets of any Securitization Subsidiary or any assets
ancillary to any of the foregoing and (H) restrictions and conditions imposed by
any agreement or document governing the Foreign Facility so long as such
restrictions and conditions are on market terms for comparable Indebtedness at
the time of incurrence of such Indebtedness (as reasonably determined by the
Company); (ii) clause (a) of the foregoing shall not apply to (A) restrictions
or conditions imposed by any agreement relating to secured Indebtedness or other
Liens permitted by this Agreement if such restrictions or conditions apply only
to the assets securing such Indebtedness or subject to such Liens and
(B) customary provisions in leases and other agreements restricting the
assignment or pledge thereof; and (iii) clause (b) of the foregoing shall not
apply to (A) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, or (B) restrictions and conditions imposed by
any agreement or document governing or evidencing any Indebtedness of the
Company or any Domestic Subsidiary permitted hereunder; provided that the
restrictions and conditions contained in any such agreement or document are on
market terms for comparable Indebtedness at the time of

 

111



--------------------------------------------------------------------------------

incurrence of such Indebtedness (as reasonably determined by the Company) and
would not materially reduce the ability of Domestic Subsidiaries, taken as a
whole, to pay dividends to the Company.

SECTION 6.08. Asset Dispositions. The Company will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest, owned by it, nor
will the Company permit any of the Subsidiaries (other than any Excluded
Subsidiary) to issue any additional Equity Interest in such Subsidiary, except:

(a) sales, transfers and other dispositions of inventory, used or surplus
equipment, other fixed assets, cash, Permitted Investments and other cash
equivalents in the ordinary course of business;

(b) sales, transfers and other dispositions (i) to a Loan Party or (ii) among
any Subsidiaries that are not Loan Parties;

(c) issuances of Equity Interests in a Subsidiary (i) as incentive compensation
to officers, directors or employees of such Subsidiary, (ii) to the Company or
to a Wholly Owned Subsidiary; provided that any such issuance that would result
in any Loan Party directly owning a lesser percentage of the Equity Interests in
such Subsidiary than such Loan Party owned immediately prior to giving effect
thereto would only be permitted if such issuance, were it treated as a
corresponding disposition of such Equity Interests by such Loan Party, would
otherwise be permitted hereunder, or (iii) as a Restricted Payment made in
reliance on Section 6.05(b);

(d) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement assets;

(e) licenses, sublicenses, leases and subleases that do not interfere in any
material respect with the business of the Company or any Subsidiary;

(f) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business;

(g) in connection with any Securitization Transaction permitted by Sections 6.01
and 6.02, the granting of Liens and/or any sale, transfer, lease or other
disposition of Securitization Receivables subject thereto, Equity Interests in
and assets of any Securitization Subsidiary and assets ancillary to any of the
foregoing;

(h) any Sale/Leaseback Transaction permitted by Section 6.03;

(i) any Restricted Payment permitted under Section 6.05 (other than non-cash
payments permitted solely under Section 6.05(h)) or any Investment permitted
under Section 6.12 (other than Section 6.12(g) or 6.12(s));

 

112



--------------------------------------------------------------------------------

(j) [reserved];

(k) [reserved];

(l) any other sales, transfers, leases and other dispositions of assets owned by
the Company and the Subsidiaries (other than accounts receivable as part of a
Securitization Transaction or inventory as part of an inventory financing), in
each case to the extent made to a Person other than the Company or any
Subsidiary and to the extent not made in reliance on any other clause of this
Section 6.08; provided that (i) no Default shall have occurred and be continuing
at the time of entry into the agreement governing such transaction or would
result therefrom, (ii) all sales, transfers, leases and other dispositions
permitted pursuant to this clause (l) shall be made for fair value and 75% cash
consideration in respect thereof (for purposes of this clause (ii), each of the
following shall be deemed to be cash: (A) the amount of any liabilities (as
shown on the Company’s or the applicable Subsidiary’s most recent balance sheet
or in the notes thereto and excluding any liabilities that are contractually
subordinated in right of payment to the Secured Obligations) that are assumed by
the transferee of any such assets pursuant to a customary novation agreement or
are otherwise cancelled in connection with such transaction and (B) any notes or
similar obligations or other securities received by the Company or the
applicable Subsidiary from the transferee that are converted by the Company or
such Subsidiary into cash within 180 days after receipt thereof (to the extent
of the cash received)), (iii) the aggregate fair value (as reasonably determined
by the Company, as to any assets, as of the time of such sale, transfer, lease
or other disposition thereof) of all assets (including Equity Interests in
Subsidiaries) sold, transferred, leased or otherwise disposed of in reliance on
this clause (l) since the Restatement Effective Date shall not exceed
US$1,000,000,000, (iv) the Company shall permanently reduce the Tranche 1
Commitments pursuant to Section 2.09(b) and, if no Tranche 1 Commitments shall
remain in effect, shall prepay Tranche 1 Revolving Loans pursuant to
Section 2.11(a) by an aggregate amount equal to (A) 50% of the aggregate Net
Proceeds of all sales, transfers, leases or other dispositions made in reliance
on this clause (l) to the extent exceeding US$100,000,000 but less than or equal
to US$500,000,000 and (B) 100% of the aggregate Net Proceeds of all sales,
transfers, leases or other dispositions made in reliance on this clause (l) to
the extent exceeding US$500,000,000, each such reduction and/or prepayment to be
made promptly (and in any event within five Business Days) following the
consummation of any such sale, transfer, lease or other disposition; provided
that in the event that, on or prior to the date of any such reduction and/or
prepayment, the Company or any Subsidiary is required, in accordance with the
definitive documentation for any Foreign Facility then in effect, to apply any
Net Proceeds received by the Company or any Subsidiary from such sale, transfer,
lease or other disposition to repay, prepay, redeem or otherwise discharge any
Indebtedness outstanding under such Foreign Facility, then the amount of the
required reduction and/or prepayment under this clause (iv) shall be reduced by
the amount of the Net Proceeds so required to be applied by the Company or such
Subsidiary to prepay or repurchase Indebtedness outstanding under such Foreign
Facility, and (v) with respect to each sale, transfer, lease or other
disposition made in reliance on this clause (l) for consideration with a fair
value in excess of US$25,000,000 or that requires a reduction and/or prepayment
under clause (iv)

 

113



--------------------------------------------------------------------------------

above, the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer, certifying that all the requirements set
forth in this clause (l) have been satisfied with respect thereto, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clause (ii) above and, if applicable, a reasonably detailed
calculation of the amount of the reduction and/or prepayment required under
clause (iv) above;

(m) dispositions or transfers of assets by the Loan Parties to Subsidiaries that
are not Loan Parties; provided that (i) the aggregate fair market value (as
reasonably determined by the Company, with respect to any assets, as of the time
of the applicable disposition or transfer) of the assets so disposed or
transferred since the Restatement Effective Date shall not exceed the sum of
(A) US$175,000,000, net, with respect to any disposition, of the fair market
value (as reasonably determined by the Company, with respect to any assets, at
the time of the applicable disposition or transfer) of any assets received by
the Loan Parties since the Restatement Effective Date as consideration for such
disposition or transfer (it being understood that any consideration in the form
of Equity Interests in the transferee Subsidiary or any Indebtedness of a
Subsidiary shall not constitute consideration for this purpose); and (B) with
respect to any such disposition or transfer in the form of a capital
contribution, the aggregate fair market value (as reasonably determined by the
Company, with respect to any assets, as of the time of the receipt thereof) of
assets (other than Equity Interests in the transferee Subsidiary or any
Indebtedness of a Subsidiary) received by the Loan Parties as a dividend,
distribution or return of or on the capital contributed (it being understood
that the amount added back pursuant to this clause (B) may not exceed the
original amount of such capital contribution made in reliance on this clause
(m)); (ii) in addition to the limitations in clause (i), the aggregate fair
value of Intellectual Property so disposed or transferred since the Restatement
Effective Date shall not exceed US$200,000,000 (it being agreed that (A) the
value of Intellectual Property shall be reasonably determined by the Company as
of the time of the applicable disposition or transfer, (B) Intellectual Property
that has de minimis fair value as reasonably determined by the Company may be
treated as having zero fair value, (C) for the avoidance of doubt, disclosure of
Intellectual Property shall not be deemed a transfer or disposition subject to
this Section 6.08, (D) non-exclusive licenses of Intellectual Property shall not
count against the cap set forth in this clause (ii), (E) the transfer of the
legal ownership or an exclusive license of registered or issued Intellectual
Property, any application for registration and issuance thereof, source code or
databases shall count against the cap set forth in this clause (ii) and (F)
dispositions or transfers of know-how, show-how and, subject to clause (E)
above, data in electronic form and other technical or business information, in
each case, in the ordinary course of business of the Company and its
Subsidiaries shall not otherwise count against the cap in this clause (ii)) and
(iii) no disposition or transfer of Equity Interests in any Domestic Subsidiary
(other than a CFC Holdco, the New Headquarters SPV or the New Headquarters
Parent SPV) shall be permitted by this clause (m);

(n) dispositions or transfers by any Loan Party in the form of (i) the
contribution or other disposition to a Subsidiary that is not a Loan Party of
Equity Interests in, or Indebtedness of, any CFC Holdco, Foreign Subsidiary or
Specified Foreign Subsidiary owned directly by such Loan Party in exchange for
Equity Interests in (or additional share premium or paid in capital in respect
of Equity Interests in), or Indebtedness of, such Subsidiary that is not a Loan
Party, or a combination of any of the foregoing, and (ii) an exchange of Equity
Interests in any CFC Holdco, Foreign Subsidiary or Specified

 

114



--------------------------------------------------------------------------------

Foreign Subsidiary for Indebtedness of, or of Indebtedness of such CFC Holdco,
Foreign Subsidiary or Specified Foreign Subsidiary for Equity Interests in, such
CFC Holdco, Foreign Subsidiary or Specified Foreign Subsidiary;

(o) Permitted Charitable Contributions;

(p) dispositions or transfers of any New Headquarters Assets to the New
Headquarters SPV;

(q) any transactions involving consideration or value of less than US$2,000,000
individually;

(r) [reserved];

(s) dispositions or transfers by any Loan Party in the form of (i) the
contribution or other disposition to a Domestic Subsidiary (other than any
Domestic Subsidiary that is expressly excluded from being a Designated
Subsidiary pursuant to clauses (i) through (vi) of the definition of such term)
of Equity Interests in, or Indebtedness of, any other Subsidiary owned directly
by such Loan Party in exchange for Equity Interests in (or additional share
premium or paid in capital in respect of Equity Interests in), or Indebtedness
of, such Domestic Subsidiary, or a combination of any of the foregoing, and
(ii) an exchange of Equity Interests in any Domestic Subsidiary for Indebtedness
of, or of Indebtedness of such Domestic Subsidiary for Equity Interests in, such
Domestic Subsidiary; and

(t) sales, transfers and other distributions of any Equity Interest in the
Company (it being understood that if such sale, transfer or other disposition
constitutes a Restricted Payment, it shall be subject to Section 6.05).

Notwithstanding anything to the contrary in this Section or any other provision
of this Agreement, the Company will not, and will not permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any Equity Interests or other
assets if such Equity Interests or other assets represent all or substantially
all of the assets of the Company and the Subsidiaries, on a consolidated basis.

For the avoidance of doubt, no loan by the Company or any of its Subsidiaries to
the Company or any of its Subsidiaries shall constitute a sale, transfer, lease
or other disposition subject to the restrictions set forth in this Section 6.08.

SECTION 6.09. Use of Proceeds and Letters of Credit; Margin Regulations. (a) The
Company will not, and will not permit any Subsidiary to, use the proceeds of the
Loans for any purpose other than for the general corporate purposes of the
Company and the Subsidiaries, including working capital, capital expenditures
and acquisitions. The Letters of Credit will be used only to support obligations
of the Company and the Subsidiaries. The Company will not, and will not permit
any Subsidiary to, use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board of Governors, including Regulations T, U and X.

 

115



--------------------------------------------------------------------------------

(b) No Borrower shall request any Borrowing or Letter of Credit, and the Company
and each other Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or any Letter of Credit (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country except (A) as otherwise permitted pursuant to a license
granted by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or (B) otherwise to the extent permissible for a Person required to
comply with Sanctions or (iii) in any manner that would result in the violation
of any Sanctions by any party hereto.

SECTION 6.10. Leverage Ratio. Commencing on December 31, 2021, the Company will
not permit the Leverage Ratio at any time (a) on and after December 31, 2021 and
prior to March 31, 2023, to exceed 5.00:1.00, and (b) on and after March 31,
2023, to exceed 4.00:1.00.

SECTION 6.11. Minimum Liquidity. From and after the Restatement Effective Date
and prior to December 31, 2021, the Company will not permit Liquidity at any
time to be less than US$300,000,000.

SECTION 6.12. Investments and Acquisitions. The Company will not, and will not
permit any Subsidiary (other than any Excluded Subsidiary) to purchase or
acquire (including pursuant to any merger or consolidation with any Person that
was not a Wholly Owned Subsidiary prior to such merger or consolidation), hold,
make or otherwise permit to exist any Investment in any other Person, or make
any Acquisition, except:

(a) Investments in Permitted Investments and Investments that were Investments
in Permitted Investments when made;

(b) Investments existing on the Restatement Effective Date in Subsidiaries and
other Investments existing on the Restatement Effective Date (but, in each case,
not any additions thereto (including any capital contributions) made after the
Restatement Effective Date);

(c) investments by the Company and the Subsidiaries in Equity Interests in their
Subsidiaries; provided that (i) such investees are Subsidiaries prior to such
investments and (ii) the aggregate amount of such investments by the Loan
Parties in, and Guarantees under clause (e)(ii) below by the Loan Parties of
Indebtedness and other obligations of, Subsidiaries that are not Loan Parties
(excluding all such investments, loans, advances and Guarantees (A) existing on
the Restatement Effective Date and permitted by clause (b) above or
(B) consisting of investments made using cash, Permitted Investments or other
cash equivalents) shall not exceed US$100,000,000 at any time outstanding;

(d) loans or advances made by the Company or any Subsidiary to the Company or
any Subsidiary; provided that the Indebtedness resulting therefrom is permitted
by Section 6.01(c);

 

116



--------------------------------------------------------------------------------

(e) (i) Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary under the Foreign Facility or
(ii) Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary (including any such Guarantees
arising as a result of any such Person being a joint and several co-applicant
with respect to any letter of credit or letter of guaranty); provided that, in
the case of this clause (ii), the aggregate amount of Indebtedness and other
obligations of Subsidiaries that are not Subsidiary Loan Parties that is
Guaranteed by the Company or any Subsidiary Guarantor shall be subject to the
limitation set forth in clause (c) above;

(f) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, (ii) Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of account debtors or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers or upon the foreclosure with respect to
any secured Investment or other transfer of title with respect to any secured
Investment and (iii) deposits, prepayments and other credits to suppliers,
licensors or other counterparties made in the ordinary course of business;

(g) Investments made as a result of the receipt of noncash consideration from
any sale, transfer or other disposition of any asset in compliance with
Section 6.08;

(h) Investments by the Company or any Subsidiary that result solely from the
receipt by the Company or any Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);

(i) Investments in the form of Swap Agreements that are entered into to hedge or
mitigate risks to which the Company or any Subsidiary has actual or anticipated
exposure (other than in respect of Equity Interests or Indebtedness of the
Company or any Subsidiary) or to cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) or exchange rates with respect to any interest bearing or non-US
Dollar denominated liability or investment of the Company or any Subsidiary;

(j) payroll, travel and similar advances to directors, officers, employees and
consultants of the Company or any Subsidiary to cover matters that are expected
at the time of such advances to be treated as expenses of the Company or such
Subsidiary for accounting purposes and that are made in the ordinary course of
business;

(k) loans or advances to directors, officers, employees and consultants (or
their respective estates, heirs, family members, spouses and former spouses,
domestic partners and former domestic partners or beneficiaries under their
respective estates) of the Company or any Subsidiary (i) in connection with such
Person’s purchase of Equity Interests in the Company, provided that no cash or
Permitted Investments is actually advanced pursuant to this clause (i) other
than to pay Taxes due in connection with such purchase, and (ii) for other
purposes, provided that the aggregate amount of Investments permitted by this
clause (ii) shall not exceed US$10,000,000 at any time outstanding;

 

117



--------------------------------------------------------------------------------

(l) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

(m) Guarantees of obligations of any Subsidiary in respect of leases (other than
Capital Lease Obligations) and Guarantees of other obligations of any Subsidiary
or the Company that do not constitute Indebtedness;

(n) Investments held by a Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into the Company
or a Subsidiary in a transaction permitted hereunder) after the Restatement
Effective Date; provided that such Investments exist at the time such Person
becomes a Subsidiary (or is so merged or consolidated) and are not made in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation);

(o) any Acquisition or other Investment to the extent consideration therefor is
paid solely with shares of common stock in the Company;

(p) any other Acquisition or other Investment; provided that, immediately prior
to the consummation thereof, and immediately after giving pro forma effect
thereto, including to any related incurrence of Indebtedness, (i) no Event of
Default shall have occurred and be continuing and (ii) the Company shall be in
pro forma compliance with the covenant set forth in Section 6.10 (whether or not
then in effect and, prior to December 31, 2021, using the covenant level
specified for December 31, 2021);

(q) any Investment made in connection with any Securitization Transaction
permitted by Sections 6.01 and 6.02;

(r) Investments by the Company or any other Loan Party in any Subsidiary that is
not a Loan Party to the extent made with cash, Permitted Investments or cash
equivalents necessary to fund an Acquisition or Investment permitted by clause
(p) above or (v) below;

(s) to the extent constituting Investments, sales, transfers and other
dispositions permitted by Sections 6.08(m), 6.08(n), 6.08(p) and 6.08(s);

(t) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Company and its
Subsidiaries;

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers; and

 

118



--------------------------------------------------------------------------------

(v) any other Acquisition or other Investment; provided that (i) the aggregate
amount of Acquisitions and other Investments permitted by this clause (q) shall
not exceed US$500,000,000 at any time outstanding and (ii) in addition to the
limitation set forth in clause (i), the aggregate amount of Investments
permitted by this clause (q) that do not constitute Acquisitions shall not
exceed US$150,000,000 at any time outstanding.

Notwithstanding anything to the contrary contained in the foregoing, no
Investment in the form of a transfer of (i) Equity Interests in any Subsidiary
held by the Company or any other Loan Party to any Subsidiary that is not a Loan
Party shall be permitted by this Section 6.12 unless such transfer is also
permitted by and made in reliance on Section 6.08(m), 6.08(n), 6.08(q) or
6.08(s) or (ii) Intellectual Property by the Company or any other Loan Party to
any Subsidiary that is not a Loan Party shall be permitted by this Section 6.12
unless such transfer is also permitted by and made in reliance on
Section 6.08(e), 6.08(m) or 6.08(q).

SECTION 6.13. Maintenance of Borrowing Subsidiaries as Wholly Owned
Subsidiaries. Notwithstanding anything to the contrary herein, the Company will
not permit any Borrowing Subsidiary to cease to be a Wholly Owned Subsidiary;
provided that this Section shall not prohibit any merger or consolidation of a
Borrowing Subsidiary consummated in accordance with Section 6.04 or 6.08 so long
as the surviving or continuing Person shall be a Wholly Owned Subsidiary that is
a Domestic Subsidiary and a Loan Party.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Company or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

119



--------------------------------------------------------------------------------

(d) the Company or any Borrowing Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a) or 5.03 (with
respect to the Company’s or a Borrowing Subsidiary’s existence) or in
Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace period applicable thereto);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but after giving effect to any grace period
applicable thereto) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf or, in the case of any Swap Agreement,
the applicable counterparty, or, in the case of a Securitization Transaction the
purchasers or lenders thereunder, to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or, in the case of any Swap Agreement or
Securitization Transaction, to cause the termination thereof; provided that this
clause (g) shall not apply to (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the assets securing such
Indebtedness or (ii) any Indebtedness that becomes due as a result of a
voluntary prepayment, repurchase, redemption or defeasance thereof, or any
refinancing thereof, permitted under this Agreement;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
or similar transaction of a Material Subsidiary permitted under
Section 6.04(a)(ii)), reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of

 

120



--------------------------------------------------------------------------------

this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Material Subsidiary or for a substantial part of its assets
(other than in connection with any liquidation or similar transaction of a
Material Subsidiary permitted under Section 6.04(a)(ii)), (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$30,000,000 (to the extent not covered by insurance) shall be
rendered against the Company, any Material Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days from
the date on which payment of such judgment is due during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Material
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as expressly provided in Section 9.14;

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale, transfer or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as expressly provided in the applicable
Security Document or this Agreement or (iii) as a result of the Administrative
Agent’s failure (A) to maintain possession of any stock certificate, promissory
note or other instrument delivered to it under any Security Document or (B) to
file Uniform Commercial Code (or equivalent) continuation statements; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of, and shall at the request of, the Required Lenders, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding), in which case any principal not so
declared to be due and payable may thereafter be declared to

 

121



--------------------------------------------------------------------------------

be due and payable), and thereupon the principal of the Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.06(j), in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Section, the Commitments shall immediately and
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of any
Borrower accrued hereunder, shall immediately and automatically become due and
payable, and the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.06(j) shall immediately and automatically be required, in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Borrower.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
entities named as the Administrative Agent and the London Agent in the heading
of this Agreement, and their successors in such capacities, to serve as the
Administrative Agent and the London Agent, respectively, under the Loan
Documents and authorizes the Agents to take such actions and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial adviser or in any other advisory capacity for and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders or the Issuing Banks.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and their duties hereunder and under the other Loan
Documents shall be administrative in nature. Without limiting the generality of
the foregoing, (a) the Agents shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Agents is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties), (b) the Agents
shall not have any duty to take any discretionary action or to exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the

 

122



--------------------------------------------------------------------------------

applicable Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02 or 9.02A); provided that no Agent
shall be required to take any action that, in its opinion, could expose such
Agent to liability or be contrary to any Loan Document or applicable law, and
(c) except as expressly set forth in the Loan Documents, the Agents shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any Subsidiary or other Affiliate
thereof that is communicated to or obtained by them or any of their Affiliates
in any capacity. The Agents shall not be liable for any action taken or not
taken by them with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
applicable Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02 or 9.02A) or in the absence of their
own gross negligence or wilful misconduct (such absence to be presumed for
purposes of this Article VIII unless otherwise determined by a court of
competent jurisdiction by a final and nonappealable judgment). Each Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof (stating that it is a “notice of default”) is given to such Agent by the
Company, a Lender or an Issuing Bank, and the Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, including with respect to the existence and aggregate
amount of Designated Cash Management Obligations or Designated Swap Obligations
at any time, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent, or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to such Agent. Notwithstanding anything herein to the
contrary, the Agents shall not have any liability arising from, or be
responsible for any loss, cost or expense suffered by any Lender as a result of,
(A) any determination of any Revolving Credit Exposure or the component amounts
thereof, (B) any determination of the Exchange Rate, the LC Exchange Rate or the
US Dollar Equivalent, (C) any determination of any rate that reflects the costs
to any Lenders of making or maintaining any Loans as contemplated by
Section 2.14 (including, for the avoidance of doubt, any determination of an
alternate rate of interest pursuant to Section 2.14(a)), (D) any determination
that any Lender is a Defaulting Lender, or the effective date of such status, it
being further understood and agreed that no Agent shall have any obligation to
determine whether any Lender is a Defaulting Lender, and (E) any determination
it makes as contemplated by the definition of the term “Guarantee and Collateral
Requirement” or by Section 5.05 or 5.08.

Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(including, if applicable, a Financial Officer). Each Agent also may rely, and
shall not incur any liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (including,
if applicable, a Financial Officer), and may act upon any such statement prior
to receipt of written confirmation thereof. In determining

 

123



--------------------------------------------------------------------------------

compliance with any condition hereunder to the making of a Loan, or the
issuance, amendment, or extension of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless such Agent shall have received notice to the contrary from such Lender or
such Issuing Bank sufficiently in advance to the making of such Loan or the
issuance, amendment or extension of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any of
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
the Administrative Agent or the London Agent, as applicable. No Agent shall be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent.

Subject to the terms of this paragraph, each Agent may resign at any time from
its capacity as such. In connection with such resignation, the retiring Agent
shall give notice of its intent to resign to the Lenders, the Issuing Banks and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its intent to resign, then the retiring Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Agent, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Company to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. Notwithstanding the foregoing, in the event no
successor Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its intent
to resign, the retiring Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Company, whereupon, on the
date of effectiveness of such resignation stated in such notice, (a) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents, provided that, solely for purposes of
maintaining any security interest granted to the Administrative Agent under any
Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
administrative agent for the benefit of the Secured Parties and, in the case of
any Collateral in the possession of such Agent, shall continue to hold

 

124



--------------------------------------------------------------------------------

such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Security
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
provided that (i) all payments required to be made hereunder or under any other
Loan Document to the retiring Agent for the account of any Person other than
such Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the retiring
Agent shall also directly be given or made to each Lender and each Issuing Bank.
After an Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent and in
respect of the matters referred to in the proviso under clause (a) above.

Each Lender and Issuing Bank irrevocably authorizes the Administrative Agent to
determine (it being understood that such determination will be made jointly with
the Company), in connection with any Subsidiary that is a Foreign Subsidiary
becoming a Subsidiary Guarantor pursuant to the Guarantee Agreement, the terms
and conditions of any limitations to be set forth in the Guarantee Agreement
with respect to such Subsidiary as contemplated by the form of the supplement
attached to the Guarantee Agreement, it being understood and agreed that (a) the
Administrative Agent shall not have any liability arising from any such
determination of such terms and such conditions and (b) in connection with any
such determination, the Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties) selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such
counsel.

Except with respect to the exercise of setoff rights in accordance with
Section 9.08 (or any similar provision in any other Loan Document) or with
respect to a Secured Party’s right to file a proof of claim in an insolvency
proceeding, no Secured Party (other than the Administrative Agent) shall have
any right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Secured Obligations, it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. In furtherance of the foregoing and not in limitation thereof, no
agreement relating to Designated Swap Obligations or Designated Cash Management
Obligations will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under any Loan
Document. By accepting the benefits of the Collateral and the Guarantees of the
Secured Obligations, each Secured Party that is a party to any such arrangement
in respect of Designated Swap Obligations or Designated Cash Management
Obligations, as applicable, shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder. It is understood and agreed that the availability of benefits of the
Collateral or of the

 

125



--------------------------------------------------------------------------------

Guarantee of the Secured Obligations to any Secured Party that is not a party
hereto is made available on an express condition that, and is subject to, such
Secured Party not asserting that it is not bound by the appointments and other
agreements expressed in this Article to be made, or deemed herein to be made, by
such Secured Party.

No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid, (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (ii) each of the Secured Parties’
ratable interests in the Secured Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership interests, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued

 

126



--------------------------------------------------------------------------------

by such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the Equity Interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding such Secured Party (and/or any designee of such Secured Party which
will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid. The provisions of this paragraph shall be subject to Section 1.09.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, each Agent (irrespective of whether the
principal of any Loan or any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether such
Agent shall have made any demand on any Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and such Agent (including any claim under
Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to such Agent and, in the
event that such Agent shall consent to the making of such payments directly to
the Lenders or the Issuing Banks, to pay to such Agent any amount due to it, in
its capacity as Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or Issuing Bank, or to vote in respect
of the claim of any Lender or Issuing Bank in any such proceeding.

 

127



--------------------------------------------------------------------------------

Each Lender and Issuing Bank acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities. Each Lender and Issuing Bank
further represents that it is engaged in making, acquiring or holding commercial
loans and letters of credit in the ordinary course of its business and that it
has, independently and without reliance upon either Agent, any Arranger or any
other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon either Agent, any Arranger or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Each Lender and Issuing Bank, by delivering its signature page to this Agreement
or the Restatement Agreement, or delivering its signature page to an Assignment
and Assumption or an Issuing Bank Agreement pursuant to which it shall become a
Lender or an Issuing Bank, as the case may be, hereunder, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the
Restatement Effective Date.

Notwithstanding anything herein to the contrary, the Arrangers shall not have
any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender or an Issuing Bank), but
such Person shall have the benefit of the exculpatory provisions, expense
reimbursement and indemnities to the extent provided for hereunder or in any
other Loan Documents.

Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE

 

128



--------------------------------------------------------------------------------

96-23 (a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent or the London Agent, in its sole
discretion, and such Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that neither Agent is a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent or the London
Agent under this Agreement, any other Loan Document or any documents related
hereto or thereto).

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication (and subject to paragraph (b) of this Section), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

(i) if to the Company, to it at 333 108th Avenue NE, Bellevue, WA 98004,
Attention of Treasurer (Facsimile No. (425) 679-3163) and of General Counsel
(Facsimile No. (425) 679-7251; email: bdzielak@expedia.com), and if to any
Borrowing Subsidiary, to it in care of the Company;

 

129



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent or the London Agent, to JPMorgan Chase Bank,
N.A., 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark, Delaware 19713,
Attention of Demetrius Dixon (Facsimile No. (302) 634-3301; email:
Demetrius.Dixon@jpmorgan.com), with a copy to email:
12012443630@tls.ldsprod.com;

(iii) if to any Issuing Bank, to it at the address (or facsimile number or
email) most recently specified by it in a notice delivered to the Administrative
Agent and the Company; and

(iv) if to any other Lender, to it at its address (or facsimile number or email)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by facsimile shall be deemed to have been given when sent; provided that,
if not given during normal business hours for the recipient, notices shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient; and notices delivered through email or other electronic
communications as provided in paragraph (b) of this Section shall be effective
as provided in such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender or Issuing Bank if such Lender
or Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article using Electronic Systems. Any
notices or other communications to any Agent, the Company or any Borrowing
Subsidiary may be delivered or furnished by electronic communications pursuant
to procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an email address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement) and (ii) notices or
communications posted to an Electronic System shall be deemed received upon the
deemed receipt by the intended recipient, at its email address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

130



--------------------------------------------------------------------------------

(c) Any party hereto may change its address, telephone number, email address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any change by a Lender or an Issuing
Bank, by notice to the Company and the Administrative Agent).

(d) Each Borrower agrees that the Agents may, but shall not be obligated to,
make any Communication by posting such Communication on an Electronic System.
Any Electronic System used by the Agents is provided “as is” and “as available”.
None of the Agents or any of their Related Parties warrants, or shall be deemed
to warrant, the adequacy of any Electronic System and the Agents expressly
disclaim liability for errors or omissions in the Communications. None of the
Agents or any of their Related Parties is responsible for approving or vetting
the representatives or contacts of any Lender that are added to any Electronic
System. No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Agents or any of their Related Parties in
connection with the Communications or any Electronic System. In no event shall
any Agent or any of its Related Parties have any liability to any Loan Party,
any Lender, any Issuing Bank or any other Person for damages of any kind,
including direct or indirect, special, incidental, consequential or punitive
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or any Agent’s transmission of Communications through an
Electronic System, except to the extent that such direct (but not, for the
avoidance of doubt, indirect, special, incidental, consequential or punitive)
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of any Agent or any of its
Related Parties.

(e) Each Borrowing Subsidiary hereby irrevocably appoints the Company as its
agent for the purpose of receiving or giving on its behalf any notice and taking
any other action provided for in this Agreement and any other Loan Document and
hereby agrees that it shall be bound by any such notice or action received,
given or taken by the Company hereunder or thereunder irrespective of whether or
not any such notice shall have in fact been authorized by such Borrowing
Subsidiary and irrespective of whether or not the agency provided for herein or
therein shall have theretofore been terminated.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by either Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall

 

131



--------------------------------------------------------------------------------

be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
either Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

(b) Except as set forth in Sections 2.09(d), 2.14(b) and 9.02(c) and the
definition of the term LC Commitment, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
each Borrower and the Required Lenders, or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are party thereto,
in each case with the consent of the Required Lenders; provided that (i) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Company and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
the Lenders shall have received at least 10 Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within 10 Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment and
(ii) no such agreement shall (A) increase the Commitment of any Lender without
the written consent of such Lender, (B) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon (other than as a
result of any waiver of any increase in the interest rate applicable to any Loan
or LC Disbursement pursuant to Section 2.13(c)), or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(C) postpone the scheduled maturity date of any Loan or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment, or
waive, amend or modify Section 7.01(a), without the written consent of each
Lender affected thereby, (D) change Section 2.18(b) or 2.18(c) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (E) change any of the provisions of this Section
or the percentage set forth in the definition of the term “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (F) release Guarantees representing all or substantially all the value
of the Guarantees under the Guarantee Agreement, or limit the liability of the
Company or any Subsidiary Loan Parties in respect of such Guarantees, without
the written consent of each Lender or (G) change any provision of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently from those
holding Loans of another Class, without the written consent of Lenders holding a
majority in interest of the outstanding Revolving Credit Exposures and unused
Commitments of the affected Class; provided further that (1) no such agreement
shall amend, modify or otherwise affect the rights or obligations of either
Agent or any Issuing Bank hereunder without the prior written consent of such
Agent or such Issuing Bank, as the case may be, and (2) any amendment,
modification or waiver of this

 

132



--------------------------------------------------------------------------------

Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders under one Tranche (but not the Lenders under the other Tranche or
Tranches) may be effected by an agreement or agreements in writing entered into
by the Company and the requisite percentage in interest of Lenders under the
affected Tranche that would be required to consent thereto under this Section if
such Tranche of Lenders were the only Tranche of Lenders hereunder at the time.
Notwithstanding the foregoing, (i) no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B) or (C) of clause
(ii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification, and (ii) any provision of this Agreement may be amended by an
agreement in writing entered into by the Company, the Administrative Agent (and,
if their rights or obligations are affected thereby, the Issuing Banks) and the
Lenders that will remain parties hereto after giving effect to such amendment if
(x) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment, (y) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement and (z) after giving effect to such amendment
and all contemporaneous repayments of Loans and reductions of Commitments, the
sum of the total Revolving Credit Exposures under each Tranche shall not exceed
the total Commitments under such Tranche. Any amendment or modification effected
in accordance with this paragraph will be binding on each Borrowing Subsidiary
whether or not such Borrowing Subsidiary shall have consented thereto.

(c) Notwithstanding anything in paragraph (b) of this Section to the contrary,
this Agreement and the other Loan Documents may be amended at any time and from
time to time to add a currency or pricing option under any Tranche or to
establish one or more additional Classes of revolving credit commitments to be
made available to one or more Borrowers by an agreement in writing entered into
by the Company, such Borrower or Borrowers, the Administrative Agent and each
Person (including any Lender) that shall agree to provide such currency, pricing
option or commitment (but without the consent of any other Lender), and each
such Person that shall not already be a Lender shall, at the time such agreement
becomes effective, become a Lender with the same effect as if it had originally
been a Lender under this Agreement with the commitment set forth in such
agreement; provided that (i) the aggregate outstanding principal amount of the
new commitments of all such Classes and Tranches established pursuant to this
paragraph after the Fourth Amendment Effective Date shall, when taken together
with the net amount (if positive) of Commitment Increases over Commitment
Decreases effected pursuant to (and as defined in) Section 2.09(d) after the
Fourth Amendment Effective Date, at no time, without the consent of the Required
Lenders, exceed US$500,000,000 and (ii) the terms applicable to any additional
revolving credit commitments of a Class or Tranche and the Loans and Letters of
Credit thereunder shall be the same as those applicable to the existing
Commitments of such Class or Tranche and the Loans and Letters of Credit
thereunder (after giving effect to any amendment in connection with the
establishment of such additional revolving credit commitments). Any such
agreement establishing any such new commitments shall amend the provisions of
this Agreement and the other Loan Documents to

 

133



--------------------------------------------------------------------------------

set forth the terms of each Class or Tranche established thereby (including the
amount and final stated maturity thereof (which shall not be earlier than the
Maturity Date), the interest to accrue and be payable thereon and any fees to be
payable in respect thereof) and to effect such other changes (including changes
to the provisions of this Section, Section 2.18 and the definition of “Required
Lenders”) as the Company and the Administrative Agent shall deem necessary or
advisable in connection with the establishment of any such Class or Tranche;
provided that no such agreement shall: (A) effect any change described in any of
clauses (A), (B), (C), (F) and (G) of clause (ii) of the first proviso of
paragraph (b) of this Section without the consent of each Person required to
consent to such change under such clause (it being agreed, however, that any
establishment of any Class will not, of itself, be deemed to effect a change
described in clause (G) of such clause (ii)); or (B) amend Article V, VI or VII
to establish any affirmative or negative covenant, Event of Default or remedy
that by its terms benefits one or more Classes or Tranches, but not all Classes
or Tranches, of Loans or Borrowings, or provide for any guarantee or security
that benefits one or more Classes or Tranches, but not all Classes or Tranches,
of Loans or Borrowings, without the prior written consent of Lenders holding a
majority in interest of the Revolving Credit Exposures and unused Commitments of
each Class or Tranche not so benefited. The loans, commitments and borrowings
under any Class or Tranche established pursuant to this paragraph shall
constitute Loans, Commitments and Borrowings under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees created by the Guarantee Agreement. Each Borrower shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Guarantee Requirement continues to be satisfied after the
establishment of any such Class or Tranche of new commitments.

(d) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

SECTION 9.02A. Certain Agreements. (a) The Lenders party to the Restatement
Agreement and the other parties thereto hereby agree that:

(i) any provisions of this Agreement relating to any Collateral (including
Section 9.14) and any provision of any Security Document may be waived, amended
or modified, and any Collateral may be released from the Liens of the Security
Documents, in each case, pursuant to an agreement or agreements in writing
entered into by the Company and a Majority in Interest of Tranche 1 Lenders or,
in the case of any Security Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are party thereto, in each case, with the consent of the Majority
in Interest of Tranche 1 Lenders; provided that (A) this clause (i) shall be
subject to clauses (ii) and (iii) below and (B) no such agreement shall, except
as expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents) (1) release

 

134



--------------------------------------------------------------------------------

all or substantially all of the value of the Collateral from the Liens of the
Security Documents without the written consent of each Tranche 1 Lender or (2)
modify any express limit on the amount of the Secured Obligations secured
thereby without the written consent of Tranche 1 Lenders having Tranche 1
Revolving Exposures and unused Tranche 1 Commitments representing more than 75%
of the sum of the total Tranche 1 Revolving Exposures and unused Tranche 1
Commitments at such time; provided that this clause (B) shall not apply to any
release or modification otherwise described in this clause (B) that is proposed
to be effected in connection with (including immediately after) the
effectiveness of the definitive documentation for a Qualifying Foreign Facility
(and, for the avoidance of doubt, no consent of any other Lender shall be
required with respect to any amendment, waiver, modification or release
described in this clause (i));

(ii) the provisions of Section 4.02 of the Collateral Agreement (and any other
equivalent provision in any other Security Document) may not be waived, amended
or modified in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

(iii) the Administrative Agent may, without the consent of any Secured Party,
(A) consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement or any other Loan Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Guarantee and Collateral Requirement” or
(B) amend, waive or otherwise modify any provision in any Security Document, or
consent to a departure by any Loan Party therefrom, to the extent the
Administrative Agent determines that such amendment, waiver, other modification
or consent is necessary in order to eliminate any conflict between such
provision and the terms of this Agreement;

(iv) (A) Sections 2.09(b), 2.09(f), 2.09(g) and 2.11(b), and the definitions of
the terms “Tranche 1 Reduction/Prepayment Event”, “Tranche 1
Reduction/Prepayment Event Amount” or “Net Proceeds” and (B) Sections 1.08, 5.10
and 6.01(y) and any other provision of this Agreement relating to the Foreign
Facility, in each case, may be waived, amended or modified, in each case,
pursuant to an agreement or agreements in writing entered into by the Company
and a Majority in Interest of Tranche 1 Lenders (and, for the avoidance of
doubt, no consent of any other Lender shall be required with respect to any
amendment, waiver, modification or release described in this clause (iv));

(v) the provisions of Section 9.02(c) shall be of no further force or effect;
and

(vi) this Agreement may be amended in the manner provided in Section 2.06(i) and
the definitions of the terms “Issuing Bank” and “LC Commitments” and in Sections
1.08, 2.09(f) and 2.09(g).

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications effected in accordance with this Section 9.02A on behalf of such
Lender. The provisions of this Section 9.02A shall be binding on each successor
of and any assign of any Lender that is a party to the Restatement Agreement.
Any amendment, waiver or other modification effected in accordance with this
Section 9.02A shall be binding upon each Person that is at the time thereof a
Lender and each Person that subsequently becomes a Lender. Any amendment, waiver
or other modification effected in accordance with this Section 9.02A will be
binding on each Borrowing Subsidiary whether or not such Borrowing Subsidiary
shall have consented thereto.

 

135



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay, or
cause the applicable Borrowing Subsidiary to pay, (i) all reasonable
out-of-pocket expenses incurred by the Agents, the Arrangers and their
Affiliates, including the reasonable fees, charges and disbursements of one firm
of counsel for the Agents and, if deemed reasonably necessary by the Agents, one
firm of local counsel in each appropriate jurisdiction, in connection with the
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
all reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Agents, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify, or cause the applicable Borrowing Subsidiary to
indemnify, the Agents (and any sub-agent thereof), the Arrangers, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with or as a result of (i) the arrangement and the syndication
of the credit facility provided for herein, the preparation, execution, delivery
and administration of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Company or any of the Subsidiaries, or any Environmental Liability related in
any way to the Company or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Company or any
Affiliate thereof; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

 

136



--------------------------------------------------------------------------------

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to either Agent (or any sub-agent thereof) or any Issuing Bank, or any
Related Party of any of the foregoing, under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or such sub-agent) or such Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for either
Agent (or any such sub-agent) or any Issuing Bank in connection with such
capacity. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total Revolving Credit Exposures and
unused Commitments at the time (or most recently outstanding and in effect).

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
or permit any of their Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet and Electronic Systems) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except in
accordance with Section 6.04(a), neither the Company nor any Borrowing
Subsidiary may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any of them without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and the Arrangers and, to the extent expressly contemplated hereby, the
sub-agents of the Agents and the Related Parties of any of the Agents, the
Arrangers, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

137



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and Loans of any Class at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;

(B) the Administrative Agent; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$10,000,000 unless each of the Company and the Administrative Agent otherwise
consents; provided that (x) no such consent of the Company shall be required if
an Event of Default has occurred and is continuing and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received written notice thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Electronic
System), together with a processing and recordation fee of US$3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including United States (Federal or State) and foreign
securities laws; and

 

138



--------------------------------------------------------------------------------

(E) prior to the date of effectiveness of the definitive documentation for any
Qualifying Foreign Facility, if such assignment is of any Tranche 1 Commitment
or Tranche 1 Revolving Loan, the assignee shall deliver to the Company and the
Administrative Agent a Foreign Facility Deemed Agreement (it being agreed that
for such purpose the “Ratable Share” of the assignee shall be determined as the
percentage of US$855,000,000 equal to the percentage that such assigned Tranche
1 Commitment or, without duplication, Tranche 1 Revolving Loan represents of the
total European Tranche Commitments under, and as defined in, the Existing Credit
Agreement as in effect immediately prior to the Restatement Signing Date and
that, upon delivery of such Foreign Facility Deemed Agreement by the assignee,
the “Ratable Share” under, and as defined in, the Foreign Facility Deemed
Agreement of the assignor Lender shall be automatically reduced by the amount of
the “Ratable Share” of the assignee); provided that the requirements of this
clause (E) shall cease to apply from and after the date on which each of the
Company and the Administrative Agent consent that such requirements shall cease
to apply (with each of the Company and the Administrative Agent agreeing not to
withhold such consent if the Company and the Administrative Agent shall have
mutually determined, acting reasonably, that definitive documentation for a
Qualifying Foreign Facility is not likely to become effective).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

139



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in this Section and any written consent to such assignment required by this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Issuing Banks, sell participations to one or more Eligible
Assignees (each, a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(A) through (F) of clause (ii) of the first proviso to Section 9.02(b) that
directly affects such Participant and requires the approval of all the Lenders
or all the affected Lenders (or all the Lenders or all the affected Lenders of a
Class). Subject to paragraph (c)(ii) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the applicable Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all

 

140



--------------------------------------------------------------------------------

purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, each Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that either Agent, any Arranger, any
Issuing Bank or any Lender or any Affiliate or Related Party of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended thereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan, any
fee, any LC Disbursement or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facility provided for herein, (a) any Letter of Credit issued
by an Issuing Bank shall have been (i) cash collateralized in an amount equal to
at least 102% of the LC Exposure attributable to such Letter of Credit pursuant
to procedures and documentation reasonably acceptable to such Issuing Bank (it
being understood and agreed that the procedures set forth in Section 2.06(j)
(but with the cash collateral being deposited with the applicable Issuing Bank)
are acceptable to each Issuing Bank) or (ii) backstopped by a letter of credit
issued for the benefit of such Issuing Bank (in form reasonably acceptable to
such Issuing Bank and issued by an issuing bank reasonably acceptable to such
Issuing Bank) with a face amount equal to at least 102% of the LC Exposure
attributable to such Letter of Credit or (b) an Issuing Bank shall have
otherwise provided to the Administrative Agent a written consent to the release
of the Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank, then, in each case, from and after such time
such Letter of Credit shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement and the other Loan Documents
(including for purposes of determining whether the Borrowers are required to
comply with Articles V and VI hereof, but excluding Sections 2.15, 2.16, 2.17
and

 

141



--------------------------------------------------------------------------------

9.03 and any expense reimbursement or indemnity provisions set forth in any
other Loan Document that expressly survive the termination of this Agreement and
the other Loan Documents), and the Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.06(d) or 2.06(e). The provisions of Sections 2.15,
2.16, 2.17, 2.18(b), 2.18(c), 9.03, 9.08, 9.09, 9.10, 9.17 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Issuing Banks. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered into in connection with the
credit facility established herein and any commitment advices submitted by them
(but do not supersede any other provisions of any such commitment letter or any
fee letter referred to therein (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the effectiveness of this Agreement).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. Each financial institution that shall be party to an Issuing
Bank Agreement executed by the Company and the Administrative Agent shall be a
party to and an Issuing Bank under this Agreement, and shall have all the rights
and duties of an Issuing Bank hereunder and under its Issuing Bank Agreement.
Each Lender hereby authorizes the Administrative Agent to enter into Issuing
Bank Agreements.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require any Agent to accept electronic signatures in any form or format without
its prior written consent. Without limiting the generality of the foregoing, the
parties hereto hereby (i) agree that, for all purposes, including in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Agents,

 

142



--------------------------------------------------------------------------------

the Lenders and the Loan Parties, electronic images of this Agreement or any
other Loan Document (in each case, including with respect to any signature pages
thereto) shall have the same legal effect, validity and enforceability as any
paper original, and (ii) waive any argument, defense or right to contest the
validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of any Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement.
The rights of each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank or Affiliate
may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each Borrower hereby irrevocably and unconditionally
agrees that all claims arising out of or relating to this Agreement or any other
Loan Document brought by it or any of its Affiliates shall be brought, and shall
be heard and determined, exclusively in such United States District Court or, if
that court does not have subject matter jurisdiction, such Supreme Court. Each
of the parties hereto agrees that a final judgment in any such suit, action or

 

143



--------------------------------------------------------------------------------

proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that any Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any other party
hereto or its property in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement and any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notice under Section 9.01, and each
Borrowing Subsidiary hereby irrevocably authorizes and directs the Company to
accept such service on its behalf.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

144



--------------------------------------------------------------------------------

SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, other than, in the case of any such disclosure to a
Participant or a prospective Participant, any such Participant or prospective
Participant that shall have been identified, or is actually known to the
disclosing Person to be an Affiliate of any Person identified, on Schedule 9.12,
as such Schedule may be supplemented by the Company from time to time by a
writing delivered to the Administrative Agent (it being understood and agreed
that no Lender shall have any obligation to determine whether any Participant,
or any prospective Participant, that is not identified on Schedule 9.12 is an
Affiliate of any Person identified on such Schedule) or (ii) any actual or
prospective counterparty to any swap or derivative transaction relating to the
Company, any Subsidiary or any of their respective obligations, (g) with the
consent of the Company, (h) to the extent such Information (i) is or becomes
publicly available other than as a result of a breach of this Section or (ii) is
or becomes available to either Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than any Borrower, (i) to any credit
insurance providers, (j) subject to an agreement containing provisions at least
as restrictive as those of this Section, to (i) any rating agency in connection
with rating the Company or the Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein or (k) to market data collectors, including league table providers, and
other services providers to the lending industry, in each case, information of
the type routinely provided to such service providers. For the purposes of this
Section, “Information” means all information received from the Loan Parties
relating to the Company, its Subsidiaries or their business, other than any such
information that is available to either Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by a Loan Party; provided that, in
the case of information received from a Loan Party after the Restatement
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in

 

145



--------------------------------------------------------------------------------

accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB to the date of repayment, shall have
been received by such Lender.

SECTION 9.14. Release of Guarantees and Collateral. (a) If the Company shall
request the release of any Subsidiary Guarantor (other than a Borrowing
Subsidiary) from its obligations under the Loan Documents (i) upon the
consummation of any transaction permitted by this Agreement (for the avoidance
of doubt, as in effect from time to time) as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary or (ii) at such time as such Subsidiary
Guarantor immediately prior to giving effect to such release (but giving effect
to any substantially concurrent repayment (in whole or in part) or release of
any obligation under any Indebtedness) is not a Designated Subsidiary (but, in
the case of this clause (ii), without giving effect to clause (iv) of the
definition of such term and, in the case of any Subsidiary that was a Designated
Subsidiary pursuant to clause (c) of the definition of such term, without giving
effect to any release thereof from the Guarantee of any other Indebtedness
resulting from a payment or other collection on such Guarantee following demand
for payment thereon in connection with a breach or default in respect of the
underlying Indebtedness), and, in each case, the Company shall deliver to the
Administrative Agent a certificate of a Financial Officer or other executive
officer of the Company to the effect that the requirements of this paragraph to
such release have been satisfied, then the Administrative Agent shall execute
and deliver to the Company, at the Company’s expense, all documents that the
Company shall reasonably request to evidence such release and the release of all
Liens created by the Security Documents on Collateral owned by such Subsidiary
Guarantor.

(b) Upon (i) any sale, transfer or other disposition by any Loan Party (other
than to another Loan Party) of any Collateral in a transaction permitted under
this Agreement, (ii) any Collateral becoming an Excluded Asset or (iii) the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02A,
the Liens on such Collateral created by the Security Documents shall be
automatically released. In connection with any such release pursuant to this
paragraph, the Administrative Agent shall execute and deliver to the Company, at
the Company’s expense, all documents that the Company shall reasonably request
to evidence such release; provided that, as a condition to the execution of any
such document by the Administrative Agent, upon the request of the
Administrative Agent, the Company shall deliver a certificate of an Authorized
Officer certifying that the relevant release complies with the provisions set
forth above.

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Guarantees provided under the Guarantee Agreement and the Liens
created by the Security Documents shall terminate when all the Secured
Obligations (other than Designated Cash Management Obligations, Designated Swap
Obligations and contingent obligations for indemnification, expense
reimbursement, tax gross-up, yield protection or

 

146



--------------------------------------------------------------------------------

otherwise, in each case as to which no claim has been made) have been
indefeasibly paid in full, all Commitments have terminated or expired, the LC
Exposure has been reduced to zero and the Issuing Banks have no further
obligations to issue Letters of Credit hereunder. In connection with any such
termination pursuant to this paragraph, the Administrative Agent shall execute
and deliver to the Company, at the Company’s expense, all documents that the
Company shall reasonably request to evidence such termination.

(d) Any execution and delivery of documents by the Administrative Agent pursuant
to this Section shall be without recourse to, or representation or warranty by,
the Administrative Agent.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.16. Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the USA Patriot Act.

SECTION 9.17. No Fiduciary Relationship. The Company and each Borrowing
Subsidiary, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company, the Subsidiaries and their Affiliates, on
the one hand, and the Agents, the Arrangers, the Lenders, the Issuing Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Arrangers, the Lenders, the Issuing Banks or their Affiliates, and
no such duty

 

147



--------------------------------------------------------------------------------

will be deemed to have arisen in connection with any such transactions or
communications. The Company and each Borrowing Subsidiary, on behalf of itself
and its subsidiaries, acknowledges that each Agent, each Arranger, each Lender
and each Issuing Bank and their respective Affiliates may have economic
interests that conflict with those of the Company, the Subsidiaries, their
equityholders and/or their Affiliates. The Agents, the Arrangers, the Lenders,
the Issuing Banks and their Affiliates may be engaged, for their own accounts or
the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Company, the Borrowing Subsidiaries and
their Affiliates, and none of the Agents, the Arrangers, the Lenders, the
Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to the Company, any Borrowing Subsidiary or any of their Affiliates.
To the fullest extent permitted by law, the Company and each Borrowing
Subsidiary, on behalf of itself and its subsidiaries, agrees that it will not
assert any claims against the Agents, the Arrangers, the Lenders, the Issuing
Banks and their Affiliates with respect to any breach or alleged breach of
fiduciary duty in connection with this Agreement or any aspect of any
transaction contemplated hereby.

SECTION 9.18. Non-Public Information. Each Lender and Issuing Bank acknowledges
that all information furnished to it pursuant to this Agreement or any other
Loan Document by or on behalf of the Company or any Subsidiary Guarantor and
relating to the Company, the Subsidiaries or their respective businesses may
include MNPI, and confirms that it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws.

All such information, including requests for waivers and amendments, furnished
by the Company, any Subsidiary Guarantor or the Administrative Agent pursuant
to, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Accordingly, each Lender and Issuing Bank
represents to the Company, the Borrowing Subsidiaries and the Administrative
Agent that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

SECTION 9.19. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among or between any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion

 

148



--------------------------------------------------------------------------------

of all, or a portion of, such liability into shares or other instruments of
ownership in such Affected Financial Institution, its parent undertaking, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document or (iii) the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of the
applicable Resolution Authority.

SECTION 9.20. Acknowledgement Regarding Any Supported QFCs. (a) To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “US Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

SECTION 9.21. MIRE Event. Each of the parties hereto acknowledges and agrees
that, if there are any Mortgaged Properties, then in connection with any
increase, extension or renewal of any of the Loans or Commitments (excluding
(a) any continuation or conversion of any Borrowing, (b) the making of any
Borrowing or (c) the issuance, amendment or extension of any Letter of Credit so
long as any such extension does not extend beyond the Maturity Date), the
Company will, and will cause each applicable Subsidiary Loan Party to, deliver
or cause to be delivered all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such

 

149



--------------------------------------------------------------------------------

Mortgaged Properties as required by Flood Insurance Laws or as otherwise
reasonably requested by the Administrative Agent or any Arranger (or any
Affiliate thereof), and no amendment to this Agreement or any other Loan
Document to effect any such increase, extension or renewal shall be effective
until the date that the Administrative Agent confirms that all flood insurance
diligence has been completed to the reasonable satisfaction of the
Administrative Agent and any Arranger (or any Affiliate thereof designated by
such Arranger); provided that the Administrative Agent or any Arranger (or
applicable Affiliate thereof) shall use commercially reasonable efforts to
complete all such flood diligence within 10 Business Days after the date the
Company or such Subsidiary Loan Party delivers to the Administrative Agent or
any Arranger (or applicable Affiliate thereof) all such information with respect
to each Mortgaged Property as may be requested pursuant to this Section 9.21.

 

150



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1.01

Certain Disclosure

 

  1.

The following portion of disclosure set forth in Exhibit 99.2 attached to the
Current Report of the Company on Form 8-K filed on April 23, 2020 with the SEC:

Recent Developments

COVID-19 was initially detected in China in December 2019, and over the
subsequent months the virus spread globally. On March 11, 2020, the World Health
Organization declared the COVID-19 outbreak a global pandemic. Measures to
contain the virus, including travel restrictions and quarantine orders, as well
as limited operations for hotel and airline suppliers, have had a significant
impact on the travel industry. This has contributed to unprecedented increases
in cancellations and a decline in travel demand, which is having a material
negative effect on our financial and operating results. It remains difficult to
predict the duration of the impact from the virus, and when travel restrictions
and quarantine orders will be lifted.

During this pandemic, Expedia Group is working closely with our partners, and
putting significant effort into taking care of our customers. For example, the
company has modified its cancellation policies. On near-term bookings with
non-refundable rates impacted by COVID-19, customers have received refunds where
hotels agree to make the booking refundable; otherwise, the customer received
credit for a future booking. Recently, the company started to allow customers
eligible for a refund the ability to elect cash or credit for bookings impacted
by COVID-19. Customers with certain non-refundable rates that are impacted by
COVID-19 will continue to receive credit. Expedia Group continues to monitor the
situation and adapt cancellation policies.

Due to the high degree of cancellations and customer refunds and lower new
bookings in the merchant business model, the company is temporarily experiencing
unfavorable working capital trends and material negative cash flow. This is
expected to continue until cancellations stabilize and travel demand begins to
recover from current levels, at which time we expect merchant bookings and cash
flow to increase.

Prior to COVID-19 spreading globally, the company announced plans to implement
$300-$500 million in run-rate annual cost savings, and subsequently started to
execute on a number of initiatives to deliver the planned savings, including a
workforce reduction that started in late February 2020. We remain on track to
achieve the expected run-rate annual savings target and will benefit from
incremental cash savings related to lower capitalized software development costs
as a result of the workforce reduction. We have also identified additional
potential opportunities for further cost savings.

In response to COVID-19, Expedia Group has taken several additional actions to
further reduce costs to help mitigate the financial impact from COVID-19.

 

  •  

More than half the company’s expense base is variable, of which the vast
majority is direct marketing spend. The company has dramatically reduced
performance marketing spend and lowered investments in brand advertising, and
expects to further reduce brand marketing spend in the coming months.



--------------------------------------------------------------------------------

  •  

Other variable costs are highly correlated to revenue and will fluctuate
accordingly.

 

  •  

Discretionary spending has been significantly reduced.

 

  •  

Certain capital expenditures have been deferred, including temporarily halting
construction on most real estate projects, including the company’s headquarters.
The company continues to evaluate opportunities to defer other capital
expenditures that are not critical to our operations.

Liquidity

Managing our balance sheet prudently and maintaining appropriate liquidity are
high priorities during this disruption. In order to best position the company to
navigate our temporary working capital changes and depressed revenue, we took
actions to bolster our liquidity. We have not repurchased any shares since our
last earnings call on February 13, 2020, and have halted future share
repurchases. The company does not expect to make future quarterly dividend
payments on our common stock, at least until the current economic and operating
environment improves. We are also taking steps designed to optimize our working
capital to further preserve capital. In addition, on March 18, 2020, we
increased our cash on hand by borrowing $1.9 billion (the “March Revolver Draw”)
under our existing revolving credit facility (the “Credit Facility”).

As of March 31, 2020, we had $4.1 billion in cash and cash equivalents and
short-term investments and, separately, $813 million in restricted cash. Our
restricted cash balance is primarily related to traveler deposits for bookings
made through Vrbo. Other current assets also included approximately $350 million
in deposits with credit card acquirers as of March 31, 2020, which are used to
cover upcoming customer refunds for merchant booking cancellations that have not
yet been processed.

The deferred merchant booking balance at March 31, 2020 was $5.9 billion. This
balance includes approximately $800 million in deferred loyalty rewards and
approximately $1.9 billion in Vrbo merchant bookings, of which over 70% is
covered by funds held in restricted cash or that have been prepaid to hosts.
Excluding the deferred loyalty rewards and Vrbo merchant bookings, as of
March 31, 2020, approximately 35% of deferred merchant bookings were
non-refundable and over 35% were refundable bookings for travel more than 90
days in the future. Merchant accounts payable as of March 31, 2020 was
approximately $840 million.

Following the quarter ended March 31, 2020, in light of the continuation of the
near-term impact to the global travel industry from COVID-19, our deferred
merchant booking balance and cash balance have continued to decline due to
additional customer refunds for cancellations. As cancellations subside, and
customers start to book more travel, we expect to see corresponding increases in
our deferred merchant bookings and cash balances.

Based on the cost savings initiatives we previously announced, as discussed
above, and additional cost reductions we intend to make in the near-term, we
expect our monthly net cash



--------------------------------------------------------------------------------

usage will be below $275 million, including pro-forma cash interest expense and
capital expenditures. In the event that the current dramatic travel restrictions
remain in place around the world and travel demand continues at significantly
reduced levels for an extended period of time, we can take additional actions
that will further reduce our monthly net cash usage.

Expedia Group is conducting an offering of up to $2 billion aggregate principal
amount of Senior Notes due 2025 (the “Notes”) in a private placement (the “Notes
Offering”) as part of our overall efforts aimed at strengthening our liquidity
position in the current environment. In addition, to further bolster liquidity
during the COVID-19 disruption, on April 23, 2020 the Company entered into an
Investment Agreement (the “Apollo Investment Agreement”) with AP Fort Holdings,
L.P., an affiliate of Apollo Global Management, Inc. (the “Apollo Purchaser”),
and an Investment Agreement (the “Silver Lake Investment Agreement” and,
together with the Apollo Investment Agreement, the “Investment Agreements”) with
SLP Fort Aggregator II, L.P. and SLP V Fort Holdings II, L.P., affiliates of
Silver Lake Group, L.L.C. (together, the “Silver Lake Purchaser” and, together
with the Apollo Purchaser, the “Purchasers”) to raise approximately $1.2 billion
in gross proceeds in a private placement of shares of a newly created series of
preferred stock and warrants to purchase our common stock (the “Private
Placement”).

In connection with these transactions, the Company has commenced a process to
amend its Credit Facility (the “Credit Facility Amendments”) to, among other
things, suspend the maximum leverage ratio covenant until the fiscal quarter
ending December 31, 2021, increase the maximum permissible leverage ratio (once
such covenant is reinstated), eliminate the covenant imposing a minimum
permissible ratio of consolidated EBITDA to consolidated cash interest expense
and add a covenant regarding minimum liquidity. The Credit Facility Amendments
would also result in the obligations under the Credit Facility becoming secured
by substantially all of the assets of the Company and its subsidiaries that
guarantee the Credit Facility (subject to certain exceptions, including for our
new headquarters located in Seattle, WA) up to the maximum amount permitted
under the indentures governing the Notes and our existing notes (as defined
herein) without securing such notes, and contemplates a potential refinancing of
a portion of the loans under the Credit Facility with the proceeds of a new
credit facility incurred by one or more of our subsidiaries that would not be
obligors with respect to the Credit Facility, the Notes or our existing notes
and which would be guaranteed by the Company, its subsidiaries that guarantee
the Credit Facility, the Notes and our existing notes and certain of our
non-guarantor subsidiaries (the “Additional Credit Facility”). Lenders holding
the requisite portion of the obligations under the Credit Facility have
indicated their willingness to enter into an amendment on the terms described in
a detailed term sheet negotiated by the Company with the administrative agent
under the Credit Facility and consistent with the description set forth above.
However, there can be no assurances that we will enter into the Credit Facility
Amendments on the terms described herein and in such term sheet, or at all. The
Credit Facility, as amended by the Credit Facility Amendments, is referred to
herein as the “Amended Credit Facility”. The terms of the Amended Credit
Facility and of the Additional Credit Facility have not been definitively agreed
upon, and therefore their terms may differ materially from those described
herein. The effectiveness of the Credit Facility Amendments will be conditioned
on the closing of the Notes Offering, and the closing of the Notes Offering is
conditioned on the effectiveness of the Credit Facility Amendments.

As the timing and shape of the recovery remain difficult to predict, we continue
to evaluate liquidity in a variety of potential recovery scenarios. If Expedia
Group decides to raise additional



--------------------------------------------------------------------------------

capital, it expects to have a number of options available, which may include the
public market, private market, government funding, and real estate. The company
is also considering refinancing and liability management options with respect to
its 5.95% Senior Notes due 2020 (the “2020 Notes”), of which $750 million is
outstanding, including, among other things, whether to conduct an exchange offer
for such notes. There can be no assurance that any such financing will be
available at all or on attractive terms or that the holders of such notes will
elect to participate in any such exchange offer.

Pursuant to the current terms of the Credit Facility, we are subject to certain
financial maintenance covenants, including a maximum leverage ratio test and a
minimum interest coverage ratio test. We expect that the recent developments
relating to the COVID-19 outbreak will cause our Adjusted EBITDA to decline
significantly. Unless our Adjusted EBITDA significantly improves from these
expectations, we will need to amend the Credit Facility to modify or eliminate
these tests. As discussed above, we expect it is probable we will obtain this
amendment; however, we will require additional financing to meet the amended
financial maintenance covenants. We expect it is probable that the proceeds from
the private placement of shares and warrants described above or from a
contemplated issuance of senior unsecured notes will enable us to meet the
amended financial maintenance covenants. If we do not obtain the amendment and
obtain additional financing, the Credit Facility lenders could demand repayment
of the loans under the Credit Facility, adversely affecting our liquidity.

Certain Preliminary Results for the First Quarter

Overall, the first quarter started off strong, with Adjusted EBITDA above the
Company’s internal estimates across January and February. COVID-19 started to
have a limited impact on the business in January, with the virus largely limited
to the Asia Pacific region, which represents a smaller portion of Expedia
Group’s revenue mix than North America and Europe. As the virus spread across
Europe we saw increasing impact in the second half of February.

As COVID-19 spread further through Europe and significantly in the United States
during the first half of March 2020, becoming a global pandemic, we experienced
a material adverse impact on our business. In the second half of March, new
gross bookings, excluding cancellations, declined 85% to 90%, and cancellations
exceeded new bookings. Cancellations have been heavily weighted toward near-term
bookings impacted by COVID-19, while existing bookings for longer dated travel
have remained more stable.

The table below sets forth preliminary estimates with respect to certain aspects
of the Company’s performance for the quarter ended March 31, 2020. We have
provided ranges, rather than specific amounts, for the preliminary estimates
described below because our financial closing procedures for the quarter ended
March 31, 2020 are not yet complete. The below preliminary estimates have been
prepared by management based on currently available information and upon a
number of assumptions in connection with the preparation of our financial
statements and completion of the quarter. Final results may differ materially
from these preliminary estimates as a result of the completion of the financial
closing procedures, final adjustments and other developments arising between now
and the time our financial results are finalized. Prospective investors should
exercise caution in relying on this information and should not draw any
inferences from this information regarding financial or operating data not yet
provided or available.



--------------------------------------------------------------------------------

Preliminary estimates of results are inherently uncertain and subject to change,
and we undertake no obligation to update this information. In addition, these
preliminary estimates are not a comprehensive statement of our financial results
for the quarter ended March 31, 2020 and should not be viewed as a substitute
for full financial statements prepared in accordance with U.S. generally
accepted accounting principles (“GAAP”). Ernst & Young LLP has not audited,
reviewed, compiled or performed any procedures with respect to the preliminary
estimates. Accordingly, Ernst & Young LLP does not express an opinion or any
other form of assurance with respect thereto. See the sections entitled “Risk
Factors” and “Forward-Looking Statements.”

Preliminary Results for the Quarter Ended March 31, 2020

 

Metric (in millions)

   Low      High      Low % Y/Y     High % Y/Y  

Room Nights

     67        71        -17 %      -12 % 

Gross Bookings

   $ 17,057      $ 18,528        -43 %      -38 % 

Revenue

   $ 2,139      $ 2,270        -18 %      -13 % 

Adjusted EBITDA

   $ (85.0 )     $ (65.0 )       Not meaningful       Not meaningful  

A reconciliation of preliminary Adjusted EBITDA to preliminary GAAP net income
attributable to Expedia Group is not provided because we are unable to
reasonably estimate a number of the significant components of such
reconciliation at this time. These components include the possible impairment of
goodwill, intangible assets and long-term investments, as well as the provision
for income taxes, each of which has been impacted by the COVID-19 pandemic.

In addition, Expedia Group incurred approximately $75 million in restructuring
and severance charges in the quarter ended March 31, 2020, largely related to
actions taken to simplify the business and improve operational efficiency, which
includes headcount reductions. See our Current Report on Form 8-K filed on
February 25, 2020.

Goodwill, Intangibles and Long-term Investments

We are in the process of evaluating our goodwill, intangibles and long-term
investments for possible impairment. We currently believe that our goodwill
(which had a carrying value of $8.1 billion as of December 31, 2019), intangible
assets and long-term investments may be impaired due to the COVID-19 outbreak,
and it is likely that we will record a significant impairment charge when we
report our results for the quarter ended March 31, 2020.

Forward-Looking Trends

It remains impossible to predict the duration and impact of COVID-19 and how the
recovery will play out for the travel industry generally and our business in
particular, due to the extremely uncertain and unprecedented circumstances.
While we are seeing early signs of some countries starting to resume activity,
we expect our results in April 2020 to deteriorate further from March 2020 since
we anticipate a full month of impact from the current global trends. See the
sections entitled “Risk Factors” and “Forward-Looking Statements.”



--------------------------------------------------------------------------------

Private Placement

Investment Agreements

On April 23, 2020, Expedia Group entered into the Apollo Investment Agreement
and the Silver Lake Investment Agreement. The Company has agreed to issue and
sell (1) to the Apollo Purchaser, pursuant to the Apollo Investment Agreement,
600,000 shares of the Company’s newly created Series A Preferred Stock, par
value $0.001 per share (the “Series A Preferred Stock”), for a purchase price of
$980 per share, and warrants (the “Warrants”) to purchase 4.2 million shares of
the Company’s common stock, par value $0.0001 per share (“Common Stock”), for an
aggregate purchase price of $588 million and (2) to the Silver Lake Purchaser,
pursuant to the Silver Lake Investment Agreement, 600,000 shares of Series A
Preferred Stock, for a purchase price of $980 per share, and Warrants to
purchase 4.2 million shares of Common Stock, for an aggregate purchase price of
$588 million, in each case subject to, among other things, consummation of the
Notes Offering and the effectiveness of the Credit Facility Amendments. Upon
consummation of the transactions contemplated by the Investment Agreements, the
Company will pay certain fees in an aggregate amount of $12,000,000 to
affiliates of the Apollo Purchaser and the Silver Lake Purchaser. On the terms
and subject to the conditions set forth in the Investment Agreements, from and
after the closing, (1) each of the Apollo Purchaser and the Silver Lake
Purchaser will be entitled to designate one representative for nomination to the
Board of Directors of the Company (the “Board”) and (2) the Apollo Purchaser
will be entitled to designate one non-voting observer to the Board, in each case
until such time as the applicable Purchaser and its Permitted Transferees (as
defined in the Investment Agreements) no longer beneficially own (a) at least
50% of the shares of Series A Preferred Stock purchased by the applicable
Purchaser under the Investment Agreement (unless the applicable Purchaser holds
less than 50% of the shares of Series A Preferred Stock as a result of
redemptions by the Company, in which case the reference to 50% shall be replaced
with a reference to 20%) and (b) Warrants and/or Common Stock for which the
Warrants were exercised that represent in the aggregate and on an as exercised
basis, at least 50% of the shares underlying the Warrants purchased by the
applicable Purchaser under the Investment Agreement.

Form of Certificate of Designations

Dividends on each share of Series A Preferred Stock will accrue daily on the
Preference Amount (as defined below) at the then-applicable Dividend Rate (as
defined below) and will be payable semi-annually in arrears. As used herein,
“Dividend Rate” with respect to the Series A Preferred Stock means (a) from the
closing until the day immediately preceding the fifth anniversary of the
closing, 9.5% per annum, (b) beginning on each of the fifth, sixth and seventh
anniversaries of the closing, the then-applicable Dividend Rate shall be
increased by 100 basis points on each such yearly anniversary, and (c) beginning
on each of the eighth and ninth anniversaries of the closing date, the
then-applicable Dividend Rate shall be increased by 150 basis points on each
such yearly anniversary. The Dividend Rate is also subject to certain
adjustments if the Company incurs indebtedness causing its leverage to exceed
certain thresholds. Dividends are payable (a) until the third anniversary of the
closing, either in cash or through an accrual of unpaid dividends (“Dividend
Accrual”), at the Company’s option, (b) from the third anniversary of the
closing until the sixth anniversary of the closing, either in cash or in a
combination of cash and Dividend Accrual (with no more than 50% of the total
amount of such Dividend being paid through a Dividend Accrual), at the Company’s
option and (c) thereafter, in cash.



--------------------------------------------------------------------------------

The Series A Preferred Stock will rank senior to the Common Stock and the
Class B common stock, par value $0.0001 per share, of the Company (the “Class B
Common Stock”) with respect to dividend rights, redemption rights and rights on
the distribution of assets on any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company.

At any time on or before the first anniversary of the closing, the Company may
redeem all or any portion of the Series A Preferred Stock in cash at a price
equal to 105.0% of the sum of the original liquidation preference of $1,000 per
share of Series A Preferred Stock plus any Dividend Accruals (the “Preference
Amount”) plus accrued and unpaid distributions as of the redemption date. Any
time after the first anniversary of the closing, but on or prior to the second
anniversary of the closing, the Company may redeem all or any portion of the
Series A Preferred Stock in cash at a price equal to 103.0% of the Preference
Amount, plus accrued and unpaid distributions as of the redemption date. Any
time after the second anniversary of the closing but on or prior to the third
anniversary of the closing, the Company may redeem all or any portion of the
Series A Preferred Stock in cash at a price equal to 102.0% of the Preference
Amount, plus accrued and unpaid distributions as of the redemption date. Any
time after the third anniversary of the closing but on or prior to the fourth
anniversary of the closing, the Company may redeem all or any portion of the
Series A Preferred Stock in cash at a price equal to 101.0% of the Preference
Amount, plus accrued and unpaid distributions as of the redemption date. At any
time after the fourth anniversary of the closing, the Company may redeem all or
any portion of the Series A Preferred Stock in cash at a price equal to the
Preference Amount, plus accrued and unpaid distributions as of the redemption
date. The Series A Preferred Stock is not convertible into Common Stock or
Class B Common Stock. Each holder of Series A Preferred Stock will have one vote
per share on any matter on which holders of Series A Preferred are entitled to
vote separately as a class (as described below), whether at a meeting or by
written consent. The holders of shares of Series A Preferred Stock do not
otherwise have any voting rights.

The vote or consent of the holders of at least two-thirds of the shares of
Series A Preferred Stock outstanding at such time, voting together as a separate
class, is required in order for the Company to (i) amend, alter or repeal any
provision of its Amended and Restated Certificate of Incorporation (including
the certificates of designations relating to the Series A Preferred Stock) in a
manner that would have an adverse effect on the rights, preferences or
privileges of the Series A Preferred Stock, as applicable, (ii) issue, any
capital stock ranking senior or pari passu to the Series A Preferred Stock,
other than certain issuances to a governmental entity in connection with a
financing transaction or (iii) liquidation, dissolution or winding up of the
Company.

Form of Warrant

Pursuant to the Investment Agreements, the Company has agreed to issue to each
of (1) the Silver Lake Purchasers (in the aggregate) and (2) the Apollo
Purchaser, Warrants to purchase 4.2 million shares of Common Stock at an
exercise price of $72.00 per share, subject to certain customary anti-dilution
adjustments provided under the Warrants, including for stock splits,
reclassifications, combinations and dividends or distributions made by the
Company on the Common Stock. The Warrants are exercisable on a net settlement
basis. The Warrants expire ten years after the closing date.



--------------------------------------------------------------------------------

Form of Registration Rights Agreement

Pursuant to the Investment Agreements, the Company and the Purchasers will enter
into a Registration Rights Agreement, pursuant to which the Purchasers will be
entitled to customary registration rights with respect to the shares of Common
Stock for which the Warrants may be exercised and, from and after the fifth
anniversary of the closing, the Series A Preferred Stock.

The Investment Agreements (including the forms of Certificate of Designations,
Warrants and Registration Rights Agreement) contain other customary covenants
and agreements, including certain standstill provisions and customary preemptive
rights. The foregoing description of the Investment Agreements, the terms of the
Series A Preferred Stock, the form of Certificate of Designations, the form of
Warrants and the form of Registration Rights Agreement and the transactions
contemplated thereby is not complete and is qualified in its entirety by
reference to the full text of the Apollo Investment Agreement and the Silver
Lake Investment Agreement (and the forms of the Certificate of Designations,
Warrant and Registration Rights Agreement attached thereto) which will be
attached to a Current Report of the Company on Form 8-K filed with the SEC.

The issuances of the shares of Series A Preferred Stock and Warrants pursuant to
the Investment Agreement are intended to be exempt from registration under the
Securities Act, by virtue of the exemption provided by Section 4(a)(2) of the
Securities Act.

Credit Facility Amendments

As of April 23, 2020, lenders (the “Consenting Lenders”) holding the requisite
portion of obligations under the Credit Facility to effect the Credit Facility
Amendments have indicated their willingness to enter into an amendment to the
Company’s existing Credit Facility to, among other things, suspend the maximum
leverage ratio covenant until the fiscal quarter ending December 31, 2021,
increase the maximum permissible leverage ratio (once such covenant is
reinstated), eliminate the covenant imposing a minimum permissible ratio of
consolidated EBITDA to consolidated cash interest expense and add a covenant
regarding minimum liquidity, as well as to make certain other amendments to the
affirmative and negative covenants therein. The Credit Facility Amendments would
also result in the obligations under the Amended Credit Facility becoming
secured by substantially all of the assets of the Company and its subsidiaries
that guarantee the Credit Facility (subject to certain exceptions, including for
our new headquarters located in Seattle, WA) up to the maximum amount permitted
under the indentures governing the Notes and the Existing Notes as of the
Amended Credit Facility Effective Date (as defined below) without securing such
notes. Aggregate commitments under the Amended Credit Facility will initially
total $2 billion, and will mature on May 31, 2023.

Pursuant to the expected terms of the Amended Credit Facility, the Company has
agreed to use reasonable best efforts to enter into (and to cause certain of its
subsidiaries, including certain of its subsidiaries that are not guarantors of
the Notes or our Existing Notes, to enter into), promptly after the Amended
Credit Facility Effective Date, the Additional Credit Facility on specified
terms



--------------------------------------------------------------------------------

in an aggregate principal amount up to approximately $855 million. Upon the
establishment of the Additional Credit Facility, the Company is expected to
prepay indebtedness, and reduce commitments, under the Amended Credit Facility,
in an amount equal to the aggregate commitments in respect of the Additional
Credit Facility.

Loans under the Amended Credit Facility held by Consenting Lenders are expected
to bear interest (A) in the case of eurocurrency loans, at rates ranging from
(i) prior to December 31, 2021, 2.35% per annum for any day that the aggregate
unused commitments and funded exposure under the Amended Credit Facility exceed
$1.145 billion to 2.25% per annum otherwise and (ii) on and after December 31,
2021, or prior to such date if the leverage ratio, as of the end of the most
recently ended fiscal quarter for which financial statements have been
delivered, calculated on an annualized basis using consolidated EBITDA for the
two most recently ended fiscal quarters included in such financial statements
multiplied by two is not greater than 5.00:1.00, 1.10% to 1.85% per annum for
any day that the aggregate unused commitments and funded exposure under the
Amended Credit Facility exceed $1.145 billion and, otherwise, ranging from 1.00%
to 1.75% per annum in each case, depending on the Company’s credit ratings, and
(B) in the case of base rate loans, at rates ranging from (i) prior to
December 31, 2021, 1.35% per annum for any day that the aggregate unused
commitments and funded exposure under the Amended Credit Facility exceed
$1.145 billion to 1.25% per annum otherwise and (ii) on and after December 31,
2021, or prior to such date if the leverage ratio condition referred to above is
satisfied, 0.10% to 0.85% per annum for any day that the aggregate unused
commitments and funded exposure under the Amended Credit Facility exceed
$1.145 billion, and, otherwise, ranging from 0.00% to 0.75% per annum in each
case, depending on the Company’s credit ratings.

Loans under the Amended Credit Facility held by lenders other than Consenting
Lenders are expected to bear interest at rates ranging from 1.00% to 1.75% per
annum, in the case of eurocurrency loans, and ranging from 0.00% to 0.75% per
annum, in the case of base rate loans, in each case, depending on the Company’s
credit ratings.

The effectiveness of the Credit Facility Amendments will be conditioned on, in
addition to customary closing conditions, the closing of the Notes Offering (the
date such conditions are satisfied, the “Amended Credit Facility Effective
Date”).

The terms of the Amended Credit Facility and of the Additional Credit Facility
have not been definitively agreed upon, and therefore their terms may differ
materially from those described herein.

 

  2.

The Current Report of the Company on Form 8-K filed on the afternoon of
April 23, 2020 with the SEC.



--------------------------------------------------------------------------------

Schedule 2.06

Initial Issuing Bank LC Commitment

 

Issuing Bank

   LC Commitment  

JPMorgan Chase Bank, N.A.

   $ 40,000,000  

BNP Paribas

   $ 40,000,000  

Bank of America, N.A.

   $ 40,000,000  



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

Litigation Relating to Hotel Occupancy Taxes

A number of jurisdictions in the United States have filed lawsuits against
online travel companies, including Expedia Group companies such as Hotels.com,
Expedia, Hotwire, Orbitz and HomeAway, claiming that such travel companies have
failed to collect and/or pay taxes (e.g., occupancy taxes, business privilege
taxes, excise taxes, sales taxes, etc.), as well as related claims such as
unjust enrichment, restitution, conversion and violation of consumer protection
statutes, and seeking monetary (including tax, interest, and penalties) and/or
declaratory relief. In addition, we may file complaints contesting tax
assessments made by states, counties and municipalities seeking to obligate
online travel companies, including certain Expedia Group companies, to collect
and remit certain taxes, either retroactively or prospectively, or both.
Moreover, certain jurisdictions may require us to pay tax assessments prior to
contesting any such assessments. This requirement is commonly referred to as
“pay-to-play.” Payment of these amounts is not an admission that we believe we
are subject to such taxes and, even when such payments are made, we continue to
defend our position vigorously.

Actions Filed by Individual States, Cities and Counties

City of San Antonio, Texas Litigation. On May 8, 2006, the city of San Antonio
filed a putative statewide class action in federal court against a number of
online travel companies, including Expedia, Hotels.com, Hotwire, and Orbitz,
alleging that the defendants failed to pay hotel accommodations taxes as
required by municipal ordinance. On October 30, 2009, a jury verdict was entered
finding that the defendant online travel companies “control hotels,” and
awarding approximately $15 million for historical damages against the Expedia
Group companies. The jury also found that defendants were not liable for
conversion or punitive damages. On April 4, 2013, the court entered a final
judgment holding the online travel companies liable for hotel occupancy taxes to
counties and cities in the statewide class action. On April 11, 2016, the court
entered an amended judgment including approximately $68 million in tax, interest
and penalty amounts for the Expedia Group companies, including Orbitz, and the
defendants appealed. On November 29, 2017, the Fifth Circuit issued an opinion
reversing the district court and rendering judgment for the defendant online
travel companies, finding that the amounts charged by the defendants for their
services are not subject to the hotel accommodations taxes at issue. The
district court entered final judgment in favor of the defendant online travel
companies on March 28, 2018, and the defendants submitted their request for an
award of reimbursable costs. On June 26, 2019, the district court granted in
part the defendants’ request, awarding the defendants approximately
$2.25 million in reimbursable costs. On July 26, 2019, plaintiffs filed a notice
of appeal from a portion of that decision. That appeal remains pending.

Nassau County, New York Litigation. On October 24, 2006, the county of Nassau,
New York filed a putative statewide class action in federal court against a
number of online travel companies, including Expedia, Hotels.com, Hotwire, and
Orbitz, which was subsequently dismissed and refiled in state court. The
complaint alleged that the defendants failed to pay hotel



--------------------------------------------------------------------------------

accommodation taxes as required by local ordinances to certain local governments
in New York. The trial court certified the case as a class action, but the New
York Supreme Court Appellate Division reversed that order. Additional
county/city plaintiffs subsequently joined the case as intervenor plaintiffs. On
December 2, 2016, the court granted defendants’ motion for summary judgment with
respect to Nassau County’s claims on the grounds that the enabling statute for
plaintiff’s tax ordinance did not impose a tax on defendants’ fees. On March 22,
2017, the court granted defendants’ motion for summary judgment against the
additional intervenor plaintiffs. Nassau County and the intervenor-plaintiffs
appealed the court’s dismissal of their claims and that appeal remains pending.

Pine Bluff, Arkansas Litigation. On September 25, 2009, Pine Bluff Advertising
and Promotion Commission and Jefferson County filed a class action against a
number of online travel companies, including Expedia, Hotels.com, Hotwire and
Orbitz alleging that defendants failed to collect and/or pay taxes under hotel
tax occupancy ordinances. The court denied defendants’ motion to dismiss and
granted plaintiffs’ motion for class certification. Defendants appealed the
class certification decision and, on October 10, 2013, the Arkansas Supreme
Court affirmed that decision. On February 1, 2018, the trial court granted
plaintiffs’ motion for summary judgment and denied defendants’ motion for
summary judgment on the issue of tax liability. Defendants appealed, and the
plaintiffs filed a motion to dismiss the appeal as premature. On December 12,
2019 the Arkansas Supreme Court dismissed the appeal as premature and remanded
for further proceedings in the trial court. The matter is currently pending in
the trial court on damages issues. The prosecuting attorney for the Arkansas
Sixth Judicial District filed a Complaint in Intervention, purportedly on behalf
of the State of Arkansas, which the trial court granted, over defendants’
objections, in an order dated February 19, 2020. Defendants’ filed a motion to
dismiss the complaint in intervention on March 20, 2020. The intervenor filed a
motion for partial summary judgment on liability on March 26, 2020. Both motions
remain pending.

State of Mississippi Litigation. On December 29, 2011, the State of Mississippi
brought suit against a number of online travel companies, including Expedia,
Hotels.com, Hotwire and Orbitz. The complaint included claims for declaratory
judgment, injunctive relief, violations of state sales tax statute and local
ordinances, violation of Consumer Protection Act, conversion, unjust enrichment,
constructive trust, money had and received and joint venture liability. On
October 19, 2018, the court entered an agreed order dismissing the Consumer
Protection Act claim. The parties filed cross motions for partial summary
judgment and, on July 2, 2019, the trial court granted the State of
Mississippi’s motion and denied the defendant online travel companies’ cross
motion. On July 23, 2019, defendants filed a petition for interlocutory review
of the trial court’s partial summary judgment decision, which was denied by the
Mississippi Supreme Court on December 12, 2019. On July 30, 2019, defendants
filed a motion to stay further proceedings in the trial court, which the trial
court denied on October 1, 2019. On October 4, 2019, defendants filed a motion
to stay the trial court proceedings with the Mississippi Supreme Court, which
that Court dismissed as moot after denying defendants’ petition for
interlocutory appeal. The matter is currently pending in the trial court on
damages issues. On March 5, 2020, the parties filed cross motions for summary
judgment on damages issues; a hearing on those motions is currently scheduled
for June 17, 2020. A trial on damages issues is currently scheduled for October
2020.



--------------------------------------------------------------------------------

Arizona Cities Litigation. Tax assessments were issued in 2013 by 12 Arizona
cities (Apache Junction, Chandler, Flagstaff, Glendale, Mesa, Nogales, Peoria,
Phoenix, Prescott, Scottsdale, Tempe and Tucson) against a group of online
travel companies including Expedia, Hotels.com, Hotwire and Orbitz. The online
travel companies protested and petitioned for redetermination of the
assessments. On May 28, 2014, the Municipal Tax Hearing Officer granted the
online travel companies’ protests and ordered the cities to abate the
assessments. The cities appealed to the Arizona Tax Court, which granted the
cities’ motion for summary judgment in part and denied it in part on April 20,
2016. The parties filed cross appeals, and, on September 6, 2018, the Arizona
Court of Appeals affirmed in part and reversed in part the Arizona Tax Court’s
decision. The Arizona Supreme Court accepted review and, on September 9, 2019,
issued a decision affirming in part, reversing in part and remanding the case
for further proceedings. The matter is currently pending in the Arizona Tax
Court on damages issues.

State of Louisiana/City of New Orleans Litigation. On August 24, 2016, the State
of Louisiana Department of Revenue and the City of New Orleans filed a lawsuit
in Louisiana state court against a number of online travel companies, including
Expedia, Hotels.com, Hotwire, Orbitz and Egencia. The complaint alleges claims
for declaratory judgment, violation of state and city tax laws, unfair trade
practices, breach of fiduciary duty, and imposition of a constructive trust. The
defendant online travel companies filed a motion for judgment on the pleadings
seeking dismissal of plaintiffs’ common law and unfair trade practices claims.
On March 6, 2017, the court denied the motion. Defendants’ applications for a
supervisory writ to appeal the court’s decision were denied by the Louisiana
Court of Appeals and the Louisiana Supreme Court. On June 24, 2019, the
plaintiffs filed a motion for partial summary judgment, which the defendants
will oppose. On August 23, 2019, the City of Baton Rouge and the Parish of East
Baton Rouge filed a petition to intervene in the lawsuit, which the court
granted on September 9, 2019. On August 27, 2019, a Special Master was assigned
to the case. On November 1, 2019, St. Tammany Parrish filed a motion to
intervene in the lawsuit, which the court granted on January 2, 2020. On
December 23, 2019, the Lafayette Parish School System, the Rapides Parish Police
Jury, the Bossier City-Parish Sales and Use Tax Division; the City of Monroe and
the Caddo-Shreveport Sales and Use Tax Commission filed a motion for leave to
intervene, which the court granted on January 24, 2020. On December 26, 2019,
Calcasieu Parish Sales and Use Tax Department also filed a motion for leave to
intervene, which remains pending.

Jefferson Parish, Louisiana Litigation. On January 2, 2019, Jefferson Parish,
Louisiana filed a lawsuit in Louisiana state court against a number of online
travel companies, including Expedia, Hotels.com, Hotwire, Orbitz and Egencia.
The complaint alleges claims for declaratory judgment, violation of state and
local tax laws, unfair trade practices, breach of fiduciary duty, and imposition
of a constructive trust. On March 22, 2019, the defendant online travel
companies filed a motion for judgment on the pleadings seeking dismissal of
plaintiff’s common law and unfair trade practices claims. On June 12, 2019, the
court granted the motion in part and denied the motion in part.

In addition, HomeAway is a party in the following proceedings:

Palm Beach, Florida Litigation. On January 13, 2014, Palm Beach County, Florida
filed a lawsuit in Florida state court against HomeAway and other vacation
rental listing businesses



--------------------------------------------------------------------------------

seeking tourist development taxes imposed by Palm Beach County. The parties
filed cross motions for summary judgment, and, on January 23, 2019, the trial
court granted defendants’ motion, finding that defendants are not responsible
for the tax. On February 26, 2019, the plaintiff filed a notice of appeal. On
March 25, 2020, the Florida Fourth District Court of Appeals affirmed the trial
court’s decision that defendants are not subject to tax.

Miami Dade County, Florida Litigation. On October 30, 2018, Miami-Dade County,
Florida filed a lawsuit in Florida state court against HomeAway and Expedia for
a declaratory judgment and supplemental relief. The lawsuit seeks a declaration
that HomeAway is obligated to collect and remit transient rental taxes imposed
by Miami-Dade County. On January 11, 2019, defendants filed a motion to dismiss,
which the court granted in part and denied in part on March 19, 2019. On
March 29, 2019, the plaintiff county filed an amended complaint. On April 29,
defendants filed a motion to dismiss that complaint. On June 17, 2019, the court
granted the motion in part and denied the motion in part. On June 18, 2019, the
plaintiff filed a second amended complaint. Defendants filed a partial motion to
dismiss that complaint on July 12, 2019. The motion remains pending. The parties
reached a settlement agreement and, on April 7, 2020, the plaintiff filed a
notice of voluntary dismissal without prejudice, thereby ending the proceeding.

Broward County, Florida Litigation. On January 11, 2019, Broward County, Florida
filed a lawsuit in Florida state court against HomeAway for a declaratory
judgment and supplemental relief. The lawsuit seeks a declaration that HomeAway
is obligated to collect and remit tourist development taxes imposed by Broward
County and also seeks enforcement of a subpoena.    On March 1, 2019, HomeAway
filed a motion to dismiss; thereafter, on March 8, 2019, plaintiff filed an
amended complaint.

Notices of Audit or Tax Assessments

At various times, the Company has also received notices of audit, or tax
assessments from over 20 states or counties and over 80 municipalities
concerning its possible obligations with respect to state and local occupancy or
other taxes.

Non-Tax Litigation and Other Legal Proceedings

Putative Class Action Litigation

Buckeye Tree Lodge Lawsuit. On August 17, 2016, a putative class action lawsuit
was filed in federal district court in the Northern District of California
against Expedia, Hotels.com, Orbitz, Expedia Australia Investments Pty Ltd. and
trivago relating to alleged false advertising. The putative class is comprised
of hotels and other providers of overnight accommodations whose names appeared
on the Expedia Group defendants’ websites with whom the defendants allegedly did
not have a booking agreement during the relevant time period. The complaint
asserts claims against the Expedia Group defendants for violations of the Lanham
Act, the California Business & Professions Code, intentional and negligent
interference with prospective economic advantage, unjust enrichment and
restitution. On January 12, 2017, the court granted defendants’ motion to
dismiss plaintiff’s claims for intentional and negligent interference with
prospective economic advantage without prejudice. On March 7, 2017, a related
putative class action was filed in the same court asserting similar claims. The
cases were consolidated, and an



--------------------------------------------------------------------------------

amended consolidated complaint was filed (which did not name trivago as a
defendant). On May 17, 2018, the court denied plaintiffs’ motion for class
certification. Plaintiffs filed a renewed motion for class certification, and,
on March 13, 2019, the court denied certification of a damages class but granted
certification for a narrow injunctive relief only class. Plaintiffs filed a
motion for summary judgment on January 21, 2020. Expedia filed a cross motion
for summary judgment on February 19, 2020. The court has scheduled a hearing on
those motions for May 21, 2020. The June 2020 trial date has been vacated.

Israeli Putative Class Action Lawsuit (Silis). In or around September 2016, a
putative class action lawsuit was filed in the District Court in Tel Aviv,
Israel against Hotels.com. The plaintiff generally alleges that Hotels.com
violated Israeli consumer protection laws in various ways by failing to
calculate and display VAT charges in pricing displays shown to Israeli
consumers. The plaintiff has filed a motion for class certification which
Hotels.com has opposed.

Israeli Putative Class Action Lawsuit (Ze’ev). In or around January 2018, a
putative class action lawsuit was filed in the District Court in Lod, Israel
against a number of online travel companies including Expedia, Inc. and
Hotels.com. The plaintiff generally alleges that the defendants violated Israeli
consumer laws by limiting hotel price competition. The plaintiff has filed a
motion for class certification which defendants will oppose.

Cases against HomeAway.com, Inc. On March 15, 2016, a putative class action suit
was filed in federal district court in Texas against HomeAway.com, Inc. related
to its implementation of a service fee. The putative class was comprised of
homeowners that list their properties on HomeAway’s websites for rent. The
complaint asserted claims against HomeAway for breach of contract, breach of the
duty of good faith and fair dealing, fraud, fraudulent concealment, and
violations of the state consumer protection statutes. Subsequently, three other
putative class action lawsuits were filed making similar claims. After a series
of motions and appeals, three of the four lawsuits were dismissed and compelled
to individual arbitration; one (Kirkpatrick) is proceeding as a putative class
action in the Texas federal district court. In the Kirkpatrick case, on May 16,
2018, the district court dismissed plaintiff’s breach of contract claim with
prejudice. The district court heard argument on plaintiff’s motion for class
certification on October 16, 2019, and the parties await a ruling.

Other Legal Proceedings

New York City Litigation. On August 24, 2018, HomeAway filed a lawsuit against
the City of New York seeking a declaration that the City’s ordinance governing
hosting platforms violates the Stored Communications Act, the First and Fourth
Amendments of the United States Constitution, and the New York Constitution. On
September 4, 2018, HomeAway filed a motion for a preliminary injunction to
enjoin enforcement of the law on the same grounds. On January 3, 2019, the court
granted HomeAway’s motion for a preliminary injunction based on Fourth Amendment
grounds, which stays enforcement of the City’s law pending a final ruling on the
merits of the lawsuit. On February 14, 2020, the court stayed the proceedings to
allow the parties to explore settlement discussions.

Helms-Burton Litigation. On September 11, 2019, a purported class action was
filed in the U.S. District Court for the Southern District of Florida alleging
violations of Title III of the Cuban Liberty and Democratic Solidarity Act, also
known as the Helms-Burton Act. The



--------------------------------------------------------------------------------

complaint, filed by Marciela Mata, et al., alleges that class members hold an
interest in property that was expropriated by the Cuban government and
subsequently became the location of a hotel owned by Melia Hotels International.
It further alleges that Expedia, Inc., Hotels.com and Orbitz LLC trafficked in
that property by facilitating reservations for travelers. Between September 2019
and January 2020, two additional class actions and three individual actions
alleging similar claims related to additional properties were filed (Glen v.
Expedia, Inc., et al.; Trinidad v. Expedia, Inc.; Del Valle, et al. v. Expedia,
Inc., et al.; Echevarria v. Expedia, Inc.; Echevarria, et al. v. Expedia, Inc.,
et al.). Four of the actions are pending in the Southern District of Florida and
one action is pending in the U.S. District Court of Delaware. The Expedia
Defendants’ motions to dismiss are pending in the Echevarria (No.
1:19-cv-22620-FAM), Trinidad, and Del Valle cases. All deadlines in both
Echevarria cases and the Trinidad case are stayed until May 25, 2020. The Mata
action has been administratively adjourned until the parties agree to recommence
the action and related jurisdictional discovery.

Stockholder Litigation

In Re Orbitz Worldwide, Inc. Consolidated Stockholder Litigation, Case No.
10711-VCP (Court of Chancery of the State of Delaware). On April 8, 2015, an
amended class action complaint was brought against Expedia, Inc. and Orbitz
Worldwide, Inc. relating to the merger agreement signed by the parties.
Plaintiffs assert claims for breach of fiduciary duty by the Orbitz Board of
Directors and claims against Expedia for aiding and abetting in the Orbitz
directors’ breach of their duties. Plaintiffs specifically claim that the Orbitz
Board breached their fiduciary duties by agreeing to an inadequate price for the
transaction and unreasonable deal protection devices. On May 20, 2015, Orbitz,
Orbitz’s directors, and the plaintiffs entered into an agreement in principle to
settle the lawsuit. On August 29, 2016, plaintiffs filed a notice of dismissal
and reserved their rights to seek an award of attorneys’ fees.

In re Expedia Group, Inc. Stockholders Litigation, On August 12, 2019, the
Delaware Court of Chancery granted a stipulated motion consolidating three
lawsuits that had been filed by Expedia shareholders in the Delaware Court of
Chancery in connection with the Company’s acquisition of Liberty Expedia
Holdings, Inc. (“LEXE”): (1) Teamsters Union Local No. 142 Pension Fund v. Barry
Diller, et. al.; (2) Plaut v. Diller, et al.; and (3) Steamfitters local 449
Pension Plan v. Diller et al. These actions purported to assert, among other
things, direct and derivative claims against current and one former members of
the Company’s board of directors, and the Company as a nominal defendant.
Plaintiffs allege that the individual defendants violated their fiduciary duties
by wrongfully causing the Company to enter into certain agreements with the
Company’s Executive Chairman, in connection with the Company’s acquisition of
LEXE on July 26, 2019. On September 20, 2019, the court appointed a lead
plaintiff and its counsel and ordered the filing of a consolidated amended
complaint. On December 11, 2019, a Special Litigation Committee of the Board of
Directors of Expedia Group, Inc. (“SLC”) filed a motion to stay the litigation
pending completion of the SLC’s investigation into the allegations in the
consolidated amended complaint. Plaintiffs opposed the motion to stay and filed
a motion for leave to file an amended consolidated complaint. On January 9,
2020, the court granted the SLC’s motion for a stay, ordered the action stayed
for six months from the filing date of the motion, and granted Plaintiffs’
motion for leave to file an amended consolidated complaint. On April 13, 2020,
the court granted the SLC’s motion for an extension and extended the stay until
September 11, 2020.



--------------------------------------------------------------------------------

Competition and Consumer Matters

Over the last several years, the online travel industry has become the subject
of investigations by various national competition authorities (“NCAs”),
particularly in Europe. Expedia Group companies are or have been involved in
investigations predominately related to whether certain parity clauses in
contracts between Expedia Group entities and accommodation providers, sometimes
also referred to as “most favored nation” or “MFN” provisions, are
anti-competitive.

In Europe, investigations or inquiries into contractual parity provisions
between hotels and online travel companies, including Expedia Group companies,
were initiated in 2012, 2013 and 2014 by NCAs in Austria, Belgium, Czech
Republic, Denmark, France, Germany, Greece, Hungary, Ireland, Italy, Poland,
Sweden and Switzerland. While the ultimate outcome of some of these
investigations or inquiries remains uncertain, and the Expedia Group companies’
circumstances are distinguishable from other online travel companies subject to
similar investigations and inquiries, we note in this context that on April 21,
2015, the French, Italian and Swedish NCAs, working in close cooperation with
the European Commission, announced that they had accepted formal commitments
offered by Booking.com to resolve and close the investigations against
Booking.com in France, Italy and Sweden by Booking.com removing and/or modifying
certain rate, conditions and availability parity provisions in its contracts
with accommodation providers in France, Italy and Sweden as of July 1, 2015,
among other commitments. Booking.com voluntarily extended the geographic scope
of these commitments to accommodation providers throughout Europe as of the same
date.

With effect from August 1, 2015, Expedia Group companies waived certain rate,
conditions and availability parity clauses in agreements with European hotel
partners for a period of five years. While the Expedia Group companies maintain
that their parity clauses have always been lawful and in compliance with
competition law, these waivers were nevertheless implemented as a positive step
towards facilitating the closure of the open investigations into such clauses on
a harmonized pan-European basis. Following the implementation of the Expedia
Group companies’ waivers, nearly all NCAs in Europe have announced either the
closure of their investigation or inquiries involving Expedia Group companies or
a decision not to open an investigation or inquiry involving Expedia Group
companies. Below are descriptions of additional rate parity-related matters of
note in Europe.

The German Federal Cartel Office (“FCO”) has required another online travel
company, Hotel Reservation Service (“HRS”), to remove certain clauses from its
contracts with hotels. HRS’ appeal of this decision was rejected by the Higher
Regional Court Düsseldorf on January 9, 2015. On December 23, 2015, the FCO
announced that it had also required Booking.com by way of an infringement
decision to remove certain clauses from its contracts with German hotels.
Booking.com has appealed the decision and the appeal was heard by the Higher
Regional Court Düsseldorf on February 8, 2017. On June 4, 2019, the Higher
Regional Court Düsseldorf issued its judgment in this matter and ruled that
certain parity clauses are in compliance with applicable German and European
competition rules and the FCO’s prohibition order against Booking.com



--------------------------------------------------------------------------------

was annulled. The decision is not yet final as the FCO has applied to the German
Federal Supreme Court to admit an appeal from the decision. The FCO’s case
against the Expedia Group companies’ contractual parity provisions with
accommodation providers in Germany remains open but is still at a preliminary
stage with no formal allegations of wrong doing having been communicated to the
Expedia Group companies to date.

The Italian competition authority’s case closure decision against Booking.com
and Expedia Group companies has subsequently been appealed by two Italian hotel
trade associations, i.e. Federalberghi and AICA. The Federalberghi appeal
remains at an early stage and no hearing date has been fixed; the AICA appeal
was cancelled for lack of interest of the AICA on December 12, 2019.

On November 6, 2015, the Swiss competition authority announced that it had
issued a final decision finding certain parity terms existing in previous
versions of agreements between Swiss hotels and each of certain Expedia Group
companies, Booking.com and HRS to be prohibited under Swiss law. The decision
explicitly notes that the Expedia Group companies’ current contract terms with
Swiss hotels are not subject to this prohibition. The Swiss competition
authority imposed no fines or other sanctions against the Expedia Group
companies and did not find an abuse of a dominant market position by the Expedia
Group companies.

On December 10, 2019, the French Competition Authority dismissed all antitrust
complaints filed by hotel unions and Accor against Expedia Group companies
regarding MFNs and other alleged business practices.

The Directorate General for Competition, Consumer Affairs and Repression of
Fraud (the “DGCCRF”), a directorate of the French Ministry of Economy and
Finance with authority over unfair trading practices, brought a lawsuit in
France against Expedia Group companies objecting to certain parity clauses in
contracts between Expedia Group companies and French hotels. In May 2015, the
French court ruled that certain of the parity provisions in certain contracts
that were the subject of the lawsuit were not in compliance with French
commercial law but imposed no fine and no injunction. The DGCCRF appealed the
decision and, on June 21, 2017, the Paris Court of Appeal published a judgment
overturning the decision. The court annulled parity clauses contained in the
agreements at issue, ordered the Expedia Group companies to amend their
contracts, and imposed a fine. The Expedia Group companies have appealed the
decision. That appeal remains pending.

Hotelverband Deutschland (“IHA”) e.V. (a German hotel association) brought
proceedings before the Cologne regional court against Expedia, Inc., Expedia.com
GmbH and Expedia Lodging Partner Services Sàrl. IHA applied for a ‘cease and
desist’ order against these companies in relation to the enforcement of certain
rate and availability parity clauses contained in contracts with hotels in
Germany. On or around February 16, 2017, the court dismissed IHA’s action and
declared the claimant liable for the Expedia Group defendants’ statutory
costs. IHA appealed the decision and, on December 4, 2017, the Court of Appeals
rejected IHA’s appeal. The Court of Appeals expressly confirmed that Expedia
Group’s MFNs are in compliance both with European and German competition law.
While IHA had indicated an intention to appeal the decision to the Federal
Supreme Court, it has not lodged an appeal within the applicable deadline, with
the consequence that the Court of Appeals judgment has now become final.

A working group of 10 European NCAs (Belgium, Czech Republic, Denmark, France,
Hungary, Ireland, Italy, Netherlands, Sweden and the United Kingdom) and the
European



--------------------------------------------------------------------------------

Commission has been established by the European Competition Network (“ECN”) at
the end of 2015 to monitor the functioning of the online hotel booking sector,
following amendments made by a number of online travel companies (including
Booking.com and Expedia Group companies) in relation to certain parity
provisions in their contracts with hotels. The working group issued
questionnaires to online travel agencies including Expedia Group companies,
metasearch sites and hotels in 2016. The underlying results of the ECN
monitoring exercise were published on April 6, 2017.

Legislative bodies in France (July 2015), Austria (December 2016), Italy (August
2017) and Belgium (August 2018) have also adopted new domestic anti-parity
clause legislation. Expedia Group believes each of these pieces of legislation
violates both EU and national legal principles and therefore, Expedia Group
companies have challenged these laws at the European Commission. A motion
requesting the Swiss government to take action on narrow price parity has been
adopted in the Swiss parliament. The Swiss government is now required to draft
legislation implementing the motion. The Company is unable to predict whether
and with what content legislation will ultimately be adopted and, if so, when
this might be the case. It is not yet clear how any adopted domestic anti-parity
clause legislations and/or any possible future legislation in this area may
affect Expedia Group’s business.

Outside of Europe, a number of NCAs have also opened investigations or inquired
about contractual parity provisions in contracts between hotels and online
travel companies in their respective territories, including Expedia Group
companies. A Brazilian hotel sector association — Forum de Operadores Hoteleiros
do Brasil — filed a complaint with the Brazilian Administrative Council for
Economic Defence (“CADE”) against a number of online travel companies, including
Booking.com, Decolar.com and Expedia Group companies, on July 27, 2016 with
respect to parity provisions in contracts between hotels and online travel
companies. On September 13, 2016, the Expedia Group companies submitted a
response to the complaint to CADE. On March 27, 2018, the Expedia Group
companies resolved CADE’s concerns based on a settlement implementing waivers
substantially similar to those provided to accommodation providers in Europe. In
late 2016, Expedia Group companies resolved the concerns of the Australia and
New Zealand NCAs based on implementation of the waivers substantially similar to
those provided to accommodation providers in Europe (on September 1, 2016 in
Australia and on October 28, 2016 in New Zealand). On and with effect from
March 22, 2019, Expedia Group voluntarily and unilaterally waived certain
additional rate parity provisions in agreements with Australian hotel
partners. The ACCC confirmed it has ceased its investigation into Expedia’s
conduct in relation to such rate parity provisions in around November 2019.
Expedia Group companies are in ongoing discussions with a limited number of NCAs
in other countries in relation to their contracts with hotels. In April 2019,
the Japan Fair Trade Commission (“JFTC”) launched an investigation into certain
practices of a number of online travel companies, including Expedia Group
companies. Expedia Group is cooperating with the JFTC in this investigation. The
Hong Kong Competition Commission (“HKCC”) is conducting an investigation into
certain terms and conditions in contracts entered into between online travel
companies (including Expedia Group companies) and hotels. Expedia Group is
cooperating with the HKCC in this investigation and has proposed a set of
voluntary commitments to waive certain rate, conditions and availability parity
clauses in certain agreements with Hong Kong hotel partners. The proposal is
currently being considered under a public consultation process. In February of
2020, the Korean Fair Trade Commission (“KFTC”) issued a request for information
relating to hotel contracts entered into by Expedia Group companies. Expedia



--------------------------------------------------------------------------------

Group is cooperating with the KFTC. Expedia Group is currently unable to predict
the impact the implementation of the waivers both in Europe and elsewhere will
have on Expedia Group’s business, on investigations or inquiries by NCAs in
other countries, or on industry practice more generally.

In addition, regulatory authorities in Europe (including the UK Competition and
Markets Authority, or “CMA”), Australia, and elsewhere have initiated legal
proceedings and/or undertaken market studies, inquiries or investigations
relating to online marketplaces and how information is presented to consumers
using those marketplaces, including practices such as search results rankings
and algorithms, discount claims, disclosure of charges, and availability and
similar messaging.

On June 28, 2018, the CMA announced that it will be requiring hotel booking
websites to take action to address concerns identified in the course of its
ongoing investigation. After consulting with the CMA, on January 31, 2019, we
agreed to offer certain voluntary undertakings with respect to the presentation
of information on certain of our UK consumer-facing websites in order to address
the CMA’s concerns. On February 4, 2019, the CMA confirmed that, as a result of
the undertakings offered, it has closed its investigation without any admission
or finding of liability. The undertakings become effective on September 1, 2019.
On October 21, 2019, the Italian Competition Authority announced that it had
accepted Expedia’s voluntary undertakings with respect to the presentation of
information on its Italian website and closed the proceedings against Expedia
without any admission or finding of liability. The undertakings became effective
on September 1, 2019.

On August 23, 2018, the Australian Competition and Consumer Commission, or
“ACCC”, instituted proceedings in the Australian Federal Court against trivago.
The ACCC alleged breaches of Australian Consumer Law, or “ACL,” relating to
trivago’s advertisements in Australia concerning the hotel prices available on
trivago’s Australian site, trivago’s strike-through pricing practice and other
aspects of the way offers for accommodation were displayed on trivago’s
Australian website. The matter went to trial in September 2019 and, on
January 20, 2020, the Australian Federal Court issued a judgment finding trivago
had engaged in conduct in breach of the ACL. On March 4, 2020, trivago filed a
notice of appeal at the Australian Federal Court, appealing part of that
judgment. The court has yet to set date for the appeal or a separate hearing
regarding penalties and other orders. We recorded the estimated probable loss
associated with the proceedings as of December 31, 2019. An estimate for the
reasonable possible loss or range of loss in excess of the amount reserved
cannot be made.

We are cooperating with regulators in the investigations described above where
applicable, but we are unable to predict what, if any, effect such actions will
have on our business, industry practices or online commerce more generally.
Other than described above, we have not accrued a reserve in connection with the
market studies, investigations, inquiries or legal proceedings described above
either because the likelihood of an unfavorable outcome is not probable, or the
amount of any loss is not estimable.



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries

 

Subsidiary Name

  

Jurisdiction

  

Percentage Equity

Interests Owned

   Designated
Subsidiary?    Material
Subsidiary? 1 to 1 Cruises Inc.    Canada    -       1760335 Ontario Inc.   
Canada    CanadaStays, Inc. – 100%       Activity Information Center, Inc.    HI
   -       Alice Holding Corporation    DE    Fivepals, Inc. – 100%      
Apartment Jet, Inc.    DE    -       Asia Web Direct (HK) Limited    Hong Kong
  

AWD-BT Limited – 38%

 

Asia Web Direct (M) Sdn. Bhd. – 100%

 

Phuket Dot Com Ltd – 48.9%

      Asia Web Direct (M) Sdn. Bhd.    Malaysia    -       Asia Web Direct Co.,
Ltd    Thailand    -      



--------------------------------------------------------------------------------

Asia Web Direct Tours & Activities Co., Ltd.    Thailand    Phuket Dot Com Ltd -
.0000125%            Aspirasi Ventura Sdn Bhd    Malaysia    Lodging Partner
Travel Sdn Bhd. – 100%       Auto Escape Group (SAS)    France    Auto Escape
SAS – 99%       Auto Escape Nordics    Norway    -       Auto Escape SAS   
France   

Auto Escape Nordics – 100%

 

CarRentals.com GmbH – 100%

      AWD-BT Limited    Thailand   

Asia Web Direct Co., Ltd – 51%

 

Asia Web Direct Tours & Activities Co., Ltd. – 49%

 

Phuket Dot Com Ltd – 50.9%

     

Base7 Germany GmbH

(trivago entity)

   Germany    -      

Base7booking.com Sàrl

(trivago entity)

   Switzerland    Base7 Germany GmbH – 100%       BedandBreakfast.com, Inc.   
CO    HomeAway (Thailand) Limited - .01%    X   



--------------------------------------------------------------------------------

BEX Travel Asia Pte Ltd    Singapore   

BEX Travel India Pvt Ltd – 99.9995%

 

BEX Travel Japan K.K. – 100%

 

BEX Travel Korea Co. Ltd. – 100%

 

Clear Summit Sdn Bhd – 100%

 

Millennial Travel Pte Ltd – 100%

  

    

   X BEX Travel India Pvt Ltd    India    -       BEX Travel Japan K.K.    Japan
   -       BEX Travel Korea Co. Ltd.    Korea    -       BEX Travel Malaysia
Sdn. Bhd.    Malaysia    BEX Travel India Pvt Ltd - .0005%      
Bodybuilding.com (UK) Ltd    United Kingdom    -       Bodybuilding.com Sociedad
De Responsabilidad Limitada    Costa Rica    -       Bodybuilding.com’s Lift
Life Foundation, Inc.    ID    -       Bookabach Limited    New Zealand    -   
  



--------------------------------------------------------------------------------

CanadaStays Inc.    DE    -       CarRentals K.K.    Japan    -      
CarRentals.com GmbH    Germany    -       CarRentals.com, Inc.    NV    -    X
   Classic Vacations, LLC    NV    -       Clear Summit Sdn Bhd    Malaysia   
BEX Travel Malaysia Sdn. Bhd. – 100%       Cruise, LLC    WA    Pacific
Opportunity Fund I, LLC – 100%    X    X CruiseShipsCenters International Inc.
   Canada   

1 to 1 Cruises Inc. – 100%

 

CSC Travel Group Inc – 99.5%

 

CruiseshipCenters Western Canada Ltd – 100%

 

Quebec CruiseShipCenters Inc. – 100%

      CruiseShipCenters USA Inc.    NV    -      



--------------------------------------------------------------------------------

CruiseShipCenters Western Canada Ltd.    Canada    CSC Travel Group Inc. - 005%
      CSC Holdings Inc.    Canada    CruiseShipCenters International Inc. – 100%
      CSC Travel Group Inc.    Canada    -       DN Holdings LLC    DE    -   
   EAN Support Services Ltd    United Kingdom    -       EAN.com, LP    DE    -
   X         Ebookers Limited    United Kingdom    -       Ebookers Scandinavia
AB    Sweden    -       Ebookers.com Deutschland GmbH    Germany    -      
Ebookers.com SARL    Switzerland    -       Ebookers.ie Limited    Ireland    -
     



--------------------------------------------------------------------------------

Ebookers.nl BV    Netherlands    -       Egencia (China) Information technology
Co., Ltd.    China    -       Egencia (Shanghai) International Travel Service
Co., Ltd.    China    -       Egencia APAC Holdings, Inc.    WA   

Egencia Australia Pty Ltd – 100%

 

Egencia Cayman Holdings Ltd – 100%

 

Egencia Travel India Private Limited – 99.99%

 

Expedia (Thailand) Limited - .005%

  

    

  

    

Egencia AS    Norway   

Egencia Denmark A/S – 100%

 

Egencia Finland Oy – 100%

 

Egencia Norway AS – 100%

 

Egencia Sweden AB – 100%

      Egencia Australia Pty Ltd    Australia    -       Egencia Belgium SA   
Belgium    -      



--------------------------------------------------------------------------------

Egencia Canada Corp.    Canada    -       Egencia Cayman Holdings Ltd.    Cayman
Islands   

Egencia (China) Information Technology Co., Ltd. – 100%

 

Orbitz India Services Private Limited - .1%

 

Expedia Online Travel Services India Private Limited - .005%

 

      Egencia Denmark A/S    Denmark    -       Egencia Europe SAS    France   

Egencia Belgium SA – 99.99%

 

Egencia France SAS – 100%

 

Traveldoo SAS – 100%

  

    

  

    

Egencia Finland Oy    Finland    -       Egencia France SAS    France    -      
Egencia GmbH    Germany    -       Egencia Holdings UK    United Kingdom   

Egencia AS – 100%

 

Egencia Hong Kong Limited – 100%

 

Egencia New Zealand Limited 100%

 

Egencia Singapore Pte. Ltd. – 100%

 

Traveldoo UK Limited – 100%

 

TripNavigator-Egencia Spain S.L.U. – 100%

     



--------------------------------------------------------------------------------

Egencia Hong Kong Limited    Hong Kong    -       Egencia KK    Japan    -      
Egencia LLC    NV    -    X    Egencia New Zealand Limited    New Zealand    -
           Egencia Norway AS    Norway   

Egencia Philippines, Inc. – 99.99%

 

Ferieverden AS – 100%

      Egencia Philippines, Inc.    Philippines    -       Egencia Singapore Pte.
Ltd.    Singapore    Egencia (Shanghai) International Travel Service Co., Ltd. –
95%       Egencia South Africa (PTY) LTD    South Africa    -      



--------------------------------------------------------------------------------

Egencia Sweden AB    Sweden    -       Egencia Travel India Private Limited   
India    -       Egencia UK Ltd.    United Kingdom    -       EXP CH Holding
Sarl    Switzerland   

EXP SG Holding Pte. Ltd. – 100%

 

Expedia Treasury Services Limited – 100%

 

Travel Partner Exchange Singapore Pte. Ltd. – 100%

                EXP Chile Limitada    Chile    -       EXP Global Holdings, Inc.
   DE    Expedia Group International Holdings II, LLC – 100%    X    EXP
Holdings Luxembourg S.à r.l.    Luxembourg   

EAn Support Services Ltd. – 100%

 

EXP Chile Limitada - .1%

 

Egencia South Africa (PTY) Ltd – 100%

 

Expedia Asia Pacific Limited – 100%

 

Expedia Canada Corp. – 100%

   X   



--------------------------------------------------------------------------------

     

Expedia Finland OY – 100%

 

Expedia Korea Co., Ltd. – 100%

 

Expedia New Zealand Limited – 100%

 

Expedia Poland Sp. Z o.o. – 100%

 

Expedia SA – 99.9%

 

Expedia Spain, S.L.U. – 100%

 

Expedia Sweden AB – 100%

 

Lodging Partner Services Austria GmbH – 100%

 

Lodging Partner Services Croatia d.o.o. – 100%

 

Lodging Partner Services Denmark ApS – 100%

 

Lodging Partner Services Hungary Kft. – 100%

 

Lodging Partner Services Morocco SARL – 99.99%

 

Lodging Partner Services Puerto Rico, LLC – 100%

  

    

       




--------------------------------------------------------------------------------

     

Lodging Partner Services Romania S.R.L. 99.99%

 

Orbitz Worldwide (UK) Limited – 100%

 

Travel Acquisition Corporation Pty. Ltd. – 100%

 

Travel Partner Exchange Hong Kong Limited – 100%

 

Travel Partner Exchange Japan KK – 100%

 

Travel Partner Exchange New Zealand Limited – 100%

 

Travel Partner Exchange Taiwan Limited – 100%

 

WWTE Travel Limited – 100%

 

WWTE Travel S.à r.l. – 100%

      EXP SG Holding Pte. Ltd.    Singapore    -                 EXP Travel
Support Services Saudi Arabia LLC    Saudi Arabia    -       Expedia
(Shanghai)Enterprise Service Co., Ltd.    China    -      



--------------------------------------------------------------------------------

Expedia (Thailand) Limited    Thailand    -       Expedia Alpha Y.K.    Japan   
Hotelz Y.K. – 100%       Expedia Argentina S.R.L.    Argentina    -      
Expedia Asia Holdings Mauritius    Mauritius    Expedia Southeast Asia Pte. Ltd.
– 100%        
   X Expedia Asia Pacific Limited    Hong Kong    -       Expedia Asia
Pacific-Alpha Limited    Cayman Islands    -       Expedia Asia Pacific-Delta
Limited    Cayman Islands    Expedia Consulting Service (Beijing) Co.,
Ltd. – 100%       Expedia Asia Pacific-Gamma Limited    Cayman Islands   

Expedia Group India Holdings, LLC – 100%

 

Expedia Online Travel Services India Private Limited – 86.85%

      Expedia Asia Pacific-Iota Limited    Cayman Islands    -       Expedia
Australia Holdings Pty Ltd    Australia    Expedia Australia Investments Pty Ltd
– 100%      



--------------------------------------------------------------------------------

Expedia Australia Investments Pty Ltd    Australia    Wotif.com Holdings Pty Ltd
– 100%       Expedia Australia Pty. Limited    Australia    -       Expedia
Canada Corp.    Canada    -       Expedia Colombia S.A.S.    Colombia    -      
Expedia Consulting Service (Beijing) Col, Ltd.    China    -        
       
Expedia do Brasil Agencia de Viagens e Turismo Ltda    Brazil    -       Expedia
Finland Oy    Finland    -       Expedia France SAS    France    -       Expedia
FZ-LLC    UAE    -       Expedia Global, LLC    NV    -       Expedia Greece
Travel Support Services EPE    Greece    -      



--------------------------------------------------------------------------------

Expedia Group Billing Services Sarl    Switzerland    -       Expedia Group
Commerce Australia Pty Ltd    Australia    -       Expedia Group Commerce, Inc.
   DE    Expedia Group Commerce Australia Pty Ltd – 100%    X    Expedia Group
France Holdings, Inc.    DE    Expedia Holdings SAS – 100%        
       
Expedia Group Holdings Sarl    Switzerland   

Expedia Group Billing Services Sarl – 100%

 

Expedia Lodging Group Sarl – 100%

      Expedia India Holdings, LLC    DE    Expedia Online Travel Services India
Private Limited – 13.14%       Expedia Group International Holdings II, LLC   
DE   

Expedia Group International Holdings III, LLC – 90%

 

Expedia Group International Holdings IV, LLC – 100%

      X Expedia Group International Holdings III, LLC    DE    EXP Holdings
Luxembourg S.à r.l. – 100%       X Expedia Group International Holdings IV, LLC
   DE    Exedia Group International Holdings III, LLC – 10%       Expedia Group
International Technology, LLC    DE   

Expedia Australia Pty Limited – 100%

 

Expedia Group Technology Support Services Limited – 100%

     



--------------------------------------------------------------------------------

Expedia Group Mexico Holdings, LLC    DE    -       Expedia Group Technology
Center Holdings, LLC    DE    Expedia Group International Technology, LLC – 10%
      Expedia Group Technology Support Services Limited    United Kingdom    -
      Expedia Holdings K.K.    Japan   

CarRentals K.K. – 100%

 

Egencia KK – 100%

 

Expedia Alpha Y.K. – 100%

 

HotelClub KK – 100%

 

PoweredbyGPS KK – 100%

  

    


       
Expedia Holdings SAS    France   

Egencia Europe SAS – 100%

 

Expedia France SAS – 100%

 

Expedia Services SAS – 100%

      Expedia Italy S.r.l.    Italy    Venere Net S.r.l. – 100%       Expedia
Korea Co., Ltd.    Korea    -      



--------------------------------------------------------------------------------

Expedia Lodging Group Sarl    Switzerland    -       Expedia Lodging Partner
Services Dominican Republic, S.R.L.    Dominican Republic    -       Expedia
Lodging Partner Services Sàrl    Switzerland   

Aspirasi Ventura Sdn Bhd – 100%

 

Auto Escape Group (SAS) – 100%

 

Auto Escape SAS - .9%

 

Egencia Holdings UK Ltd. – 100%

 

Expedia Asia Holdings Mauritius – 100%

 

Expedia Asia Pacific-Alpha Limited – 100%

 

Expedia Asia Pacific-Iota Limited – 100%

 

Expedia Australia Holdings Pty Ltd – 100%

 

Expedia Colombia S.A.S. – 100%

 

Expedia Greece Travel Support Services EPE – 98.73%

 

Expedia Group Holdings Sarl – 100%

  

    


   X



--------------------------------------------------------------------------------

     

Expedia Lodging Partner Services Dominican Republic, S.R.L. – 99%

 

Expedia Portugal, Unipessoal, Lda

ExpediaTurkey Seyahat Destek Hizmetleri Limited Sirketi – 99.87%

 

Extensive Region Travel Network Limited Company – 100%

 

LLC Partner Services Group – 99%

 

Lodging Partner Services Ceylon (Private) Limited – 100%

 

Lodging Partner Services Costa Rica, S.R.L. – 100%

 

Lodging Partner Services Egypt LLC – 99.9%

 

Lodging Partner Services Morocco SARL - .1%

 

Lodging Partner Services Vietnam Company Limited – 100%

 

PT Lodging Partner Services Indonesia – 99.99%

  

    


       




--------------------------------------------------------------------------------

     

Partner Services Group Travel South Africa Pty Ltd – 83.33%

 

The Tourism Representative Office of Expedia Lodging Partner Services Sarl in Ho
Chi Minh City – 100%

 

Trivago N.V. – 59.4%

 

Tron Newco GmbH – 100%

      Expedia LX Partner Business, Inc.    DE    -    X    Expedia Mexico, S de
R. L. de C.V.    Mexico    -       Expedia New Zealand Limited    New Zealand   
-       Expedia Online Travel Services India Private Limited    India   

Faustin Services India Private Limited - .01%

 

Hotels.com India Private Limited - .01%

 

Orbitz India Services Private Limited – 99.9%

          
Expedia Philippine Representative Office    Philippines    -      



--------------------------------------------------------------------------------

Expedia Poland Sp. z o.o.    Poland    -       Expedia Portugal, Unipessoal, Lda
   Portugal    -       Expedia SA    Belgium    Egencia Belgium SA - .01%      
Expedia Services CZ, s.r.o    Czechia    -       Expedia Services SAS    France
   -       Expedia Singapore Pte. Ltd.    Singapore   

BEX Travel Asia Pte Ltd - .63%

 

Faustin Services India Private Limited – 99.99%

 

Hotels.com India Private Limited – 99.99%

      Expedia Southeast Asia Pte. Ltd.    Singapore    BEX Travel Asia Pte Ltd –
99.37%        
   X Expedia Spain, S.L.U.    Spain    -       Expedia Sweden AB    Sweden    -
      Expedia Treasury Services Limited    United Kingdom    -      



--------------------------------------------------------------------------------

Expedia, Inc.    WA   

1760335 Ontario Inc. – 100%

 

Alice Holding Corporation – 82.57%

 

CSC Holdings Inc. – 100%

 

CarRentals.com, Inc. – 100%

 

Classic Vacations, LLC – 100%

 

Cruise, LLC

CruiseShipCenters USA Inc. – 100%

 

DN Holdings LLC – 100%

 

Egencia APAC Holdings, Inc. – 100%

 

Egencia Canada Corp. – 100%

 

Egencia LLC -100%

 

Egencia Travel India Private Limited - .01%

 

Egencia UK Ltd. – 100%

 

Expedia (Shanghai) Enterprise Service Co., Ltd – 100%

 

Expedia (Thailand) Limited – 99.99%

 

Expedia Asia Pacific-Delta Limited – 100%

   X    X



--------------------------------------------------------------------------------

     

Expedia Asia Pacific-Gamma Limited -100%

 

Expedia FZ-LLC – 100%

 

Expedia Global, LLC – 100%

 

Expedia Group France Holdings, Inc. – 100%

 

Expedia Group Mexico Holdings, LLC- 100%

 

Expedia Holdings K.K. – 100%

 

Expedia Philippine Representative Office – 100%

 

Expedia Services CZ, s.r.o – 10%

 

Expedia Singapore Pte. Ltd. – 100%

 

Expedia.com GmbH – 100%

 

HRN 99 Holdings, LLC – 100%

 

Hotels.com GP, LLC – 100%

 

Hotwire, Inc. – 100%

 

Interactive Affiliate Network, LLC – 100%

  

    


       




--------------------------------------------------------------------------------

     

Interactive Domain Name Holdings Corporation – 100%

 

Interbay Holdings BV – 100%

 

Mobiata, LLC – 100%

 

Numinous LLC – 100%

 

Orbitz Worldwide, Inc. – 100%

 

PT Lodging Partner Services Indonesia-.01%

 

Premier Getaways, Inc. – 100%

 

RAV Holdings, Inc. – 100%

 

SilverRail Technologies, Inc. – 82.5%

 

TAV, Inc. -100%

 

TPX Holdings LLC – 100%

 

Travel Partner Exchange Switzerland Sarl – 100%

 

Travelscape, LLC – 100%

 

Vrbo Holdings, Inc. – 100%

 

Vrbo Netherlands Holdings B.V. – 100%

 

WWTE, Inc. – 100%

     



--------------------------------------------------------------------------------

Expedia.com GmbH    Germany    Egencia GmbH – 100%       Expedia.com Limited   
United Kingdom   

EXP Travel Support Services Saudi Arabia LLC – 100%

 

Expedia Argentina S.R.L. – 10%

 

Expedia Greece Travel Support Services EPE -.03%

 

Expedia Italy S.r.l. – 100%

 

Expedia SA-.1%

 

Expedia.com Limited – Jordan PSC – 100%

 

Expedia.nl B.V. – 100%

 

Travel Partner Exchange Korea Co., Ltd. – 100%

      X Expedia.com Limited – Jordan PSC    Jordan    -       Expedia.nl B.V.   
Netherlands    -       Expedia Turkey Seyahat Destek Hizmetleri Limited Sirketi
   Turkey    -      



--------------------------------------------------------------------------------

Extensive Region Travel Network Limited Company    Taiwan    -       Faustin
Services India Private Limited    India    -       Ferieverden AS    Norway    -
      Fivepals UK Limited    United Kingdom    -       Fivepals, Inc.    DE   
Fivepals UK Limited – 100%       Flairview Travel Hotel Club, S.L.    Spain    -
      Flightbookers Limited    United Kingdom    -       Hao Tai Ke Business
Consulting (Shanghai) Co., Ltd.    China    -       Higher Power Nutrition
Common Holdings, LLC    DE    Vitalize, LLC – 71.51%    X    HomeAway (Thailand)
Limited    Thailand    -       HomeAway Australia Holdings Pty Ltd    Australia
  

HomeAway Pty Ltd – 100%

Stayz Pty Limited – 100%

     



--------------------------------------------------------------------------------

HomeAway Colombia S.A.S.    Colombia    -       HomeAway Denmark ApS    Denmark
   -       HomeAway Deutschland GmbH    Germany    -       HomeAway Emerging
Markets Pte    Singapore    -       HomeAway France Sarl    France    -      
HomeAway Italia Srl    Italy    -       HomeAway K.K.    Japan    -      
HomeAway PTE. Ltd.    Singapore    -       HomeAway Pty Ltd    Australia    -   
   HomeAway Software, Inc.    DE    -    X    HomeAway Spain S.L.    Spain    -
     



--------------------------------------------------------------------------------

HomeAway Sàrl    Ireland          HomeAway Sàrl    Switzerland    HomeAway Sàrl
(Ireland) – 100%       HomeAway UK Ltd    United Kingdom    HomeAwy Deutschland
GmbH – 100%       X HomeAway.com, Inc.    DE    HomeAway (Thailand) Limited -
.01%    X    X Hopkins real Estate Investments LLC    ID    -       HotelClub KK
   Japan    -       HotelClub Pty Limited    Australia    Flairview Travel Hotel
Club, SL – 100%       Hotels (TR) Limited    United Kingdom    -      
Hotels.com GP, LLC    TX   

EAN.com, LP - .01%

Hotels.com, L.P. – 1%

   X    X Hotels.com India Private Limited    India    -       Hotels.com Korea
Co., Ltd.    Korea    -      



--------------------------------------------------------------------------------

Hotels.com, L.P.    TX   

Hotels (TR) Limited – 100%

 

Hotels.com Korea Co., Ltd. – 100%

   X    X Hotelz Y.K.    Japan    -       Hotwire, Inc.    DE    -    X    X HRN
99 Holdings, LLC    NY    Hotels.com, L.P. – 99%    X    X IAC/Expedia Global,
LLC    DE    -       Interactive Affiliate Network, LLC    DE    EAN.com LP –
99.99%    X    Interactive Domain Name Holdings Corporation    Canada    -      
Interbay Holdings BV    Netherlands   

Lodging Partner Services (Mauritius) Limited – 100 %

 

Lodging Partner Services Bulgaria EOOD – 100%

 

Lodging Partner Services Iceland ehf. – 100%

      La Compagnie Des Voyages SAS    France    -      



--------------------------------------------------------------------------------

LEMS I LLC    DE   

LEXE Marginco, LLC – 100%

LEXEB, LLC – 100%

 

Liberty Protein, Inc. – 100%

   X    LEXE Marginco, LLC    DE    -    X    LEXEB, LLC    DE    -    X   
Liberty Protein, Inc.    DE   

Higher Power Nutrition Common Holdings, LLC - 100%

 

Vitalize, LLC – 28.49%

   X    LLC Partner Services Group    Russia    -       Lodging Partner Services
(Mauritius) Limited    Mauritius    -       Lodging Partner Services Austria
GmbH    Austria    -       Lodging Partner Services Bulgaria EOOD    Bulgaria   
-       Lodging Partner Services Ceylon (Private) Limited    Sri Lanka    -   
   Lodging Partner Services Costa Rica, S.R.L.    Costa Rica    -      



--------------------------------------------------------------------------------

Lodging Partner Services Croatia d.o.o.    Croatia    -       Lodging Partner
Services Denmark ApS    Denmark    -       Lodging Partner Services Egypt LLC   
Egypt    -       Lodging Partner Services Hungary Kft    Hungary    -      
Lodging Partner Services Iceland ehf.    Iceland    -       Lodging Partner
Services Morocco SARL    Morocco    -       Lodging Partner Services Puerto
Rico, LLC    Puerto Rico    -       Lodging Partner Services Romania S.R.L.   
Romania    -       Lodging Partner Services Vietnam Company Limited    Vietnam
   -       Lodging Partner Travel Sdn. Bhd.    Malaysia    -       Magnolia
Peninsula Holdings, LLC    DE    Expedia do Brasil Agencia de Viagens e Turismo
Ltda. - .01%      



--------------------------------------------------------------------------------

Millennial Travel Pte Ltd    China    -       Mobiata, LLC    MN    -      

Myhotelshop GmbH

(trivago entity)

   Germany    Myhotelshop, S.L.U. – 100%      

Myhotelshop, S.L.U.

(trivago entity)

   Spain    -       Neat Group Corporation    DE    -    X    Numinous LLC    NV
   -       O Holdings Inc.    DE    Orbitz, LLC – 1%    X    Orbitz Financial
Corp.    DE    -    X    Orbitz for Business, Inc.    DE    -    X    Orbitz
India Services Private Limited    India    -       Orbiz Mexico Services, S. de
R.L. de C.V.    Mexico    -      



--------------------------------------------------------------------------------

Orbitz Travel Insurance Services, LLC    DE    -    X    Orbitz Worldwide
(Europe), S.L.U.    Spain    -       Orbitz Worldwide (UK) Limited    United
Kingdom   

Ebookers Scandinavia AB – 100%

 

Ebookers.ie Limited – 100%

 

Ebookers.nl BV – 100%

 

La Compagnie Des Voyages SAS – 100%

 

Oy Ebookers Finland Ltd – 100%

 

Terren Corporation – 100%

 

ebookers Limited – 100%

 

ebookers.com Deutschland GmbH – 100%

 

ebookers.com SARL – 100%

      Orbitz Worldwide Finance Company, LLC    DE    -       Orbitz Worldwide,
Inc.    DE    Orbitz Worldwide, LLC – 100%    X    X



--------------------------------------------------------------------------------

Orbitz Worldwide, LLC    DE   

EXP Global Holdings, Inc. – 100%

 

OWW Fulfillment Services, Inc. – 100%

 

Orbitz Financial Corp. – 100%

 

Orbitz Mexico Services, S. de R.L. de C.V. – 99.6%

 

Orbitz Worldwide (Europe), S.L.U. – 100%

 

Orbitz Worldwide Finance Company, LLC – 100%

 

Orbitz for Business, Inc. – 100%

Orbitz, Inc. – 1005

 

Trip Network, Inc. – 100%

   X    X Orbitz, Inc.    DE   

O Holdings, Inc. – 100%

 

Orbitz Mexico Services, S. de R.L. de C.V. -.4%

 

Orbitz Travel Insurance Services, LLC – 100%

 

Orbitz, LLC

   X    X Orbitz, LLC    DE    -    X    X



--------------------------------------------------------------------------------

OWW Fulfillment Services, Inc.    TN    Neat Group Corporation – 100%    X    Oy
Ebookers Finland Ltd    Finland    -       Pacific Opportunity Fund I, LLC    WA
   -       Partner Services Group Travel South Africa Pty Ltd    South Africa   
-       Phuket Dot Com Ltd    Thailand    Asia Web Direct Co., Ltd - .0001%   
   Pillow Global, Inc.    DE    -       PoweredbyGPS KK    Japan    -      
Premier Getaways, Inc.    FL    -       PT Lodging Partner Services Indonesia   
Indonesia    -       Qualimídia Veiculação e Divulgação Ltda    Brazil    -   
   Quebec CruiseShipCenters Inc.    Canada    -      



--------------------------------------------------------------------------------

Quno Limited

(SilverRail entity)

   United Kingdom    -       RAV Holdings, Inc.    DE    -       SilverRail
Australia Pty Ltd    Australia    -       SilverRail JP UK Limited    United
Kingdom    -       SilverRail Linkon AB    Sweden    SilverRail Technologies AB
– 100%       SilverRail Linkon UK Ltd    United Kingdom    SilverRail Linkon AB
– 100%       SilverRail Technologies AB    Sweden    -       SilverRail
Technologies UK Limited    United Kingdom    -       SilverRail Technologies,
Inc.    DE   

Quno Limited – 100%

 

SilverRail Australia Pty Ltd – 100%

 

SilverRail JP UK Limited – 100%

 

SilverRail Linkon UK Ltd – 100%

 

SilverRail Technologies UK Limited – 100%

     



--------------------------------------------------------------------------------

Stayz Pty Limited   

Australia

   -      

Stichting trivago Warehousing

  

Netherlands

   -      

T-16 Holdings, LLC

  

DE

   IAC/Expedia Global, LLC – 50%      

T-18 Holdings, LLC

  

DE

   -      

TAV, Inc.

  

DE

   -      

Tell Charlie B.V.

(trivago entity)

  

Netherlands

   -      

Terren Corporation

  

Canada

   -      

TGO (Thailand) Limited

(trivago entity)

  

Thailand

   -      

The Tourism Representative Office of Expedia Lodging Partner Services Sarl in Ho
Chi Minh City

  

Vietnam

   -      

TPX Holdings LLC

  

DE

   TPX Travel Canada ULC – 100%      

TPX Travel Canada ULC

  

Canada

   -      



--------------------------------------------------------------------------------

Travel Acquisition Corporation Pty. Ltd.    Australia    HotelClub Pty Limited –
100%       Travel Partner Exchange Hong Kong Limited    Hong Kong    -      
Travel Partner Exchange Japan KK    Japan    -       Travel Partner Exchange
Korea Co., Ltd.    Korea    -       Travel Partner Exchange New Zealand Limited
   New Zealand    -       Travel Partner Exchange S.L.U.    Spain    -      
Travel Partner Exchange Singapore PTE LTD    Singapore    -       Travel Partner
Exchange Switzerland Sarl    Switzerland    -       Travel Partner Exchange
Taiwan Limited    Taiwan    -       Traveldoo SAS    France    -       Traveldoo
UK Limited    United Kingdom    -      



--------------------------------------------------------------------------------

Travelscape, LLC    NV   

Activity Information Center, Inc. – 100%

 

Expedia LX Partner Business, Inc. -100%

 

Expedia Mexico, S de R. L. de C.V. -.01%

   X    X Trip Network, Inc.    DE    -    X    TripNavigator-Egencia Spain
S.L.U.    Spain    -       Trivago (Shanghai) Information Consulting Co., Ltd.
   China    -       Trivago Hong Kong Limited    Hong Kong   

TGO (Thailand) Ltd. – 34%

 

Trivago (Shanghai) Information Consulting Co. Ltd. – 100%

      Trivago Hotel Relations GmbH    Germany    Trivago Hotel Relations Spain
S.L.U. – 100%       Trivago Hotel Relations Spain S.L.U.    Spain    -      
Trivago N.V.    Netherlands   

Myhotelshop GmbH – 49%

 

Stichting trivago Warehousing – 100%

 

TGO (Thailand) Limited – 34%

 

Tell Charlie B.V. – 100%

 

Trivago Hong Kong Limited – 100%

   X   



--------------------------------------------------------------------------------

     

 

Trivago Hotel Relations GmbH – 100%

 

Trivago Services B.V. – 100%

 

Trivago Services US LLC – 100%

 

Trivago Spain, S.L. – 100%

 

base7booking.com Sárl – 100%

      Trivago Services B.V.    Netherlands    -       Trivago Services US LLC   
DE    -       Trivago Spain S.L.    Spain    TGO (Thailand) Ltd – 33%       Tron
Newco GmbH    Germany    -       VacationSpot S.L.U.    Spain    -       Venere
Net S.r.l.    Italy    Venere UK Limited -100%      



--------------------------------------------------------------------------------

Venere UK Limited    United Kingdom    -       Vitalize, LLC    DE   

Bodybuilding.com (UK) Ltd – 100%

 

Bodybuilding.com Sociedad De Responsabilidad Limitada – 100%

 

Bodybuilding.com’s Lift Life Foundation, Inc. – 100%

 

Hopkins Real Estate Investments LLC – 100%

   X    Vrbo Holdings, Inc.    DE   

Apartment Jet, Inc. – 100%

 

BedandBreakfast.com, Inc. – 100%

 

HomeAway Software, Inc. – 100%

 

HomeAway.com, Inc. – 100%

 

Pillow Global, Inc. -100%

 

Qualimídia Veiculação e Divulgação Ltda - .02%

 

   X    X Vrbo Netherlands Holdings B.V.    Netherlands   

Bookabach Limited – 100%

 

HomeAway Australia Holdings Pty Ltd – 100%

   X   



--------------------------------------------------------------------------------

     

 

HomeAway Australia Holdings Pty Ltd – 100%

 

HomeAway Colombia S.A.S. – 100%

 

HomeAway Denmark ApS – 100%

 

HomeAway France Sarl – 100%

 

HomeAway Italia Srl – 100%

 

HomeAway K.K. – 100%

 

HomeAway PTE. Ltd. – 100%

 

HomeAway Spain S.L. – 100%

 

HomeAway Sàrl – 100%

 

HomeAway UK Ltd – 100%

 

Homeaway Emerging Markets Pte. Ltd. -100%

 

Qualimídia Veiculação e Divulgação Ltda – 99.98%

      Wotif.com Holdings Pty. Ltd.    Australia   

Asia Web Direct (HK) Limited – 100%

 

Phuket Dot Com Ltd -.0000125%

 

Wotif.com Pty. Ltd. – 100%

     



--------------------------------------------------------------------------------

Wotif.com Pty Ltd.    Australia    -       WWTE Travel Limited    Ireland    EXP
Chile Limitada – 99.9%       WWTE Travel S.à r.l.    Luxembourg   

EXP CH Holding Sarl – 100%

 

Expedia Argentina S.R.L. -90%

 

Expedia Greece Travel Support Services EPE – 1.24%

 

Expedia Lodging Partner Services Dominican Republic, S.R.L. – 1%

 

Expedia Lodging Partner Services Sàrl – 100%

 

Expedia Services CZ, s.r.o – 90%

 

Expedia.com Limited – 100%

 

ExpediaTurkey Seyahat Destek Hizmetleri Limited Sirketi - .13%

 

LLC Partner Services Group – 1%

 

Lodging Partner Services Egypt LLC - .1%

      X



--------------------------------------------------------------------------------

     

 

Lodging Partner Services Romania S.R.L. - .01%

 

Partner Services Group Travel South Africa Pty Ltd – 16.67%

      WWTE, Inc.    NV   

Expedia (Thailand) Limited - .005%

 

Expedia Group International Technology, LLC – 90%

 

Expedia Group Technology Center Holdings, LLC -100%

 

Expedia Mexico, S de R. L. de C.V. – 99.99%

 

Expedia do Brasil Agencia de Viagens e Turismo Ltda. – 99.99%

 

Magnolia Peninsula Holdings, LLC – 100%

 

Travel Partner Exchange S.L. – 100%

 

VacationSpot S.L.U. – 100%

   X   



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

  •  

6.250% Senior Notes due 2025 in the aggregate principal amount of
$2,000,000,000, issued by the Company and guarantees thereof by the Subsidiary
Guarantors.

 

  •  

7.000% Senior Notes due 2025 in the aggregate principal amount of $750,000,000,
issued by the Company and guarantees thereof by the Subsidiary Guarantors.

 

  •  

The notes issued by the Company under the Existing Indentures and outstanding on
the Restatement Signing Date and guarantees thereof by the Subsidiary
Guarantors.

 

  •  

Uncommitted working capital facility in the amount of EUR 50,000,000 pursuant to
an amendment to the letter agreement, dated as of September 5, 2014, among
trivago GmbH, a company organized under the laws of Germany, Expedia Group,
Inc., a Delaware corporation, and Bank of America Merrill Lynch International
Limited and a continuing guaranty, dated as of September 5, 2014, by Expedia
Group, Inc., a Delaware corporation, in favor of Bank of America Merrill Lynch
International Limited.

 

  •  

Uncommitted letter of credit arrangement entered into between Expedia, Inc., a
Washington corporation, and Standard Chartered Bank:

 

L/C Reference

  

Issuing Bank

  

Beneficiary

   Local Amount    USD Amount      Expiration
Date   777020076721    Standard Chartered Bank    Chubb and Son      165,000.00
     USD      165,000.00        6/30/2020   777020076883    Standard
Chartered Bank    Hartford Fire Insurance Company      1,250,000.00      USD   
  1,250,000.00        6/30/2020   777020080299    Standard Chartered Bank   
Jokeras Europe SA      327,039.00      CHF      339,434.11        9/30/2020  
777020083697    Standard Chartered Bank    N1MP (T. No.2) PTY Limited     
2,282,860.31      AUD      1,401,174.00        1/31/2021   777020083713   
Standard Chartered Bank    Covivio S.A.      195,500.00      EUR      215,373.94
       1/31/2021   777020116439    Standard Chartered Bank    The Income and
Sales Tax Department      10,000.00      JOD      14,104.37        3/6/2021  
777020117027    Standard Chartered Bank    Asiana Airlines      200,000,000.00  
   KRW      164,200.00        3/31/2021   777020119463    Standard
Chartered Bank    The Ministry Of Labour      800.00      JOD      1,128.35     
  4/21/2021   777020123341    Standard Chartered Bank    Singapore Airlines
Limited      1,000,000.00      SGD      703,651.00        10/2/2020  
777020124509    Standard Chartered Bank    Sedgwick Nederland TPA B.V.     
1,868,363.00      EUR      2,058,295.18        7/31/2020   777020124698   
Standard Chartered Bank    United Engineers Limited      325,561.20      SGD   
  229,081.46        6/15/2022   777020134570    Standard Chartered Bank   
Thompsons Travel Pty Limited      6,000,000.00      ZAR      337,110.00       
3/15/2021  



--------------------------------------------------------------------------------

777020135061    Standard Chartered Bank    Rail Settlement Plan     
1,500,000.00      GBP      1,865,073.00        2/19/2021   777020146923   
Standard Chartered Bank    Disney Destinations, LLC      1,600,000.00      USD
     1,600,000.00        3/1/2021  

 

  •  

Uncommitted letter of credit arrangement entered into between Expedia, Inc., a
Washington corporation, and Scotiabank:

 

L/C Reference

  

Issuing Bank

  

Beneficiary

   Local Amount    USD Amount      Expiration
Date  

OSB228770GWS

   Scotiabank    CA Immo Berlin Lehrter Stadtquartie      77,571.39      EUR   
  85,562.10        7/31/2020  

OSB238990NYA

   Scotiabank    EQC Operating Trust      1,231,710.60      USD     
1,231,710.60        6/30/2020  

OSB241380GWS

   Scotiabank    Travel Industry Council of Ontario      5,238,310.00      CAD
     3,903,944.82        6/30/2020  

OSB242405GWS

   Scotiabank    Tribunal Superior de Justicia de las Islas Baleare     
300,000.00      EUR      330,903.30        12/11/2021  

 

  •  

Standalone JPMorgan Chase Bank Arrangements:

 

L/C Reference

  

Issuing Bank

  

Beneficiary

   Local Amount    USD Amount      Expiration
Date  

NUSCGS 001540

   JPMorgan Chase    Korean Airline      500,000,000.00      KRW      400,000.00
       4/30/2021  

TFTS-898880

   JPMorgan Chase    Government of India — Dep Of Telecom      10,000,000.00  
   INR      133,000.00        6/28/2020  

 

  •  

Standalone BNP Paribas France Arrangements:

 

L/C Reference

  

Issuing Bank

  

Beneficiary

   Local Amount    USD Amount      Expiration
Date  

01328 KSD 179312/ 74

   BNP Bank Paribas France    Ville de Marseille      12,666.74      EUR     
13,986.00        6/30/2020  

151523/05

   BNP Bank Paribas France    GLI Rail Europe Benelux      2,500.00      EUR   
  2,760.00        4/13/2020  

 

  •  

Standalone Nordea Bank Arrangements:

 

L/C Reference

  

Issuing Bank

  

Beneficiary

   Local Amount    USD Amount     

Expiration Date

00401020238640    Nordea Bank    Oslo Kemnerkontor      4,000,000.00      NOK   
  380,228.14      Open Ended 00401020238739    Nordea Bank    Oslo Kemnerkontor
     12,000,000.00      NOK      1,140,684.41      Open Ended 00401020239006   
Nordea Bank    Kammarkollegiet      400,000.00      SEK      39,843.81      Open
Ended 00401020239015    Nordea Bank    Kammarkollegiet      100,000.00      SEK
     9,960.95      Open Ended 00401020239042    Nordea Bank    Kammarkollegiet
     3,000,000.00      SEK      298,828.59      Open Ended 00401020239051   
Nordea Bank    Kammarkollegiet      2,500,000.00      SEK      249,023.83     
Open Ended 00401020239060    Nordea Bank    Kammarkollegiet      2,000,000.00  
   SEK      199,219.06      Open Ended 00401020239088    Nordea Bank   
Kammarkollegiet      1,000,000.00      SEK      99,609.53      Open Ended



--------------------------------------------------------------------------------

L/C Reference

  

Issuing Bank

  

Beneficiary

   Local Amount    USD Amount     

Expiration

Date

00401020321791

  

Nordea Bank

  

Arkaden Eiendom As

     161,875.00     

NOK

     15,387.36      5/28/2022

00401020361694

  

Nordea Bank

  

Kammarkollegiet

     1,000,000.00     

SEK

     99,609.53     

Open Ended

00401020444613

  

Nordea Bank

  

Kammarkollegiet

     1,900,000.00     

SEK

     189,258.11     

Open Ended

00401020457181

  

Nordea Bank

  

Kammarkollegiet

     800,000.00     

SEK

     79,687.62     

Open Ended

00401020499591

  

Nordea Bank

  

AS Kaigaten 4

     470,000.00     

NOK

     44,676.81      8/31/2021

00401020499608

  

Nordea Bank

   Trekanten Eiendom Og Drift As      77,031.00     

NOK

     7,322.34      5/31/2021

00401020499788

  

Nordea Bank

   Utstillingsplassen Eiendom AS      265,000.00     

NOK

     25,190.11      12/15/2025

00401020522663

  

Nordea Bank

  

Jakhellngården DA

     254,300.00     

NOK

     24,173.00      8/30/2021

00401020549332

  

Nordea Bank

  

SEABROKERS AS

     460,000.00     

NOK

     43,726.24      12/15/2025

00401020553941

  

Nordea Bank

  

Kammarkollegiet

     7,900,000.00     

SEK

     786,915.29     

Open Ended

159625-238732

  

Nordea Bank

  

Kuluttajavirasto

     25,000.00     

EUR

     27,602.96      6/21/2021

556262-9716

  

Nordea Bank

   LILJEHOLMSSTRAND FASTIGHETS AB      2,590,000.00     

SEK

     257,988.68     

Open Ended

00202-02-5080578

  

Nordea Bank

  

Eurail Group GIE

     798,000.00     

EUR

     881,086.45      1/31/2021

 

•  Standalone Royal Bank of Canada Arrangements:

 

L/C Reference

  

Issuing Bank

  

Beneficiary

   Local Amount    USD Amount     

Expiration Date

P113303V07010

   Royal Bank of Canada    Business Practices and Consumer Protection Authority
     40,000.00     

CAD

     28,238.62      12/5/2020



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

Lien Type

  

Jurisdiction

   File Date    File Number   

Debtor(s)

  

Secured Party

State Tax Lien

   Texas    10/15/2010    2010153424    BEDANDBREAKFAST.COM, INC.    STATE OF
TEXAS

UCC-1 Initial

   Delaware    4/17/2015    2015 1658706   

BODYBUILDING.COM, LLC

VITALIZE, LLC

   EVERBANK COMMERCIAL FINANCE, INC.

UCC-1 Initial

   Idaho    11/04/2015    2015 11656162    BODYBUILDING.COM, LLC    EVERBANK
COMMERCIAL FINANCE, INC.

UCC-1 Initial

   Idaho    04/14/2016    2016 1173321 9    BODYBUILDING.COM, LLC    EVERBANK
COMMERCIAL FINANCE, INC.

UCC-1 Initial

   Delaware    10/16/2018    2018 7165687    EXPEDIA GROUP, INC.    CINCO
SYSTEMS CAPITAL CORPORATION

UCC-1 Initial

   Washington    5/30/2017    2017-150-3302-8    EXPEDIA, INC.    IKON FINANCIAL
SVCS

UCC-1 Initial

   Washington    11/1/2018    2018-305-5886-4    EXPEDIA, INC.    CINCO SYSTEMS
CAPITAL CORPORATION

UCC-1 Initial

   Delaware    07/14/2015    20153045571    HOMEAWAY, INC.    DOCUMATION

UCC-1 Initial

   Delaware    02/05/2016    20160716090    HOMEAWAY, INC.    DOCUMATION

UCC-1 Initial

   Delaware    7/13/2016    2016 4227078    HOMEAWAY.COM, INC.    DOCUMATION

UCC-1 Initial

   Texas    11/29/2017    17-0040116464    HOMEAWAY.COM, INC.    PHSI AND/OR ITS
ASSIGNS

State Tax Lien

   Texas    10/27/2015    2015172345    HOMEAWAY.COM, INC.    STATE OF TEXAS



--------------------------------------------------------------------------------

Schedule 6.07

Existing Restrictions

 

  •  

Agreement for the Provision of Merchant Acquisition Services between the
Company, Expedia, Inc., a Washington corporation, and Barclays Bank PLC, entered
into as of September 19, 2008, as amended by the Amendment to Master Agreement,
dated as of September 2, 2011, the Variation Agreement to Master Agreement,
dated as of June 9, 2014, and the Variation Agreement to Merchant Services
Agreement, dated as of February 21, 2019.

 

  •  

Uncommitted letter of credit arrangement entered into between Expedia, Inc., a
Washington corporation, and Standard Chartered Bank.



--------------------------------------------------------------------------------

Schedule 6.11

Sample Liquidity Calculation

[See attached]



--------------------------------------------------------------------------------

Schedule 9.12

Participant Confidentiality Restricted List

 

  1.

Google Inc.

  2.

Booking Holdings, Inc.

  3.

TripAdvisor, Inc.

  4.

Trip.com Group Limited

  5.

Airbnb, Inc.

  6.

MakeMyTrip

  7.

eDreams

  8.

Amazon.com, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Amended and Restated Credit Agreement dated
as of May 5, 2020, among Expedia Group, Inc., a Delaware corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and London Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such Assignor’s
outstanding rights and obligations under the Tranche identified below and (b) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity, relating to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.



--------------------------------------------------------------------------------

  1.

Name of Assignor (the “Assignor”):

 

  2.

Name of Assignee (the “Assignee”):

[Assignee is an [Affiliate]/[Approved Fund] of: [Name of Lender]]

 

  3.

Borrowers: Expedia Group, Inc., a Delaware corporation[; and [Name of Borrowing
Subsidiary]].

 

  4.

Administrative Agent: JPMorgan Chase Bank, N.A.

 

  5.

Assigned Interest:

 

Tranche

   Aggregate Amount
of
Commitments/Loans
of all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Aggregate
Amount of
Commitments/
Loans of all
Lenders1  

Tranche 1

   $        $                           % 

Tranche 2

   $        $                           % 

Effective Date:                      [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal, state and foreign securities laws.

 

1 

Set forth, to at least 8 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor,        by      

 

    Name:     Title: [NAME OF ASSIGNEE], as Assignee,   by      

 

    Name:     Title:

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

  by      

 

    Name:     Title: Consented to: [                    ], as Issuing Bank,     
  by      

 

    Name:     Title:

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

[EXPEDIA GROUP, INC.,        by      

 

    Name:     Title:]2

 

2 

No consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee.

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, the Borrowing Subsidiaries, the other Subsidiaries or any other Person
obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Company, the Borrowing Subsidiaries, the other
Subsidiaries or any other Person or any of their respective obligations under
any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01(a) or 5.01(b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Assignor, any Agent, any Issuing Bank or any other Lender or any of their
respective Related Parties and (vi) if it is a Foreign Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (b) agrees that (i) it will, independently and without
reliance on the Assignor, any Agent, any Issuing Bank or any other Lender or any
of their respective Related Parties, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Applicable Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile transmission or other electronic
transmission means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York.

[4. Deemed Agreement. Assignee hereby acknowledges that this Assignment and
Assumption is subject to the satisfaction of the condition set forth in
Section 9.04(b)(ii)(E) of the Credit Agreement.]3

 

3 

To be included in assignments of Tranche 1 Commitments or Tranche 1 Revolving
Loans prior to the date of effectiveness of the definitive documentation for any
Qualifying Foreign Facility unless each of the Company and the Administrative
Agent have consented that such requirements shall cease to apply in accordance
with Section 9.04(b)(ii)(E) of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.

    as Administrative Agent and London Agent

500 Stanton Christiana Road, Ops 2

3rd Floor Newark, DE 19713

Attention: Demetrius Dixon

Fax No. 1 (302) 634-3301

demetrius.dixon@chase.com

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
May 5, 2020 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Expedia Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and London Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

This notice constitutes a Borrowing Request and [the Borrower specified below]
[the Company on behalf of the Borrowing Subsidiary specified below] hereby gives
you notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

  (A)

Name of Borrower:                                       
                                                  

 

  (B)

Class of Borrowing:1                                          
                                                

 

  (C)

Currency and aggregate principal amount of Borrowing:2
                                

 

  (D)

Date of Borrowing (which is a Business Day):
                                                 

 

  (E)

Type of Borrowing:3                                         
                                                 

 

1 

Specify a Borrowing of Tranche 1 Revolving Loans or Tranche 2 Revolving Loans.

2 

Must comply with Section 2.02(c) of the Credit Agreement. If no currency is
specified with respect to any requested Borrowing, then the applicable Borrower
shall be deemed to have selected US Dollars.

3 

Specify ABR Borrowing (if denominated in US Dollars) or Eurocurrency Borrowing.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (a) in the case of a Borrowing denominated in US Dollars, an
ABR Borrowing and (b) in the case of a Borrowing denominated in any other
currency, a Eurocurrency Borrowing.



--------------------------------------------------------------------------------

  (F)

Interest Period and the last day thereof:4
                                                 

 

  (G)

Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                                                     )

[Issuing Bank to which proceeds of the requested Borrowing are to be disbursed:
                                                                 ]5

[The Borrower specified above] [The Company, on behalf of the Borrowing
Subsidiary specified above,] hereby certifies that the conditions specified in
Sections 4.02(a), 4.02(b)[,] [and] 4.02(c) [and 4.02(d)]6 of the Credit
Agreement have been satisfied.7

[Signature Page Follows]

 

4 

Applicable to Eurocurrency Borrowings only. Shall be subject to the definition
of “Interest Period” and can be a period of one, two (other than in the case of
Borrowings denominated in Euro), three or six months (or, with the consent of
each Lender participating in the requested Borrowing, twelve months) thereafter.
If an Interest Period is not specified, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

5 

Specify only in the case of an ABR Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) of the Credit
Agreement.

6 

Applicable to Tranche 1 Revolving Borrowings only (other than ABR Borrowings
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) of the Credit Agreement).

7 

Subject to the last sentence of Section 4.02 of the Credit Agreement.



--------------------------------------------------------------------------------

Very truly yours,

[EXPEDIA GROUP, INC.]

[NAME OF BORROWING SUBSIDIARY]

By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO BORROWING REQUEST]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

ISSUING BANK AGREEMENT dated as of [        ] (this “Agreement”), among EXPEDIA
GROUP, INC., a Delaware corporation (the “Company”), [                ], as
issuing bank (in such capacity, the “Issuing Bank”), and JPMORGAN CHASE BANK,
N.A. (“JPMorgan”), as Administrative Agent under the Amended and Restated Credit
Agreement dated as of May 5, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Borrowing Subsidiaries from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan, as Administrative Agent and London
Agent.

This Agreement constitutes an Issuing Bank Agreement under and as defined in the
Credit Agreement. Each capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.

SECTION 1. Letters of Credit. The Issuing Bank hereby agrees to be an “Issuing
Bank” under the Credit Agreement and, subject to the terms and conditions hereof
and of the Credit Agreement, to issue Letters of Credit under the Credit
Agreement. The LC Commitment of the Issuing Bank shall be as set forth on
Schedule I hereto.

SECTION 2. Issuance Procedure. In order to request the issuance of a Letter of
Credit by the Issuing Bank, the applicable Borrower shall deliver by hand or
facsimile transmission (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) a notice (in a form
reasonably acceptable to the Issuing Bank and specifying the information
required by Section 2.06(b) of the Credit Agreement) to the Issuing Bank, at its
address or facsimile number specified on Schedule I hereto (or such other
address or facsimile number as the Issuing Bank may specify by notice to the
Company), reasonably in advance of the proposed date of issuance of such Letter
of Credit. A copy of such notice shall be sent, concurrently, by the applicable
Borrower to the Administrative Agent in the manner specified under
Section 2.06(b) of the Credit Agreement.

SECTION 3. Issuing Bank Fees, Interest and Payments. The fronting fees and
standard fees with respect to the issuance, amendment, transfer or extension of
any Letter of Credit or processing of drawings thereunder (“Issuing Bank Fees”)
referred to in Section 2.12(b) of the Credit Agreement, which are payable to the
Issuing Bank in respect of Letters of Credit issued pursuant to this Agreement,
are specified on Schedule I hereto (it being understood that such fees shall be
in addition to the Issuing Bank’s customary documentary and processing charges
in connection with the issuance, amendment or transfer of any Letter of Credit
issued pursuant to this Agreement that are not included in Issuing Bank Fees).
Each payment of Issuing Bank Fees payable hereunder shall be made not later than
12:00 noon, New York City time, on the date



--------------------------------------------------------------------------------

when due, in immediately available funds, to the account of the Issuing Bank
specified on Schedule I hereto (or to such other account of the Issuing Bank as
it may specify by notice to the Company).

SECTION 4. Credit Agreement Terms. Notwithstanding any provision hereof that may
be construed to the contrary, it is expressly understood and agreed that
(a) this Agreement is supplemental to the Credit Agreement and is intended to
constitute an Issuing Bank Agreement, as defined therein (and, as such,
constitutes an integral part of the Credit Agreement as though the terms of this
Agreement were set forth in such Credit Agreement), (b) each Letter of Credit
issued pursuant to this Agreement shall constitute a “Letter of Credit”, and
each LC Disbursement made under any such Letter of Credit shall constitute an
“LC Disbursement”, as defined under, and for all purposes of, the Credit
Agreement, (c) the Issuing Bank’s agreement to issue Letters of Credit pursuant
to this Agreement, and each and every Letter of Credit requested or issued
pursuant to this Agreement, shall in each case be subject to the terms and
conditions and entitled to the benefits of the Credit Agreement and (d) the
terms and conditions of the Credit Agreement are hereby incorporated herein as
though set forth herein in full and shall supersede any contrary provisions
hereof.

SECTION 5. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as provided in
Section 9.01 of the Credit Agreement.

SECTION 6. Binding Effect; Successors and Assigns. (a) This Agreement shall
become effective as to the parties hereto when the Administrative Agent or its
counsel shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that (i) the Company may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Issuing
Bank (and any attempted assignment or transfer without such consent shall be
null and void) and prior notice to the Administrative Agent and (ii) subject to
paragraph (c) of this Section, the Issuing Bank may not assign or otherwise
transfer its rights or obligations hereunder without the prior written consent
of the Company (and any attempted assignment or transfer without such consent
shall be null and void) and prior notice to the Administrative Agent.

(c) In the event the Person referred to as the Issuing Bank hereunder shall
cease to be a Lender under the Credit Agreement, then the Issuing Bank’s
agreement to issue Letters of Credit in respect of the Credit Agreement shall
terminate unless the Issuing Bank, the Company and the Administrative Agent
shall otherwise agree.



--------------------------------------------------------------------------------

SECTION 7. Waivers; Amendments. (a) No failure or delay by any party hereto in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement in writing entered into by the parties
hereto.

SECTION 8. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) The provisions of Section 9.09(b), 9.09(c), 9.09(d) and 9.10 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis, as if set
forth in full herein.

SECTION 9. Survival. All covenants, agreements, representations and warranties
made by the Loan Parties herein, in the other Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Issuing Bank and shall survive the execution and
delivery hereof, the issuance by the Issuing Bank of the Letters of Credit and,
notwithstanding any investigation made by the Issuing Bank or on its behalf and
notwithstanding that the Issuing Bank or any of its Affiliates or Related
Parties may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement is executed and delivered
or any credit is extended hereunder, shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any of the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or been terminated.

SECTION 10. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------

SECTION 12. Interpretation. To the extent that the terms and conditions of this
Agreement conflict with the terms and conditions of the Credit Agreement, the
terms and conditions of the Credit Agreement shall control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

EXPEDIA GROUP, INC.,   by      

 

    Name:     Title: [                    ], as Issuing Bank,        by      

 

    Name:     Title:

Accepted:

 

  JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent,          by      

 

    Name:     Title:

 

[SIGNATURE PAGE TO ISSUING BANK AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to the

Issuing Bank Agreement

 

Issuing Bank:    [                    ] Issuing Bank’s LC Commitment:   
$[                  ] Issuing Bank’s Address and Facsimile Number for Notices:
  

[                    ]

[                    ]

[                    ]

Fax: [            ]

Issuing Bank’s Account for Payment of Issuing Bank Fees:   
[                    ] Issuing Bank’s Fronting Fees:    [                    ]
per annum, accruing as set forth in Section 2.12(b) of the Credit Agreement In
addition, the following fees shall be payable under the terms of Section 2.12(b)
of the Credit Agreement.   

Opening Fee

   $[                ]

Amendment Fee

   $[                ]

Drawing Fee

   $[                ]

Other fees specific to the Issuing Bank

   $[                ]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent and London Agent

500 Stanton Christiana Road, Ops 2

3rd Floor Newark, DE 19713

Attention: Demetrius Dixon

Fax No. 1 (302) 634-3301

demetrius.dixon@chase.com

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
May 5, 2020 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Expedia Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and London Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

This notice constitutes an Interest Election Request and [the Borrower specified
below] [the Company on behalf of the Borrowing Subsidiary specified below]
hereby gives you notice, pursuant to Section 2.08 of the Credit Agreement, that
it requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in that connection specifies the following information with
respect to such Borrowing and each resulting Borrowing:

 

1.     Borrowing to which this request applies:        

Principal Amount:

       

Class:1

       

Type:

       

Interest Period2:

        2.     Effective date of this election3:         3.     Resulting
Borrowing[s]4        

Principal Amount5:

       

Type:6

       

Interest Period:7

       

  

 

1 

Specify a Borrowing of Tranche 1 Revolving Loans or Tranche 2 Revolving Loans.

2 

In the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor.

3 

Must be a Business Day.

4 

If different options are being elected with respect to different portions of the
Borrowing, provide the information required by this item 3 for each resulting
Borrowing. Each resulting Borrowing shall be in an aggregate amount that is an
integral multiple of, and not less than, the amount specified for a Borrowing of
such Class and Type in Section 2.02(c) of the Credit Agreement.

5 

Indicate the principal amount of the resulting Borrowing and the percentage of
the Borrowing in item 1 above.

6 

Must comply with Section 2.02 of the Credit Agreement.

7 

Applicable only if the resulting Borrowing is to be a Eurocurrency Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two (other than in the case of Borrowings denominated in Euro), three or
six months (or, with the consent of each Lender participating in the requested
Borrowing, twelve months) thereafter. If an Interest Period is not specified,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration.



--------------------------------------------------------------------------------

                Very truly yours,

[EXPEDIA GROUP, INC.]

[NAME OF BORROWING SUBSIDIARY]

    by         

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT dated as of [                ] (this
“Agreement”), among EXPEDIA GROUP, INC., a Delaware corporation (the “Company”),
[                ], a [                ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).

Reference is made to the Amended and Restated Credit Agreement dated as of
May 5, 2020 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and London Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Under the Credit Agreement, the Lenders and Issuing Banks have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans and to
issue Letters of Credit to the Company and the Borrowing Subsidiaries. The
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Borrowing Subsidiary under the Credit Agreement pursuant to
Section 2.04 thereof. The Company and the New Borrowing Subsidiary represent
that the New Borrowing Subsidiary is a Wholly Owned Subsidiary of the Company
organized under the laws of [                ]. The Company represents and
warrants that the representations and warranties of the Borrowers in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof after giving effect to this Agreement (except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall have been true and correct in all
material respects on and as of such prior date). The Company agrees that the
Guarantees of the Company and the Subsidiary Loan Parties contained in the
Guarantee Agreement, and the security interests granted by the Company and the
Subsidiary Loan Parties under the Collateral Agreement, will apply to the Loan
Document Obligations of the New Borrowing Subsidiary. [The New Borrowing
Subsidiary represents and warrants that the information set forth in the
certification regarding beneficial ownership, as required by 31 C.F.R. §
1010.230 (the “Beneficial Ownership Certification”) and delivered to the
Administrative Agent on or before the date hereof, is true and correct in all
material respects (it being understood and agreed that the Beneficial Ownership
Certification shall not include beneficial ownership information above the level
of the Company).]18 Upon execution of this Agreement by each of the Company, the
New Borrowing Subsidiary and the Administrative Agent, the New Borrowing
Subsidiary shall be a party to the

 

18 

To be inserted if the New Borrowing Subsidiary qualifies as a “legal entity
customer” under 31 C.F.R. § 1010.230 and such regulation is otherwise
applicable.



--------------------------------------------------------------------------------

Credit Agreement and shall constitute a “Borrowing Subsidiary” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

EXPEDIA GROUP, INC.,     By    

 

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY],     By    

 

  Name:   Title: JPMORGAN CHASE BANK, N.A. , AS ADMINISTRATIVE AGENT,     By    

 

  Name:   Title:

 

[SIGNATURE PAGE TO BORROWING SUBSIDIARY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o JPMorgan Chase Bank, N.A.,

as Administrative Agent

383 Madison Avenue, 24th Floor

New York, NY 10179

[Date]

Ladies and Gentlemen:

The undersigned, Expedia Group, Inc. (the “Company”), refers to the Amended and
Restated Credit Agreement dated as of May 5, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries from time to time party thereto,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and London Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The Company hereby terminates the status of [                ] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. The
Company represents and warrants that no Loans made to, or Letters of Credit
issued for the account of, the Terminated Borrowing Subsidiary are outstanding
as of the date hereof and that all amounts payable by the Terminated Borrowing
Subsidiary in respect of interest and/or fees or in respect of Loans and Letters
of Credit (and, to the extent notified by the Administrative Agent, any Issuing
Bank or any Lender, any other amounts payable under the Credit Agreement)
pursuant to the Credit Agreement have been paid in full on or prior to the date
hereof.

 

Very truly yours, EXPEDIA GROUP, INC.,        by      

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 5, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Expedia Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and London Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), (iii) it is not a 10-percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business or are effectively connected but are not includible in the
undersigned’s gross income for U.S. federal income tax purposes under an income
tax treaty.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]        By      

 

    Name:     Title:

Date:                  , 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 5, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Expedia Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and London Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), (iii) it is not a 10-percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s conduct of a U.S. trade or business or are effectively connected
but are not includible in the undersigned’s gross income for U.S. federal income
tax purposes under an income tax treaty.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN OR W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:    

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 5, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Expedia Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and London Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), (iv) none of its direct or indirect
partners/members is a 10-percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments with respect to
such participation are not effectively connected with the undersigned’s or its
direct or indirect partners/members’ conduct of a U.S. trade or business or are
effectively connected but are not includible in the partners/members’ gross
income for U.S. federal income tax purposes under an income tax treaty.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN OR W-8BEN-E, as applicable, or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:    

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 5, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Expedia Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and London Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
direct or indirect partners/members is a 10-percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments on the Loan(s) are not effectively connected with the undersigned’s or
its direct or indirect partners/members’ conduct of a U.S. trade or business or
are effectively connected but are not includible in the partners/members’ gross
income for U.S. federal income tax purposes under an income tax treaty.

The undersigned has furnished the Administrative Agent and the Company with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN OR W-8BEN-E, as
applicable, or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:    

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

[    ], 20[    ]

Reference is made to the Amended and Restated Credit Agreement dated as of May
5, 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Expedia Group, Inc., a Delaware corporation
(the “Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and London
Agent. Capitalized terms used but not defined herein have the meanings assigned
thereto in the Credit Agreement or the Collateral Agreement referred to therein,
as applicable. For purposes hereof, “Grantor” means the Company and each
Subsidiary Loan Party (which term, for purposes of this Supplemental Perfection
Certificate, does not include OWW Fulfillment Services, Inc.).

This Supplemental Perfection Certificate is delivered pursuant to
Section 5.01(d) of the Credit Agreement (this Supplemental Perfection
Certificate and each other Supplemental Perfection Certificate heretofore
delivered pursuant to Section 5.01(d) of the Credit Agreement being referred to
as a “Supplemental Perfection Certificate”), and supplements the information set
forth in the Perfection Certificate delivered on the Restatement Effective Date
(as supplemented from time to time by the Supplemental Perfection Certificates
delivered after the Restatement Effective Date and prior to the date hereof, the
“Prior Perfection Certificate”).

The undersigned, an Authorized Officer of the Company, hereby certifies to the
Administrative Agent, not individually, but solely on behalf of the Company, as
follows:

1.    Legal Names. Except as set forth on Schedule 1, Schedule 1(a) of the Prior
Perfection Certificate sets forth, with respect to each Grantor, the exact legal
name of such Grantor, as such name appears in its certificate of organization,
incorporation or formation, as applicable.

2.    Jurisdictions and Locations. Except as set forth on Schedule 2, Schedule 2
of the Prior Perfection Certificate sets forth, opposite the name of each
Grantor, (a) the jurisdiction of incorporation, organization or formation, as
applicable, of such Person, (b) the address of the chief executive office of
such Person, (c) the organizational identification number of such Grantor by the
jurisdiction of incorporation, organization or formation, as applicable, of such
Grantor and (d) the Federal employer identification number of such Grantor.

3.    Equity Interests. Except as set forth on Schedule 3, Schedule 3 of the
Prior Perfection Certificate sets forth a true and complete list, for each
Grantor, of all the stock, partnership interests, limited liability company
membership interests or other Equity Interests directly owned by such Grantor,
specifying the issuer (including the jurisdiction of organization thereof) and
certificate number (if any) of, and the number and percentage of ownership
represented by, such Equity Interests.



--------------------------------------------------------------------------------

4.    Debt Instruments. Except as set forth on Schedule 4, Schedule 4 of the
Prior Perfection Certificate sets forth a true and complete list, for each
Grantor, of all promissory notes and other evidence of Indebtedness evidencing
Indebtedness of any Person in a principal amount of US$5,000,000 or more held by
such Grantor, in each case specifying the debtor thereunder and the type and
outstanding principal amount thereof.

5.    Intellectual Property. (a) Except as set forth on Schedule 5(a), Schedule
5(a) of the Prior Perfection Certificate sets forth a true and complete list,
with respect to each Grantor, of each issued Patent and each Patent application
issued or applied for in the United States owned by such Grantor, in each case,
specifying the name of the registered owner, title, registration or application
number and the issuance date or application date thereof.

(b) Except as set forth on Schedule 5(b), Schedule 5(b) of the Prior Perfection
Certificate sets forth a true and complete list, with respect to each Grantor,
of each registered Trademark and each Trademark application registered or
applied for in the United States owned by such Grantor, in each case, specifying
the name of the registered owner and the registration or application number and
the registration date or application date thereof.

(c) Except as set forth on Schedule 5(c), Schedule 5(c) of the Prior Perfection
Certificate sets forth a true and complete list, with respect to each Grantor,
of (i) each registered Copyright and each Copyright application registered or
applied for in the United States owned by such Grantor and (ii) each United
States material, exclusive Copyright License (where a Grantor is a licensee),
whether or not registered, in each case, specifying the name of the registered
owner, the title and the registration number thereof and, if applicable, the
licensee and licensor thereunder.

6.    Commercial Tort Claims. Except as set forth on Schedule 6, Schedule 6 of
the Prior Perfection Certificate sets forth a true and complete list of
commercial tort claims with an individual value reasonably estimated to exceed
US$5,000,000 held by any Grantor, including a brief description thereof.

7.    Real Property. Except as set forth on Schedule 7, Schedule 7 of the Prior
Perfection Certificate sets forth a true and complete list, with respect to each
Grantor, of (i) all real property owned in fee by such Grantor (other than the
New Headquarters) with an appraised value or a book value that is in excess of
US$5,000,000, (ii) the exact legal name of the record owner of such real
property, (iii) the appraised value of such property, to the extent an appraisal
exists with respect to such real property or, in the absence of any such
appraisal, the book value of such real property, and (iv) the county recorder’s
office in which a Mortgage with respect to such real property must be filed or
recorded in order for the Administrative Agent to obtain a perfected security
interest therein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first set forth above.

 

EXPEDIA GROUP, INC., By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO SUPPLEMENTAL PERFECTION CERTIFICATE]



--------------------------------------------------------------------------------

SCHEDULE 1

Legal Names

 

Exact Legal Name



    

    

    

    

    



--------------------------------------------------------------------------------

SCHEDULE 2

Jurisdictions and Locations

 

Grantor

   Jurisdiction of
Organization    Chief
Executive
Office    Organizational
Identification Number    Federal Employer
Identification Number                                                         
  



--------------------------------------------------------------------------------

SCHEDULE 3

Equity Interests

 

Grantor

   Issuer      Jurisdiction of
Organization of
Issuer      Certificate No.
(if
uncertificated,
please indicate
so)      Number of
Shares/Units
Owned      Total
Shares/Units
Outstanding      Percentage
of
Ownership                                                                       
                    



--------------------------------------------------------------------------------

SCHEDULE 4

Debt Instruments

 

Grantor (Creditor)

   Debtor    Type of Instrument    Outstanding
Principal Amount                                             



--------------------------------------------------------------------------------

SCHEDULE 5(a)

Intellectual Property

Issued Patents/Patent Applications

 

Registered Owner

   Title of
Patent    Country    Registration/Application
Number    Registration/Application
Date                                                            



--------------------------------------------------------------------------------

SCHEDULE 5(b)

Intellectual Property

Registered Trademarks/Trademark Applications

 

Registered Owner

   Mark      Country      Registration/Application
Number      Registration/Application
Date  

    

           

    

           

    

           

    

           

    

           



--------------------------------------------------------------------------------

SCHEDULE 5(c)

Intellectual Property

Registered Copyrights/Copyright Applications

 

Registered Owner

   Title      Country      Registration/Application
Number      Registration/Application
Date  

    

           

    

           

    

           

    

           

    

           

Exclusive U.S. Copyright Licenses

 

Licensee

   Licensor      Title      Registration      Registration
Date  

    

           

    

           

    

           

    

           

    

           



--------------------------------------------------------------------------------

SCHEDULE 6

Commercial Tort Claims



--------------------------------------------------------------------------------

SCHEDULE 7

Real Property

 

Registered Owner

 

Address

 

Appraised Value

or Book Value

  

County Recorder’s

Office

                                                           



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] GLOBAL INTERCOMPANY SUBORDINATION AGREEMENT dated as of
[            ], 20[    ] (this “Agreement”), among EXPEDIA GROUP, INC., a
Delaware corporation (the “Company”), the SUBSIDIARIES of the Company party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”).

Reference is made to the Amended and Restated Credit Agreement dated as of
May 5, 2020 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, the Borrowing Subsidiaries
from time to time party thereto, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and London Agent.

From time to time Subsidiaries of the Company that are not Loan Parties have
made, and will make, loans, advances and other extensions of credit (including
intercompany payables) to one or more of the Company and its Subsidiaries that
are Loan Parties (any of the foregoing being referred to herein as “Covered
Intercompany Liabilities”; any Person that is an obligor thereon, solely in its
capacity as such, is referred to herein as the “Covered Intercompany Debtor”,
and any Person that is an obligee thereunder, solely in its capacity as such, is
referred to herein as the “Covered Intercompany Lender”).

The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. In
accordance with the Credit Agreement, each Covered Intercompany Lender party
hereto desires to enter into this Agreement in order to subordinate, on the
terms set forth herein, its rights, as a Covered Intercompany Lender, to payment
under any Covered Intercompany Liabilities to the prior payment in full of the
Secured Obligations. The Company, the Borrowing Subsidiaries and the other
Subsidiaries party hereto are Affiliates of the Borrowers (or are the
Borrowers), will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit and as consideration for extensions of credit previously made
continuing to be outstanding. Accordingly, the parties hereto agree as follows:

1. Definitions.    Capitalized terms used but not defined herein (including the
preliminary statements hereto) shall have the meanings assigned to them in the
Credit Agreement. For purposes of this Agreement, the Lenders, the Issuing Banks
and other Secured Parties are sometimes referred to as “Senior Lenders”.

2. Subordination.    Each Covered Intercompany Lender hereby agrees that all its
right, title and interest in, to and under any Covered Intercompany Liabilities
owed by any Covered Intercompany Debtor shall be subordinate, and junior in
right of payment, to the extent and in the manner hereinafter set forth, to all
Secured Obligations of such Covered Intercompany Debtor until the payment in
full in cash of all Secured Obligations of such Covered Intercompany Debtor
(other than Designated Cash Management Obligations, Designated Swap Obligations
and contingent obligations for indemnification, expense reimbursement, tax
gross-up, yield protection or otherwise, in each case as to which no claim has
been made) (the date on which such payment occurs, the “Payoff Date”); provided
that each Covered Intercompany



--------------------------------------------------------------------------------

Debtor may make payments to the applicable Covered Intercompany Lender unless
and until an Event of Default shall have occurred and be continuing and, to the
extent required by clause (b) below, the Company shall have received the written
notice referred to in clause (b) below (such Secured Obligations, including
interest thereon accruing after the commencement of any proceedings referred to
in clause (a) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”).

(a)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization, moratorium or other similar
proceedings in connection therewith, relating to any Covered Intercompany Debtor
or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Covered Intercompany Debtor
that would result in an Event of Default, whether or not involving insolvency or
bankruptcy, then, if an Event of Default has occurred and is continuing,
(i) until the Payoff Date shall have occurred, no Covered Intercompany Lender
shall be entitled to receive (whether directly or indirectly), or make any
demand for, any payment from such Covered Intercompany Debtor on account of any
Covered Intercompany Liabilities owed by such Covered Intercompany Debtor to
such Covered Intercompany Lender and (ii) until the Payoff Date shall have
occurred, any such payment or distribution to which such Covered Intercompany
Lender would otherwise be entitled, whether in cash, property or securities
(other than a payment of debt securities of such Covered Intercompany Debtor
that are subordinated and junior in right of payment to the Senior Indebtedness
to at least the same extent as the Covered Intercompany Liabilities described in
this Agreement is subordinated and junior in right of payment to the Senior
Indebtedness then outstanding (such securities being hereinafter referred to as
“Restructured Debt Securities”)) shall instead be made to the holders of Senior
Indebtedness.

(b)    If (i) any Event of Default has occurred and is continuing and (ii) other
than in the case of any Event of Default under clause (h) or (i) of Section 7.01
of the Credit Agreement, the Administrative Agent shall have provided written
notice to the Company (on behalf of itself and the Subsidiaries) requesting the
Covered Intercompany Debtors (or any of them) not to make any such payment or
distribution to any Covered Intercompany Lender (or any of them) or requesting
the Covered Intercompany Lenders (or any of them) not to make any such
forgiveness or other reduction, then until the earliest to occur of (x) the
Payoff Date, (y) the date on which such Event of Default shall have been cured
or waived and (z) the date on which the Administrative Agent shall have
rescinded such notice, no payment or distribution of any kind or character,
whether in cash, securities or other property (other than Restructured Debt
Securities), shall be made by or on behalf of any Covered Intercompany Debtor,
or any other Person on its behalf, with respect to any Covered Intercompany
Liabilities. Any notice given by the Administrative Agent to the Company
pursuant to this paragraph (I) may be given with respect to one or more of the
Covered Intercompany Debtors or Covered Intercompany Lenders at the same or
different times and (II) may suspend the rights and powers of the Covered
Intercompany Debtors above in part without suspending all such rights or powers
(as specified by the Administrative Agent in its sole and absolute discretion)
and without waiving or otherwise affecting the Administrative Agent’s right to
give additional notices from time to time suspending other such rights and
powers so long as an Event of Default has occurred and is continuing.

 

J-2



--------------------------------------------------------------------------------

(c)    If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any Covered Intercompany Liabilities shall (despite
these subordination provisions) be received by any Covered Intercompany Lender
in violation of paragraph (a) or (b) above prior to the occurrence of the Payoff
Date, such payment or distribution shall be held by such Covered Intercompany
Lender in trust (segregated from other property of such Covered Intercompany
Lender) for the benefit of the Administrative Agent, and shall be paid over or
delivered to the Administrative Agent promptly upon receipt to the extent
necessary to cause the Payoff Date to occur.

(d)    Each Covered Intercompany Lender agrees to file all claims against each
relevant Covered Intercompany Debtor in any bankruptcy or other proceeding in
which the filing of claims is required by law in respect of any Covered
Intercompany Liabilities, and the Administrative Agent shall be entitled to all
of such Covered Intercompany Lender’s rights thereunder. If for any reason any
Covered Intercompany Lender fails to file such claim at least 30 days prior to
the last date on which such claim should be filed, such Covered Intercompany
Lender hereby irrevocably appoints the Administrative Agent as its true and
lawful attorney-in-fact and the Administrative Agent is hereby authorized to act
as attorney-in-fact in such Covered Intercompany Lender’s name to file such
claim or in the Administrative Agent’s discretion, to assign such claim to and
cause proof of claim to be filed in the name of the Administrative Agent or its
nominee. In all such cases, whether in administration, bankruptcy or otherwise,
the Person or Persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Covered Intercompany
Lender hereby assigns to the Administrative Agent all of such Covered
Intercompany Lender’s rights to any payments or distributions to which such
Covered Intercompany Lender otherwise would be entitled. If the amount so paid
is greater than such Covered Intercompany Lender’s liability hereunder, the
Administrative Agent shall pay the excess amount to the party entitled thereto.

Each Covered Intercompany Lender and each Covered Intercompany Debtor hereby
agrees that the subordination provisions set forth in this Agreement are for the
benefit of the Administrative Agent and the other holders of Senior
Indebtedness. The Administrative Agent may, on behalf of itself and such other
holders of Senior Indebtedness, proceed to enforce these subordination
provisions set forth herein.

3. Waivers and Consents.    (a) Each Covered Intercompany Lender waives the
right to compel that any property or asset of any Covered Intercompany Debtor or
any property or asset of any guarantor of the Secured Obligations or any other
Person be applied in any particular order to discharge the Secured Obligations.
Each Covered Intercompany Lender expressly waives the right to require the
Administrative Agent or any other Senior Lender to proceed against any Covered
Intercompany Debtor, any guarantor of any Secured Obligations or any other
Person, or to pursue any other remedy in its or their power that such Covered
Intercompany Lender cannot pursue and that would lighten such Covered
Intercompany Lender’s burden, notwithstanding that the failure of the
Administrative Agent or any other Senior Lender to do so may thereby prejudice
such Covered Intercompany Lender. Each Covered Intercompany Lender agrees that
it shall not be discharged, exonerated or have its obligations hereunder reduced
by the Administrative Agent’s or any other Senior Lender’s delay

 

J-3



--------------------------------------------------------------------------------

in proceeding against or enforcing any remedy against any Covered Intercompany
Debtor, any guarantor of any Secured Obligations or any other Person; by the
Administrative Agent or any other Senior Lender releasing any Covered
Intercompany Debtor, any guarantor of any Secured Obligations or any other
Person from all or any part of the Secured Obligations; or by the discharge of
any Covered Intercompany Debtor, any guarantor of any Secured Obligations or any
other Person by an operation of law or otherwise, with or without the
intervention or omission of the Administrative Agent or any other Senior Lender.

(b)    Each Covered Intercompany Lender waives all rights and defenses arising
out of an election of remedies by the Administrative Agent or any other Senior
Lender, even though that election of remedies, including any nonjudicial
foreclosure with respect to any property or asset securing any Secured
Obligations, has impaired the value of such Covered Intercompany Lender’s rights
of subrogation, reimbursement, or contribution against any Covered Intercompany
Debtor, any guarantor of the Secured Obligations or any other Person. Each
Covered Intercompany Lender expressly waives any rights or defenses it may have
by reason of protection afforded to any Covered Intercompany Debtor, any
guarantor of the Secured Obligations or any other Person with respect to the
Secured Obligations pursuant to any anti-deficiency laws or other laws of
similar import that limit or discharge the principal debtor’s indebtedness upon
judicial or nonjudicial foreclosure of property or assets securing any Secured
Obligations.

(c)    Each Covered Intercompany Lender agrees that, without the necessity of
any reservation of rights against it, and without notice to or further assent by
it, any demand for payment of any Secured Obligations made by the Administrative
Agent or any other Senior Lender may be rescinded in whole or in part by such
Person, and any Secured Obligation may be continued, and the Secured Obligations
or the liability of any Covered Intercompany Debtor, any guarantor thereof or
any other Person obligated thereunder, or any right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
modified, accelerated, compromised, waived, surrendered or released by the
Administrative Agent or the other Senior Lenders, in each case without notice to
or further assent by such Covered Intercompany Lender, which will remain bound
hereunder, and without impairing, abridging, releasing or affecting the
subordination provided for herein.

(d)    Each Covered Intercompany Lender waives any and all notice of the
creation, renewal, extension or accrual of any of the Secured Obligations, and
any and all notice of or proof of reliance by the Senior Lenders upon this
Agreement. The Secured Obligations, and any of them, shall be deemed
conclusively to have been created, contracted or incurred, and the consent to
create the obligations of any Covered Intercompany Debtor in respect of the
Covered Intercompany Liabilities shall be deemed conclusively to have been
given, in reliance upon this Agreement. Each Covered Intercompany Lender waives
any protest, demand for payment and notice of default (except as expressly
provided in Section 2(b)).

4. Secured Obligations Unconditional.    All rights and interests of the
Administrative Agent and the other Senior Lenders hereunder, and all agreements
and obligations of each Covered Intercompany Lender and each Covered
Intercompany Debtor hereunder, shall remain in full force and effect
irrespective of:

 

J-4



--------------------------------------------------------------------------------

(a)    any lack of validity or enforceability of the Credit Agreement or any
other Loan Document;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any amendment or waiver or
other modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;

(c)    any release, amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of or consent to departure from, any
guarantee of any Secured Obligations; or

(d)    any other circumstances that might otherwise constitute a defense
available to, or a discharge of, any Covered Intercompany Debtor in respect of
the Secured Obligations or of such Covered Intercompany Lender or such Covered
Intercompany Debtor in respect of the subordination provisions set forth herein.

5. Notices.    All notices and other communications hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary shall be given to it in care of the Company as provided in
Section 9.01 of the Credit Agreement.

6. Waivers; Amendment.    (a) No failure or delay by the Administrative Agent or
any other Senior Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the other Senior Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Covered Intercompany Debtor or
Covered Intercompany Lender herefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or any other Loan Document, the making
of a Loan or issuance, amendment or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any other Senior Lender or any Affiliate of any of the foregoing may
have had notice or knowledge of such Default at the time. Notwithstanding
anything herein to the contrary, no sale, assignment, novation, transfer or
delegation by any Lender of any of its rights or obligations under the Credit
Agreement or any other Loan Document in accordance with the terms thereof shall,
or shall be deemed, to extinguish any of the rights, benefits or privileges
afforded by the Covered Intercompany Debtors or the Covered Intercompany Lenders
hereunder in relation to such of its rights or obligations, and all such rights,
benefits and privileges shall continue to accrue, to the full extent thereof,
for the benefit of the assignee, transferee or delegee of such Lender in
connection with each such sale, assignment, novation, transfer and delegation.
No notice or demand on any Covered Intercompany Debtor or Covered Intercompany
Lender in any case shall entitle any Covered Intercompany Debtor or Covered
Intercompany Lender to any other or further notice or demand in similar or other
circumstances.

 

J-5



--------------------------------------------------------------------------------

(b)    Except as provided in Section 17, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Company or a Subsidiary with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.02 of the Credit Agreement.

(c)    This Agreement shall be construed as a separate agreement with respect to
the Company and each Subsidiary party hereto and may be amended, modified,
supplemented, waived or released with respect to the Company or any Subsidiary
party hereto without the approval of any other Subsidiary party hereto or the
Company, as the case may be, and without affecting the obligations of any other
Subsidiary party hereto or the Company, as the case may be, hereunder.

7. Successors and Assigns.    (a) Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of each Covered Intercompany Lender, each Covered Intercompany
Debtor or the Administrative Agent that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

(b)    The Administrative Agent shall have a full and unfettered right to assign
or otherwise transfer the benefit of this Agreement to any Person that becomes a
successor Administrative Agent in accordance with the terms of the Credit
Agreement, all without impairing, abridging, releasing or affecting the
subordination provided for herein.

(c)    No Covered Intercompany Lender or Covered Intercompany Debtor may assign
or otherwise transfer any of its rights or obligations hereunder or any interest
herein. Any purported assignment or transfer in violation of this paragraph
shall be deemed null and void ab initio.

8. Survival of Agreement.    All covenants, agreements, representations and
warranties made by the Covered Intercompany Lenders and the Covered Intercompany
Debtors in this Agreement shall be considered to have been relied upon by the
Administrative Agent and the other Senior Lenders and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such party or on its behalf and notwithstanding that
either the Administrative Agent or any other Senior Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended
thereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan, any fee, any LC disbursement or any
other amount payable under the Credit Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

 

J-6



--------------------------------------------------------------------------------

9. Counterparts; Effectiveness; Several Agreement.    (a) This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission (including DocuSign) shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective as to any Covered Intercompany Lender or Covered Intercompany Debtor
when a counterpart hereof executed on behalf of such Covered Intercompany Lender
or Covered Intercompany Debtor shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent and thereafter shall be binding upon such Covered
Intercompany Lender, such Covered Intercompany Debtor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Covered Intercompany Lender, such Covered Intercompany
Debtor and the Administrative Agent and the other Secured Parties and their
respective successors and assigns.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, electronic deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the parties hereto hereby (i) agree that, for all purposes, including
in connection with any workout, restructuring, enforcement of remedies,
bankruptcy proceedings or litigation among the Administrative Agent, the other
Senior Lenders and the Loan Parties, electronic images of this Agreement
(including with respect to any signature pages thereto) shall have the same
legal effect, validity and enforceability as any paper original, and (ii) waive
any argument, defense or right to contest the validity or enforceability of this
Agreement based solely on the lack of paper original copies of this Agreement,
including with respect to any signature pages thereto.

10. Severability.    Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

11. Further Assurances.    Each Covered Intercompany Debtor and Covered
Intercompany Lender shall execute and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to fully effectuate the purposes of this Agreement.

 

J-7



--------------------------------------------------------------------------------

12. Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent.    (a) This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each Covered Intercompany Debtor and Covered Intercompany
Lender hereby irrevocably and unconditionally agrees that all claims arising out
of or relating to this Agreement or any other Loan Document brought by it or any
of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such United States District Court or, if that court does not have
subject matter jurisdiction, such Supreme Court. Each of the parties hereto
agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Senior Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any other party hereto or its property in the courts of
any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) Each Foreign Subsidiary party hereto hereby irrevocably designates, appoints
and empowers the Company, as its authorized designee, appointee and agent (the
“Authorized Agent”) to receive, accept and forward for and on its behalf, and in
service of any and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of or relating to this Agreement
or any other Loan Document. Such service may be made by mailing a copy of such
process to any such Foreign Subsidiary in the care of the Authorized Agent at
its address set forth above. Service of process upon the Authorized Agent shall
be deemed, in every respect, effective service of process upon any such Foreign
Subsidiary.

(f) In the event any Foreign Subsidiary party hereto or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Foreign Subsidiary party
hereto hereby irrevocably agrees not to claim and hereby irrevocably and
unconditionally waives such immunity.

 

J-8



--------------------------------------------------------------------------------

13. WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

14. Headings.    Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or to be taken into consideration in interpreting, this Agreement.

15. Provisions Define Relative Rights.    The subordination provisions set forth
herein are intended solely for the purpose of defining the relative rights of
the Covered Intercompany Lenders and the Covered Intercompany Debtors, on the
one hand, and the Administrative Agent and the other Senior Lenders, on the
other, and no other Person shall have any right, benefit or other interest under
these subordination provisions.

16. Additional Subsidiaries.    The Company shall cause each Subsidiary that
shall become party to any Covered Intercompany Liabilities and that is not a
party hereto to become a party to this Agreement by executing a supplement to
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent (each such subsidiary, an “Additional Subsidiary”). Upon
delivery of such supplement to the Administrative Agent, (a) each Additional
Subsidiary shall be as fully a party hereto as if such Additional Subsidiary
were an original signatory hereof, (b) such Additional Subsidiary shall be
deemed to have agreed to all the terms and provisions of this Agreement
applicable to it as a Subsidiary, (c) such Additional Subsidiary shall be deemed
to have represented and warranted that the representations made by it as a
Subsidiary under this Agreement are true and correct at such time and (d) each
reference to, as applicable, a “Covered Intercompany Debtor” or “Covered
Intercompany Lender” in this Agreement shall be deemed to include such
Additional Subsidiary.

 

J-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EXPEDIA GROUP, INC., By  

 

  Name:   Title: [COVERED INTERCOMPANY LENDERS], By  

 

  Name:   Title: [COVERED INTERCOMPANY DEBTORS], By  

 

  Name:   Title:

[SIGNATURE PAGE TO GLOBAL INTERCOMPANY SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, By  

 

  Name:   Title:

[SIGNATURE PAGE TO GLOBAL INTERCOMPANY SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT B

Amended and Restated Guarantee Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED GUARANTEE AGREEMENT dated as of May 5, 2020 (this
“Agreement”), among EXPEDIA GROUP, INC., a Delaware corporation (the “Company”),
the SUBSIDIARY GUARANTORS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
September 5, 2014 (as heretofore amended, supplemented or otherwise modified,
the “Existing Credit Agreement”), among the Company, the Borrowing Subsidiaries
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and London
Agent, (b) the Restatement Agreement dated as of May 4, 2020 (the “Restatement
Agreement”), among the Company, the Borrowing Subsidiaries party thereto, the
Lenders party thereto and the Administrative Agent, pursuant to which, among
other things, the Existing Credit Agreement will be amended and restated to be
in the form set forth therein (as so amended and restated, and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and (c) the Guarantee Agreement dated as of
February 8, 2010 (as heretofore amended, supplemented or otherwise modified, the
“Existing Guarantee Agreement”), among the Company, the Subsidiary Loan Parties
party thereto and the Administrative Agent.

In connection with the Existing Credit Agreement and in consideration of the
agreements of the Lenders and the Issuing Banks thereunder to extend credit to
the Borrowers, the Company and the Subsidiary Guarantors have entered into the
Existing Guarantee Agreement.

In connection with the Restatement Agreement and the transactions contemplated
thereby, the parties to the Existing Guarantee Agreement desire to amend and
restate the Existing Guarantee Agreement to be in the form of this Agreement.

The Guarantors are, or are Affiliates of, the Borrowers, will derive substantial
benefits from the accommodations provided by the Lenders and the Issuing Banks
to the Company and its Subsidiaries pursuant to the Restatement Agreement and
the extension of credit to the Borrowers pursuant to the Credit Agreement, and
are willing to execute and deliver this Agreement, and thereby amend and restate
in its entirety the Existing Guarantee Agreement, in order to induce the Lenders
and the Issuing Banks to make such accommodations and extend such credit and as
consideration for extensions of credit previously made continuing to be
outstanding.



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Definitions. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

(c)    As used in this Agreement, the following terms have the meanings
specified below:

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraphs to this Agreement.

“Designated Cash Management Obligations” has the meaning assigned to such term
in the Credit Agreement.

“Designated Swap Obligations” has the meaning assigned to such term in the
Credit Agreement.

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Excluded Swap Obligation” has the meaning assigned to such term in the Credit
Agreement.

“Existing Credit Agreement” has the meaning assigned to such term in the
introductory paragraphs to this Agreement.

“Existing Guarantee Agreement” has the meaning assigned to such term in the
introductory paragraphs to this Agreement.

“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Designated Cash Management Obligations and (c) the Designated Swap Obligations,
excluding, with respect to any Subsidiary Guarantor, Excluded Swap Obligations
with respect to such Subsidiary Guarantor.

 

2



--------------------------------------------------------------------------------

“Guaranteed Parties” means, collectively, (a) the Administrative Agent and the
London Agent, (b) the Arrangers, (c) the Lenders, (d) the Issuing Banks,
(e) each provider of Cash Management Services the obligations under which
constitute Designated Cash Management Obligations, (f) each counterparty to any
Swap Agreement the obligations under which constitute Designated Swap
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, (h) the holder of any other
Guaranteed Obligation and (i) the successors and permitted assigns of any of the
foregoing.

“Guarantors” means the Company and the Subsidiary Guarantors.

“Indemnified Amount” has the meaning assigned to such term in Section 3.02.

“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation and each other Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Subsidiary Guarantors” means, collectively, (a) the Subsidiaries identified as
such on Schedule I hereto and (b) each other Subsidiary that becomes a party to
this Agreement as a Guarantor after the date hereof pursuant to Section 4.13,
provided that if a Subsidiary is released from its obligations as a Guarantor
hereunder as provided in Section 4.12, such Subsidiary shall cease to be a
Subsidiary Guarantor hereunder effective upon such release.

“Supplement” means an instrument substantially in the form of Exhibit I hereto
or any other form approved by the Administrative Agent.

“Termination Date” has the meaning assigned to such term in Section 4.12.

 

3



--------------------------------------------------------------------------------

ARTICLE II

Guarantee

SECTION 2.01.    Guarantee. (a) Each Guarantor hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the payment when and as due of all
the Guaranteed Obligations.

(b)    Each of the Guarantors further agrees that the Guaranteed Obligations may
be extended or renewed, or otherwise waived or modified, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension, renewal, waiver or modification of
any Guaranteed Obligation. Without prejudice to the Borrowers’ rights to receive
demands for payment in accordance with the terms of the Credit Agreement and to
the fullest extent permitted by law, each of the Guarantors waives presentment
to, demand of payment from and protest to any Borrower or any other Loan Party
of any of the Guaranteed Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment.

SECTION 2.02.    Guarantee of Payment. Each of the Guarantors further agrees
that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Guaranteed Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Guaranteed Party to any security
held for the payment of any of the Guaranteed Obligations or to any balance of
any deposit account or credit on the books of any Guaranteed Party in favor of
any Borrower, any other Loan Party or any other Person. Each Guarantor agrees
that its guarantee hereunder is continuing in nature and applies to all of its
Guaranteed Obligations, whether currently existing or hereafter incurred.

SECTION 2.03.    No Limitations, Etc. (a) Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 4.12 and, in
the case of any Subsidiary Guarantor that is a Foreign Subsidiary, the
limitations set forth in the Supplement pursuant to which such Subsidiary
Guarantor became a party hereto, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged, impaired or otherwise affected by: (i) the failure of
any Guaranteed Party to assert any claim or demand or to enforce any right or
remedy against any Loan Party under the provisions of any Loan Document or
otherwise; (ii) any extension, renewal, amendment or other modification of any
of the Guaranteed Obligations; (iii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iv) any default, failure or delay, willful or otherwise,
in the performance of the Guaranteed Obligations; (v) the release of, or any
impairment of or failure to perfect any Lien on, any security held by the
Administrative Agent or any other Guaranteed Party for any of the Guaranteed
Obligations; (vi) any illegality, lack of validity or enforceability of any of
the Guaranteed Obligations; (vii) any change in the corporate existence,
structure or ownership of any Loan Party, or any United States (Federal or
state)

 

4



--------------------------------------------------------------------------------

or foreign bankruptcy, insolvency, receivership, dissolution, liquidation,
reorganization, moratorium, winding-up or other similar proceeding affecting any
other Loan Party or its assets or any resulting release or discharge of any of
the Guaranteed Obligations; (viii) the existence of any claim, set-off or other
rights that any Guarantor may have at any time against the Company, any other
Loan Party, any Guaranteed Party or any other Person, whether in connection with
the Credit Agreement, the other Loan Documents or any unrelated transaction;
provided that nothing herein will prevent the assertion of such claim by
separate suit or compulsory counterclaim; or (ix) any other act, omission or
delay to do any other act or any other circumstance that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the payment
in full in cash of all the Guaranteed Obligations guaranteed hereunder by such
Guarantor or the release of such Guarantor as expressly provided in
Section 4.12) or which would impair or limit the right of any Guarantor to
subrogation.

(b)    Each Guarantor expressly authorizes the Guaranteed Parties to take and
hold security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security in accordance with its terms
and direct the order and manner of any sale, transfer or other disposition
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Guaranteed Obligations,
all without affecting the obligations of any Guarantor hereunder.

(c)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrowers or any other
Loan Party or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrowers or any other Loan Party, other than the payment in full in cash of all
the Guaranteed Obligations or the release of such Guarantor as expressly
provided in Section 4.12. The Guaranteed Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with any of the Borrowers or any other Loan Party or
exercise any other right or remedy available to them against any of the
Borrowers or any other Loan Party without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full in cash. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any of the Borrowers or any other Loan
Party, as the case may be.

SECTION 2.04.    Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by any Guaranteed Party upon the
bankruptcy, insolvency, receivership, reorganization or similar proceeding
affecting any Borrower, any other Loan Party or otherwise.

 

5



--------------------------------------------------------------------------------

SECTION 2.05.    Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that any Guaranteed Party may have at law or in
equity against any Guarantor by virtue hereof, upon the failure of any of the
Borrowers or any other Loan Party to pay any Guaranteed Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand by any Guaranteed Party, forthwith pay, or cause to be
paid, to the Administrative Agent in cash the amount equal to the unpaid
principal amount of such Guaranteed Obligations then due, together with accrued
and unpaid interest thereon. Each Guarantor further agrees that if payment in
respect of any Guaranteed Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or other event, payment of such Guaranteed Obligation in such
currency or at such place of payment shall be impossible or, in the reasonable
judgment of any Agent, Issuing Bank or Lender, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, such Guarantor shall make payment of such Guaranteed
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and shall indemnify each Guaranteed
Party against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment. Upon payment by any Guarantor
of any sums as provided in this Section 2.05, all rights of such Guarantor
against any of the Borrowers or any other Guarantor arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subordinated and junior in right of payment
to the prior payment in full in cash of all the Guaranteed Obligations owed by
such Borrower or Guarantor to the Guaranteed Parties.

SECTION 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of each of the Borrowers’ and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
agrees that none of the Agents, Issuing Banks or any Lender will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.

SECTION 2.07.    Keepwell. Each Qualified ECP Guarantor intends that this
Agreement constitute, and this Agreement shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 2.08.    Maximum Liability.

(a)    Each Subsidiary Guarantor, and by its acceptance of this Agreement, each
Guaranteed Party hereby confirms that it is the intention of all such Persons
that the guarantee of the Guaranteed Obligations of any Subsidiary Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act or the Uniform Fraudulent
Transfer Act. To effectuate the foregoing intention, the Guaranteed Parties and
the

 

6



--------------------------------------------------------------------------------

Subsidiary Guarantors hereby irrevocably agree that the Guaranteed Obligations
of each Subsidiary Guarantor under this Agreement at any time shall be limited
to the maximum amount as will not result in the guarantee of the Guaranteed
Obligations by such Subsidiary Guarantor under this Agreement constituting a
fraudulent transfer or conveyance under the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or the Uniform Fraudulent Transfer Act.

(b)    Notwithstanding anything to the contrary in this Agreement, the
obligations and liabilities of any Subsidiary Guarantor that is a Foreign
Subsidiary and that becomes a party to this Agreement after the date hereof
shall be limited as and to the extent set forth (but only if any such limitation
is set forth) in the applicable Supplement.

SECTION 2.09.    Payments Free of Taxes. Each Subsidiary Guarantor hereby
acknowledges the provisions of Section 2.17 of the Credit Agreement and agrees
to be bound by such provisions, including the qualifications therein, with the
same force and effect, and to the same extent, as if such Subsidiary Guarantor
were a Borrower and a party to the Credit Agreement.

ARTICLE III

Indemnity; Contribution; Subrogation

SECTION 3.01.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Company agrees
that (a) in the event a payment in respect of any Guaranteed Obligation shall be
made by any Subsidiary Guarantor under this Agreement, the Company shall
indemnify such Subsidiary Guarantor for the full amount of such payment and,
until such indemnification obligation shall have been satisfied, such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to any Security
Document to satisfy in whole or in part any Guaranteed Obligations, the Company
shall indemnify such Subsidiary Guarantor in an amount equal to the greater of
the book value and the fair market value of the assets so sold.

SECTION 3.02.    Contribution and Subrogation. Each Subsidiary Guarantor (a
“Contributing Party”) agrees (subject to Sections 2.08 and 3.03) that, in the
event a payment shall be made by any other Subsidiary Guarantor hereunder in
respect of any Guaranteed Obligations or assets of any other Subsidiary
Guarantor shall be sold pursuant to any Security Document to satisfy any
Guaranteed Obligation owed to any Guaranteed Party and such other Subsidiary
Guarantor (the “Claiming Party”) shall not have been fully indemnified by the
Company as provided in Section 3.01, each Contributing Party shall indemnify
such Claiming Party in an amount equal to the amount of such payment or the
greater of the book value and the fair market value of such assets (the
“Indemnified Amount”), as the case may be, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Subsidiary Guarantors on the

 

7



--------------------------------------------------------------------------------

date hereof (or, in the case of any Subsidiary Guarantor becoming a party hereto
pursuant to Section 4.13, the date of the Supplement hereto executed and
delivered by such Subsidiary Guarantor). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment. Notwithstanding the foregoing, to the extent that any Claiming Party’s
right to indemnification hereunder arises from a payment or sale of Collateral
made to satisfy Guaranteed Obligations constituting Swap Obligations, only those
Contributing Parties for whom such Swap Obligations do not constitute Excluded
Swap Obligations shall indemnify such Claiming Party, with the fraction set
forth in the second preceding sentence being modified as appropriate to provide
for indemnification of the entire Indemnified Amount.

SECTION 3.03.    Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Subsidiary Guarantors under Sections 3.01 and
3.02 and all other rights of the Subsidiary Guarantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the payment in full in cash of all the Guaranteed Obligations
until the occurrence of the Termination Date. No failure on the part of the
Company or any Subsidiary Guarantor to make the payments required by
Sections 3.01 and 3.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Subsidiary Guarantor with respect to its obligations hereunder, and each
Subsidiary Guarantor shall remain liable for the full amount of the obligations
of such Subsidiary Guarantor hereunder.

ARTICLE IV

Miscellaneous

SECTION 4.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Company as
provided in Section 9.01 of the Credit Agreement.

SECTION 4.02.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, the London Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the London Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
herefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing,

 

8



--------------------------------------------------------------------------------

the execution and delivery of this Agreement, the making of a Loan or issuance,
amendment or extension of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, the London
Agent, any Lender, any Issuing Bank or any Affiliate of any of the foregoing may
have had notice or knowledge of such Default at the time. Notwithstanding
anything herein to the contrary, no sale, assignment, novation, transfer or
delegation by any Lender of any of its rights or obligations under the Credit
Agreement or any other Loan Document shall, or shall be deemed, to extinguish
any of the rights, benefits or privileges afforded by any Guarantor created
hereunder in relation to such of its rights or obligations, and all such rights,
benefits and privileges shall continue to accrue, to the full extent thereof,
for the benefit of the assignee, transferee or delegee of such Lender in
connection with each such sale, assignment, novation, transfer and delegation.
No notice or demand on any Guarantor in any case shall entitle any Guarantor to
any other or further notice or demand in similar or other circumstances.

(b)    Except as provided in Sections 4.12 and 4.13 hereof, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Guarantor or Guarantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement.

(c)    This Agreement shall be construed as a separate agreement with respect to
each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.

SECTION 4.03.    Administrative Agent’s Fees and Expenses; Indemnification.
(a) The Guarantors jointly and severally agree to reimburse the Administrative
Agent for its fees and reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.03(a) of the Credit Agreement as if the first reference
therein to the Company were a reference to the Guarantors.

(b)    The Guarantors jointly and severally agree to indemnify and hold harmless
each Indemnitee as provided in Section 9.03(b) of the Credit Agreement as if the
first reference to the Company therein were a reference to the Guarantors.

(c)    The Guarantors jointly and severally agree not to assert, or permit any
of their Affiliates or Related Parties to assert, and each hereby waives, any
claim against any Indemnitee as provided in Section 9.03(d) of the Credit
Agreement as if the first reference to the Borrowers therein were a reference to
the Guarantors.

(d)    Any amounts payable hereunder, including as provided in Section 4.03(a)
or 4.03(b), shall be additional Guaranteed Obligations guaranteed hereby. All
amounts due under this Section 4.03 shall be payable not later than 10 days
after written demand therefor.

 

9



--------------------------------------------------------------------------------

(e)    BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES CREATED
HEREBY, EACH GUARANTEED PARTY SHALL BE DEEMED TO HAVE ACKNOWLEDGED THE
PROVISIONS OF ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREED TO BE BOUND BY
SUCH PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.

SECTION 4.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party.

SECTION 4.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Guarantors in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent, the London
Agent, the Arrangers, the Lenders and the Issuing Banks and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by or on behalf of the Administrative Agent, the London
Agent, the Arrangers, the Lenders and the Issuing Banks and notwithstanding that
the Administrative Agent, the London Agent, any Arranger, any Lender or any
Issuing Bank or any Affiliate or Related Party of the foregoing may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any Loan Document is executed and delivered or any credit is extended
under the Credit Agreement, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan, any fee, any LC
Disbursement or any other amount payable under the Credit Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.04,
2.08, 2.09, 4.03 and 4.14 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated by the Loan
Documents, the repayment of the Loans, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

SECTION 4.06.    Counterparts; Effectiveness; Electronic Execution. (a)This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the other Guaranteed Parties and their
respective successors and assigns, except that no Guarantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any attempted assignment or transfer by any Guarantor shall be null and
void), except as expressly provided in this Agreement and the Credit Agreement.

 

10



--------------------------------------------------------------------------------

(b)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any agreement or instrument contemplated by this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, electronic deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, each
Guarantor hereby (i) agrees that, for all purposes, including in connection with
any workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Issuing Banks and
the Guarantors, electronic images of this Agreement or any other Loan Document
(in each case, including with respect to any signature pages thereto) shall have
the same legal effect, validity and enforceability as any paper original, and
(ii) waives any argument, defense or right to contest the validity or
enforceability of this Agreement or any other Loan Document based solely on the
lack of paper original copies of this Agreement or any other Loan Document,
including with respect to any signature pages thereto.

SECTION 4.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provision with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.

SECTION 4.08.    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and Issuing Bank, and each Affiliate of any of
the foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any of the Guarantors against
any of and all the obligations then due of the Guarantors now or hereafter
existing under this Agreement or any other Loan Document held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement or any other Loan Document. The rights
of each

 

11



--------------------------------------------------------------------------------

Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section 4.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank or Affiliate may have.

SECTION 4.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each Guarantor hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such United
States District Court or, if that court does not have subject matter
jurisdiction, such Supreme Court. Each of the parties hereto agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the London Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Guarantor or any of its
properties in the courts of any jurisdiction.

(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement or
any other Loan Document to serve process in any other manner permitted by law.

(e)    To the extent that any Subsidiary Guarantor that is a Foreign Subsidiary
has or hereafter may acquire any immunity (sovereign or otherwise) from any
legal action, suit or proceeding, from jurisdiction of any court or from set-off
or any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Subsidiary Guarantor hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its Guaranteed Obligations under this Agreement and any other Loan Document.

 

12



--------------------------------------------------------------------------------

(f)    Each Subsidiary Guarantor that is a Foreign Subsidiary hereby agrees that
the waivers set forth in this Section shall have the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States of
America and are intended to be irrevocable and not subject to withdrawal for
purposes of such Act.

(g)    Each Subsidiary Guarantor that is a Foreign Subsidiary hereby irrevocably
designates, appoints and empowers the Company, and the Company hereby accepts
such appointment, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding arising out of or relating to this Agreement and
any other Loan Document. Such service may be made by mailing or delivering a
copy of such process to any such Subsidiary Guarantor in care of the Company at
the Company’s address used for purposes of giving notice under Section 4.01, and
each such Subsidiary Guarantor hereby irrevocably authorizes and directs the
Company to accept such service on its behalf.

SECTION 4.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 4.11.    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 4.12.    Termination or Release. (a) This Agreement and the guarantees
created hereunder shall automatically terminate and be released when all the
Loan Document Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up, yield protection or
otherwise, in each case as to which no claim has been made) have been paid in
full in cash, all Commitments have terminated or expired, the LC Exposure has
been reduced to zero and the Issuing Banks have no further obligations to issue
Letters of Credit under the Credit Agreement (the date on which such termination
and release occurs being referred to as the “Termination Date”).

 

13



--------------------------------------------------------------------------------

(b)    The guarantees of any Subsidiary Guarantor created hereunder shall also
be released at the time or times and in the manner set forth in Section 9.14 of
the Credit Agreement.

(c)    In connection with any termination or release pursuant to paragraph
(a) or (b) of this Section, the Administrative Agent shall execute and deliver
to any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents by the Administrative Agent pursuant to this Section
shall be without recourse to, or representation or warranty by, the
Administrative Agent.

SECTION 4.13.    Additional Subsidiaries. Pursuant to the Credit Agreement,
certain Subsidiaries not a party hereto on the date of this Agreement are
required to enter into this Agreement. Upon execution and delivery by the
Administrative Agent and any such Subsidiary of a Supplement, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. The execution and delivery of any such
Supplement shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any additional Subsidiary as a party
to this Agreement.

SECTION 4.14.    Judgment Currency. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)    The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EXPEDIA GROUP, INC.,        by      

 

    Name:     Title: EXPEDIA, INC.,   by      

 

    Name:     Title: [            ],   by      

 

    Name:     Title:

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

  by      

 

             Name:     Title:

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to

the Amended and Restated Guarantee Agreement

SUBSIDIARY GUARANTORS

 

Expedia, Inc., a Washington corporation

Travelscape, LLC, a Nevada limited liability company

Hotwire, Inc., a Delaware corporation

Hotels.com, L.P., a Texas limited partnership

Hotels.com GP, LLC, a Texas limited liability company

Egencia LLC, a Nevada limited liability company

EAN.com, LP, a Delaware limited partnership

Interactive Affiliate Network, LLC, a Delaware limited liability company

Expedia LX Partner Business, Inc., a Delaware corporation

WWTE, Inc., a Nevada corporation

CarRentals.com, Inc., a Nevada corporation

Cruise, LLC, a Washington limited liability company

Orbitz Worldwide, Inc., a Delaware corporation

Neat Group Corporation, a Delaware corporation

O Holdings Inc., a Delaware corporation

Orbitz Financial Corp., a Delaware corporation

Orbitz for Business, Inc., a Delaware corporation

Orbitz, Inc., a Delaware corporation

Trip Network, Inc., a Delaware corporation

OWW Fulfillment Services, Inc., a Tennessee corporation

Orbitz, LLC, a Delaware limited liability company

Orbitz Worldwide, LLC, a Delaware limited liability company

Orbitz Travel Insurance Services, LLC, a Delaware limited liability company

HomeAway Software, Inc., a Delaware corporation

HomeAway.com, Inc., a Delaware corporation

BedandBreakfast.com, Inc., a Colorado corporation

Vrbo Holdings, Inc., a Delaware corporation

Expedia Group Commerce, Inc., a Delaware corporation

Higher Power Nutrition Common Holdings, LLC, a Delaware limited liability
company

LEMS I LLC, a Delaware limited liability company

LEXE Marginco, LLC, a Delaware limited liability company

LEXEB, LLC, a Delaware limited liability company

Liberty Protein, Inc., a Delaware corporation

Vitalize, LLC, a Delaware limited liability company

HRN 99 Holdings, LLC, a New York limited liability company



--------------------------------------------------------------------------------

Exhibit I to

the Amended and Restated Guarantee Agreement

SUPPLEMENT NO.     dated as of [                ] (this “Supplement”), to the
Amended and Restated Guarantee Agreement dated as of May 5, 2020, among EXPEDIA
GROUP, INC., a Delaware corporation (the “Company”), the SUBSIDIARY GUARANTORS
party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
May 5, 2020 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, the Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and London agent, and (b) the Amended and Restated
Guarantee Agreement dated as of May 5, 2020 (as amended, restated, supplemented
or otherwise modified from time to time, the “Guarantee Agreement”), among the
Company, the Subsidiary Guarantors from time to time party thereto and the
Administrative Agent.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement, as applicable.

The Guarantors have entered into the Guarantee Agreement in order to induce the
Lenders and the Issuing Banks to make, or permit to be outstanding, Loans and to
issue Letters of Credit upon the terms and subject to the conditions set forth
in the Credit Agreement and provide certain other accommodations to the Company
and its Subsidiaries. Section 4.13 of the Guarantee Agreement provides that
additional Subsidiaries of the Company may become Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guarantee Agreement in order to induce the Lenders and
Issuing Banks to make additional Loans and to issue Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued
to remain outstanding.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.13 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby agrees to all the terms and provisions
of the Guarantee Agreement applicable to it as a Guarantor thereunder. Each
reference to a “Guarantor” in the Guarantee Agreement shall be deemed to include
the New Subsidiary, and each reference to a “Subsidiary Guarantor” in the
Guarantee Agreement shall be deemed to include the New Subsidiary. The Guarantee
Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Parties that (a) the execution and delivery by
the New Subsidiary of this Supplement, and the performance by the New Subsidiary
of this Supplement and the Guarantee Agreement, have been duly authorized by all
necessary corporate or other organizational action, (b) this Supplement has been
duly executed and delivered by the New Subsidiary and (c) each of this
Supplement and the Guarantee Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, winding-up or other laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Supplement by facsimile or any other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Supplement. This Supplement
shall become effective when a counterpart hereof executed on behalf of the New
Subsidiary shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Subsidiary, the Administrative Agent and
the other Guaranteed Parties and their respective successors and assigns, except
that the New Subsidiary shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any attempted assignment or transfer by the New Subsidiary shall be null and
void) except as expressly provided in the Guarantee Agreement and the Credit
Agreement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 8. The provisions of Sections 4.02, 4.04, 4.05, 4.06(b), 4.09 and 4.10
of the Guarantee Agreement are hereby incorporated by reference herein as if set
forth in full force herein, mutatis mutandis.

[SECTION 9. The New Subsidiary is a [company] duly [incorporated] under the law
of [name of relevant jurisdiction].    The guarantee of the New Subsidiary in
respect of obligations of any Person other than its subsidiary is subject to the
following limitations:

[if the New Subsidiary is a Foreign Subsidiary, insert guarantee limitation
wording for the relevant jurisdiction that is reasonably acceptable to the
Administrative Agent].]1

 

1 

Applicable in the case of Foreign Subsidiaries only.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY],   by      

 

    Name:     Title: JPMORGAN CHASE BANK, N.A., as
Administrative Agent,   by           

 

    Name:     Title:

[SIGNATURE PAGE TO SUPPLEMENT]



--------------------------------------------------------------------------------

EXHIBIT C

Collateral Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

COLLATERAL AGREEMENT

dated as of

May 5, 2020,

among

EXPEDIA GROUP, INC.,

THE OTHER GRANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   ARTICLE I       Definitions    SECTION 1.01.    Defined Terms      1  
SECTION 1.02.    Other Defined Terms      1   SECTION 1.03.    Restricted
Secured Obligations      7      ARTICLE II       Pledge of Securities   
SECTION 2.01.    Pledge      8   SECTION 2.02.    Delivery of the Pledged
Collateral      8   SECTION 2.03.    Representations, Warranties and Covenants
     9   SECTION 2.04.    [Reserved]      11   SECTION 2.05.    Registration in
Nominee Name; Denominations      11   SECTION 2.06.    Voting Rights; Dividends
and Interest      11      ARTICLE III       Security Interests in Personal
Property    SECTION 3.01.    Security Interest      13   SECTION 3.02.   
Representations and Warranties      15   SECTION 3.03.    Covenants      16  
SECTION 3.04.    Covenants Regarding Patent, Trademark and Copyright Collateral
     18      ARTICLE IV       Remedies    SECTION 4.01.    Remedies upon Default
     18   SECTION 4.02.    Application of Proceeds      20   SECTION 4.03.   
Grant of License to Use Intellectual Property      21   SECTION 4.04.   
Securities Act      21      ARTICLE V       Miscellaneous    SECTION 5.01.   
Notices      22   SECTION 5.02.    Waivers; Amendment      22   SECTION 5.03.   
Administrative Agent’s Fees and Expenses; Indemnification      23  

 

i



--------------------------------------------------------------------------------

SECTION 5.04.    Successors and Assigns      24   SECTION 5.05.    Survival of
Agreement      24   SECTION 5.06.    Counterparts; Effectiveness; Electronic
Execution      24   SECTION 5.07.    Severability      25   SECTION 5.08.   
Right of Set-off      25   SECTION 5.09.    Governing Law; Jurisdiction; Consent
to Service of Process      25   SECTION 5.10.    WAIVER OF JURY TRIAL      26  
SECTION 5.11.    Headings      26   SECTION 5.12.    Security Interest Absolute
     27   SECTION 5.13.    Termination or Release      27   SECTION 5.14.   
Additional Grantors      27   SECTION 5.15.    Administrative Agent Appointed
Attorney-in-Fact      28  

 

ii



--------------------------------------------------------------------------------

Schedules                Schedule I    Initial Subsidiary Grantors    Schedule
II    Pledged Equity Interests; Pledged Debt Securities    Schedule III   
Intellectual Property    Schedule IV    Commercial Tort Claims    Exhibits      
Exhibit I    Form of Supplement    Exhibit II    Form of Copyright Security
Agreement    Exhibit III    Form of Patent and Trademark Security Agreement   

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of May 5, 2020 (as amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), among EXPEDIA GROUP,
INC., a Delaware corporation (the “Company”), the other GRANTORS party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Reference is made to the Amended and Restated Credit Agreement dated as of May
5, 2020 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and London
Agent. The Lenders and the Issuing Banks have agreed to extend credit to the
Borrowers subject to the terms and conditions set forth in the Credit Agreement.
The Grantors are, or are Affiliates of, the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit and as
consideration for extensions of credit previously made continuing to be
outstanding. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning specified in the Credit Agreement; provided that
each term defined in the New York UCC (as defined herein) and not defined in
this Agreement shall have the meaning specified in the UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account or a Payment Intangible.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Company” has the meaning assigned to such term in the preamble hereto.

 

1



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II or any other form approved by the
Administrative Agent.

“Copyrights” means, with respect to any Person, all of the following now
directly owned or hereafter directly acquired by such Person: (a) all copyright
rights in any work subject to the copyright laws of the United States of America
or any other country or any political subdivision thereof, whether as author,
assignee, transferee or otherwise, (b) all registrations and applications for
registration of any such copyright in the United States of America or any other
country, including registrations, recordings, supplemental registrations,
pending applications for registration, and renewals in the United States
Copyright Office (or any similar office in any other country or any political
subdivision thereof), including, in the case of any Grantor, any of the
foregoing set forth under its name on Schedule III, and (c) any other rights
corresponding to the foregoing, including moral rights.

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

“Designated Cash Management Obligations” has the meaning assigned to such term
in the Credit Agreement.

“Designated Swap Obligations” has the meaning assigned to such term in the
Credit Agreement.

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Excluded Assets” means:

(a) any motor vehicles and other assets subject to certificates of title, except
to the extent perfection of a security interest therein may be accomplished by
the filing of a Uniform Commercial Code financing statement or an equivalent
thereof in appropriate form in the applicable jurisdiction;

(b) commercial tort claims as to which the individual value of claim thereunder
is reasonably estimated to be less than or equal to US$5,000,000;

(c) (i) any assets to the extent a security interest in such assets may not be
granted as a matter of applicable law, rule or regulation or requires consent,
approval, license or authorization of any Governmental Authority (unless such
consent, approval, license or authorization has been received) (other than to
the extent such requirement would be rendered ineffective pursuant to the
anti-non assignment provisions of the Uniform Commercial Code or other
applicable law) and (ii) any lease, license, contract or agreement or any rights
or interests thereunder if and for so long as the grant of a security interest
therein would (A) constitute or

 

2



--------------------------------------------------------------------------------

result in (1) the unenforceability of any right, title or interest of the
Company or any Subsidiary Grantor in or (2) a breach or termination pursuant to
the terms of, or a default under, such lease, license, contract or agreement
(other than to the extent that any such law or term would be rendered
ineffective pursuant to the anti-non assignment provisions of the Uniform
Commercial Code or other applicable law), or (B) require a consent, approval,
license or authorization of any Governmental Authority (unless such consent,
approval, license or authorization has been received) (other than to the extent
such requirement would be rendered ineffective pursuant to the anti-non
assignment provisions of the Uniform Commercial Code or other applicable law);

(d) any property subject to a purchase money security interest or Capital Lease
if and for so long as the grant of a security interest therein would constitute
or result in a breach or a default under the related agreements (other than to
the extent that such breach or default would be rendered ineffective pursuant to
the anti-non assignment provisions of the Uniform Commercial Code or other
applicable law);

(e) any governmental licenses, permits, state or local franchises, charters and
authorizations if and for so long as the grant of a security interest therein is
prohibited or restricted thereby (other than to the extent that such restriction
or prohibition would be rendered ineffective pursuant to the anti-non assignment
provisions of the Uniform Commercial Code or other applicable law);

(f) Equity Interests in any Person that is not a Wholly Owned Subsidiary to the
extent a security interest therein would be prohibited under the articles or
certificate of incorporation, bylaws or other organizational documents or
shareholder agreements of such Person (and the Company and the Subsidiary
Grantors shall not be required to seek the consent of third parties thereunder);

(g) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, but only to the
extent that the grant of a security interest therein would impair the validity
or enforceability of such intent-to-use trademark application under applicable
United States Federal law;

(h) any assets to the extent a security interest in such assets would result in
excessive (in relation to the benefit to be afforded to the Lenders therefrom)
cost or other consequences, including material adverse tax consequences to the
Company and its Subsidiaries, as reasonably agreed by the Company and the
Administrative Agent in writing and referring to this clause (h);

(i) “letter of credit rights”, except to the extent constituting a “supporting
obligation” of other Collateral as to which perfection of a security interest
therein may be accomplished by the filing of a Uniform Commercial Code financing
statement or an equivalent thereof in appropriate form in the applicable
jurisdiction;

(j) the New Headquarters Assets;

(k) any fee-owned real property that is not a Mortgaged Property;

(l) all leasehold interests in real property; and

 

3



--------------------------------------------------------------------------------

(m) all voting Equity Interests (and any other interest or instrument treated as
“voting stock” within the meaning of Treasury Regulations Section 1.956-2(c)(2))
in excess of 65% of the total combined voting power of all classes of the issued
and outstanding voting Equity Interests (and any issued and outstanding “voting
stock” within the meaning of Treasury Regulations Section 1.956-2(c)(2)) in any
Foreign Subsidiary, any Subsidiary of a Foreign Subsidiary or any CFC Holdco
other than EXP Global Holdings Inc.;

provided that the term “Excluded Assets” shall not include any proceeds or
products of any of the foregoing (unless such proceeds or products themselves
would constitute assets described in clauses (a) through (m) above).

“Excluded Swap Obligation” has the meaning assigned to such term in the Credit
Agreement.

“Existing Indenture Specified Lien Basket” has the meaning assigned to such term
in the Credit Agreement.

“Existing Indentures” has the meaning assigned to such term in the Credit
Agreement. All references herein to any Existing Indenture herein shall be
deemed to refer to such Existing Indenture as in effect on the date hereof.

“Existing Notes” means any notes, debentures or similar instruments issued and
outstanding pursuant to any Existing Indenture.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

“Grantors” means the Company and the Subsidiary Grantors.

“Intellectual Property” means, with respect to any Person, all intellectual
property of every kind and nature now owned or hereafter acquired by such
Person, including inventions, designs, utility models, Patents, Patent Licenses,
Copyrights, Copyright Licenses, Trademarks, Trademark Licenses, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and applications therefor, and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“IP Security Agreements” means the Copyright Security Agreement and the Patent
and Trademark Security Agreement.

“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.

“Maximum Existing Indenture Basket Amount” means (a) with respect to any
Restricted Secured Obligations that are outstanding on the date hereof, the
maximum amount of such Restricted Secured Obligations that may be secured on the
date hereof by Liens created under the Loan Documents in reliance on the
Existing Indenture Specified Lien Basket under each of the Existing Indentures
without giving rise to a requirement under such Existing

 

4



--------------------------------------------------------------------------------

Indenture that the Notes or Guarantees (in each case, as defined in such
Existing Indenture) be secured equally and ratably with such Restricted Secured
Obligations (or prior thereto) and (b) with respect to any Restricted Secured
Obligations incurred at any time after the date hereof, the maximum amount of
such Restricted Secured Obligations that, at the time of the incurrence thereof
and after giving effect to all other Restricted Secured Obligations then
outstanding, are permitted to be secured by Liens created under the Loan
Documents in reliance on the Existing Indenture Specified Lien Basket under each
of the Existing Indentures without giving rise to a requirement under such
Existing Indenture that the Notes or Guarantees (in each case, as defined in
such Existing Indenture) be secured equally and ratably with such Restricted
Secured Obligations (or prior thereto); provided that (i) in the event any
Excluded Subsidiary shall have incurred (as defined in any Existing Indenture)
any Indebtedness (as defined in any Existing Indenture) secured by a Lien (as
defined in any Existing Indenture) on any property or asset of any Excluded
Subsidiary (whether now existing or owned or hereafter created or acquired) in
reliance on the Existing Indenture Specified Lien Basket in any Existing
Indenture, immediately prior to the time of the incurrence of such Indebtedness
the Maximum Existing Indenture Basket Amount shall be automatically reduced by
the amount equal to the lesser of (A) the aggregate amount of such Indebtedness
so incurred that is secured by such Lien and (B) the minimum amount of the
reduction required in order for the aggregate amount of such Indebtedness so
incurred to be permitted, at the time of the incurrence thereof, to be secured
by such Lien without giving rise to a requirement under such Existing Indenture
that the Notes or Guarantees (in each case, as defined in such Existing
Indenture) be secured equally and ratably with such Indebtedness (or prior
thereto) and (ii) in the event any Excluded Subsidiary shall have entered into
any sale and lease-back transaction for the sale and leasing back of any
property in reliance on the Existing Indenture Specified Lien Basket in any
Existing Indenture, immediately prior to the time of the entry by such Excluded
Subsidiary into such sale and lease-back transaction the Maximum Existing
Indenture Basket Amount shall be automatically reduced by the amount equal to
the lesser of (A) the aggregate amount of the Attributable Debt (as defined in
such Indenture) with respect to such sale and leaseback transaction and (B) the
minimum amount of the reduction required in order for such sale and lease-back
transaction to be permitted under such Existing Indenture Specified Lien Basket;
provided further that, notwithstanding anything to the contrary set forth above,
the aggregate amount of all reductions resulting from the application of clauses
(i) and (ii) above may not exceed US$25,000,000.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent and Trademark Security Agreement” means the Patent and Trademark
Security Agreement substantially in the form of Exhibit III or any other form
approved by the Administrative Agent.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all registered letters patent of the
United States of

 

5



--------------------------------------------------------------------------------

America or the equivalent thereof in any other country, all registrations
thereof and all applications issued or applied for letters patent of the United
States of America or the equivalent thereof in any other country or any
political subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate dated as of the date
hereof and delivered by the Company pursuant to Section 7(d) of the Restatement
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership interest certificates,
share certificates or other securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Quarterly Update Date” means, at any time, the earlier of (a) the date by which
a certificate of a Financial Officer is next required to be delivered pursuant
to Section 5.01(c) of the Credit Agreement and (b) the date on which a
certificate of a Financial Officer is next delivered pursuant to Section 5.01(c)
of the Credit Agreement.

“Restricted Secured Obligations” has the meaning assigned to such term in the
Credit Agreement.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the
Designated Cash Management Obligations and (c) the Designated Swap Obligations,
excluding, with respect to any Subsidiary Grantor, Excluded Swap Obligations
with respect to such Subsidiary Grantor.

“Secured Parties” means, collectively, (a) the Administrative Agent and the
London Agent, (b) the Arrangers, (c) the Lenders, (d) the Issuing Banks,
(e) each provider of Cash Management Services the obligations under which
constitute Designated Cash Management Obligations, (f) each counterparty to any
Swap Agreement the obligations under which constitute Designated Swap
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, (h) the holder of any other Secured
Obligation and (i) the successors and permitted assigns of any of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

6



--------------------------------------------------------------------------------

“Subsidiary Grantor” means, collectively, (a) the Subsidiaries identified as
such on Schedule I hereto and (b) each other Subsidiary that becomes a party to
this Agreement as a Grantor after the date hereof pursuant to Section 5.14,
provided that if a Subsidiary is released from its obligations as a Grantor
hereunder as provided in Section 5.13, such Subsidiary shall cease to be a
Grantor hereunder effective upon such release.

“Supplement” means an instrument substantially in the form of Exhibit I hereto
or any other form approved by the Administrative Agent.

“Supplemental Perfection Certificate” means each Supplemental Perfection
Certificate delivered by the Company pursuant to Section 5.01(d) of the Credit
Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, global top level domain
names, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registrations and
pending applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar office in any State of the United States of America or any other
country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III and
(b) all goodwill associated therewith or symbolized thereby.

“UCC” means the New York UCC; provided that if by reason of mandatory provisions
of law, the perfection, the effect of perfection or non-perfection or priority
of a security interest is governed by the personal property security laws of any
jurisdiction other than New York, the term “UCC” shall mean the Uniform
Commercial Code as in effect, at such time, in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority and
for the definitions related to such provisions.

SECTION 1.03. Restricted Secured Obligations. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, for so long as any
Existing Notes shall be outstanding, the amount of the Restricted Secured
Obligations secured by a Lien on any asset or property of the Loan Parties
granted under this Agreement, any Supplement hereto, any IP Collateral Agreement
or any other Loan Document (including Section 2.06(j) of the Credit Agreement)
shall be limited to the Maximum Existing Indenture Basket Amount with respect
thereto.

 

7



--------------------------------------------------------------------------------

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment and performance in full
(subject to Section 1.03 hereof) of the Secured Obligations, each Grantor hereby
assigns, charges and pledges to the Administrative Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and hereby grants to
the Administrative Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a security interest in, all of such Grantor’s right,
title and interest in, to and under (a)(i) the Equity Interests now directly
owned or at any time hereafter acquired by such Grantor, including those set
forth opposite the name of such Grantor on Schedule II, and (ii) all
certificates and any other instruments representing all such Equity Interests
(the assets under clauses (i) and (ii), collectively, the “Pledged Equity
Interests”); provided that if, to the extent and for so long as any of the
foregoing assets constitutes an Excluded Asset, the foregoing assignment,
charge, pledge and security interest shall not attach to, and Pledged Equity
Interests shall not include, such asset (it being understood that the foregoing
assignment, charge, pledge and security interest shall immediately attach to,
and Pledged Equity Interests shall immediately include, any such asset (or any
portion thereof) upon such asset (or such portion thereof) ceasing to be an
Excluded Asset); (b)(i) the debt securities now directly owned or at any time
hereafter acquired by such Grantor, including those set forth opposite the name
of such Grantor on Schedule II , and (ii) all promissory notes and other
instruments now directly owned or at any time hereafter acquired by such Grantor
evidencing all such debt securities (the assets under clauses (i) and (ii),
collectively, the “Pledged Debt Securities”); provided that if, to the extent
and for so long as any of the foregoing assets constitutes an Excluded Asset,
the foregoing assignment, charge, pledge and security interest shall not attach
to, and Pledged Debt Securities shall not include, such asset (it being
understood that the foregoing assignment, charge, pledge and security interest
shall immediately attach to, and Pledged Debt Securities shall immediately
include, any such asset (or any portion thereof) upon such asset (or such
portion thereof) ceasing to be an Excluded Asset); (c) all other property of
such Grantor that may be delivered to and held by the Administrative Agent
pursuant to the terms of this Section 2.01 and Section 2.02; (d) subject to
Section 2.06, all payments of principal or interest, dividends or other
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the Pledged Equity
Interests and the Pledged Debt Securities; (e) subject to Section 2.06, all
rights and privileges of such Grantor with respect to the securities,
instruments and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Securities (i) within 30 days of the date hereof (or such later date as may be
agreed to by the Administrative Agent in its reasonable discretion), in the case
of any such Pledged Securities owned by such Grantor on the date hereof, and
(ii) on or before the next Quarterly Update Date after the acquisition thereof
(or such later date as may be agreed to by the Administrative Agent in its
reasonable discretion), in the case of any such Pledged Securities acquired by
such Grantor after

 

8



--------------------------------------------------------------------------------

the date hereof; provided that no Grantor shall be required to deliver to the
Administrative Agent (A) any Pledged Securities representing Equity Interests in
any Subsidiary that is not a Material Subsidiary or (B) any promissory note
evidencing Indebtedness of less than US$5,000,000 (or equivalent thereof) (it
being understood that such Equity Interests or promissory notes may nonetheless
constitute Collateral).

(b) [Reserved].

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to paragraph (a) of this Section 2.02 shall be
accompanied by undated stock or note powers, as applicable, duly executed by the
applicable Grantor in blank or other undated instruments of transfer reasonably
satisfactory to the Administrative Agent duly executed by the applicable Grantor
in blank and by such other instruments and documents as the Administrative Agent
may reasonably request and (ii) all other property comprising part of the
Pledged Collateral delivered pursuant to the terms of this Agreement shall be
accompanied by undated instruments of transfer duly executed by the applicable
Grantor in blank and such other instruments and documents as the Administrative
Agent may reasonably request. Each delivery of Pledged Securities after the date
hereof shall be accompanied by a schedule describing such Pledged Securities,
provided that failure to attach any such schedule hereto shall not affect the
validity of the pledge of any Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

(d) Notwithstanding anything to the contrary provided herein, the Administrative
Agent shall agree to a reasonably selected later date if the Company, on behalf
of itself or any other Grantor, shall have delivered to the Administrative Agent
a certificate of an Authorized Officer certifying that such actions provided for
in this Section 2.02 cannot be reasonably completed with commercially reasonable
efforts due to factors caused by the COVID-19 virus (it being acknowledged and
agreed that the Administrative Agent shall be entitled to rely conclusively upon
such certificate without any independent verification thereof); provided that
such later date may be extended by the Administrative Agent in its reasonable
discretion if the Company, on behalf of itself or any other Grantor, shall have
delivered to the Administrative Agent a certificate of an Authorized Officer
certifying that such actions provided for in this Section 2.02 cannot be
reasonably completed with commercially reasonable efforts by such later date due
to factors caused by the COVID-19 virus (it being acknowledged and agreed that
the Administrative Agent shall be entitled to rely conclusively upon such
certificate without any independent verification thereof).

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) Schedule II sets forth, as of the date of this Agreement, a true and
complete list with respect to each Grantor of (i) all the Pledged Equity
Interests owned by such Grantor and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by such Grantor and (ii) all the Pledged Debt
Securities owned by such Grantor (provided that Pledged Debt Securities with a
principal amount of less than $5,000,000 need not be scheduled on Schedule II);

 

9



--------------------------------------------------------------------------------

(b) with respect to the Pledged Equity Interests and Pledged Debt Securities
issued by the Company or any Subsidiary, such Pledged Equity Interests and
Pledged Debt Securities have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Equity Interests, are fully paid
and nonassessable and (ii) in the case of Pledged Debt Securities, are legal,
valid and binding obligations of the issuers thereof, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium,
winding-up or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers or
dispositions not prohibited by the Credit Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II (as it may be supplemented from time to time pursuant to
Section 2.02(c)) as owned by such Grantor, (ii) holds the same free and clear of
all Liens, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and transfers and dispositions not prohibited by the Credit Agreement,
(iii) will make no further assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and transfers or dispositions not prohibited by the Credit Agreement,
and (iv) will use commercially reasonable efforts to defend its title or
interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and other Liens permitted
pursuant to Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally and by applicable local law in the case of Equity
Interests in any Foreign Subsidiary, and, in the case of clause (ii), except for
limitations existing as of the date hereof (or, in the case of any Person that
becomes a Subsidiary after the date hereof, as of the date such Person becomes a
Subsidiary) in the articles or certificates of incorporation, bylaws or other
organizational documents of any Subsidiary, (i) the Pledged Collateral, to the
extent issued by the Company or any Subsidiary, is and will continue to be
freely transferable and assignable and (ii) none of the Pledged Collateral, to
the extent issued by the Company or any Subsidiary, is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale, transfer or other disposition thereof pursuant hereto or the exercise by
the Administrative Agent of rights and remedies hereunder;

(e) each of the Grantors has the organizational power and authority to pledge
the Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was, is or will be required for the validity of the
pledge effected hereby (other than such as have been obtained and are in full
force and effect), except where the failure to obtain such consent or approval
would not reasonably be expected to have a materially adverse impact on the
value of the applicable Pledged Collateral; and

 

10



--------------------------------------------------------------------------------

(g) subject to applicable local law in the case of Equity Interests in any
Foreign Subsidiary, by virtue of the execution and delivery by the Grantors of
this Agreement, when any Pledged Securities are delivered to the Administrative
Agent in accordance with this Agreement, the Administrative Agent will obtain a
legal, valid and perfected first priority lien upon and security interest in
such Pledged Securities (subject to Liens permitted pursuant to the Credit
Agreement), as security, subject to Section 1.03 hereof, for the payment and
performance of the Secured Obligations.

SECTION 2.04. [Reserved].

SECTION 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing, the Administrative Agent, on
behalf of the Secured Parties, shall have the right (in its discretion) to hold
the Pledged Securities in the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Administrative Agent or in its own name as
pledgee or chargee, or in the name of its nominee (as pledgee or chargee, or as
sub-agent). If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.

SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under Section 7.01(h) or 7.01(i) of the Credit
Agreement, the Administrative Agent shall have notified the Grantors that their
rights under this Section 2.06 are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents;

(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.06; and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws.

(b) Upon the occurrence and during the continuance of an Event of Default and,
other than in the case of an Event of Default under Section 7.01(h) or 7.01(i)
of the Credit Agreement, after the Administrative Agent shall have notified the
Grantors of the suspension of their rights under paragraph (a)(iii) of this
Section 2.06, all rights of any Grantor to dividends,

 

11



--------------------------------------------------------------------------------

interest, principal or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all
such rights shall thereupon become vested in the Administrative Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 2.06(b) shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Administrative Agent upon demand in the same form as so received (with any
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Administrative Agent). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this Section 2.06(b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property, shall be held as security, subject to Section 1.03 hereof,
for the payment and performance of the Secured Obligations and shall be applied
in accordance with the provisions of Section 4.02. After all Events of Default
have been cured or waived and the Company has delivered to the Administrative
Agent a certificate of an Authorized Officer of the Company to that effect, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and,
other than in the case of an Event of Default under Section 7.01(h) or 7.01(i)
of the Credit Agreement, after the Administrative Agent shall have notified the
Grantors of the suspension of their rights under paragraph (a)(i) of this
Section 2.06, all rights of any Grantor to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.06, and the obligations of the Administrative Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Grantors to exercise
such rights. After all Events of Default have been cured or waived and the
Company has delivered to the Administrative Agent a certificate of an Authorized
Officer of the Company to that effect, all rights vested in the Administrative
Agent pursuant to this paragraph (c) shall cease, and the Grantors shall have
the exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.06, and the obligations of the Administrative Agent under paragraph
(a)(ii) of this Section shall be in effect.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights and powers of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) of this Section 2.06 in part without suspending all such rights or
powers (as specified by the Administrative Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Administrative
Agent’s right to give additional notices from time to time suspending other
rights and powers so long as an Event of Default has occurred and is continuing.

 

12



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a)As security for the payment and performance
in full (subject to Section 1.03 hereof) of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash, cash equivalents and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles, including all Intellectual Property;

(vii) all Inventory;

(viii) all other Goods;

(ix) all Instruments;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims described on Schedule IV, as such schedule may
be supplemented from time to time pursuant to Section 3.02(f);

(xiii) all Fixtures;

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

13



--------------------------------------------------------------------------------

provided that if, to the extent and for so long as any asset is an Excluded
Asset, the Security Interest shall not attach to, and Article 9 Collateral shall
not include, such asset (it being understood that the Security Interest shall
immediately attach to, and Article 9 Collateral shall immediately include, any
such asset (or any portion thereof) upon such asset (or such portion thereof)
ceasing to be an Excluded Asset).

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant United
States jurisdiction any financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) describe the Collateral covered thereby in any manner that the
Administrative Agent reasonably determines is necessary or advisable to ensure
the perfection of the security interest in the Article 9 Collateral granted
under this Agreement, including indicating the Collateral as “all assets” of
such Grantor or words of similar effect, and (ii) contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) in the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(B) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide the information required for any such filing to the Administrative
Agent promptly upon request.

Each Grantor also ratifies its authorization for the Administrative Agent (or
its designee) to file in any relevant jurisdiction any financing statements or
amendments thereto with respect to the Article 9 Collateral or any part thereof
naming any Grantor as debtor or the Grantors as debtors and the Administrative
Agent as secured party, if filed prior to the date hereof.

The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office such documents as may be reasonably necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by such Grantor and naming any Grantor or the Grantors
as debtors and the Administrative Agent as secured party. Each Grantor agrees to
provide the information or applicable signatures required for any such filing to
the Administrative Agent promptly upon request.

(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) no control agreements shall be required with respect to any
Deposit Account or Securities Account, (ii) no lockbox or similar agreements or
arrangements shall be required with respect to collection of payments on any
Accounts or Payment Intangibles, (iii) no landlord, mortgagee or bailee waivers
shall be required and (iv) no notices shall be required to be sent to Account
Debtors or other contractual third parties unless an Event of Default shall have
occurred and be continuing.

 

14



--------------------------------------------------------------------------------

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security
Interest, except for Liens permitted under Section 6.02 of the Credit Agreement
and defects that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and has full power and authority to
grant to the Administrative Agent the Security Interest in such Article 9
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person, other than any consent or approval that has been obtained
and except to the extent that failure to obtain such consent or approval,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the date of this Agreement. The Uniform Commercial Code
financing statements (including fixture filings, as applicable) are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in the Article 9 Collateral
consisting of United States issued Patents (and Patent applications issued or
applied for), United States registered Trademarks (and Trademarks for which
United States applications for registration are pending), United States
registered Copyrights (and Copyrights for which United States applications for
registration are pending) and United States material exclusive Copyright
Licenses (where a Grantor is a licensee), as of the date of this Agreement) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Administrative
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States of America (or any political subdivision
thereof), and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary with respect to any such Article 9
Collateral in any such jurisdiction, except as provided under applicable law
with respect to the filing of continuation statements. A Copyright Security
Agreement and a Patent and Trademark Security Agreement, in each case containing
a description of the Article 9 Collateral consisting of United States issued
Patents (and Patent applications issued or applied for), United States
registered Trademarks (and Trademarks for which United States applications for
registration are pending), United States registered Copyrights (and Copyrights
for which United States applications for registration are pending) and United
States material exclusive Copyright Licenses (where a Grantor is a licensee), as
applicable, as of the date of this Agreement, and executed by each Grantor
owning any such Article 9 Collateral, have been delivered to the Administrative
Agent for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of United States Patents, United States
Trademarks, United States Copyrights and United States exclusive

 

15



--------------------------------------------------------------------------------

Copyright Licenses (where a Grantor is a licensee) in which a security interest
may be perfected by filing, recording or registration in the United States of
America (or any political subdivision thereof), and after such filing,
recordation or registration is made, no further or subsequent filing, refiling,
recording or rerecording is necessary with respect to any such Article 9
Collateral (other than such actions as are necessary to perfect the Security
Interest with respect to any Article 9 Collateral consisting of United States
Patents, United States Trademarks and United States Copyrights and United States
exclusive Copyright Licenses (or registration or application for registration
thereof) acquired or developed after the date of this Agreement).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing, subject to Section 1.03 hereof, the
payment and performance of the Secured Obligations, (ii) subject to the filings
described in Section 3.02(b), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States of
America (or any political subdivision thereof) pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to the filings described in Section 3.02(b), a security interest that shall be
perfected in all Article 9 Collateral in which a security interest may be
perfected upon the receipt and recording of the applicable IP Security Agreement
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable. The Security Interest is and shall be prior to
any other Lien on any of the Article 9 Collateral, other than Liens permitted
pursuant to Section 6.02 of the Credit Agreement that have priority as a matter
of law.

(d) Schedule III sets forth, as of the date of this Agreement, a true and
complete list, with respect to each Grantor, of (i) all issued Patents and
Patent applications issued or applied for in the United States, (ii) all
registered Trademarks and Trademark applications registered or applied for in
the United States (provided that domain names and global top level domain names
need not be scheduled on Schedule III), (iii) all registered Copyrights and
Copyright applications registered or applied for in the United States and
(iv) all material exclusive Copyright Licenses under which such Grantor is a
licensee with respect to United States registered Copyrights, in each case
specifying the name of the registered owner, title, type of mark, registration
or application number and registration date or filing date, if applicable, a
brief description thereof and, if applicable, the licensee and licensor.

(e) Schedule IV sets forth, as of the date of this Agreement, a true and
complete list, with respect to each Grantor, of each Commercial Tort Claim in
respect of which a complaint or a counterclaim has been filed by such Grantor,
seeking damages with an individual amount reasonably estimated to exceed
US$5,000,000, including a brief summary description of such claim. In the event
any Supplemental Perfection Certificate delivered pursuant to Section 5.01(d) of
the Credit Agreement or any Supplement shall set forth any Commercial Tort
Claim, Schedule IV shall be deemed to be supplemented to include the reference
to such Commercial Tort Claim (and the description thereof), in the same form as
such reference and description are set forth on such Supplemental Perfection
Certificate or Supplement.

SECTION 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the Article
9 Collateral against all Persons, except with respect to Article 9 Collateral
that such Grantor determines in

 

16



--------------------------------------------------------------------------------

its reasonable business judgment is no longer necessary or beneficial to the
conduct of such Grantor’s business, and to defend the Security Interest of the
Administrative Agent in Article 9 Collateral and the priority thereof against
any Lien not permitted pursuant to Section 6.02 of the Credit Agreement, subject
to the rights of such Grantor under Section 9.14 of the Credit Agreement and
corresponding provisions of the Security Documents to obtain a release of the
Liens created under the Security Documents.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing and recording of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.

(c) Subject to the limitation on inspection rights and reimbursement obligations
in the Credit Agreement, the Administrative Agent and such Persons as the
Administrative Agent may reasonably designate shall have the right, at the
Grantors’ own cost and expense, to inspect the Article 9 Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Article 9 Collateral is located and to verify
under reasonable procedures the identity, validity, amount, quality, quantity,
value, condition, location and status of, or any other matter relating to, the
Article 9 Collateral, including, in the case of Accounts or Payment Intangibles
or Article 9 Collateral in the possession of any third party by contacting
Account Debtors or the third party possessing such Article 9 Collateral for the
purpose of making such a verification. The Administrative Agent shall have the
right to share any information it gains from such inspection or verification
with any Secured Party (it being acknowledged that such Secured Party shall be
subject to confidentiality obligations with respect to such information,
including pursuant to Section 9.12 of the Credit Agreement).

(d) At its option, after the occurrence and during the continuance of an Event
of Default, the Administrative Agent may discharge past due Taxes, assessments,
charges, fees and Liens at any time levied or placed on the Article 9 Collateral
that are not permitted by the Credit Agreement, and may pay for the maintenance
and preservation of the Article 9 Collateral to the extent any Grantor fails to
do so as required by the Credit Agreement, this Agreement or the other Loan
Documents, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
out-of-pocket expense incurred by the Administrative Agent pursuant to the
foregoing authorization (and any such payment made or expense incurred shall be
an additional Secured Obligation secured hereby, subject to Section 1.03
hereof); provided that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any other Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees or Liens and maintenance as set forth herein or in the other Loan
Documents.

 

17



--------------------------------------------------------------------------------

(e) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof.

(f) None of the Grantors shall make or permit to be made any transfer of the
Article 9 Collateral and each Grantor shall remain at all times in possession or
control of the Article 9 Collateral owned by it, except that unless and until
the Administrative Agent shall notify the Grantors that an Event of Default
shall have occurred and be continuing and that during the continuance thereof
the Grantors shall not sell, convey, lease, assign, transfer or otherwise
dispose of any Article 9 Collateral (which notice may be given by telephone if
promptly confirmed in writing), the Grantors may use and dispose of the Article
9 Collateral in any lawful manner not prohibited by the Credit Agreement.

SECTION 3.04. Covenants Regarding Patent, Trademark and Copyright Collateral.
Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License under which such
Grantor is a licensee to effect the assignment of all such Grantor’s right,
title and interest thereunder to the Administrative Agent or its designee.

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that, upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent, and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right, subject to the mandatory requirements of applicable
law, to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate. The Administrative Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons that will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the

 

18



--------------------------------------------------------------------------------

distribution or sale thereof, and upon consummation of any such sale the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal that
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 Business Days’
prior written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, but only during the continuance of an Event of Default,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale, transfer or other disposition, the Administrative Agent or any
Secured Party may be the purchaser or licensor of any or all of such Collateral
at any such sale, transfer or other disposition, and the Administrative Agent
shall be entitled, in accordance with the provisions set forth in Article VIII
of the Credit Agreement, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Secured Obligations (subject
to Section 1.03 hereof) as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale, transfer or other disposition. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof that is entered into
during the continuance of an Event of Default shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by

 

19



--------------------------------------------------------------------------------

a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 4.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral (such term, as used in this
Section, has the meaning assigned thereto in the Credit Agreement), including
any Collateral consisting of cash, as follows (subject to Section 1.03 hereof):

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or incurred by the
Administrative Agent in connection with any Loan Document or any of the Secured
Obligations, including all court costs and the fees and expenses of agents and
legal counsel to the Administrative Agent, the repayment of all advances made by
the Administrative Agent hereunder or under any other Loan Document on behalf of
any Loan Party and any other costs or expenses incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder or under
any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed, as among the Secured Parties holding the Loan
Document Obligations, the Designated Cash Management Obligations and the
Designated Swap Obligations (treating each such category of Obligations as if it
were a separate class of Obligations), pro rata in accordance with the
respective amounts of such classes of the Obligations owed to them on the date
of any such distribution and, as to the amounts so distributed with respect to
the Loan Document Obligations, to be further distributed, as among the Secured
Parties holding the Loan Document Obligations, in accordance with the Credit
Agreement); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Grantors shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral (applied in accordance with
Section 1.03 hereof) are insufficient to pay all Secured Obligations, including
any attorneys’ fees and other reasonable out-of-pocket expenses incurred by
Administrative Agent or any other Secured Party to collect such deficiency.
Notwithstanding the foregoing, the proceeds of any collection, sale, foreclosure
or realization upon any Collateral of any Subsidiary

 

20



--------------------------------------------------------------------------------

Grantor, including any Collateral consisting of cash, shall not be applied to
any Excluded Swap Obligation of such Subsidiary Grantor and shall instead be
applied to other Secured Obligations (subject to Section 1.03 hereof).

SECTION 4.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Article IV at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants, solely to the
extent that such grant does not breach any agreement or arrangement of such
Grantor with respect to the applicable Intellectual Property, to the
Administrative Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive perpetual license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense any of the Article 9
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for infringement of the Intellectual
Property. Upon the occurrence and during the continuance of an Event of Default,
each Grantor further agrees to reasonably cooperate with the Administrative
Agent, in any attempt to prosecute or maintain the Intellectual Property or sue
for infringement of the Intellectual Property. The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default. Each
Grantor irrevocably agrees that, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may sell any of such Grantor’s
Inventory directly to any Person, including Persons that have previously
purchased the Grantor’s Inventory from such Grantor, and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Agreement, may sell Inventory that bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor, and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

SECTION 4.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act as now or hereafter
in effect or any similar statute hereafter enacted analogous in purpose or
effect (the Securities Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in

 

21



--------------------------------------------------------------------------------

light of such restrictions and limitations the Administrative Agent may, with
respect to any sale of the Pledged Collateral, and shall be authorized to, limit
the purchasers to those who will agree, among other things, to acquire such
Pledged Collateral for their own account for investment, and not with a view to
the distribution or resale thereof, and upon consummation of any such sale may
assign, transfer and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold. Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws and (b) may approach and
negotiate with a limited number of potential purchasers (including a single
potential purchaser) to effect such sale. Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Administrative Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Administrative Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited number
of potential purchasers (or a single purchaser) were approached. The provisions
of this Section 4.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Grantor shall be given to it in care of the Company
as provided in Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the London Agent, any Issuing Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the London
Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Grantor herefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan or
issuance, amendment or extension of a Letter of Credit shall not be construed as
a waiver of

 

22



--------------------------------------------------------------------------------

any Default, regardless of whether the Administrative Agent, the London Agent,
any Lender, any Issuing Bank or any Affiliate of any of the foregoing may have
had notice or knowledge of such Default at the time. Notwithstanding anything
herein to the contrary, no sale, assignment, novation, transfer or delegation by
any Lender of any of its rights or obligations under the Credit Agreement or any
other Loan Document shall, or shall be deemed, to extinguish any of the rights,
benefits or privileges afforded by any Grantor created hereunder in relation to
such of its rights or obligations, and all such rights, benefits and privileges
shall continue to accrue, to the full extent thereof, for the benefit of the
assignee, transferee or delegee of such Lender in connection with each such
sale, assignment, novation, transfer and delegation. No notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.

(b) Except as provided in Sections 5.13 and 5.14 hereof, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Grantor or Grantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Sections 9.02 and 9.02A of the Credit Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
Grantors jointly and severally agree to reimburse the Administrative Agent for
its fees and reasonable out-of-pocket expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement as if the first reference therein to the
Company were a reference to the Grantors.

(b) The Grantors jointly and severally agree to indemnify and hold harmless each
Indemnitee as provided in Section 9.03(b) of the Credit Agreement as if the
first reference to the Company therein were a reference to the Grantors.

(c) The Grantors jointly and severally agree not to assert, or permit any of
their Affiliates or Related Parties to assert, and each hereby waives, any claim
against any Indemnitee as provided in Section 9.03(d) of the Credit Agreement as
if the first reference to the Borrowers therein were a reference to the
Grantors.

(d) Any amounts payable hereunder, including as provided in Section 5.03(a)
or 5.03(b), shall be additional Secured Obligations secured hereby and by the
other Security Documents (subject to Section 1.03 hereof). All amounts due under
this Section 5.03 shall be payable not later than 10 days after written demand
therefor.

(e) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE SECURITY INTERESTS
CREATED HEREBY, EACH SECURED PARTY SHALL BE DEEMED TO HAVE ACKNOWLEDGED THE
PROVISIONS OF ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREED TO BE BOUND BY
SUCH PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.

 

23



--------------------------------------------------------------------------------

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in this Agreement or any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the London Agent, the
Arrangers, the Lenders and the Issuing Banks and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by or on behalf of the Administrative Agent, the London Agent, the
Arrangers, the Lenders and the Issuing Banks and notwithstanding that the
Administrative Agent, the London Agent, any Arranger, any Lender or any Issuing
Bank or any Affiliate or Related Party of the foregoing may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan Document is executed and delivered or any credit is extended under the
Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan, any fee, any LC Disbursement
or any other amount payable under the Credit Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 5.03 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated by the Loan Documents, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 5.06. Counterparts; Effectiveness; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Administrative Agent and a counterpart hereof shall have
been executed on behalf of the Administrative Agent, and thereafter shall be
binding upon such Grantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Grantor, the Administrative Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any attempted assignment or transfer by any Grantor shall be null and
void), except as expressly provided in this Agreement and the Credit Agreement.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any agreement or instrument contemplated by this Agreement and the
transactions contemplated

 

24



--------------------------------------------------------------------------------

hereby shall be deemed to include Electronic Signatures, electronic deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. Without
limiting the generality of the foregoing, each Grantor hereby (i) agrees that,
for all purposes, including in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders and the Grantors, electronic images of this
Agreement or any other Loan Document (in each case, including with respect to
any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of this Agreement or any other
Loan Document based solely on the lack of paper original copies of this
Agreement or any other Loan Document, including with respect to any signature
pages thereto.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

SECTION 5.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any of the Grantors against
any of and all the obligations then due of the Grantors now or hereafter
existing under this Agreement or any other Loan Document held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement or any other Loan Document. The rights
of each Lender and Issuing Bank, and each Affiliate of any of the foregoing,
under this Section 5.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, Issuing Bank or Affiliate may have.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

25



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each Grantor hereby irrevocably and unconditionally
agrees that all claims arising out of or relating to this Agreement or any other
Loan Document brought by it or any of its Affiliates shall be brought, and shall
be heard and determined, exclusively in such United States District Court or, if
that court does not have subject matter jurisdiction, such Supreme Court. Each
of the parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the London Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Grantor or any of its properties in the
courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement or
any other Loan Document to serve process in any other manner permitted by law.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 5.12. Security Interest Absolute. Subject in each case to Section 1.03
hereof, all rights of the Administrative Agent hereunder, the Security Interest,
the grant of a security interest in the Pledged Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.

SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall automatically terminate
and be released when all the Loan Document Obligations (other than contingent
obligations for indemnification, expense reimbursement, tax gross-up, yield
protection or otherwise, in each case as to which no claim has been made) have
been paid in full in cash, all Commitments have terminated or expired, the LC
Exposure has been reduced to zero and the Issuing Banks have no further
obligations to issue Letters of Credit under the Credit Agreement.

(b) The Security Interest and all other security interests granted hereby shall
also be released at the time or times and in the manner set forth in
Section 9.14 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section shall
be without recourse to, or representation or warranty by, the Administrative
Agent.

SECTION 5.14. Additional Grantors. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the date of this Agreement are required to
enter into this Agreement. Upon the execution and delivery by the Administrative
Agent and any such Subsidiary of a Supplement, such Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as such
herein. The execution and delivery of any Supplement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any additional Subsidiary as a party to this Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 5.15. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is exercisable only after the occurrence and during the continuance of an Event
of Default, and is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default and, other
than in the case of an Event of Default under Section 7.01(h) or 7.01(i) of the
Credit Agreement, reasonable notice by the Administrative Agent to the Company
of its intent to exercise such rights, with full power of substitution either in
the Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts or Payment Intangibles; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent; and (h) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Notwithstanding anything to the
contrary in this Section 5.15, the Administrative Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 5.15 unless an Event of Default shall have occurred and be continuing.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their Related Parties shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and nonappealable judgment.

[Signature Pages Follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EXPEDIA GROUP, INC. By:  

 

Name:   Robert J. Dzielak Title:   Chief Legal Officer & Secretary

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

CARRENTALS.COM, INC., CRUISE, LLC, EAN.COM, LP, EGENCIA LLC, EXPEDIA GROUP
COMMERCE, INC., EXPEDIA LX PARTNER BUSINESS, INC., EXPEDIA, INC., HIGHER POWER
NUTRITION COMMON HOLDINGS, LLC, HOTELS.COM, L.P., HOTWIRE, INC., INTERACTIVE
AFFILIATE NETWORK, LLC, LEMS I LLC, LIBERTY PROTEIN, INC., NEAT GROUP
CORPORATION, O HOLDINGS INC., ORBITZ FINANCIAL CORP., ORBITZ FOR BUSINESS, INC.,
ORBITZ TRAVEL INSURANCE SERVICES, LLC, ORBITZ WORLDWIDE, INC., ORBITZ WORLDWIDE,
LLC, ORBITZ, INC., ORBITZ, LLC, TRAVELSCAPE, LLC, TRIP NETWORK, INC., VRBO
HOLDINGS, INC.,

WWTE, INC.,

as Subsidiary Guarantors

    By:  

 

    Name:   Robert J. Dzielak     Title:   Chief Legal Officer & Secretary

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

BEDANDBREAKFAST.COM, INC.,

HOMEAWAY SOFTWARE, INC.,

HOMEAWAY.COM, INC.,

as Subsidiary Guarantors

    By:  

 

    Name:   Robert J. Dzielak     Title:   Chief Legal Officer

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HOTELS.COM GP, LLC,

as Subsidiary Guarantor

    By:  

 

    Name:   Robert J. Dzielak     Title:   Manager

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HRN 99 HOLDINGS, LLC,

as Subsidiary Guarantor

    By:  

 

    Name:   Robert J. Dzielak     Title:   Manager

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

LEMS I LLC, a Delaware limited liability company, on behalf of

LEXEB, LLC, and

LEXE MARGINCO, LLC,

as Subsidiary Guarantors

    By:  

 

    Name:   Robert J. Dzielak     Title:   Chief Legal Officer & Secretary

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

VITALIZE, LLC,

as Subsidiary Guarantor

    By:  

 

    Name:   Michael S. Marron     Title:   Senior Vice President, Legal and
Assistant Secretary

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

the Administrative Agent,

By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

INITIAL SUBSIDIARY GRANTORS

 

Name

                         

Jurisdiction of Formation or

Incorporation

                                            



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor

  

Issuer

  

Jurisdiction of
Organization of

Issuer

  

Certificate Number
(if uncertificated,
please indicate so)

  

Number of
Shares/Units
Owned

  

Total Shares/Units
Outstanding

  

Percentage of
Equity Interests

                                                                                
        

PLEDGED DEBT SECURITIES

 

Grantor (Creditor)

  

Debtor

  

Type of Instrument

  

Outstanding Principal Amount

                                                     



--------------------------------------------------------------------------------

Schedule III to

the Collateral Agreement

COPYRIGHTS

    Copyright Registrations

 

Registered Owner

  

Title

  

Country

  

Reg. No.

  

Reg. Date

                                               

    Copyright Applications

 

Registered Owner

  

Title

  

Country

  

App. No.

  

Date Filed

                                               

    Exclusive U.S. Copyright Licenses

 

Licensee

  

Licensor

  

Title

  

Reg. No.

  

Reg. Date

                                               



--------------------------------------------------------------------------------

PATENTS

    Patent Registrations

 

Registered Owner

  

Title

  

Country

  

Reg. No.

  

Issue Date

                                               

    Patent Applications

 

Registered Owner

  

Title

  

Country

  

App. No.

  

Date Filed

                                               

 

2



--------------------------------------------------------------------------------

TRADEMARKS

    Trademark Registrations

 

Registered Owner

  

Mark

  

Country

  

Reg. No.

  

Reg. Date

                                               

    Trademark Applications

 

Registered Owner

  

Mark

  

Country

  

App. No.

  

Date Filed

                                               

 

3



--------------------------------------------------------------------------------

Schedule IV to

the Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO.     dated as of [ ] (this “Supplement”), to the Collateral
Agreement dated as of May [            ], 2020 (the “Collateral Agreement”),
among EXPEDIA GROUP, INC., the other GRANTORS party thereto and JPMORGAN CHASE
BANK, N.A., as the Administrative Agent.

Reference is made to the Amended and Restated Credit Agreement dated as of May
[    ], 2020 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Expedia Group, Inc., a
Delaware corporation (the “Company”), the Borrowing Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”) and
London Agent.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement and the Collateral Agreement, as
applicable.

The Grantors have entered into the Collateral Agreement in order to induce the
Lenders and Issuing Banks to extend credit to the Borrowers and as consideration
for extensions of the credit previously made continuing to be outstanding.
Section 5.14 of the Collateral Agreement provides that additional Subsidiaries
may become Grantors under the Collateral Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement to become a Grantor under the Collateral Agreement in
order to induce the Lenders and Issuing Banks to make additional extensions of
credit under the Credit Agreement and as consideration for extensions of the
credit previously made continuing to be outstanding.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.14 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor, and
the New Grantor hereby agrees to all the terms and provisions of the Collateral
Agreement applicable to it as a Grantor thereunder. In furtherance of the
foregoing, the New Grantor, as security for the payment and performance in full
(subject to Section 1.03 of the Collateral Agreement) of the Secured
Obligations, does hereby grant to the Administrative Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of the New Grantor’s right, title and interest in, to and under the
Pledged Collateral and the Article 9 Collateral. Each reference to a “Grantor”
and “Subsidiary Grantor” in the Collateral Agreement shall be deemed to include
the New Grantor. The Collateral Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that (a) the execution and delivery by the New
Grantor of this Supplement, and the performance by the New Grantor of this
Supplement and the Collateral Agreement, have been duly authorized by all
necessary corporate or other organizational action, (b) this Supplement has been
duly executed and delivered by the New Grantor, (c) each of this



--------------------------------------------------------------------------------

Supplement and the Collateral Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, winding-up or other laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether considered in a proceeding in equity or at law) and
(d) the representations and warranties made by it in the Collateral Agreement
are true and correct in all material respects (or, in the case of any such
representation or warranty already qualified as to materiality, in all respects)
on and as of the date hereof.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Supplement by facsimile or any other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Supplement. This Supplement
shall become effective when a counterpart hereof executed on behalf of the New
Grantor shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon the New Grantor and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of the New Grantor, the Administrative Agent and the other Secured
Parties and their respective successors and assigns, except that the New Grantor
shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by the New Grantor shall be null and void) except as
expressly provided in the Collateral Agreement and the Credit Agreement.

SECTION 4. The New Grantor hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Grantor, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth, as of the date hereof, a true and
complete list of (i) all the Pledged Equity Interests owned by the New Grantor
and the percentage of the issued and outstanding units of each class of the
Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by the New Grantor and (ii) all the Pledged Debt Securities
owned by the New Grantor and (c) Schedule III sets forth, as of the date hereof,
a true and complete list of (i) all issued Patents and Patent applications
issued or applied for in the United States, (ii) all registered Trademarks and
Trademark applications registered or applied for in the United States, (iii) all
registered Copyrights and Copyright applications registered or applied for in
the United States and (iv) all material exclusive Copyright Licenses under which
the New Grantor is a licensee with respect to United States registered
Copyrights, in each case specifying true and completely the name of the
registered owner, title, type of mark, registration or application number and
registration date or filing date, if applicable, a brief description thereof
and, if applicable, the licensee and licensor, and (d) Schedule IV sets forth,
as of the date hereof, each Commercial Tort Claim in respect of which a
complaint or counterclaim has been filed by the New Grantor seeking damages with
an individual value reasonably estimated to exceed US$5,000,000, including a
brief summary description of such claim.

 

2



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The provisions of Sections 5.02, 5.04, 5.05, 5.06(b), 5.09 and 5.10
of the Collateral Agreement are hereby incorporated by reference herein as if
set forth in full force herein, mutatis mutandis.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR]

by  

 

Name:   Title:  

 

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent

by  

 

Name:   Title:  

SIGNATURE PAGE TO SUPPLEMENT TO MASTER COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Schedule I

to Supplement No.     to

the Collateral Agreement

NEW GRANTOR INFORMATION

 

Name

  

Jurisdiction of

Organization

  

Location of Chief

Executive Office



--------------------------------------------------------------------------------

Schedule II

to Supplement No. __ to

the Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor

  

Issuer

  

Jurisdiction of
Organization of

Issuer

  

Certificate Number
(if uncertificated,
please indicate so)

  

Number of
Shares/Units
Owned

  

Total Shares/Units
Outstanding

  

Percentage of
Equity Interests

                                                                                
        

PLEDGED DEBT SECURITIES

 

Grantor (Creditor)

  

Debtor

  

Type of Instrument

  

Outstanding

Principal Amount

                                                     



--------------------------------------------------------------------------------

Schedule III

to Supplement No.      to

the Collateral Agreement

COPYRIGHTS

    Copyright Registrations

 

Registered Owner

  

Title

  

Country

  

Reg. No.

  

Reg. Date

                                               

    Copyright Applications

 

Registered Owner

  

Title

  

Country

  

App. No.

  

Date Filed

                                               

    Exclusive U.S. Copyright License

 

Licensee

  

Licensor

  

Title

  

Reg. No.

  

Reg. Date

                                               



--------------------------------------------------------------------------------

PATENTS

    Patent Registrations

 

Registered Owner

  

Title

  

Country

  

Reg. No.

  

Issue Date

                                               

    Patent Applications

 

Registered Owner

  

Title

  

Country

  

App. No.

  

Date Filed

                                               

 

2



--------------------------------------------------------------------------------

TRADEMARKS

Trademark Registrations

 

Registered Owner

  

Mark

  

Country

  

Reg. No.

  

Reg. Date

    

Trademark Applications

 

Registered Owner

  

Mark

  

Country

  

App. No.

  

Date Filed

    

 

3



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.      to

the Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit II to

the Collateral Agreement

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [                ] (this
“Agreement”), among EXPEDIA GROUP, INC., a Delaware corporation, the other
GRANTORS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
May [    ], 2020 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Expedia Group, Inc.,
a Delaware corporation (the “Company”), the Borrowing Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”) and
London Agent, and (b) the Collateral Agreement referred to therein. The Lenders
and the Issuing Banks have agreed to extend credit to the Borrowers subject to
the terms and conditions set forth in the Credit Agreement.

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment and
performance in full (subject to Section 1.03 of the Collateral Agreement) of the
Secured Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in, to or under which such Grantor now has or at any time hereafter may acquire
any right, title or interest (collectively, the “Copyright Collateral”):

(a) all registered copyright rights in any work subject to the copyright laws of
the United States of America or any other country or any political subdivision
thereof, whether as author, assignee, transferee or otherwise;

(b) all registrations and applications for registration of any such copyright in
the United States of America or any other country, including registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office (or any similar office in any
other country or any political subdivision thereof), including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule I; and

(c) any other rights corresponding to the foregoing, including moral rights; and

in each case, other than any such asset if, to the extent and for so long as
such asset does not, pursuant to the final proviso of Section 3.01(a) of the
Collateral Agreement, constitute Article 9 Collateral.



--------------------------------------------------------------------------------

SECTION 3. Intellectual Property License. Pursuant to the Collateral Agreement,
for the purpose of enabling the Administrative Agent to exercise rights and
remedies under Article IV of the Collateral Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor has granted to the Administrative Agent, for the benefit
of the Secured Parties, an irrevocable, nonexclusive perpetual license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Article 9 Collateral consisting of
Intellectual Property owned as of the date of the Collateral Agreement or
thereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all Intellectual Property and the right to sue for infringement of
the Intellectual Property.

SECTION 4. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 6. Incorporation by Reference. The provisions of Sections 5.02, 5.04,
5.06, 5.09 and 5.10 of the Collateral Agreement are hereby incorporated by
reference herein as if set forth in full force herein, mutatis mutandis.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EXPEDIA GROUP, INC. By:  

                                         

Name:   Title:  

 

[OTHER GRANTORS] By:  

                                         

Name:   Title:  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

the Administrative Agent

By:  

                                         

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

U.S. COPYRIGHTS OWNED BY [NAME OF GRANTOR]

[Make a separate page of Schedule III for each Grantor and state if no
copyrights are owned. List in numerical order by Registration No.]

U.S. Copyright Registrations

 

   

Registered Owner

  

Title

  

Reg. No.

  

Reg. Date

    

U.S. Copyright Applications

 

   

Registered Owner

  

Title

  

App. No.

  

Date Filed

    

Material Exclusive U.S. Copyright Licenses

 

   

Licensee

  

Licensor

  

Title

  

Reg. No.

  

Reg. Date

    



--------------------------------------------------------------------------------

Exhibit III to

the Collateral Agreement

[FORM OF] PATENT AND TRADEMARK SECURITY AGREEMENT dated as of [                ]
(this “Agreement”), among EXPEDIA GROUP, INC., a Delaware corporation, the other
GRANTORS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
May [    ], 2020 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Expedia Group, Inc.,
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”) and London Agent, and (b) the Collateral
Agreement referred to therein. The Lenders and Issuing Banks have agreed to
extend credit to the Borrowers subject to the terms and conditions set forth in
the Credit Agreement.

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment and
performance in full (subject to Section 1.03 of the Collateral Agreement) of the
Secured Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in, to or under which such Grantor now has or at any time hereafter may acquire
any right, title or interest (collectively, the “Patent and Trademark
Collateral”):

(a) (i) all registered letters patent of the United States of America or the
equivalent thereof in any other country, all registrations thereof and all
applications issued or applied for for letters patent of the United States of
America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule I hereto, and (ii) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein; and

(b) (i) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, domain names, global top level domain names, other source or business
identifiers, designs and general intangibles of like nature, all registrations
and recordings thereof, and all registrations and pending applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar office in any State
of the United States of America or any other



--------------------------------------------------------------------------------

country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule II hereto
and (ii) all goodwill associated therewith or symbolized thereby;

in each case, other than any such asset if, to the extent and for so long as
such asset does not, pursuant to the final proviso of Section 3.01(a) of the
Collateral Agreement, constitute Article 9 Collateral.

SECTION 3. Intellectual Property License. Pursuant to the Collateral Agreement,
for the purpose of enabling the Administrative Agent to exercise rights and
remedies under Article IV of the Collateral Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor has granted to the Administrative Agent, for the benefit
of the Secured Parties, an irrevocable, nonexclusive perpetual license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Article 9 Collateral consisting of
Intellectual Property owned as of the date of the Collateral Agreement or
thereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all Intellectual Property and the right to sue for infringement of
the Intellectual Property.

SECTION 4. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance of, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent and
Trademark Collateral are more fully set forth in the Collateral Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Collateral Agreement, the terms of the Collateral Agreement
shall govern.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 6. Incorporation by Reference. The provisions of Sections 5.02, 5.04,
5.06, 5.09 and 5.10 of the Collateral Agreement are hereby incorporated by
reference herein as if set forth in full force herein, mutatis mutandis.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

EXPEDIA GROUP, INC. By:  

                                         

Name:   Title:   [OTHER GRANTORS] By:  

                                         

Name:   Title:  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

the Administrative Agent

by

   

                                         

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

U.S. PATENTS OWNED BY [NAME OF GRANTOR]

[Make a separate page of Schedule I for each Grantor and state if no patents are
owned. List in numerical order by patent no./patent application no.]

U.S. Patent Registrations

 

    

Registered Owner

  

Title

  

Reg. No.

  

Issue Date

    

U.S. Patent Applications

 

    

Registered Owner

  

Title

  

App. No.

  

Date Filed

    



--------------------------------------------------------------------------------

SCHEDULE II

U.S. TRADEMARKS OWNED BY [NAME OF GRANTOR]

[Make a separate page of Schedule II for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]

U.S. Trademark Registrations

 

   

Registered Owner

  

Mark

  

Reg. No.

  

Reg. Date

    

U.S. Trademark Applications

 

   

Registered Owner

  

Mark

  

App. No.

  

Date Filed

    



--------------------------------------------------------------------------------

EXHIBIT D

Perfection Certificate

PERFECTION CERTIFICATE

May 5, 2020

Reference is made to the Restatement Agreement dated as of May 4, 2020 (the
“Restatement Agreement”), which amends and restates the Amended and Restated
Credit Agreement dated as of September 5, 2014 (as heretofore amended, the
“Existing Credit Agreement”; the Existing Credit Agreement, as amended and
restated by the Restatement Agreement and as otherwise amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
being referred to as the “Restated Credit Agreement”), among Expedia Group,
Inc., a Delaware corporation (the “Company”), the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and London
Agent. Capitalized terms used but not defined herein have the meanings assigned
thereto in the Restated Credit Agreement or the Collateral Agreement referred to
therein, as applicable. For purposes hereof, “Grantor” means the Company and
each Subsidiary Loan Party (which term will not include OWW Fulfillment
Services, Inc.).

The undersigned, an Authorized Officer of the Company, hereby certifies to the
Administrative Agent, not individually, but solely on behalf of the Company, as
follows:

1.    Legal Names. (a) Set forth on Schedule 1(a), with respect to each Grantor,
is (i) the exact legal name of such Grantor, as such name appears in its
certificate of organization, incorporation or formation, as applicable, and
(ii) each other legal name such Grantor has had in the past five years, together
with the date of the relevant name change.

(b) Except as set forth on Schedule 1(b), no Grantor has changed its legal
identity or corporate structure in any way within the past five years. Changes
in Grantor’s legal identity or corporate structure include mergers,
amalgamations and consolidations, as well as any change in the form or
jurisdiction of organization or formation. With respect to any such change that
has occurred within the past five years, set forth on Schedule 1(b) is the
information required by Section 1(a) above as to each constituent to such
merger, amalgamation or consolidation (each, a “Predecessor Entity”).

2.    Jurisdictions and Locations. Set forth on Schedule 2 opposite the name of
each Grantor (and, in the case of clauses (a) and (b), each Predecessor Entity
as of immediately prior to the relevant change in legal identity or corporate
structure) is (a) the jurisdiction of incorporation, organization or formation,
as applicable, of such Person, (b) the address of the chief executive office of
such Person, (c) solely in the case of the Grantors, the organizational
identification number of such Grantor by the jurisdiction of incorporation,
organization or formation, as applicable, of such Grantor and (d) solely in the
case of the Grantors, the Federal employer identification number of such
Grantor.

3.    Equity Interests. Set forth on Schedule 3 is a true and complete list, for
each Grantor, of all the stock, partnership interests, limited liability company
membership interests or other Equity Interests directly owned by such Grantor,
specifying the issuer (including the jurisdiction of organization thereof) and
certificate number (if any) of, and the number and percentage of ownership
represented by, such Equity Interests.

 

1



--------------------------------------------------------------------------------

4.    Debt Instruments. Set forth on Schedule 4 is a true and complete list, for
each Grantor, of all promissory notes and other evidence of Indebtedness
evidencing Indebtedness of any Person in a principal amount of US$5,000,000 or
more held by such Grantor, in each case specifying the debtor thereunder and the
type and outstanding principal amount thereof.

5.    Intellectual Property. (a) Set forth on Schedule 5(a) is a true and
complete list, with respect to each Grantor, of each issued Patent and each
Patent application issued or applied for in the United States owned by such
Grantor, in each case, specifying the name of the registered owner, title,
registration or application number and the issuance date or application date
thereof.

(b) Set forth on Schedule 5(b) is a true and complete list, with respect to each
Grantor, of each registered Trademark and each Trademark application registered
or applied for in the United States owned by such Grantor, in each case,
specifying the name of the registered owner and the registration or application
number and the registration date or application date thereof.

(c) Set forth on Schedule 5(c) is a true and complete list, with respect to each
Grantor, of (i) each registered Copyright and each Copyright application
registered or applied for in the United States owned by such Grantor and
(ii) each United States material, exclusive Copyright License (where a Grantor
is a licensee), whether or not registered, in each case, specifying the name of
the registered owner, the title and the registration number thereof and, if
applicable, the licensee and licensor thereunder.

6.    Commercial Tort Claims. Set forth on Schedule 6 is a true and complete
list of commercial tort claims with an individual value reasonably estimated to
exceed US$5,000,000 held by any Grantor, including a brief description thereof.

7.    Real Property. Set forth on Schedule 7 is a true and complete list, with
respect to each Grantor, of (i) all real property owned in fee by such Grantor
(other than the New Headquarters) with an appraised value or a book value that
is in excess of US$5,000,000, (ii) the exact legal name of the record owner of
such real property, (iii) the appraised value of such property, to the extent an
appraisal exists with respect to such real property or, in the absence of any
such appraisal, the book value of such real property, and (iv) the county
recorder’s office in which a Mortgage with respect to such real property must be
filed or recorded in order for the Administrative Agent to obtain a perfected
security interest therein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first set forth above.

 

EXPEDIA GROUP, INC.

By:

 

 

Name:  

Robert J. Dzielak

Title:  

Chief Legal Officer & Secretary

[Signature Page to Perfection Certificate]